Exhibit 10.1

Freddie Mac Component Loan Numbers: 503001112 & 503001120

Freddie Mac Property-Level Loan Number: See Schedule 1

Property Names: See Schedule 1

MASTER MULTIFAMILY LOAN AND SECURITY AGREEMENT –

SENIORS HOUSING

(Revised XX-XX-2018)

 

Borrower:                Individually and collectively, each Individual Borrower
(as defined in this Loan Agreement) Lender:    KEYBANK NATIONAL ASSOCIATION, a
national banking association Date:    October 10, 2018 Loan Amount:   
$720,000,000

Rate Cap Agreement

(See Article III)

 

Rate Cap Agreement Required                    ☒  Yes    ☐  No

Reserve Fund Information

(See Article IV)

 

 

 

 

 

Imposition Reserves    (fill in “Collect” or “Deferred” as appropriate for each
item)

Deferred

   Insurance

Collect

   Taxes

Deferred

   Water/Sewer

Deferred

   Ground Rents

Deferred

 

   Assessments/Other Charges Repairs & Repair Reserve    Repairs required?    ☒
Yes    ☐  No    If No, is radon testing required?    ☐ Yes    ☐  No    If Yes,
is a Reserve required?    ☒ Yes    ☐  No    Green Improvements required?   
☐  Yes    ☒  No    If Yes, is a Reserve required?    ☐  Yes    ☐  No

If Yes to Repairs and/or Green Improvements, is a Letter of Credit required?

 

Replacement Reserve   

☒  Yes

☐  No

  

If Yes:         ☒  Funded

                    ☐   Deferred



--------------------------------------------------------------------------------

Rental Achievement Reserve    ☐  Yes    If Yes:          Cash ______Letter of
Credit    ☒  No Rate Cap Agreement Reserve    ☒  Yes    ☐  No      Other
Reserve(s)    ☐  Yes    ☒  No   

If Yes, specify:                                                               
                                         
                                         
                                                                                

 

Lease-Up Transaction    ☐  Yes    ☒  No       If Yes, is a Reserve required?   
☐  Yes    ☐  No    If Yes, is a Letter of Credit required?    ☐  Yes    ☐  No



--------------------------------------------------------------------------------

Attached Riders

(See Article XIII)

Name of Rider

   Date Revised      Applicable Property
Number(s)  

Rider to Multifamily Loan and

Security Agreement –

Cooperation with Rating

Agencies and Investors

     8-1-2018        502796413,        502795409,           502795417,       
502795425,           502795433,        502795441,           502795468,       
502795476,           502795484,        502795492,           502795506,       
502795522,           502795549,        502795557,           502795611,       
502795654,           502796081,        502795735,           502795786,       
502795603,           502795662,        502795697,           502795751,       
502795832,           502795859,        502796103,           502796006,       
502796030,           502796057,        502796073,           502795824,       
502795883,           502795921,        502795956,           502796049,       
502795948,           502795875,        502795808,           502795778,       
502795727,           502795689,        502795638,           502795913,       
502795867,           502795840,        502795794,           502795743,       
502795700,           502795670,        502795646  

Rider to Multifamily Loan and

Security Agreement –

Additional Provisions – Sale or

Securitization of Loan

     8-1-2018        502796413,        502795409,           502795417,       
502795425,           502795433,        502795441,           502795468,       
502795476,           502795484,        502795492,           502795506,       
502795522,           502795549,        502795557,           502795611,       
502795654,           502796081,        502795735,           502795786,       
502795603,           502795662,        502795697,           502795751,       
502795832,  



--------------------------------------------------------------------------------

        502795859,        502796103,           502796006,        502796030,     
     502796057,        502796073,           502795824,        502795883,        
  502795921,        502795956,           502796049,        502795948,          
502795875,        502795808,           502795778,        502795727,          
502795689,        502795638,           502795913,        502795867,          
502795840,        502795794,           502795743,        502795700,          
502795670,        502795646  

Rider to Multifamily Loan and

Security Agreement – Repair

Reserve Fund

     8-1-2018        502795492,        502795549,           502796081,       
502795735,           502795662,        502795859,           502795883,       
502795840,           502795794,        502795700  

Rider to Multifamily Loan and

Security Agreement –

Replacement Reserve Fund –

Immediate Deposits

     8-1-2018        502796413,        502795409,           502795417,       
502795425,           502795433,        502795441,           502795468,       
502795476,           502795484,        502795492,           502795506,       
502795522,           502795549,        502795557,           502795611,       
502795654,           502796081,        502795735,           502795786,       
502795603,           502795662,        502795697,           502795751,       
502795832,           502795859,        502796103,           502796006,       
502796030,           502796057,        502796073,           502795824,       
502795883,           502795921,        502795956,           502796049,       
502795948,           502795875,        502795808,           502795778,       
502795727,           502795689,        502795638,           502795913,       
502795867,           502795840,        502795794,           502795743,       
502795700,           502795670,        502795646  



--------------------------------------------------------------------------------

Rider to Multifamily Loan and

Security Agreement –

Recycled Borrower

     4-19-2018        502795549,        502795832                    

Rider to Multifamily Loan and

Security Agreement –

Recycled SPE Equity Owner

     7-12-2016        502795549,        502795832                    

Rider to Multifamily Loan and

Security Agreement – Repair –

No Repair Established

     8-1-2018        502796413,        502795409,           502795417,       
502795425,           502795433,        502795441,           502795468,       
502795476,           502795484,        502795557,           502795611,       
502795654,           502795786,        502795832,           502796103,       
502796030,           502795824,        502795956,           502796049,       
502795948,           502795875,        502795778,           502795913,       
502795867,           502795743     

Rider to Multifamily Loan and

Security Agreement –

Recycled Borrower –

Converted Entity

     4-19-2018        502795549     

Rider to Multifamily Loan and

Security Agreement –

Recycled Borrower –

Converted Entity

     4-19-2018        502795832     

Rider to Multifamily Loan and

Security Agreement – Ground

Fault Interrupter Outlet

Replacements No

Disbursement from

Repair Reserve Fund

     3-1-2014        502796413,        502795786,           502796103,       
502795824,           502795956,        502796049                             

Rider to Multifamily Loan and

Security Agreement – Ground

Lease Mortgage

     3-1-2014        502795859,        502795670                    

Rider to Multifamily Loan and

Security Agreement – Termite

or Wood Damaging Insect

Control

     3-1-2014        502795468,        502796081,           502795662,       
502795883,           502795670,        502795743,           502796103     

Rider to Multifamily Loan and

Security Agreement – Units

     2-16-2017        502796413,        502795409,           502795417,       
502795425,           502795433,        502795468,  



--------------------------------------------------------------------------------

With Outstanding Occupancy

Authorization

        502795476,        502795484,           502795611,        502795735,     
     502795697,        502795832,           502796030,        502796057,        
  502796073,        502795727,           502795638,        502795913,          
502795743     

Rider to Multifamily Loan and

Security Agreement –

Commingling of Accounts

     1-30-2018        502796413,        502795409,           502795417,       
502795425,           502795433,        502795441,           502795468,       
502795476,           502795484,        502795492,           502795506,       
502795522,           502795549,        502795557,           502795611,       
502795654,           502796081,        502795735,           502795786,       
502795603,           502795662,        502795697,           502795751,       
502795832,           502795859,        502796103,           502796006,       
502796030,           502796057,        502796073,           502795824,       
502795883,           502795921,        502795956,           502796049,       
502795948,           502795875,        502795808,           502795778,       
502795727,           502795689,        502795638,           502795913,       
502795867,           502795840,        502795794,           502795743,       
502795700,           502795670,        502795646  

Rider to Multifamily Loan and

Security Agreement –

Guarantor Requirements

     2-13-2017        502796413,        502795409,           502795417,       
502795425,           502795433,        502795441,           502795468,       
502795476,           502795484,        502795492,           502795506,       
502795522,           502795549,        502795557,           502795611,       
502795654,           502796081,        502795735,           502795786,       
502795603,           502795662,        502795697,           502795751,       
502795832,           502795859,        502796103,           502796006,       
502796030,  



--------------------------------------------------------------------------------

        502796057,        502796073,           502795824,        502795883,     
     502795921,        502795956,           502796049,        502795948,        
  502795875,        502795808,           502795778,        502795727,          
502795689,        502795638,           502795913,        502795867,          
502795840,        502795794,           502795743,        502795700,          
502795670,        502795646  

Exhibit B Modifications

(See Article XIV)

 

Are any Exhibit B modifications attached?    ☒  Yes    ☐  No

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINED TERMS; CONSTRUCTION

     1  

1.01

  Defined Terms      1  

1.02

  Construction      1  

ARTICLE II LOAN.

     3  

2.01

  Loan Terms      3  

2.02

  Prepayment Premium      3  

2.03

  Exculpation      4  

2.04

  Application of Payments      4  

2.05

  Usury Savings      4  

2.06

  Floating Rate Mortgage—Cap Agreement      4  

ARTICLE III LOAN SECURITY AND GUARANTY

     5  

3.01

  Security Instrument      5  

3.02

  Reserve Funds      5  

3.03

  Uniform Commercial Code Security Agreement      5  

3.04

  Cap Agreement and Cap Collateral Assignment      6  

3.05

  Guaranty      7  

3.06

  Assignment of Licenses, Certificates and Permits      7  

3.07

  Reserved      7  

3.08

  Reserved      7  

3.09

  Reserved      7  

ARTICLE IV RESERVE FUNDS AND REQUIREMENTS

     8  

4.01

  Reserves Generally      8  

4.02

  Reserves for Taxes, Insurance and Other Charges      8  

4.03

  Repairs; Repair Reserve Fund      10  

4.04

  Replacement Reserve Fund      10  

4.05

  Rental Achievement Provisions      10  

4.06

  Debt Service Reserve      10  

4.07

  Rate Cap Agreement Reserve Fund      10  

4.08

  through 4.20 are Reserved      11  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     11  

5.01

  Review of Documents      11  

5.02

  Condition of Mortgaged Property      11  

5.03

  No Condemnation      11  

5.04

  Actions; Suits; Proceedings      11  

5.05

  Environmental      12  

5.06

  Commencement of Work; No Labor or Materialmen’s Claims      13  

5.07

  Compliance with Applicable Laws and Regulations      14  

5.08

  Access; Utilities; Tax Parcels      15  

 

i



--------------------------------------------------------------------------------

5.09

  Licenses and Permits      15  

5.10

  No Other Interests      16  

5.11

  Term of Leases      16  

5.12

  No Prior Assignment; Prepayment of Rents      16  

5.13

  Illegal Activity      17  

5.14

  Taxes Paid      17  

5.15

  Title Exceptions      17  

5.16

  No Change in Facts or Circumstances      17  

5.17

  Financial Statements      17  

5.18

  ERISA – Borrower Status      17  

5.19

  No Fraudulent Transfer or Preference      18  

5.20

  No Insolvency or Judgment      18  

5.21

  Working Capital      18  

5.22

  Cap Collateral      19  

5.23

  Ground Lease      19  

5.24

  Purpose of Loan      19  

5.25

  Intended Use      20  

5.26

  Furniture, Fixtures, Equipment, and Motor Vehicles      21  

5.27

  Participant in Federal Programs      21  

5.28

  Certificate of Need      21  

5.29

  Contracts      21  

5.30

  Material Contracts      21  

5.31

  No Financing Statements      22  

5.32

  Governmental Payor Programs      22  

5.33

  Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs      23  

5.34

  No Transfer or Pledge of Licenses      23  

5.35

  No Pledge of Receivables      24  

5.36

  Patient and Resident Care Agreements      24  

5.37

  Patient and Resident Records      24  

5.38

  No Facility Deficiencies, Enforcement Actions or Violations      24  

5.39

  Seniors Housing Operator      24  

5.40

  Recycled SPE Borrower      24  

5.41

  Recycled SPE Equity Owner      24  

5.42

  through 5.50 are Reserved      24  

5.51

  Survival      24  

5.52

  through 5.57 are Reserved      24  

5.58

  Prohibited Parties Lists      24  

5.59

  AML Laws      25  

5.60

  Internal Controls      25  

5.61

  Crowdfunding      25  

5.62

  through 5.65 are Reserved      25  

ARTICLE VI BORROWER COVENANTS

     25  

6.01

  Compliance with Laws      25  

6.02

  Compliance with Organizational Documents      26  

 

ii



--------------------------------------------------------------------------------

6.03

  Use of Mortgaged Property      26  

6.04

  Non-Residential Leases      27  

6.05

  Prepayment of Rents      28  

6.06

  Inspection      28  

6.07

  Books and Records; Financial Reporting      29  

6.08

  Taxes; Operating Expenses; Ground Rents      33  

6.09

  Preservation, Management and Maintenance of Mortgaged Property      34  

6.10

  Insurance      38  

6.11

  Condemnation      44  

6.12

  Environmental Hazards      47  

6.13

  Single Purpose Entity Requirements      50  

6.14

  Repairs and Capital Replacements      55  

6.15

  Residential Leases Affecting the Mortgaged Property      56  

6.16

  Litigation; Government Proceedings      57  

6.17

  Further Assurances and Estoppel Certificates; Lender’s Expenses      57  

6.18

  Cap Collateral      58  

6.19

  Ground Lease      58  

6.20

  ERISA Requirements      58  

6.21

  Operation of the Facility      59  

6.22

  Facility Reporting      59  

6.23

  Covenants Regarding Material Contracts      61  

6.24

  Pledge of Receivables      61  

6.25

  Property Manager and Operator of the Facility      61  

6.26

  Residential Leases and Agreements      62  

6.27

  Performance Under Leases      62  

6.28

  Governmental Payor Programs      62  

6.29

  Additional Covenants Regarding Operator      64  

6.30

  Lender’s Right To Use Trade Name      64  

6.31

  through 6.52 are Reserved      64  

6.53

  Economic Sanctions Laws; AML Laws      64  

6.54

  Crowdfunding      65  

6.55

  through 6.58 are Reserved      65  

6.59

  Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs      65  

ARTICLE VII TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER

     65  

7.01

  Permitted Transfers      65  

7.02

  Prohibited Transfers      66  

7.03

  Conditionally Permitted Transfers      67  

7.04

  Preapproved Intrafamily Transfers      72  

7.05

  Lender’s Consent to Prohibited Transfers      72  

7.06

  SPE Equity Owner Requirement Following Transfer      76  

7.07

  Additional Transfer Requirements—External Cap Agreement      77  

7.08

  Reserved      77  

7.09

  Reserved      77  

 

iii



--------------------------------------------------------------------------------

7.10

  Releases of Individual Properties      77  

7.11

  Reserved      85  

7.12

  Reserved      85  

ARTICLE VIII SUBROGATION

     85  

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     85  

9.01

  Events of Default      85  

9.02

  Protection of Lender’s Security; Security Instrument Secures Future Advances
     89  

9.03

  Remedies      90  

9.04

  Forbearance      91  

9.05

  Waiver of Marshalling      92  

9.06

  Cross-Default/Single Loan      92  

ARTICLE X RELEASE; INDEMNITY

     92  

10.01

  Release      92  

10.02

  Indemnity      93  

10.03

  Reserved      97  

ARTICLE XI MISCELLANEOUS PROVISIONS

     97  

11.01

  Waiver of Statute of Limitations, Offsets and Counterclaims      97  

11.02

  Governing Law; Consent to Jurisdiction and Venue      98  

11.03

  Notice      99  

11.04

  Successors and Assigns Bound      100  

11.05

  Joint and Several (and Solidary) Liability      100  

11.06

  Relationship of Parties; No Third Party Beneficiary      100  

11.07

  Severability; Amendments      100  

11.08

  Disclosure of Information      101  

11.09

  Determinations by Lender      101  

11.10

  Sale of Note; Change in Servicer; Loan Servicing      101  

11.11

  Supplemental Financing      102  

11.12

  Defeasance      108  

11.13

  Lender’s Rights to Sell or Securitize      114  

11.14

  Cooperation with Rating Agencies and Investors      115  

11.15

  Letter of Credit Requirements      115  

11.16

  Reserved      116  

11.17

  Reserved      116  

11.18

  Reserved      116  

11.19

  State Specific Provisions      116  

11.20

  Time is of the Essence      117  

11.21

  Electronic Signatures      117  

11.22

  Lender’s Right to Sever Loan Agreement and Sever Note      118  

 

iv



--------------------------------------------------------------------------------

ARTICLE XII DEFINITIONS

     121  

ARTICLE XIII INCORPORATION OF ATTACHED RIDERS

     147  

ARTICLE XIV INCORPORATION OF ATTACHED SCHEDULES AND EXHIBITS

     147  

 

 

v



--------------------------------------------------------------------------------

MASTER MULTIFAMILY LOAN AND SECURITY AGREEMENT –

SENIORS HOUSING

THIS MASTER MULTIFAMILY LOAN AND SECURITY AGREEMENT – Seniors Housing (“Loan
Agreement”) is dated as of the 10th day of October, 2018 and is made by and
between each entity on Schedule 1 attached hereto and incorporated into this
Loan Agreement by reference (each, an “Individual Borrower”; each Individual
Borrower, individually and collectively, jointly, and severally, “Borrower”),
and KEYBANK NATIONAL ASSOCIATION a national banking association (together with
its successors and assigns, “Lender”).

RECITALS

 

A.

Lender has agreed to make and Borrower has agreed to accept a loan in the
original principal amount of $720,000,000.00 (“Loan”). Lender is willing to make
the Loan to Borrower upon the terms and subject to the conditions set forth in
this Loan Agreement.

 

B.

Each Individual Borrower is an affiliate of each of the other Individual
Borrowers and will receive a direct and material benefit from the making of the
Loan to the other Individual Borrowers.

 

C.

Each Individual Borrower acknowledges Lender is willing to make the Loan only if
each Individual Borrower agrees to the terms and conditions of this Loan
Agreement and the other Loan Documents, which provide, among other things, that
each Individual Borrower will be primarily, jointly, and severally liable with
each of the other Individual Borrowers for the payment and performance of the
Loan and the obligations under the Loan Documents, and that each Individual
Property will serve as collateral for the Loan.

 

D.

Each Individual Borrower further acknowledges that the benefits derived by such
Individual Borrower agreeing to be primarily, jointly, and severally liable are
equivalent to the burdens imposed upon such Individual Borrower and the
Mortgaged Property owned by such Individual Borrower by such agreement,
notwithstanding that the Allocated Loan Amount with respect to each Individual
Property may be of differing amounts.

AGREEMENT

NOW, THEREFORE, in consideration of these promises, the mutual covenants
contained in this Loan Agreement and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

ARTICLE I DEFINED TERMS; CONSTRUCTION.

 

1.01

Defined Terms. Each defined term in this Loan Agreement will have the meaning
ascribed to that term in Article XII unless otherwise defined in this Loan
Agreement.

 

1.02

Construction.

 

  (a)

The captions and headings of the Articles and Sections of this Loan Agreement
are for convenience only and will be disregarded in construing this Loan
Agreement.

 

Master Multifamily Loan and Security Agreement    Page 1



--------------------------------------------------------------------------------

  (b)

Any reference in this Loan Agreement to an “Exhibit,” an “Article” or a
“Section” will, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Loan Agreement or to an Article or
Section of this Loan Agreement.

 

  (c)

All Schedules, Exhibits and Riders attached to or referred to in this Loan
Agreement are incorporated by reference in this Loan Agreement.

 

  (d)

Any reference in this Loan Agreement to a statute or regulation will be
construed as referring to that statute or regulation as amended from time to
time.

 

  (e)

Use of the singular in this Loan Agreement includes the plural and use of the
plural includes the singular.

 

  (f)

As used in this Loan Agreement, the term “including” means “including, but not
limited to” and the term “includes” means “includes without limitation.”

 

  (g)

The use of one gender includes the other gender, as the context may require.

 

  (h)

Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document in this Loan Agreement will be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in this Loan Agreement),
and (ii) any reference in this Loan Agreement to any Person will be construed to
include such Person’s successors and assigns.

 

  (i)

Any reference in this Loan Agreement to “Lender’s requirements,” “as required by
Lender,” or similar references will be construed, after Securitization, to mean
Lender’s requirements or standards as determined in accordance with Lender’s and
Loan Servicer’s obligations under the terms of the Securitization documents.

 

  (j)

Except as expressly set forth in this Loan Agreement:

 

  (i)

The defined term “Borrower” will refer both to each Individual Borrower and
collectively to all Individual Borrowers. It is the intent of the parties that
in making any determination under this Loan Agreement, including, without
limitation, in determining whether (A) a breach of a representation, warranty or
a covenant has occurred, (B) an Event of Default or a Transfer has occurred, or
(C) an event has occurred which would create recourse obligations or
indemnification obligations under the Loan Documents, that any such breach,
occurrence or event with respect to any Individual Borrower will be deemed to be
such a breach, occurrence or event with respect to all Individual Borrowers and
that all Individual Borrowers need not have been involved with such breach,
occurrence or event in order for the same to be deemed such a breach, occurrence
or event with respect to every Individual Borrower.

 

Master Multifamily Loan and Security Agreement    Page 2



--------------------------------------------------------------------------------

  (ii)

The defined term “Mortgaged Property” will refer both to each Individual
Property and collectively to all Individual Properties. It is the intent of the
parties in making any determinations under this Loan Agreement, including
without limitation, in determining whether (A) a breach of a representation,
warranty or a covenant has occurred, (B) an Event of Default or a Transfer has
occurred, or (C) an event has occurred which would create recourse obligations
or indemnification obligations under the Loan Documents, that any such breach,
occurrence or event with respect to any Individual Property will be deemed to be
such a breach, occurrence or event with respect to the Loan.

 

  (iii)

The defined term “Facility Operator” will refer both to each individual Facility
Operator for any Individual Facility and collectively to all Facility Operators
for all Individual Facilities. It is the intent of the parties that in making
any determination under this Loan Agreement, including, without limitation, in
determining whether (A) a breach of a representation, warranty or a covenant has
occurred, (B) an Event of Default or a Transfer has occurred, or (C) an event
has occurred which would create recourse obligations or indemnification
obligations under the Loan Documents, that any such breach, occurrence or event
with respect to any individual Facility Operator will be deemed to be such a
breach, occurrence or event with respect to all Facility Operators and that all
individual Facility Operators need not have been involved with such breach,
occurrence or event in order for the same to be deemed such a breach, occurrence
or event with respect to every Facility Operator.

 

  (iv)

The defined term “Facility” will refer both to each Individual Facility and
collectively to all Individual Facilities. It is the intent of the parties in
making any determinations under this Loan Agreement, including without
limitation, in determining whether (A) a breach of a representation, warranty or
a covenant has occurred, (B) an Event of Default or a Transfer has occurred, or
(C) an event has occurred which would create recourse obligations or
indemnification obligations under the Loan Documents, that any such breach,
occurrence or event with respect to any Individual Facility will be deemed to be
such a breach, occurrence or event with respect to the Loan.

ARTICLE II LOAN.

 

2.01

Loan Terms. The Loan will be evidenced by the Note and will bear interest and be
paid in accordance with the payment terms set forth in the Note.

 

2.02

Prepayment Premium. Borrower will be required to pay a prepayment premium in
connection with certain prepayments of the Indebtedness, including a payment
made after Lender’s exercise of any right of acceleration of the Indebtedness,
as provided in the Note, and a prepayment in connection with releases pursuant
to Section 7.10 of this Loan Agreement.

 

Master Multifamily Loan and Security Agreement    Page 3



--------------------------------------------------------------------------------

2.03

Exculpation. Borrower’s personal liability for payment of the Indebtedness and
for performance of the other obligations to be performed by it under this Loan
Agreement is limited in the manner, and to the extent, provided in the Note.

 

2.04

Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by Lender
(unless otherwise required by applicable law), in Lender’s sole and absolute
discretion. Neither Lender’s acceptance of an amount that is less than all
amounts then due and payable, nor Lender’s application of such payment in the
manner authorized, will constitute or be deemed to constitute either a waiver of
the unpaid amounts or an accord and satisfaction. Notwithstanding the
application of any such amount to the Indebtedness, Borrower’s obligations under
this Loan Agreement, the Note and all other Loan Documents will remain
unchanged.

 

2.05

Usury Savings. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied in connection with any other Loan Document,
violates that law, and Borrower is entitled to the benefit of that law, that
charge is reduced to the extent necessary to eliminate that violation. The
amounts, if any, previously paid to Lender in excess of the permitted amounts
will be applied by Lender to reduce the principal amount of the Indebtedness.
For the purpose of determining whether any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower has been
violated, all Indebtedness which constitutes interest, as well as all other
charges levied in connection with the Indebtedness which constitute interest,
will be deemed to be allocated and spread ratably over the stated term of the
Note. Unless otherwise required by applicable law, such allocation and spreading
will be effected in such a manner that the rate of interest so computed is
uniform throughout the stated term of the Note.

 

2.06

Floating Rate Mortgage - Cap Agreement. If (a) the Note does not provide for
interest to accrue at a floating or variable interest rate (other than during
any Extension Period, if applicable) for any portion of the Indebtedness, and
(b) a Cap Agreement is not required for any portion of the Indebtedness, then
this Section 2.06 and Section 3.04 will be of no force or effect.

 

  (a)

So long as there is no Event of Default, Lender or Loan Servicer will remit to
Borrower each Cap Payment received by Lender or Loan Servicer with respect to
any month for which Borrower has paid in full the monthly installment of
principal and interest or interest only, as applicable, due under the Note.
Alternatively, at Lender’s option, so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable.

 

Master Multifamily Loan and Security Agreement    Page 4



--------------------------------------------------------------------------------

  (b)

Neither the existence of a Cap Agreement nor anything in this Loan Agreement
will relieve Borrower of its primary obligation to timely pay in full all
amounts due under the Note and otherwise due on account of the Indebtedness.

ARTICLE III LOAN SECURITY AND GUARANTY.

 

3.01

Security Instrument. Each Individual Borrower will execute the applicable
Security Instrument dated of even date with this Loan Agreement. Each Security
Instrument will be recorded in the applicable land records in the Property
Jurisdiction.

 

3.02

Reserve Funds.

 

  (a)

Security Interest. To secure Borrower’s obligations under this Loan Agreement
and to further secure Borrower’s obligations under the Note and the other Loan
Documents, Borrower conveys, pledges, transfers and grants to Lender a security
interest pursuant to the Uniform Commercial Code or any other applicable law in
and to all money in the Reserve Funds, as the same may increase or decrease from
time to time, all interest and dividends thereon and all proceeds thereof.

 

  (b)

Supplemental Loan. If this Loan Agreement is entered into in connection with a
Supplemental Loan and if the same Person is or becomes both Senior Lender and
Supplemental Lender, then:

 

  (i)

Borrower assigns and grants to Supplemental Lender a security interest in the
Reserve Funds established in connection with the Senior Indebtedness as
additional security for all of Borrower’s obligations under the Supplemental
Note.

 

  (ii)

In addition, Borrower assigns and grants to Senior Lender a security interest in
the Reserve Funds established in connection with the Supplemental Indebtedness
as additional security for all of Borrower’s obligations under the Senior Note.

 

  (iii)

It is the intention of Borrower that all amounts deposited by Borrower in
connection with either the Senior Loan Documents, the Supplemental Loan
Documents, or both, constitute collateral for the Supplemental Indebtedness
secured by the Supplemental Instrument and the Senior Indebtedness secured by
the Senior Instrument, with the application of such amounts to such Senior
Indebtedness or Supplemental Indebtedness to be at the discretion of Senior
Lender and Supplemental Lender.

 

3.03

Uniform Commercial Code Security Agreement. This Loan Agreement is also a
security agreement under the Uniform Commercial Code for any of the Mortgaged
Property which, under applicable law, may be subjected to a security interest
under the Uniform Commercial Code, for the purpose of securing Borrower’s
obligations under this Loan Agreement and to further secure Borrower’s
obligations under the Note, Security Instrument and other Loan Documents,
whether such Mortgaged Property is owned now or acquired in the future, and all
products and cash and non-cash proceeds thereof (collectively, “UCC
Collateral”), and by this Loan Agreement, Borrower grants to Lender a security
interest in the UCC Collateral.

 

Master Multifamily Loan and Security Agreement    Page 5



--------------------------------------------------------------------------------

3.04

Cap Agreement and Cap Collateral Assignment.

 

  (a)

Cap Agreement. To protect against fluctuations in interest rates, Borrower must
obtain and maintain a Cap Agreement at all times so long as the Loan is
outstanding. The initial Cap Agreement must be successfully bid no later than
the Closing Date and be effective for an initial term ending not earlier than
the third anniversary of the Closing Date. Subject to Section 11.22, the initial
Cap Agreement must be in a Notional Amount not less than the principal amount of
the Loan on the Closing Date and have a Strike Rate that does not exceed the
Original Strike Rate. The Cap Agreement, including any Replacement Cap
Agreement, must be from a Cap Provider, be in a form acceptable to Lender, and
obligate the Cap Provider to make monthly payments directly to Lender or to Loan
Servicer on behalf of Lender in an amount equal to the excess of (i) the
interest on the Notional Amount at the Rate Cap Index Rate over (ii) interest on
the Notional Amount at the Strike Rate.

 

  (b)

Replacement Cap Agreement. At least 60 days prior to the date on which an
existing Cap Agreement terminates, Borrower must give Notice to and provide
evidence satisfactory to Lender that Borrower will deliver a Replacement Cap
Agreement. Borrower must ensure that the Replacement Cap Agreement is in full
force and effect not later than the day immediately following the expiration of
the then-existing Cap Agreement. Any Replacement Cap Agreement must satisfy the
requirements for a Cap Agreement in this Loan Agreement and (i) have a term
expiring not earlier than one year from its effective date, (ii) have a Strike
Rate that does not exceed the Original Strike Rate, and (iii) subject to
Section 11.22, be in a Notional Amount equal to the outstanding principal
balance due under the Note on the effective date of the Replacement Cap
Agreement.

 

  (c)

Attorneys’ Fees and Costs. Borrower must pay or reimburse Lender, upon demand,
for all costs and expenses in connection with the initial Cap Agreement and any
Replacement Cap Agreement, including, but not limited to, (i) all Attorneys’
Fees and Costs incurred by Lender, and (ii) the cost of the cap broker, if any.

 

  (d)

Cap Collateral. To secure Borrower’s payment obligations under the Loan,
Borrower grants to Lender a first priority continuing security interest in the
Cap Collateral, including any Replacement Cap Agreement.

 

  (e)

Allocation among Individual Borrowers. Each Individual Borrower must contribute
its proportionate share of the cost of each Cap Agreement required under this
Loan Agreement, and all costs associated with the purchase of each Cap Agreement
required under this Loan Agreement must be reasonably allocated among Individual
Borrowers.

 

Master Multifamily Loan and Security Agreement    Page 6



--------------------------------------------------------------------------------

  (f)

Master Rate Cap. Borrower and Lender acknowledge and agree that Borrower’s
obligation pursuant to this Loan Agreement to obtain, maintain and collaterally
assign to Lender a Cap Agreement (including any Replacement Cap Agreement) may
be satisfied by the purchase of a rate cap (a “Master Rate Cap”) by an entity
related to each Individual Borrower which directly or indirectly holds a
controlling interest in each Individual Borrower and is approved by Lender (“Cap
Purchaser”), provided that such Master Rate Cap: (i) satisfies all of the
requirements for the Cap Agreement provided herein in Lender’s Discretion, and
(ii) is collaterally assigned to Lender pursuant to a hedge assignment and
security agreement satisfactory to Lender by and among Cap Purchaser, Lender,
and Borrower. Borrower acknowledges that upon termination of the Master Rate Cap
without a replacement Master Rate Cap in place, or if the Master Rate Cap fails
at any time to satisfy the requirements of this Loan Agreement relating to the
Cap Agreement, such termination or failure will be an Event of Default
hereunder.

 

3.05

Guaranty. Borrower will cause each Guarantor (if any) to execute a Guaranty of
all or a portion of Borrower’s obligations under the Loan Documents effective as
of the date of this Loan Agreement.

 

3.06

Assignment of Licenses, Certificates and Permits.

 

  (a)

Assignment of the Licenses. As additional security for the Loan, to the extent
they are assignable, Borrower hereby transfers, sets over and assigns to Lender,
and hereby grants to Lender a security interest in, all of Borrower’s right,
title and interest in and to the Licenses and any and all renewals or extensions
of the Licenses, together with all cash and non-cash proceeds thereof.

 

  (b)

Lender’s Right Upon Event of Default. Without limiting Lender’s rights described
elsewhere, if an Event of Default exists under any Loan Document, then to the
extent permitted by applicable law, Lender will have the right to exercise all
the rights under the Licenses that any Individual Borrower has. Lender does not
assume any obligations or duties of Borrower concerning the Licenses.

 

  (c)

Attorney-in-Fact. Each Individual Borrower irrevocably constitutes and appoints
Lender as such Individual Borrower’s attorney-in-fact to demand, receive and
enforce such Individual Borrower’s rights with respect to the Licenses and to do
any and all acts in such Individual Borrower’s name or in the name of Lender
with the same force and effect as such Individual Borrower could do if this Loan
Agreement had not been made. This appointment will be deemed to be coupled with
an interest and irrevocable.

 

3.07

Reserved.

 

3.08

Reserved.

 

3.09

Reserved.

 

Master Multifamily Loan and Security Agreement    Page 7



--------------------------------------------------------------------------------

ARTICLE IV RESERVE FUNDS AND REQUIREMENTS.

 

4.01

Reserves Generally.

 

  (a)

Establishment of Reserve Funds; Investment of Deposits. Unless otherwise
provided in Section 4.03 and/or Section 4.04, each Reserve Fund will be
established on the date of this Loan Agreement and each of the following will
apply:

 

  (i)

All Reserve Funds will be deposited in an Eligible Account at an Eligible
Institution or invested in “permitted investments” as then defined and required
by the Rating Agencies.

 

  (ii)

Lender will not be obligated to open additional accounts or deposit Reserve
Funds in additional institutions when the amount of any Reserve Fund exceeds the
maximum amount of the federal deposit insurance or guaranty. Borrower
acknowledges and agrees that it will not have the right to direct Lender as to
any specific investment of monies in any Reserve Fund. Lender will not be
responsible for any losses resulting from investment of monies in any Reserve
Fund or for obtaining any specific level or percentage of earnings on such
investment.

 

  (b)

Interest on Reserve Funds; Trust Funds. Unless applicable law requires, Lender
will not be required to pay Borrower any interest, earnings or profits on the
Reserve Funds. Any amounts deposited with Lender under this Article IV will not
be trust funds, nor will they operate to reduce the Indebtedness, unless applied
by Lender for that purpose pursuant to the terms of this Loan Agreement.

 

  (c)

©Use of Reserve Funds. Each Reserve Fund will, except as otherwise provided in
this Loan Agreement, be used for the sole purpose of paying, or reimbursing
Borrower for payment of, the item(s) for which the applicable Reserve Fund was
established. Borrower acknowledges and agrees that, except as specified in this
Loan Agreement, monies in one Reserve Fund will not be used to pay, or reimburse
Borrower for, matters for which another Reserve Fund has been established.

 

  (d)

Termination of Reserve Funds. Upon the payment in full of the Indebtedness,
Lender will pay to Borrower all funds remaining in any Reserve Funds.

 

  (e)

Reserved.

 

4.02

Reserves for Taxes, Insurance and Other Charges.

 

  (a)

Deposits to Imposition Reserve Deposits. Borrower will deposit with Lender on
the day monthly installments of principal or interest, or both, are due under
the Note (or on another day designated in writing by Lender), until the
Indebtedness is paid in full, an additional amount sufficient to accumulate with
Lender the entire sum required to pay, when due, the items marked “Collect”
below. Except as provided in Section 4.02(e), Lender will not require Borrower
to make Imposition Reserve Deposits with respect to the items marked “Deferred”
below.

[Deferred] Property Insurance premiums or premiums for other Insurance required
by Lender under Section 6.10

 

Master Multifamily Loan and Security Agreement    Page 8



--------------------------------------------------------------------------------

[Collect] Taxes and payments in lieu of taxes

[Deferred] water and sewer charges that could become a Lien on the Mortgaged
Property

[Deferred] Ground Rents

[Deferred] assessments or other charges that could become a Lien on the
Mortgaged Property, including home owner association dues

The amounts deposited pursuant to this Section 4.02(a) are collectively referred
to in this Loan Agreement as the “Imposition Reserve Deposits.” The obligations
of Borrower for which the Imposition Reserve Deposits are required are
collectively referred to in this Loan Agreement as “Impositions.” The amount of
the Imposition Reserve Deposits must be sufficient to enable Lender to pay each
Imposition before the last date upon which such payment may be made without any
penalty or interest charge being added. Lender will maintain records indicating
how much of the monthly Imposition Reserve Deposits and how much of the
aggregate Imposition Reserve Deposits held by Lender are held for the purpose of
paying Taxes, Insurance premiums, Ground Rent (if applicable) and each other
Imposition.

 

  (b)

Disbursement of Imposition Reserve Deposits. Lender will apply the Imposition
Reserve Deposits to pay Impositions so long as no Event of Default has occurred
and is continuing. Lender will pay all Impositions from the Imposition Reserve
Deposits held by Lender upon Lender’s receipt of a bill or invoice for an
Imposition. If Borrower holds a ground lessee interest in the Mortgaged Property
and Imposition Reserve Deposits are collected for Ground Rent, then Lender will
pay the monthly or other periodic installments of Ground Rent from the
Imposition Reserve Deposits, whether or not Lender receives a bill or invoice
for such installments. Lender will have no obligation to pay any Imposition to
the extent it exceeds the amount of the Imposition Reserve Deposits then held by
Lender. Lender may pay an Imposition according to any bill, statement or
estimate from the appropriate public office, Ground Lessor (if applicable) or
insurance company without inquiring into the accuracy of the bill, statement or
estimate or into the validity of the Imposition.

 

  (c)

©Excess or Deficiency of Imposition Reserve Deposits. If at any time the amount
of the Imposition Reserve Deposits held by Lender for payment of a specific
Imposition exceeds the amount reasonably deemed necessary by Lender, the excess
will be credited against future installments of Imposition Reserve Deposits. If
at any time the amount of the Imposition Reserve Deposits held by Lender for
payment of a specific Imposition is less than the amount reasonably estimated by
Lender to be necessary, Borrower will pay to Lender the amount of the deficiency
within 15 days after Notice from Lender.

 

  (d)

Delivery of Invoices. Borrower will promptly deliver to Lender a copy of all
notices of, and invoices for, Impositions.

 

Master Multifamily Loan and Security Agreement    Page 9



--------------------------------------------------------------------------------

  (e)

Deferral of Collection of Any Imposition Reserve Deposits; Delivery of Receipts.
If Lender does not collect an Imposition Reserve Deposit with respect to an
Imposition either marked “Deferred” in Section 4.02(a) or pursuant to a separate
written deferral by Lender, then on or before the earlier of the date each such
Imposition is due, or the date this Loan Agreement requires each such Imposition
to be paid, Borrower will provide Lender with proof of payment of each such
Imposition. Upon Notice to Borrower, Lender may revoke its deferral and require
Borrower to deposit with Lender any or all of the Imposition Reserve Deposits
listed in Section 4.02(a), regardless of whether any such item is marked
“Deferred” (i) if Borrower does not timely pay any of the Impositions, (ii) if
Borrower fails to provide timely proof to Lender of such payment, (iii) at any
time during the existence of an Event of Default or (iv) upon placement of a
Supplemental Loan in accordance with Section 11.11.

 

  (f)

through (i) are Reserved.

 

4.03

Repairs; Repair Reserve Fund. Reserved.

 

4.04

Replacement Reserve Fund. Reserved.

 

4.05

Rental Achievement Provisions. Reserved.

 

4.06

Debt Service Reserve. Reserved.

 

4.07

Rate Cap Agreement Reserve Fund. As a condition to making the Loan, Lender has
required Borrower to establish the Rate Cap Agreement Reserve Fund to ensure
that adequate funds are available for, among other things, the purchase, if
applicable, of any Replacement Cap Agreement.

 

  (a)

Deposits to Rate Cap Agreement Reserve Fund. If the initial Cap Agreement
terminates prior to the Maturity Date, Lender will establish the Rate Cap
Agreement Reserve Fund on the Closing Date. Commencing on the date the first
installment of principal and/or interest is due under the Note and continuing on
the same day for each successive month until the purchase of the last
Replacement Cap Agreement, Borrower must pay to Lender an amount equal to the
Rate Cap Reserve Deposit. The delivery of a Master Rate Cap does not negate the
Borrower’s obligation to make Rate Cap Reserve Deposit payments.

 

  (b)

Adjustments to Rate Cap Reserve Deposit. Lender will re-compute the amount of
the Rate Cap Reserve Deposit every 6 months based on the prevailing cost of the
Rate Cap at that time and the anticipated outstanding principal balance due
under the Note immediately prior to termination of the then-existing Cap
Agreement. Lender will provide Notice to Borrower of any revised Rate Cap
Reserve Deposit.

 

  (c)

Disbursements from Rate Cap Agreement Reserve Fund. Lender will apply the funds
in the Rate Cap Agreement Reserve Fund to the cost of the Replacement Cap
Agreement, unless an Event of Default has occurred and is continuing, in which
case Lender at its option may apply such funds to the Indebtedness in any amount

 

Master Multifamily Loan and Security Agreement    Page 10



--------------------------------------------------------------------------------

  and in any order as Lender determines in Lender’s Discretion. To the extent
there are funds in the Rate Cap Agreement Reserve Fund in excess of the cost of
the Replacement Cap Agreement, such funds may be applied to pay costs and
expenses, including but not limited to, Attorneys’ Fees and Costs related to the
Replacement Cap Agreement and to pay the cap broker, if any. In the event that,
for any reason, there are insufficient funds in the Rate Cap Agreement Reserve
Fund to purchase a Replacement Cap Agreement, Borrower must fund the amount of
any such deficiency, including all costs and expenses, including but not limited
to, necessary to pay Attorneys’ Fees and Costs and the cost of the cap broker,
if any.

 

  (d)

Termination of Rate Cap Agreement Reserve Fund. Upon purchase by Borrower of a
Replacement Cap Agreement with an expiration date on or after the Maturity Date,
Borrower will no longer be required to make Rate Cap Reserve Deposits. Any funds
remaining in the Rate Cap Agreement Reserve Fund will be returned to Borrower
upon the earlier to occur of (i) purchase of a Replacement Cap Agreement
acceptable to Lender, provided no Event of Default has occurred and is
continuing, or (ii) payment in full of the Indebtedness.

 

4.08

through 4.20 are Reserved.

ARTICLE V REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Lender, with respect to each Individual
Borrower (both individually and collectively), with respect to each Individual
Property (both individually and collectively), with respect to each Individual
Facility (both individually and collectively) and with respect to each Facility
Operator (both individually and collectively), as follows as of the date of this
Loan Agreement:

 

5.01

Review of Documents. Borrower has reviewed: (a) the Note, (b) the Security
Instrument, (c) the Commitment Letter, and (d) all other Loan Documents.

 

5.02

Condition of Mortgaged Property. Except as Borrower may have disclosed to Lender
in writing in connection with the issuance of the Commitment Letter, the
Mortgaged Property has not been damaged by fire, water, wind or other cause of
loss, or any previous damage to the Mortgaged Property has been fully restored.

 

5.03

No Condemnation. No part of the Mortgaged Property has been taken in
Condemnation or other like proceeding, and, to the best of Borrower’s knowledge
after due inquiry and investigation, no such proceeding is pending or threatened
for the partial or total Condemnation or other taking of the Mortgaged Property.

 

5.04

Actions; Suits; Proceedings.

 

  (a)

There are no judicial, administrative, mediation or arbitration actions, suits
or proceedings pending or, to the best of Borrower’s knowledge, threatened in
writing against or affecting Borrower (and, if Borrower is a limited
partnership, any of its general partners or if Borrower is a limited liability
company, any member of Borrower) or the Mortgaged Property which, if adversely
determined, would have a Material Adverse Effect.

 

Master Multifamily Loan and Security Agreement    Page 11



--------------------------------------------------------------------------------

  (b)

Without limiting the generality of subsection (a) above, none of Borrower (and,
if any Individual Borrower is a limited partnership, any of its general partners
or if any Individual Borrower is a limited liability company, any member of such
Individual Borrower), any Facility Operator, or the Facility are subject to any
proceeding, suit or investigation by any Governmental Authority. Neither any
Individual Borrower nor any Facility Operator has received any notice from any
Governmental Authority which may, directly or indirectly, or with the passage of
time, have a Material Adverse Effect or otherwise result in any of the
following:

 

  (i)

The imposition of a fine, interim sanction, or final sanction.

 

  (ii)

A lower reimbursement rate for services rendered to eligible residents.

 

  (iii)

The Downgrade, revocation, transfer, surrender or suspension, or non-renewal or
reissuance, or any other impairment of any License.

 

  (iv)

The appointment of a receiver or trustee.

 

  (v)

Impairment of any Individual Borrower’s or any Facility Operator’s ability to
accept and retain residents.

 

  (vi)

Impairment of any Individual Borrower’s or Facility Operator’s continued
participation in any Governmental Payor Program, or any successor programs
thereto, at current rate certifications.

 

5.05

Environmental. Except as previously disclosed by Borrower to Lender in writing
(which written disclosure may be in certain environmental assessments and other
written reports accepted by Lender in connection with the funding of the
Indebtedness and dated prior to the date of this Loan Agreement), each of the
following is true:

 

  (a)

Borrower has not at any time engaged in, caused or permitted any Prohibited
Activities or Conditions on the Mortgaged Property.

 

  (b)

To the best of Borrower’s knowledge after due inquiry and investigation, no
Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property.

 

  (c)

The Mortgaged Property does not now contain any underground storage tanks, and,
to the best of Borrower’s knowledge after due inquiry and investigation, the
Mortgaged Property has not contained any underground storage tanks in the past.
If there is an underground storage tank located on the Mortgaged Property that
has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws.

 

Master Multifamily Loan and Security Agreement    Page 12



--------------------------------------------------------------------------------

  (d)

To the best of Borrower’s knowledge after due inquiry and investigation,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, all Environmental Permits required for
the operation of the Mortgaged Property in accordance with Hazardous Materials
Laws now in effect have been obtained and all such Environmental Permits are in
full force and effect.

 

  (e)

To the best of Borrower’s knowledge after due inquiry and investigation, no
event has occurred with respect to the Mortgaged Property that constitutes, or
with the passage of time or the giving of notice, or both, would constitute
noncompliance with the terms of any Environmental Permit.

 

  (f)

There are no actions, suits, claims or proceedings pending or, to the best of
Borrower’s knowledge after due inquiry and investigation, threatened in writing
that involve the Mortgaged Property and allege, arise out of, or relate to any
Prohibited Activity or Condition.

 

  (g)

Borrower has received no actual or constructive notice of any written complaint,
order, notice of violation or other communication from any Governmental
Authority with regard to air emissions, water discharges, noise emissions or
Hazardous Materials, or any other environmental, health or safety matters
affecting the Mortgaged Property or any property that is adjacent to the
Mortgaged Property.

 

5.06

Commencement of Work; No Labor or Materialmen’s Claims. Except as set forth on
Exhibit E, prior to the recordation of the applicable Security Instrument, no
work of any kind has been or will be commenced or performed upon the Mortgaged
Property, and no materials or equipment have been or will be delivered to or
upon the Mortgaged Property, for which the contractor, subcontractor or vendor
continues to have any rights including the existence of or right to assert or
file a mechanic’s or materialmen’s Lien. If any such work of any kind has been
commenced or performed upon the Mortgaged Property, or if any such materials or
equipment have been ordered or delivered to or upon the Mortgaged Property, then
prior to the execution of the applicable Security Instrument, Borrower has
satisfied each of the following conditions:

 

  (a)

Borrower has fully disclosed in writing to both the Lender and the title company
issuing the applicable Title Policy that work has been commenced or performed on
the Mortgaged Property, or materials or equipment have been ordered or delivered
to or upon the Mortgaged Property.

 

  (b)

Borrower has obtained and delivered to Lender and the title company issuing the
applicable Title Policy Lien waivers from all contractors, subcontractors,
suppliers or any other applicable party, pertaining to all work commenced or
performed on the Mortgaged Property, or materials or equipment ordered or
delivered to or upon the Mortgaged Property.

 

Master Multifamily Loan and Security Agreement    Page 13



--------------------------------------------------------------------------------

Borrower represents and warrants that all parties furnishing labor and materials
for which a Lien or claim of Lien may be filed against the Mortgaged Property
have been paid in full and, except for such Liens or claims insured against by
the applicable Title Policy (which Borrower has disclosed pursuant to
Section 5.06(a) and which are identified on Exhibit E), there are no mechanics’,
laborers’ or materialmen’s Liens or claims outstanding for work, labor or
materials affecting the Mortgaged Property, whether prior to, equal with or
subordinate to the Lien of the Security Instrument.

 

5.07

Compliance with Applicable Laws and Regulations.

 

  (a)

To the best of Borrower’s knowledge after due inquiry and investigation, each of
the following is true:

 

  (i)

All Improvements and the use of the Mortgaged Property comply with all
applicable statutes, rules and regulations, including all applicable statutes,
rules and regulations pertaining to requirements for equal opportunity,
anti-discrimination, fair housing, environmental protection, zoning and land use
(“legal, non-conforming” status with respect to uses or structures will be
considered to comply with zoning and land use requirements for the purposes of
this representation).

 

  (ii)

The Improvements comply with applicable health, fire, and building codes.

 

  (iii)

There is no evidence of any illegal activities relating to controlled substances
on the Mortgaged Property.

 

  (b)

Without limiting the generality of subsection (a) above, each Individual
Borrower, each Facility Operator, and each Individual Facility (and its
operation) and all residential care agreements and residential Leases are in
compliance with the applicable provisions of all laws, regulations, ordinances,
orders or standards of any Governmental Authority having jurisdiction over the
operation of the applicable Individual Facility (including any Governmental
Payor Program requirements and disclosure of ownership and related information
requirements), including:

 

  (i)

Healthcare Laws, Privacy Laws, fire and safety codes and building codes (and no
waivers of such requirements exist at any Individual Facility).

 

  (ii)

Laws, rules, regulations and published interpretations thereof regulating the
preparation and serving of food.

 

  (iii)

Laws, rules, regulations and published interpretations thereof regulating the
handling and disposal of medical or biological waste.

 

  (iv)

The applicable provisions of all laws, rules, regulations and published
interpretations thereof to which any Individual Borrower or Individual Facility
is subject by virtue of its Intended Use.

 

Master Multifamily Loan and Security Agreement    Page 14



--------------------------------------------------------------------------------

  (v)

All criteria established to classify the Facility as housing for older persons
under the Fair Housing Amendments Act of 1988.

 

  (c)

No Individual Borrower has received notice of, or is not aware of, any violation
of applicable antitrust laws or securities laws relating to any Individual
Facility, any Individual Borrower, or any Facility Operator.

 

5.08

Access; Utilities; Tax Parcels. The Mortgaged Property (a) has ingress and
egress via a publicly dedicated right of way or via an irrevocable easement
permitting ingress and egress, (b) is served by public utilities and services
generally available in the surrounding community or otherwise appropriate for
the use in which the Mortgaged Property is currently being utilized, and
(c) constitutes one or more separate tax parcels.

 

5.09

Licenses and Permits.

 

  (a)

With respect to each Individual Property, the applicable Individual Borrower,
any applicable Facility Operator and any applicable Property Manager, and to the
best of Borrower’s knowledge, any commercial tenant of the applicable Individual
Property, is in possession of all material licenses, permits and authorizations
required for use of such Individual Property, which are valid and in full force
and effect as of the date of this Loan Agreement.

 

  (b)

Without limiting the generality of subsection (a) above, with respect to each
Individual Property, each Individual Borrower has obtained or has caused any
applicable Facility Operator to obtain all Licenses necessary to use, occupy or
operate such Individual Facility for its Intended Use (such Licenses being in
the name of the applicable Individual Borrower or in the name of a Facility
Operator, if any, and in any event in the names of the Persons required by the
applicable Governmental Authorities), and all such Licenses are in full force
and effect. Borrower has provided Lender with complete and accurate copies of
all Licenses. The Intended Use of each Individual Facility is in conformity with
all certificates of occupancy and Licenses and any other restrictions or
covenants affecting such Individual Facility. Each Individual Facility has all
equipment, staff and supplies necessary to use and operate such Individual
Facility for its Intended Use.

 

  (c)

Borrower has timely filed or has caused to be timely filed all reports and other
information that the Licenses require to be filed.

 

  (d)

Each License, and the name of the Person in whose name each License is issued is
identified on Exhibit K, and a true and complete copy of each License is
attached as Exhibit K.

 

  (e)

As of the Closing Date, the Licenses attached as Exhibit K are current and no
Individual Borrower has been subject to or received notice of any pending
inquiry, audit, investigative demand or violation that has not been brought to
Lender’s attention in writing.

 

Master Multifamily Loan and Security Agreement    Page 15



--------------------------------------------------------------------------------

  (f)

Borrower is not aware of any deficiencies, actions or inactions that, in the
aggregate, could result in a suspension, Downgrade, revocation, termination,
restriction, or conditioning of any License.

 

  (g)

There has been no previous assignment or encumbrance of any Licenses except
assignments or encumbrances terminated prior to Borrower entering into this Loan
Agreement or collateral assignments or encumbrances terminated by any Facility
Operator prior to Borrower entering into this Loan Agreement.

 

  (h)

Except as set forth on Exhibit K, other than the Licenses attached as Exhibit K,
as of the Closing Date, no other Licenses are required to operate the Facility
as it is currently being operated and for its Intended Use.

 

  (i)

Neither the execution and delivery of the Note, this Loan Agreement, any
Security Instrument nor any other Loan Document, Borrower’s performance under
the Loan Documents, nor the recordation of any Security Instrument, nor the
exercise of any remedies by Lender pursuant to the Loan Documents, at law or in
equity, will adversely affect the Licenses.

 

5.10

No Other Interests. To the best of Borrower’s knowledge after due inquiry and
investigation, no Person has (a) any possessory interest in the Mortgaged
Property or right to occupy the Mortgaged Property except under and pursuant to
the provisions of existing Leases by and between tenants and Borrower (a form of
residential lease having been previously provided to Lender together with the
material terms of any and all Non-Residential Leases at the Mortgaged Property),
or (b) an option to purchase all or a portion of the Mortgaged Property or an
interest in the Mortgaged Property, except as has been disclosed to and approved
in writing by Lender.

 

5.11

Term of Leases. All Leases for residential units with respect to the Mortgaged
Property satisfy each of the following conditions:

 

  (a)

They are on forms that are customary for similar senior housing facilities in
the Property Jurisdiction.

 

  (b)

They are for initial terms of at least 1 month and not more than 2 years (unless
otherwise approved in writing by Lender).

 

  (c)

They do not include any Corporate Leases (unless otherwise approved in writing
by Lender).

 

  (d)

They do not include options to purchase.

 

5.12

No Prior Assignment; Prepayment of Rents. Borrower has (a) not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or that is being paid off and
discharged with the proceeds of the Loan evidenced by the Note or, if this Loan
Agreement is entered into in connection with a Supplemental Loan, other than an
assignment of Rents securing any Senior Indebtedness), and (b) not performed any
acts and has not executed, and will not execute,

 

Master Multifamily Loan and Security Agreement    Page 16



--------------------------------------------------------------------------------

  any instrument which would prevent Lender from exercising its rights under any
Loan Document. At the time of execution of this Loan Agreement, unless otherwise
approved by Lender in writing, there has been no prepayment of any Rents for
more than 2 months prior to the due dates of such Rents other than the last
month’s rent, if collected at the time a tenant enters into a Lease.

 

5.13

Illegal Activity. No portion of the Mortgaged Property has been or will be
purchased with the proceeds of any illegal activity.

 

5.14

Taxes Paid. Borrower has filed all federal, state, county and municipal tax
returns required to have been filed by Borrower, and has paid all Taxes which
have become due pursuant to such returns or to any notice of assessment received
by Borrower, and Borrower has no knowledge of any basis for additional
assessment with respect to such Taxes. To the best of Borrower’s knowledge after
due inquiry and investigation, there are not presently pending any special
assessments against the Mortgaged Property or any part of the Mortgaged
Property.

 

5.15

Title Exceptions. To the best of Borrower’s knowledge after due inquiry and
investigation, none of the items shown in the schedule of exceptions to coverage
in any Title Policy will have a Material Adverse Effect on the (a) ability of
Borrower to pay the Loan in full, (b) ability of Borrower to use all or any part
of the Mortgaged Property in the manner in which the Mortgaged Property is being
used on the Closing Date, except as set forth in Section 6.03, (c) operation of
the Mortgaged Property, or (d) value of the Mortgaged Property.

 

5.16

No Change in Facts or Circumstances.

 

  (a)

All information in the application for the Loan submitted to Lender, including
all financial statements for the Mortgaged Property, Borrower, and any Borrower
Principal, and all Rent Schedules, reports, certificates, and any other
documents submitted in connection with the application (collectively, “Loan
Application”) is complete and accurate in all material respects as of the date
such information was submitted to Lender.

 

  (b)

There has been no change in any fact or circumstance since the Loan Application
was submitted to Lender that would make any information submitted as part of the
Loan Application materially incomplete or inaccurate.

 

  (c)

The organizational structure of Borrower is as set forth in Exhibit H.

 

5.17

Financial Statements. The financial statements of Borrower and each Borrower
Principal furnished to Lender as part of the Loan Application reflect in each
case a positive net worth as of the date of the applicable financial statement.

 

5.18

ERISA – Borrower Status. Borrower represents as follows:

 

  (a)

Borrower is not an “investment company,” or a company under the Control of an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

 

Master Multifamily Loan and Security Agreement    Page 17



--------------------------------------------------------------------------------

  (b)

Borrower is not an “employee benefit plan,” as defined in Section 3(3) of ERISA,
which is subject to Title I of ERISA or a “plan” to which Section 4975 of the
Tax Code applies, and the assets of Borrower do not constitute “plan assets” of
one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA.

 

  (c)

Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA, and is not subject to state statutes regulating investments or fiduciary
obligations with respect to governmental plans.

 

5.19

No Fraudulent Transfer or Preference. No Individual Borrower or Borrower
Principal (a) has made, or is making in connection with and as security for the
Loan, a transfer of an interest in the property of Borrower or Borrower
Principal to or for the benefit of Lender or otherwise as security for any of
the obligations under the Loan Documents which is or could constitute a voidable
preference under federal bankruptcy, state insolvency or similar applicable
creditors’ rights laws, or (b) has made, or is making in connection with the
Loan, a transfer (including any transfer to or for the benefit of an insider
under an employment contract) of an interest of Borrower or any Borrower
Principal in property which is or could constitute a voidable preference under
federal bankruptcy, state insolvency or similar applicable creditors’ rights
laws, or (c) has incurred, or is incurring in connection with the Loan, any
obligation (including any obligation to or for the benefit of an insider under
an employment contract) which is or could constitute a fraudulent transfer under
federal bankruptcy, state insolvency, or similar applicable creditors’ rights
laws.

 

5.20

No Insolvency or Judgment.

 

  (a)

No Pending Proceedings or Judgments. No Individual Borrower or Borrower
Principal is (i) the subject of or a party to (other than as a creditor) any
completed or pending bankruptcy, reorganization or insolvency proceeding, or
(ii) the subject of any judgment unsatisfied of record or docketed in any court
located in the United States.

 

  (b)

Insolvency. Borrower is not presently insolvent, and the Loan will not render
Borrower insolvent. As used in this Section, the term “insolvent” means that the
total of all of a Person’s liabilities (whether secured or unsecured, contingent
or fixed, or liquidated or unliquidated) is in excess of the value of all of the
assets of the Person that are available to satisfy claims of creditors.

 

5.21

Working Capital. After the Loan is made, Borrower intends to have sufficient
working capital, including cash flow from the Mortgaged Property or other
sources, not only to adequately maintain the Mortgaged Property, but also to pay
all of Borrower’s outstanding debts as they come due (other than any balloon
payment due upon the maturity of the Loan). Lender acknowledges that no members
or partners of Borrower or any Borrower Principal will be obligated to
contribute equity to Borrower for purposes of providing working capital to
maintain the Mortgaged Property or to pay Borrower’s outstanding debts except as
may otherwise be required under their organizational documents.

 

Master Multifamily Loan and Security Agreement    Page 18



--------------------------------------------------------------------------------

5.22

Cap Collateral.

 

  (a)

Borrower has instructed each Cap Provider and any guarantor of a Cap Provider’s
obligations to make Cap Payments directly to Lender or to Loan Servicer on
behalf of Lender.

 

  (b)

Borrower (or Cap Purchaser) has complied with the applicable requirements of the
Dodd-Frank Act in purchasing the initial Cap Agreement.

 

5.23

Ground Lease. Reserved.

 

5.24

Purpose of Loan. The purpose of the Loan is as indicated by the checked boxes
below and on Exhibit Q:

 

  [X]

Refinance Loan: The Loan is a refinancing of existing indebtedness and, except
to the extent specifically required by Lender, there is to be no change in the
ownership of either the Mortgaged Property or Borrower Principals. The intended
use of any cash received by Borrower from Lender, to the extent applicable, in
connection with the refinancing has been fully disclosed to Lender.

 

  [    ]

Acquisition Loan – Mortgaged Property: All of the consideration given or
received or to be given or received in connection with the acquisition of the
Mortgaged Property has been fully disclosed to Lender. The Mortgaged Property
was or will be purchased from the applicable “Property Seller” identified on
Exhibit Q.

No Individual Borrower or Borrower Principal has or had, directly or indirectly
(through a family member or otherwise), any interest in any Property Seller and
the acquisition of the Mortgaged Property is an arm’s-length transaction. To the
best of Borrower’s knowledge after due inquiry and investigation, the purchase
price of the Mortgaged Property represents the fair market value of the
Mortgaged Property and each Property Seller is not or will not be insolvent
subsequent to the sale of the Mortgaged Property.

 

  [    ]

Acquisition Loan – Membership Interests: All of the consideration given or
received or to be given or received in connection with the acquisition of 100%
of the direct or indirect membership interests of the Borrower (“Membership
Interests”) has been fully disclosed to Lender. The Membership Interests were or
will be purchased from the applicable “Membership Interests Seller” identified
on Exhibit Q.

No Borrower Principal has or had, directly or indirectly (through a family
member or otherwise), any interest in any Membership Interests Seller and the
acquisition of the Membership Interests is an arm’s-length transaction. To the
best of Borrower’s knowledge after due inquiry and investigation, the purchase
price of the Membership Interests represents the fair market value of the
Membership Interests and each Membership Interest Seller is not or will not be
insolvent subsequent to the sale of the Membership Interest.

 

Master Multifamily Loan and Security Agreement    Page 19



--------------------------------------------------------------------------------

  [    ]

Supplemental Loan: The Loan is a Supplemental Loan and, except to the extent
specifically required or approved by Lender, there has been no change in the
ownership of either the Mortgaged Property or Borrower Principals since the date
of the Senior Note. The intended use of any cash received by Borrower from
Lender, to the extent applicable, in connection with the Supplemental Loan has
been fully disclosed to Lender.

 

5.25

Intended Use.

 

  (a)

With respect to each Individual Facility, the residential units in such
Individual Facility are allocated as set forth on Exhibit P (“Intended Use”).

 

  (b)

The number of units set aside as Assisted Living Residences and Independent
Living Units may be increased or decreased without Lender’s consent, subject to
Section 5.25(c).

 

  (c)

For the purposes of this Section 5.25(c), an “Increase in Acuity Mix” means,
with respect to any Individual Facility, (A) the conversion of Independent
Living Units to either Assisted Living Residences which are not devoted to
Alzheimer’s care, dementia care and/or memory care, or Assisted Living
Residences which are devoted to Alzheimer’s care, dementia care and/or memory
care, or (B) the conversion of Assisted Living Residences which are not devoted
to Alzheimer’s care, dementia care and/or memory care to Assisted Living
Residences which are devoted to Alzheimer’s care, dementia care and/or memory
care. A “Decrease in Acuity Mix” means, with respect to any Individual Facility,
(A) the conversion of Assisted Living Residences which are not devoted to
Alzheimer’s care, dementia care and/or memory care to Independent Living Units,
or (B) the conversion of Assisted Living Residences which are devoted to
Alzheimer’s care, dementia care and/or memory care to either Independent Living
Units or Assisted Living Residences which are not devoted to Alzheimer’s care,
dementia care and/or memory care. Without Lender’s prior consent, Borrower may
not convert units at any Individual Facility if the accumulated change after
giving effect to the conversion, as a percentage of the total number of units in
the applicable Individual Facility on the Closing Date, would be greater than:

 

  (i)

25% with respect to the accumulated Increase in Acuity Mix; or

 

  (ii)

10% with respect to the accumulated Decrease in Acuity Mix.

 

  (d)

The bed count identified in the Intended Use as “Assisted Living Residences
devoted to Alzheimer’s care, dementia care and/or memory care” may vary up to
the limits allowed in the current licensing for the applicable Individual
Facility, provided that no more than 40% of the beds at the applicable
Independent Facility (including any beds added by the construction of any
additional units) may be dedicated to the care of residents with Alzheimer’s
disease or other dementia.

 

  (e)

Reserved.

 

Master Multifamily Loan and Security Agreement    Page 20



--------------------------------------------------------------------------------

5.26

Furniture, Fixtures, Equipment, and Motor Vehicles. As of the Closing Date, all
furniture, Fixtures, equipment, and motor vehicles located on or used in
connection with the Mortgaged Property, and the name of the Person that owns
and/or leases each item, if other than the applicable Individual Borrower, is
listed on Exhibit L, and such list is true and complete.

 

5.27

Participant in Federal Programs. Neither Borrower nor any Facility Operator is a
participant in any federal program under which any Governmental Authority may
have the right to recover funds by reason of the advance of federal funds.

 

5.28

Certificate of Need. Under applicable laws and regulations as in effect on the
date of this Loan Agreement, if any existing management agreement or operating
lease is terminated or Lender acquires any Individual Facility through
foreclosure or otherwise, none of Borrower, Lender, any subsequent operator or
management agent, or any subsequent purchaser (through foreclosure or otherwise)
must obtain a certificate of need from any Governmental Authority (other than
giving of any notice required under the applicable state law or regulation)
prior to applying for any License, so long as neither the type of service nor
any unit complement is changed.

 

5.29

Contracts.

 

  (a)

Exhibit M lists all Contracts in effect as of the date of this Loan Agreement,
the names of the parties to such Contracts and the dates of such Contracts.

 

  (b)

With regard to each Contract listed in Exhibit M, (i) the Contract is in full
force and effect in accordance with its terms, and (ii) there is no default by
any party under the Contract.

 

  (c)

Borrower has delivered to Lender a copy of each Contract, together with all
amendments, modifications, supplements and renewals thereto in effect as of the
date of this Loan Agreement.

 

  (d)

Except as set forth on Exhibit M, each Contract listed in Exhibit M provides
that it is terminable by Borrower or any Facility Operator upon not more than 30
days’ notice without the necessity of establishing cause and without payment of
a penalty or termination fee by Borrower or any Facility Operator or their
respective successors or assigns, except only Third Party Provider Agreements.

 

5.30

Material Contracts.

 

  (a)

Exhibit N lists all Material Contracts in effect as of the date of this Loan
Agreement.

 

  (b)

With regard to each Material Contract listed in Exhibit N: (i) the Material
Contract is assignable by the applicable Individual Borrower, or if no
Individual Borrower is a party thereto, by a Facility Operator, without the
consent of the other party thereto (or the applicable Individual Borrower and
any Facility Operator, as applicable, has obtained express written consent to
the assignment from the other party thereto), except only Third Party Provider
Agreements; (ii) no previous

 

Master Multifamily Loan and Security Agreement    Page 21



--------------------------------------------------------------------------------

  assignment of any Individual Borrower’s or any Facility Operator’s interest in
the Material Contract has been made except such assignments that have been
properly terminated prior to or concurrently with the execution and delivery of
this Loan Agreement; (iii) the Material Contract is in full force and effect in
accordance with its terms; and (iv) there is no default by any party under the
Material Contract.

 

  (c)

Borrower has delivered to Lender a copy of each Material Contract, together with
all amendments, modifications, supplements and renewals thereto in effect as of
the date of this Loan Agreement.

 

  (d)

Each Material Contract listed in Exhibit N provides that it is terminable upon
not more than 30 days notice without the necessity of establishing cause and
without payment of a penalty or termination fee by Borrower or any Facility
Operator or their respective successors or assigns, except only Third Party
Provider Agreements.

 

5.31

No Financing Statements. Except for termination statements and continuation
statements, during the 45-day period prior to the date of this Loan Agreement,
there have been no UCC financing statements filed with respect to any of the UCC
Collateral listing as debtor any Individual Borrower, any Facility Operator, or
any Individual Facility’s common name.

 

5.32

Governmental Payor Programs. If Borrower or any Facility Operator or Property
Manager participates in any Governmental Payor Program in connection with the
operation of any Individual Facility, all of the following are true:

 

  (a)

The applicable Individual Facility is in compliance in all material respects
with the requirements for participation in the Governmental Payor Program,
including the Medicare and Medicaid Patient Protection Act of 1987.

 

  (b)

The applicable Individual Facility conforms in all material respects to all
insurance, reimbursement and cost reporting requirements, and has a current
provider agreement under Title XVIII and/or XIX of the Social Security Act or
any other applicable laws for reimbursement necessary for its Intended Use.

 

  (c)

There is no action pending or threatened to terminate the applicable Individual
Facility’s participation in the Governmental Payor Program nor is there any
decision not to renew any provider agreement related to such Individual
Facility, nor is there any action pending or threatened to impose material
intermediate or alternative sanctions with respect to such Individual Facility.

 

  (d)

All Governmental Payor Program cost reports and financial reports submitted by
Borrower, any Facility Operator, or any Property Manager for the applicable
Individual Facility are materially accurate and complete and have not been
misleading in any material respects.

 

  (e)

No cost reports for the applicable Individual Facility remain “open” or
unsettled, except as otherwise disclosed in writing to Lender.

 

Master Multifamily Loan and Security Agreement    Page 22



--------------------------------------------------------------------------------

  (f)

The execution and delivery of the Note, this Loan Agreement, the Security
Instrument, or any other Loan Document, Borrower’s performance under the Loan
Documents, the recordation of the Security Instrument, and the exercise of any
remedies by Lender, will not do any of the following:

 

  (i)

Adversely affect the right by Borrower, a Facility Operator, or the applicable
Individual Facility to receive Governmental Payor Program payments and
reimbursements with respect to the Facility.

 

  (ii)

Materially reduce the Governmental Payor Program payments and reimbursements
which Borrower or a Facility Operator is receiving as of the date of this Loan
Agreement.

 

  (g)

If any existing management agreement or operating lease is terminated or Lender
acquires the applicable Individual Facility through foreclosure or otherwise,
none of the Borrower, Lender, any subsequent management agent, any subsequent
operator of the Facility, or any subsequent purchaser (through foreclosure or
otherwise) will be required to obtain a certificate of need from any
Governmental Authority (other than giving of any notice required under the
applicable state law or regulation) prior to receiving certification to receive
Governmental Payor Program payments (or any successor programs) for residents
having coverage under any Governmental Payor Program so long as neither the type
of service nor any unit complement is changed.

 

5.33

Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs.

 

  (a)

The Facility conforms in all material respects with all insurance, reimbursement
and cost reporting requirements.

 

  (b)

There is no threatened or pending revocation, suspension, termination,
probation, restriction, limitation or nonrenewal affecting Borrower or any
Facility Operator, of any private commercial insurance managed care or employee
assistance program to which Borrower or any Facility Operator is subject.

 

  (c)

All private insurance cost reports and financial reports submitted by Borrower,
any Facility Operator, or any Property Manager for the Facility are materially
accurate and complete and have not been misleading in any material respects.

 

  (d)

No cost reports for the Facility remain “open” or unsettled, except as otherwise
disclosed in writing to Lender.

 

5.34

No Transfer or Pledge of Licenses. The Licenses, including the certificate of
need, may not be, and have not been, transferred to any location other than the
applicable Individual Facility, have not been pledged as collateral security for
any other loan or indebtedness, and are held free from restrictions or known
conflicts that would materially impair the use or operation of the applicable
Individual Facility for its Intended Use, and are not provisional, probationary,
or restricted in any way.

 

Master Multifamily Loan and Security Agreement    Page 23



--------------------------------------------------------------------------------

5.35

No Pledge of Receivables. Neither Borrower nor any Facility Operator has pledged
its receivables as collateral security for any other loan or indebtedness.

 

5.36

Patient and Resident Care Agreements. There are no patient or resident care
agreements with patients or residents or with any other Persons that deviate in
any material adverse respect from the standard form customarily used at a
comparable facility or which conflict with any statutory or regulatory
requirements.

 

5.37

Patient and Resident Records. All patient or resident records at each Individual
Facility, including patient or resident trust fund accounts, are true and
correct in all material respects.

 

5.38

No Facility Deficiencies, Enforcement Actions or Violations.

 

  (a)

No Individual Facility has received a “Level A” (or equivalent) violation, and
no statement of charges or deficiencies has been made or penalty enforcement
action has been undertaken against any Individual Facility, any Property
Manager, any Facility Operator or any Individual Borrower (or any officer,
director or stockholder of any of the foregoing) by any Governmental Authority
during the last 3 calendar years, and there have been no violations over the
past 3 calendar years which have threatened any certification of any Individual
Facility, any Property Manager, any Facility Operator or any Individual Borrower
for participation in any Governmental Payor Program.

 

  (b)

Reserved.

 

5.39

Seniors Housing Operator. Reserved.

 

5.40

Recycled SPE Borrower. Reserved.

 

5.41

Recycled SPE Equity Owner. Reserved.

 

5.42

through 5.50 are Reserved.

 

5.51

Survival. The representations and warranties set forth in this Loan Agreement
will survive until the Indebtedness is paid in full; however, the
representations and warranties set forth in Section 5.05 will survive beyond
repayment of the entire Indebtedness, to the extent provided in
Section 10.02(i).

 

5.52

through 5.57 are Reserved.

 

5.58

Prohibited Parties Lists.

 

  (a)

Borrower is not identified and to the best of Borrower’s knowledge after due
inquiry and investigation, no Borrower Principal nor any Non-U.S. Equity Holder
is identified on the OFAC Lists.

 

  (b)

Borrower is not listed and to the best of Borrower’s knowledge after due inquiry
and investigation, no Borrower Principal is listed on the FHFA SCP List.

 

Master Multifamily Loan and Security Agreement    Page 24



--------------------------------------------------------------------------------

5.59

AML Laws. None of Borrower or to the best of Borrower’s knowledge after due
inquiry and investigation, any Borrower Principal or any Non-U.S. Equity Holder:

 

  (a)

Has been convicted of a violation of the AML Laws or been the subject of a final
enforcement action relating to the AML Laws.

 

  (b)

Is the subject of any pending proceedings for any violation of the AML Laws.

 

5.60

Internal Controls. Borrower has in place and to the best of Borrower’s knowledge
after due inquiry and investigation, Borrower has determined that each Borrower
Principal has in place, practices and procedures for the admission of investors
which prevent the admission of:

 

  (a)

Any investor that is in violation of any criminal or civil law or regulation
intended to prevent money laundering or the funding of terrorist or illegal drug
trafficking activities.

 

  (b)

Any Person that will have a 25% or more direct or indirect ownership (or other
economic) interest in (i) any Individual Borrower or (ii) the aggregate of all
Individual Borrowers (any such interest, a “25% Equity Interest” and any such
Person, a “25% Equity Holder”) that is on the Prohibited Parties Lists.

 

  (c)

Any Non-U.S. Equity Holder that is on the OFAC Lists.

 

5.61

Crowdfunding. Except as has been disclosed in writing to and approved in writing
by Lender, no 25% Equity Interest has been marketed or sold to investors through
any form of Crowdfunding.

 

5.62

through 5.65 are Reserved.

ARTICLE VI BORROWER COVENANTS.

Borrower covenants and agrees with Lender, with respect to each Individual
Borrower (both individually and collectively), with respect to each Individual
Property (both individually and collectively), with respect to each Individual
Facility (both individually and collectively) and with respect to each Facility
Operator (both individually and collectively),, as follows:

 

6.01

Compliance with Laws. Borrower will comply with all laws, ordinances, rules,
regulations and requirements of any Governmental Authority having jurisdiction
over the Mortgaged Property and all licenses and permits and all recorded
covenants and agreements relating to or affecting the Mortgaged Property,
including all laws, ordinances, regulations, requirements and covenants
pertaining to health and safety, construction of improvements on the Mortgaged
Property, Repairs, Capital Replacements, fair housing, disability accommodation,
zoning and land use, applicable building codes, special use permits and
environmental regulations, Leases and the maintenance and disposition of tenant
security deposits. Borrower will take appropriate measures to prevent, and will
not engage in or knowingly permit, any illegal activities at the Mortgaged
Property, including those that could endanger tenants or visitors, result in
damage to the Mortgaged Property, result in forfeiture of the Mortgaged
Property, or otherwise materially impair the Lien created by the Security
Instrument or Lender’s interest in the Mortgaged Property. Borrower will at all
times maintain records sufficient to demonstrate compliance with the provisions
of this Section 6.01.

 

Master Multifamily Loan and Security Agreement    Page 25



--------------------------------------------------------------------------------

6.02

Compliance with Organizational Documents. Borrower will at all times comply with
all laws, regulations and requirements of any Governmental Authority relating to
Borrower’s formation, continued existence and good standing in its state of
formation and, if different, in the Property Jurisdiction. Borrower will at all
times comply with its organizational documents, including its partnership
agreement (if Borrower is a partnership), its by-laws (if Borrower is a
corporation or housing cooperative corporation or association) or its operating
agreement (if Borrower is a limited liability company or tenancy-in-common). If
Borrower is a housing cooperative corporation or association, Borrower will at
all times maintain its status as a “cooperative housing corporation” as such
term is defined in Section 216(b) of the Internal Revenue Code of 1986, as
amended, or any successor statute thereto.

 

6.03

Use of Mortgaged Property.

 

  (a)

Unless required by applicable law, without the prior written consent of Lender,
Borrower will not, and will not permit any Facility Operator to, take any of the
following actions:

 

  (i)

Allow changes in the use for which all or any part of the Mortgaged Property is
being used at the time this Loan Agreement is executed.

 

  (ii)

Convert any individual dwelling units or common areas to commercial use.

 

  (iii)

Initiate a change in the zoning classification of the Mortgaged Property or
acquiesce to a change in the zoning classification of the Mortgaged Property.

 

  (iv)

Establish any condominium or cooperative regime with respect to the Mortgaged
Property beyond any which may be in existence on the date of this Loan
Agreement.

 

  (v)

Combine all or any part of the Mortgaged Property with all or any part of a tax
parcel which is not part of the Mortgaged Property.

 

  (vi)

Subdivide or otherwise split any tax parcel constituting all or any part of the
Mortgaged Property.

 

  (vii)

Add to or change any location at which any of the Mortgaged Property is stored,
held or located unless Borrower (A) gives Notice to Lender within 30 days after
the occurrence of such addition or change, (B) executes and delivers to Lender
any modifications of or supplements to this Loan Agreement that Lender may
require, and (C) authorizes the filing of any financing statement which may be
filed in connection with this Loan Agreement, as Lender may require.

 

Master Multifamily Loan and Security Agreement    Page 26



--------------------------------------------------------------------------------

  (viii)

Convert, in whole or in part, any non-residential income producing units to
non-income producing units.

 

  (b)

Without the prior written consent of Lender, which may be granted or withheld in
Lender’s discretion, Borrower will not, and will not permit any Facility
Operator to, provide or contract for skilled nursing care, assisted living care,
Alzheimer’s care, memory care or dementia care for any of the residents other
than that level of care which both (i) is consistent with the Intended Use and
(ii) is permissible for the applicable Individual Borrower or Facility Operator
to provide at the applicable Individual Facility under (A) applicable Healthcare
Laws, and (B) applicable Licenses.

 

  (c)

Notwithstanding anything contained in this Section to the contrary, if Borrower
is a housing cooperative corporation or association, Lender acknowledges and
consents to Borrower’s use of the Mortgaged Property as a housing cooperative.

 

6.04

Non-Residential Leases.

 

  (a)

Prohibited New Non-Residential Leases or Modified Non-Residential Leases.
Borrower will not enter into any New Non-Residential Lease, enter into any
Modified Non-Residential Lease or terminate any Non-Residential Lease (including
any Non-Residential Lease in existence on the date of this Loan Agreement)
without the prior written consent of Lender.

 

  (b)

Reserved.

 

  (c)

Executed Copies of Non-Residential Leases. Borrower will, without request by
Lender, deliver a fully executed copy of each Non-Residential Lease to Lender
promptly after such Non-Residential Lease is signed.

 

  (d)

Subordination and Attornment Requirements. All Non-Residential Leases entered
into after the date of this Loan Agreement, regardless of whether Lender’s
consent or approval is required, will specifically include the following
provisions:

 

  (i)

The tenant will attorn to Lender and any purchaser at a foreclosure sale, such
attornment to be self-executing and effective upon acquisition of title to the
Mortgaged Property by any purchaser at a foreclosure sale or by Lender in any
manner.

 

  (ii)

The tenant agrees to execute such further evidences of attornment as Lender or
any purchaser at a foreclosure sale may from time to time request.

 

  (iii)

The tenant will, upon receipt of a written request from Lender following the
occurrence of and during the continuance of an Event of Default, pay all Rents
payable under the Lease to Lender.

 

  (iv)

If Lender or a purchaser at a foreclosure sale so elects, the Lease will not be
terminated by foreclosure or any other transfer of the Mortgaged Property.

 

Master Multifamily Loan and Security Agreement    Page 27



--------------------------------------------------------------------------------

  (v)

After a foreclosure sale of the Mortgaged Property, Lender or any other
purchaser at such foreclosure sale may, at Lender’s or such purchaser’s option,
accept or terminate such Lease without payment of any fee or penalty.

 

6.05

Prepayment of Rents. Borrower will not receive or accept Rent under any Lease
(whether a residential Lease or a Non-Residential Lease) for more than 2 months
in advance.

 

6.06

Inspection.

 

  (a)

Right of Entry. Subject to the rights of tenants under Leases, Borrower will
permit Lender, its agents, representatives and designees and any interested
Governmental Authority to make or cause to be made entries upon and inspections
of the Mortgaged Property to inspect, among other things: (i) Repairs, (ii)
Capital Replacements, (iii) Restorations, (iv) Property Improvement Alterations,
and (v) any other Improvements, both in process and upon completion (including
environmental inspections and tests performed by professional inspection
engineers) during normal business hours, or at any other reasonable time, upon
reasonable Notice to Borrower if the inspection is to include occupied
residential units (which Notice need not be in writing). During normal business
hours, or at any other reasonable time, Borrower will also permit Lender to
examine all books and records and contracts and bills pertaining to the
foregoing. Notice to Borrower will not be required in the case of an emergency,
as determined in Lender’s Discretion, or when an Event of Default has occurred
and is continuing.

 

  (b)

Inspection of Mold. If Lender determines that Mold has or may have developed as
a result of a water intrusion event or leak, Lender, at Lender’s Discretion, may
require that a professional inspector inspect the Mortgaged Property to confirm
whether Mold has developed and, if so, thereafter as frequently as Lender
determines is necessary until any issue with Mold and its cause(s) are resolved
to Lender’s satisfaction. Such inspection will be limited to a visual and
olfactory inspection of the area that has experienced the Mold, water intrusion
event or leak. Borrower will be responsible for the cost of each such
professional inspection and any remediation deemed to be necessary as a result
of the professional inspection. After any issue with Mold is remedied to
Lender’s satisfaction, Lender will not require a professional inspection any
more frequently than once every 3 years unless Lender otherwise becomes aware of
Mold as a result of a subsequent water intrusion event or leak.

 

  (c)

Certification in Lieu of Inspection. If Lender or Loan Servicer determines not
to conduct an annual inspection of the Mortgaged Property, and in lieu thereof
Lender requests a certification, Borrower will provide to Lender a factually
correct certification, each year that the annual inspection is waived, to the
following effect:

 

Master Multifamily Loan and Security Agreement    Page 28



--------------------------------------------------------------------------------

Borrower has not received any written complaint, notice, letter or other written
communication from any tenant, Property Manager, Facility Operator or
governmental authority regarding mold, fungus, microbial contamination or
pathogenic organisms (“Mold”) or any activity, condition, event or omission that
causes or facilitates the growth of Mold on or in any part of the Mortgaged
Property or, if Borrower has received any such written complaint, notice, letter
or other written communication, that Borrower has investigated and determined
that no Mold activity, condition or event exists or alternatively has fully and
properly remediated such activity, condition, event or omission in compliance
with the Moisture Management Plan for the Mortgaged Property.

If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower’s
expense.

 

6.07

Books and Records; Financial Reporting.

 

  (a)

Delivery of Books and Records.

 

  (i)

Borrower will keep and maintain at all times at the Mortgaged Property,
Borrower’s main business office, or the Property Manager’s or Facility
Operator’s office, and upon Lender’s request will make available at the
Mortgaged Property (or, at Borrower’s option, at the Property Manager’s or
Facility Operator’s office), complete and accurate books of account and records
(including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property and copies of all written
contracts, Leases, and other instruments which affect the Mortgaged Property.
The books, records, contracts, Leases and other instruments will be subject to
examination and inspection by Lender at any reasonable time (“Books and
Records”).

 

  (ii)

Borrower will keep the Books and Records in accordance with one of the following
accounting methods, consistently applied, and Borrower will promptly provide
Lender Notice of any change in Borrower’s accounting methods:

 

  (A)

Generally accepted accounting principles (GAAP).

 

  (B)

Tax method of accounting, if under the tax method of accounting, the accrual
basis is used for interest expense, real estate taxes and insurance expense, and
the cash basis is used for all other items, including income, prepaid rent,
utilities and payroll expense. Financial statements may exclude depreciation and
amortization.

 

  (C)

Such other method that is acceptable to Lender.

 

  (b)

Delivery of Statement of Income and Expenses; Rent Schedule and Other
Statements. Borrower will furnish to Lender each of the following:

 

Master Multifamily Loan and Security Agreement    Page 29



--------------------------------------------------------------------------------

  (i)

Within 25 days after the end of each calendar quarter prior to Securitization
and within 35 days after each calendar quarter after Securitization, each of the
following:

 

  (A)

A Rent Schedule for each Individual Property dated no earlier than the date that
is 5 days prior to the end of such quarter.

 

  (B)

A statement of income and expenses for Borrower (both on an individual and a
consolidated basis) that is either of the following:

 

  (1)

For the 12 month period ending on the last day of such quarter.

 

  (2)

If at the end of such quarter Borrower or any Affiliate of Borrower has owned
the Mortgaged Property for less than 12 months, for the period commencing with
the acquisition of the Mortgaged Property by Borrower or its Affiliate, and
ending on the last day of such quarter.

 

  (C)

When requested by Lender, a balance sheet showing all assets and liabilities of
Borrower as of the end of that fiscal quarter.

 

  (ii)

Within 90 days after the end of each fiscal year of Borrower, each of the
following:

 

  (A)

An annual statement of income and expenses for Borrower for that fiscal year
(both on an individual and a consolidated basis).

 

  (B)

A balance sheet showing all assets and liabilities of Borrower as of the end of
that fiscal year (for each Individual Borrower on an individual basis and for
all Individual Borrowers on a consolidated basis).

 

  (C)

An accounting for each Individual Property of all security deposits held
pursuant to all Leases, including the name of the institution (if any) and the
names and identification numbers of the accounts (if any) in which such security
deposits are held and the name of the person to contact at such financial
institution, along with any authority or release necessary for Lender to access
information regarding such accounts.

 

  (iii)

Within 30 days after the date of filing, copies of all tax returns filed by
Borrower.

 

  (c)

Additional Reporting Requirements Upon Request. Borrower will furnish to Lender
each of the following:

 

Master Multifamily Loan and Security Agreement    Page 30



--------------------------------------------------------------------------------

  (i)

Upon Lender’s request, in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
monthly Rent Schedule for each Individual Property and a monthly statement of
income and expenses for each Individual Borrower, in each case within 25 days
after the end of each month.

 

  (ii)

Upon Lender’s request in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion,
within 10 days after such a request from Lender, each of the following:

 

  (A)

A statement that identifies all Managers and owners of any direct interest in
Borrower and any Designated Entity for Transfers and the interest held by each
(unless Borrower or any Designated Entity for Transfers is a publicly-traded
entity, in which case such statement of ownership will not be required), and if
Borrower or a Designated Entity for Transfers is a corporation, then all
officers and directors of Borrower and the Designated Entity for Transfers.

 

  (B)

To the extent not included in the statement provided under
Section 6.07(c)(ii)(A), a statement that identifies (1) all 25% Equity Holders,
and (2) all Non-U.S. Equity Holders.

 

  (iii)

Upon Lender’s request in Lender’s Discretion, such other financial information
or property management information (including information on tenants under
Leases to the extent such information is available to Borrower, copies of bank
account statements from financial institutions where funds owned or controlled
by Borrower are maintained, and an accounting of security deposits) as may be
required by Lender from time to time, in each case within 30 days after such
request.

 

  (iv)

Upon Lender’s request in Lender’s Discretion, a monthly property management
report for each Individual Property, showing the number of inquiries made and
rental applications received from tenants or prospective tenants and deposits
received from tenants and any other information requested by Lender within 30
days after such request. However, Lender will not require the foregoing more
frequently than quarterly except when there has been an Event of Default and
such Event of Default is continuing, in which case Lender may require Borrower
to furnish the foregoing more frequently.

 

  (d)

Form of Statements; Audited Financials. A natural person having authority to
bind Borrower (or the SPE Equity Owner or Guarantor, as applicable), acting in
his or her capacity as a manager, general partner or an officer of Borrower, SPE
Equity Owner, or Guarantor and not in his or her individual capacity, will
certify each of the statements, schedules and reports required by Sections
6.07(b), 6.07(c) and 6.07(f) to be complete and accurate. Each of the
statements, schedules and reports required by Sections 6.07(b), 6.07(c) and
6.07(f) will be in such form and contain

 

Master Multifamily Loan and Security Agreement    Page 31



--------------------------------------------------------------------------------

  such detail as Lender may reasonably require. Lender also may require that any
of the statements, schedules or reports listed in Sections 6.07(b), 6.07(c) and
6.07(f) be audited at Borrower’s expense by independent certified public
accountants acceptable to Lender, at any time when an Event of Default has
occurred and is continuing or at any time that Lender, in its reasonable
judgment, determines that audited financial statements are required for an
accurate assessment of the financial condition of Borrower or of the Mortgaged
Property.

 

  (e)

Failure to Timely Provide Financial Statements or Additional Reporting. If
Borrower fails to provide in a timely manner the statements, schedules and
reports required by Sections 6.07(b), 6.07(c) and 6.07(f), Lender will give
Notice to Borrower specifying the statements, schedules and reports required by
Sections 6.07(b), 6.07(c) and 6.07(f) that Borrower has failed to provide. If
Borrower has not provided the required statements, schedules and reports within
10 Business Days following such Notice, then (i) Borrower will pay a late fee of
$500 per Individual Property for each late statement, schedule or report, plus
an additional $500 per Individual Property per month that any such statement,
schedule or report continues to be late, and (ii) Lender will have the right to
have Borrower’s books and records audited, at Borrower’s expense, by independent
certified public accountants selected by Lender in order to obtain such
statements, schedules and reports, and all related costs and expenses of Lender
will become immediately due and payable and will become an additional part of
the Indebtedness as provided in Section 9.02. Notice to Borrower of Lender’s
exercise of its rights to require an audit will not be required in the case of
an emergency, as determined in Lender’s Discretion, or when an Event of Default
has occurred and is continuing.

 

  (f)

Delivery of Guarantor and SPE Equity Owner Financial Statements. Borrower will
cause Guarantor and/or SPE Equity Owner to deliver each of the following to
Lender within 10 Business Days following Lender’s request:

 

  (i)

Guarantor’s or SPE Equity Owner’s (as applicable) balance sheet and profit and
loss statement (or if such party is a natural person, such party’s personal
financial statements) as of the end of (A) the quarter that ended at least 30
days prior to the due date of the requested items, and/or (B) the fiscal year
that ended at least 90 days prior to the due date of the requested items.

 

  (ii)

Other Guarantor or SPE Equity Owner (as applicable) financial statements as
Lender may reasonably require.

 

  (iii)

Written updates on the status of all litigation proceedings that Guarantor or
SPE Equity Owner (as applicable) disclosed or should have disclosed to Lender as
of the Closing Date.

 

  (iv)

If an Event of Default has occurred and is continuing, copies of Guarantor’s or
SPE Equity Owner’s (as applicable) most recent filed state and federal tax
returns, including any current tax return extensions.

 

Master Multifamily Loan and Security Agreement    Page 32



--------------------------------------------------------------------------------

  (g)

Reporting Upon Event of Default. If an Event of Default has occurred and is
continuing, Borrower will deliver to Lender upon written demand all books and
records relating to the Mortgaged Property or its operation.

 

  (h)

Credit Reports. Borrower authorizes Lender to obtain a credit report on Borrower
at any time.

 

  (i)

Reserved.

 

  (j)

Reserved.

 

6.08

Taxes; Operating Expenses; Ground Rents.

 

  (a)

Payment of Taxes and Ground Rent. Subject to the provisions of Sections 6.08(c)
and (d), Borrower will pay or cause to be paid (i) all Taxes when due and before
the addition of any interest, fine, penalty or cost for nonpayment, and (ii) if
Borrower’s interest in the Mortgaged Property is as a Ground Lessee, then the
monthly or other periodic installments of Ground Rent before the last date upon
which each such installment may be made without penalty or interest charges
being added.

 

  (b)

Payment of Operating Expenses. Subject to the provisions of Section 6.08(c),
Borrower will (i) pay the expenses of operating, managing, maintaining and
repairing the Mortgaged Property (including utilities, Repairs and Capital
Replacements) before the last date upon which each such payment may be made
without any penalty or interest charge being added, and (ii) pay Insurance
premiums prior to the expiration date of each policy of Insurance.

 

  (c)

Payment of Impositions and Reserve Funds. If Lender is collecting Imposition
Reserve Deposits pursuant to Article IV, then so long as no Event of Default
exists, Borrower will not be obligated to pay any Imposition for which
Imposition Reserve Deposits are being collected, whether Taxes, Insurance
premiums, Ground Rent (if applicable) or any other individual Impositions, but
only to the extent that sufficient Imposition Reserve Deposits are held by
Lender for the purpose of paying that specific Imposition and Borrower has
timely delivered to Lender any bills or premium notices that it has received
with respect to that specific Imposition (other than Ground Rent). Lender will
have no liability to Borrower for failing to pay any Impositions to the extent
that: (i) any Event of Default has occurred and is continuing, (ii) insufficient
Imposition Reserve Deposits are held by Lender at the time an Imposition becomes
due and payable, or (iii) Borrower has failed to provide Lender with bills and
premium notices as provided in this Section.

 

  (d)

Right to Contest. Borrower, at its own expense, may contest by appropriate legal
proceedings, conducted diligently and in good faith, the amount or validity of
any Imposition other than Insurance premiums and Ground Rent (if applicable),
if: (i) Borrower notifies Lender of the commencement or expected commencement of
such proceedings, (ii) the Mortgaged Property is not in danger of being sold or
forfeited, (iii) if Borrower has not already paid the Imposition, Borrower
deposits

 

Master Multifamily Loan and Security Agreement    Page 33



--------------------------------------------------------------------------------

  with Lender reserves sufficient to pay the contested Imposition, if requested
by Lender, and (iv) Borrower furnishes whatever additional security is required
in the proceedings or is reasonably requested by Lender, which may include the
delivery to Lender of reserves established by Borrower to pay the contested
Imposition.

 

6.09

Preservation, Management and Maintenance of Mortgaged Property.

 

  (a)

Maintenance of Mortgaged Property; No Waste. Borrower will keep the Mortgaged
Property in good repair, including the replacement of Personalty and Fixtures
with items of equal or better function and quality. Borrower will not commit
waste or permit impairment or deterioration of the Mortgaged Property.

 

  (b)

Abandonment of Mortgaged Property. Borrower will not abandon the Mortgaged
Property.

 

  (c)

Preservation of Mortgaged Property.

 

  (i)

Borrower will restore or repair promptly, in a good and workmanlike manner, any
damaged part of the Mortgaged Property to the equivalent of its original
condition, or such other condition as Lender may approve in writing, whether or
not Insurance proceeds or Condemnation awards are available to cover any costs
of such Restoration or repair; provided, however, that Borrower will not be
obligated to perform such Restoration or repair if (A) no Event of Default has
occurred and is continuing, and (B) Lender has elected to apply any available
Insurance proceeds and/or Condemnation awards to the payment of Indebtedness
pursuant to Section 6.10(l) or Section 6.11(d).

 

  (ii)

Borrower will give Notice to Lender of and, unless otherwise directed in writing
by Lender, will appear in and defend any action or proceeding purporting to
affect the Mortgaged Property, Lender’s security or Lender’s rights under this
Loan Agreement.

 

  (d)

Property Management. Borrower will provide for professional management of the
Mortgaged Property by the Property Manager at all times under a property
management agreement approved by Lender in writing. Borrower will not surrender,
terminate, cancel, modify, renew or extend its property management agreement, or
enter into any other agreement relating to the management or operation of the
Mortgaged Property with Property Manager or any other Person, or consent to the
assignment by the Property Manager of its interest under such property
management agreement, in each case without the consent of Lender, which consent
will not be unreasonably withheld.

 

  (i)

If at any time Lender consents to the appointment of a new Property Manager,
such new Property Manager and Borrower will, as a condition of Lender’s consent,
execute an Assignment of Management Agreement in a form acceptable to Lender.

 

Master Multifamily Loan and Security Agreement    Page 34



--------------------------------------------------------------------------------

  (ii)

If any such replacement Property Manager is an Affiliate of Borrower, and if a
nonconsolidation opinion was delivered on the Closing Date, Borrower will
deliver to Lender an updated nonconsolidation opinion in form and substance
satisfactory to Lender with regard to nonconsolidation.

 

  (iii)

Reserved.

 

  (e)

Alteration of Mortgaged Property. Borrower will not (and will not permit any
tenant or other Person to) remove, demolish or alter the Mortgaged Property or
any part of the Mortgaged Property, including any removal, demolition or
alteration occurring in connection with a rehabilitation of all or part of the
Mortgaged Property, except that each of the following is permitted:

 

  (i)

Repairs or Capital Replacements in accordance with the terms and conditions of
this Loan Agreement.

 

  (ii)

Any repairs or replacements made in connection with the replacement of tangible
Personalty.

 

  (iii)

If Borrower is a cooperative housing corporation or association, repairs or
replacements to the extent permitted with respect to individual dwelling units
under the form of a proprietary lease or occupancy agreement.

 

  (iv)

Any repairs or replacements in connection with making an individual unit ready
for a new occupant or pursuant to Sections 6.09(a) and (c).

 

  (v)

Property Improvement Alterations, provided that each of the following conditions
is satisfied:

 

  (A)

At least 30 days prior to the commencement of any Property Improvement
Alterations, Borrower must submit to Lender a Property Improvement Notice. The
Property Improvement Notice must include all of the following information:

 

  (1)

The expected start date and completion date of the Property Improvement
Alterations.

 

  (2)

A description of the anticipated Property Improvement Alterations to be made.

 

  (3)

The projected budget of the Property Improvement Alterations and the source of
funding.

If any changes to Property Improvement Alterations as described in the Property
Improvement Notice are made that extend beyond the overall scope and intent of
the Property Improvement Alterations set forth in the Property Improvement
Notice (e.g., renovations changed to renovate common areas but Property
Improvement Notice only described renovations to the residential unit
bathrooms), then Borrower must submit a new Property Improvement Notice to
Lender in accordance with this Section 6.09(e)(v)(A).

 

Master Multifamily Loan and Security Agreement    Page 35



--------------------------------------------------------------------------------

  (B)

The Property Improvement Alterations may not be commenced within 12 months prior
to the Maturity Date without prior written consent of the Lender and must be
completed at least 6 months prior to the Maturity Date.

 

  (C)

Neither the performance nor completion of the Property Improvement Alterations
may result in any of the following:

 

  (1)

An adverse effect on any Major Building System.

 

  (2)

A change in residential unit configurations on a permanent basis.

 

  (3)

An increase or decrease in the total number of residential units.

 

  (4)

The demolition of any existing Improvements.

 

  (5)

A permanent obstruction of tenants’ access to units or a temporary obstruction
of tenants’ access to units without a reasonable alternative access provided
during the period of renovation which causes the obstruction.

 

  (D)

Reserved.

 

  (E)

The Leases used to calculate Minimum Occupancy for use in Section 6.09(e)(v)(I)
must meet all of the following conditions:

 

  (1)

The Leases are with tenants that are not Affiliates of Borrower or Guarantor
(except as otherwise expressly agreed by Lender in writing).

 

  (2)

The Leases are on arms’ length terms and conditions.

 

  (3)

The Leases otherwise satisfy the requirements of the Loan Documents.

 

  (F)

The Property Improvement Alterations must be completed in accordance with
Section 6.14 and any reference to Repairs in Sections 6.06 and 6.14 will be
deemed to include Property Improvement Alterations.

 

Master Multifamily Loan and Security Agreement    Page 36



--------------------------------------------------------------------------------

  (G)

Upon completion of the applicable Property Improvement Alterations, Borrower
must provide all of the following to the Lender:

 

  (1)

Borrower’s Certificate of Property Improvement Alterations Completion, in the
form attached as Exhibit O (“Certificate of Completion”).

 

  (2)

Any other certificates or approval, acceptance or compliance required by Lender,
including certificates of occupancy, from any Governmental Authority having
jurisdiction over the Mortgaged Property and the Property Improvement
Alterations and professional engineers certifications.

 

  (H)

Borrower must deliver to Lender within 10 days of Lender’s request a written
status update on the Property Improvement Alterations.

 

  (I)

While Property Improvement Alterations that result in individual residential
units not being available for leasing are ongoing, if a Rent Schedule shows that
the occupancy of the applicable Individual Property being altered has decreased
to less than the applicable Minimum Occupancy, Borrower must take each of the
following actions:

 

  (1)

Complete all pending Property Improvement Alterations to such individual
residential units in a timely manner until the applicable Individual Property
satisfies the applicable Minimum Occupancy requirement.

 

  (2)

Suspend any additional Property Improvement Alterations on the applicable
Individual Property which would cause residential units to be unavailable for
leasing until the applicable Individual Property satisfies the applicable
Minimum Occupancy requirement.

 

  (J)

If Borrower has commenced Property Improvement Alterations on the Mortgaged
Property, then Borrower will deliver to Lender, upon Lender’s request, and in a
timely manner, the Certificate of Completion together with such additional
information as Lender may request.

 

  (K)

At no time during the term of the Loan may any outstanding amounts expended by
Borrower for services and/or materials in connection with Property Improvement
Alterations at an Individual Property that are then due and payable exceed 10%
of the applicable Allocated Loan Amount.

 

  (vi)

Reserved.

 

Master Multifamily Loan and Security Agreement    Page 37



--------------------------------------------------------------------------------

  (vii)

Reserved.

 

  (viii)

Reserved.

 

  (f)

Establishment of MMP. If required by Lender, Borrower will have or will
establish and will adhere to the MMP. If Borrower is required to have an MMP,
Borrower will keep all MMP documentation at the applicable Individual Property
or at the Property Manager’s or Facility Operator’s office and available for
review by Lender or the Loan Servicer during any annual assessment or other
inspection of the applicable Individual Property that is required by Lender. At
a minimum, the MMP must contain a provision for: (i) staff training,
(ii) information to be provided to tenants, (iii) documentation of the plan,
(iv) the appropriate protocol for incident response and remediation, and
(v) routine, scheduled inspections of common space and unit interiors.

 

  (g)

No Reduction of Housing Cooperative Charges. If Borrower is a housing
cooperative corporation or association, until the Indebtedness is paid in full,
Borrower will not reduce the maintenance fees, charges or assessments payable by
shareholders or residents under proprietary leases or occupancy agreements below
a level which is sufficient to pay all expenses of such Individual Borrower,
including all operating and other expenses for the applicable Individual
Property and all payments due pursuant to the terms of the Note and any Loan
Documents with respect to its Allocated Loan Amount.

 

  (h)

through (l) are reserved.

 

6.10

Insurance. At all times during the term of this Loan Agreement, Borrower will
maintain at its sole cost and expense, for the mutual benefit of Borrower and
Lender, all of the Insurance specified in this Section 6.10 with respect to each
Individual Property, as required by Lender and applicable law, and in such
amounts and with such maximum deductibles as Lender may require, as those
requirements may change:

 

  (a)

Property Insurance. Borrower will keep the Improvements insured at all times
against relevant physical hazards that may cause damage to the Mortgaged
Property as Lender may require (“Property Insurance”). Required Property
Insurance coverage may include any or all of the following:

 

  (i)

All Risks of Physical Loss. Insurance against loss or damage from fire, wind,
hail, and other related perils within the scope of a “Special Causes of Loss” or
“All Risk” policy, in an amount not less than the Replacement Cost of the
Mortgaged Property.

 

  (ii)

Ordinance and Law. If any part of the Mortgaged Property is legal non-conforming
under current building, zoning or land use laws or ordinances, then “Ordinance
and Law Coverage” in the amount required by Lender.

 

  (iii)

Flood. If any of the Improvements are located in an area identified by the
Federal Emergency Management Agency (or any successor to that agency) as a
“Special Flood Hazard Area,” flood Insurance in the amount required by Lender.

 

Master Multifamily Loan and Security Agreement    Page 38



--------------------------------------------------------------------------------

  (iv)

Windstorm. If windstorm and/or windstorm related perils and/or “named storm”
(collectively, “Windstorm Coverage”), are excluded from the “Special Causes of
Loss” policy required under Section 6.10(a)(i), then separate coverage for such
risks, either through an endorsement or a separate policy. Windstorm Coverage
will be written in an amount not less than the Replacement Cost of the Mortgaged
Property.

 

  (v)

Boiler and Machinery/Equipment Breakdown. If the Mortgaged Property contains a
central heating, ventilation and cooling system (“HVAC System”) where steam
boilers and/or other pressurized systems are in operation and are regulated by
the Property Jurisdiction, Insurance providing coverage in the amount required
by Lender.

 

  (vi)

Builder’s Risk. During any period of construction or Restoration, builder’s risk
Insurance (including fire and other perils within the scope of a policy known as
“Causes of Loss – Special Form” or “All Risk” policy) in an amount not less than
the sum of the related contractual arrangements.

 

  (vii)

Other. Insurance for other physical perils applicable to the Mortgaged Property
as may be required by Lender including earthquake, sinkhole, mine subsidence,
avalanche, mudslides, and volcanic eruption. If Lender reasonably requires any
updated reports or other documentation to determine whether additional Insurance
is necessary or prudent, Borrower will pay for the updated reports or other
documentation at its sole cost and expense.

 

  (viii)

Professional Liability. Required if the Mortgaged Property has assisted living,
Alzheimer’s care, or skilled nursing units. The policy may be written on a
“Claims Made Policy” form or an “Occurrence-based Policy” form. Minimum coverage
of $1,000,000 per occurrence and $2,000,000 in the general aggregate is
required. If the professional liability policy covers multiple locations,
aggregate limits apply per location. In addition, Borrower must maintain the
following minimum umbrella or excess professional liability coverage:

 

Master Multifamily Loan and Security Agreement    Page 39



--------------------------------------------------------------------------------

Total number of licensed beds

covered by the policy

   Minimum
Umbrella/
Excess Coverage  

Less than or equal to 100

   $ 1 million  

100 to 500

   $ 5 million  

501 to 1,000

   $ 10 million  

Greater than 1,000

   $ 25 million  

The minimum coverage limits in this section may be satisfied with any
combination of primary, umbrella and/or excess coverage.

 

  (ix)

Reserved.

 

  (x)

Motor Vehicle. If any motor vehicle is used in connection with the operation of
the Mortgaged Property, vehicle liability Insurance of at least $1 million per
accident.

 

  (b)

Business Income/Rental Value. Business income/rental value Insurance for all
relevant perils to be covered in the amount required by Lender, but in no case
less than the effective gross income attributable to the Mortgaged Property for
the preceding 12 months, as determined by Lender in Lender’s Discretion.

 

  (c)

Commercial General Liability Insurance. Commercial general liability Insurance
against legal liability claims for personal and bodily injury, property damage
and contractual liability in such amounts and with such maximum deductibles as
Lender may require, but not less than $1,000,000 per occurrence and $2,000,000
in the general aggregate on a per-location basis, plus excess and/or umbrella
liability coverage in such amounts as Lender may require.

 

  (d)

Terrorism Insurance. Insurance required under Section 6.10(a), Section 6.10(b),
and Section 6.10(c) will provide coverage for acts of terrorism. Terrorism
coverage may be provided through one or more separate policies, which will be on
terms (including amounts) consistent with those required under
Section 6.10(a)(i) and (ii) and Section 6.10(b). If Insurance against acts of
terrorism is not available at commercially reasonable rates and if the related
hazards are not at the time commonly insured against for properties similar to
the Mortgaged Property and located in or around the region in which the
Mortgaged Property is located, then Lender may opt to temporarily suspend, cap
or otherwise limit the requirement to have such terrorism insurance for a period
not to exceed one year, unless such suspension or cap is renewed by Lender for
additional one year increments.

 

Master Multifamily Loan and Security Agreement    Page 40



--------------------------------------------------------------------------------

  (e)

Payment of Premiums. All Property Insurance premiums and premiums for other
Insurance required under this Section 6.10 will be paid in the manner provided
in Article IV, unless Lender has designated in writing another method of
payment.

 

  (f)

Policy Requirements. The following requirements apply with respect to all
Insurance required by this Section 6.10:

 

  (i)

All Insurance policies will be in a form approved by Lender.

 

  (ii)

All Insurance policies will be issued by Insurance companies authorized to do
business in the Property Jurisdiction and/or acting as eligible surplus insurers
in the Property Jurisdiction, which have a general policyholder’s rating
satisfactory to Lender.

 

  (iii)

All Property Insurance policies will contain a standard mortgagee or mortgage
holder’s clause and a loss payable clause, in favor of, and in a form approved
by, Lender.

 

  (iv)

If any Insurance policy contains a coinsurance clause, the coinsurance clause
will be offset by an agreed amount endorsement in an amount not less than the
Replacement Cost.

 

  (v)

All commercial general liability and excess/umbrella liability policies will
name Lender, its successors and/or assigns, as additional insured.

 

  (vi)

Professional liability policies will not include Lender, its successors and/or
assigns, as additional insured.

 

  (vii)

All Insurance policies (with the exception of commercial general liability
Insurance policies) will provide that the insurer will notify Lender in writing
of cancelation of policies at least 10 days before the cancelation of the policy
by the insurer for nonpayment of the premium or nonrenewal and at least 30 days
before cancelation by the insurer for any other reason.

 

  (g)

Evidence of Insurance; Insurance Policy Renewals. Borrower will deliver to
Lender a legible copy of each Insurance policy, and Borrower will promptly
deliver to Lender a copy of all renewal and other notices received by Borrower
with respect to the policies. Borrower will ensure that the Mortgaged Property
is continuously covered by the required Insurance. Prior to the expiration date
of each Insurance policy, Borrower will deliver to Lender evidence acceptable to
Lender in Lender’s Discretion that each policy has been renewed. If the evidence
of a renewal does not include a legible copy of the renewal policy, Borrower
will deliver a legible copy of such renewal no later than the earlier of the
following:

 

  (i)

60 days after the expiration date of the original policy.

 

  (ii)

The date of any Notice of an insured loss given to Lender under Section 6.10(i).

 

Master Multifamily Loan and Security Agreement    Page 41



--------------------------------------------------------------------------------

  (h)

Compliance With Insurance Requirements. Borrower will comply with all Insurance
requirements and will not permit any condition to exist on the Mortgaged
Property that would invalidate any part of any Insurance coverage required under
this Loan Agreement.

 

  (i)

Obligations Upon Casualty; Proof of Loss.

 

  (i)

If an insured loss occurs, then Borrower will give immediate written notice to
the Insurance carrier and to Lender.

 

  (ii)

Borrower authorizes and appoints Lender as attorney in fact for Borrower to make
proof of loss, to adjust and compromise any claims under policies of Property
Insurance, to appear in and prosecute any action arising from such Property
Insurance policies, to collect and receive the proceeds of Property Insurance,
to hold the proceeds of Property Insurance, and to deduct from such proceeds
Lender’s expenses incurred in the collection of such proceeds. This power of
attorney is coupled with an interest and therefore is irrevocable. However,
nothing contained in this Section 6.10 will require Lender to incur any expense
or take any action.

 

  (j)

Lender’s Options Following a Casualty. Subject to Sections 6.10(k) and (l),
Lender may, at Lender’s option, take one of the following actions:

 

  (i)

Require a “repair or replacement” settlement, in which case the proceeds will be
used to reimburse Borrower for the cost of restoring and repairing the Mortgaged
Property to the equivalent of its original condition or to a condition approved
by Lender (“Restoration”). If Lender determines to require a repair or
replacement settlement and to apply Insurance proceeds to Restoration, Lender
will apply the proceeds in accordance with Lender’s then-current policies
relating to the Restoration of casualty damage on similar multifamily
properties. If Lender, in Lender’s Discretion, retains a professional inspection
engineer or other qualified third party to inspect any Restoration items, Lender
may charge Borrower an amount sufficient to pay all reasonable costs and
expenses charged by such third party inspector.

 

  (ii)

Require an “actual cash value” settlement in which case the proceeds may be
applied to the payment of the Indebtedness, whether or not then due.

 

  (k)

Borrower’s Options Following a Casualty. Subject to Section 6.10(l), Borrower
may take the following actions:

 

  (i)

If a casualty results in damage to an Individual Property for which the cost of
Repairs will be less than the applicable Borrower Proof of Loss Threshold,
Borrower will have the sole right to make proof of loss, adjust and compromise
the claim and collect and receive any proceeds directly without the approval or
prior consent of Lender so long as the Insurance proceeds are used solely for
the Restoration of the applicable Individual Property.

 

Master Multifamily Loan and Security Agreement    Page 42



--------------------------------------------------------------------------------

  (ii)

If a casualty results in damage to an Individual Property for which the cost of
Repairs will be more than the applicable Borrower Proof of Loss Threshold, but
less than the applicable Borrower Proof of Loss Maximum, Borrower is authorized
to make proof of loss and adjust and compromise the claim without the prior
consent of Lender, and Lender will hold the applicable Insurance proceeds to be
used to reimburse Borrower for the cost of Restoration of the applicable
Individual Property and will not apply such proceeds to the payment of the
Indebtedness.

 

  (iii)

If a casualty results in damage to an Individual Property for which the cost of
Repairs will be more than the applicable Borrower Proof of Loss Maximum,
Borrower must obtain the consent of Lender prior to making any proof of loss or
adjusting or compromising the claim, and Lender will hold the applicable
Insurance proceeds to be used to reimburse Borrower for the cost of Restoration
of the applicable Individual Property and will not apply such proceeds to the
payment of the Indebtedness.

 

  (l)

Lender’s Right to Apply Insurance Proceeds to Indebtedness. Lender will have the
right to apply Insurance proceeds to the payment of the Indebtedness if Lender
determines, in Lender’s Discretion, that any of the following conditions exist:

 

  (i)

An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

  (ii)

There will not be sufficient funds from Insurance proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

 

  (iii)

The rental income from the applicable Individual Property after completion of
the Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the applicable Individual Property’s Allocated Loan Amount or the aggregate
rental income from all Individual Properties after completion of the Restoration
will not be sufficient to meet all operating costs and other expenses, deposits
to Reserve Funds and Loan repayment obligations relating to all Individual
Properties under the Loan.

 

  (iv)

The Restoration will be completed less than (A) 6 months prior to the Maturity
Date if re-leasing will be completed prior to the Maturity Date, or (B) 12
months prior to the Maturity Date if re-leasing will not be completed prior to
the Maturity Date.

 

  (v)

The Restoration will not be completed within one year after the date of the loss
or casualty.

 

  (vi)

The casualty involved an actual or constructive loss of more than 30% of the
fair market value of the applicable Individual Property, and rendered
untenantable more than 30% of the residential units of the applicable Individual
Property.

 

Master Multifamily Loan and Security Agreement    Page 43



--------------------------------------------------------------------------------

  (vii)

After completion of the Restoration the fair market value of the applicable
Individual Property is expected to be less than the fair market value of the
applicable Individual Property immediately prior to such casualty (assuming the
affected portion of the applicable Individual Property is re-let within a
reasonable period after the date of such casualty).

 

  (viii)

Leases covering less than 35% of the residential units of the applicable
Individual Property will remain in full force and effect during and after the
completion of Restoration.

 

  (m)

Lender’s Succession to Insurance Policies. If any Individual Property is sold at
a foreclosure sale or Lender acquires title to an Individual Property, Lender
will automatically succeed to all rights of Borrower in and to any Insurance
policies and unearned Insurance premiums and in and to the proceeds resulting
from any damage to such Individual Property prior to such sale or acquisition.

 

  (n)

Payment of Installments After Application of Insurance Proceeds. Unless Lender
otherwise agrees in writing, any application of any Insurance proceeds to the
Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note, Article IV of this Loan Agreement or
change the amount of such installments.

 

  (o)

Assignment of Insurance Proceeds. Borrower agrees to execute such further
evidence of assignment of any Insurance proceeds as Lender may require.

 

  (p)

Borrower Acknowledgment of Lender’s Right to Change Insurance Requirements.
Borrower acknowledges and agrees that Lender’s Insurance requirements may change
from time to time throughout the term of the Indebtedness to include coverage
for the kind of risks customarily insured against and in such minimum coverage
amounts and maximum deductibles as are generally required by institutional
lenders for properties comparable to the Mortgaged Property.

 

6.11

Condemnation.

 

  (a)

Rights Generally. Borrower will promptly notify Lender in writing of any action
or proceeding or notice relating to any proposed or actual condemnation or other
taking, or conveyance in lieu thereof, of all or any part of the Mortgaged
Property, whether direct or indirect (“Condemnation”). Borrower will appear in
and prosecute or defend any action or proceeding relating to any Condemnation
unless otherwise directed by Lender in writing. Borrower authorizes and appoints
Lender as attorney in fact for Borrower to commence, appear in and prosecute, in
Lender’s or Borrower’s name, any action or proceeding relating to any
Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender. This power of attorney is coupled with
an interest and therefore

 

Master Multifamily Loan and Security Agreement    Page 44



--------------------------------------------------------------------------------

  is irrevocable. However, nothing contained in this Section 6.11(a) will
require Lender to incur any expense or take any action. Borrower transfers and
assigns to Lender all right, title and interest of Borrower in and to any award
or payment with respect to (i) any Condemnation, or any conveyance in lieu of
Condemnation, and (ii) any damage to the Mortgaged Property caused by
governmental action that does not result in a Condemnation.

 

  (b)

Application of Award. Lender may hold such awards or proceeds and apply such
awards or proceeds, after the deduction of Lender’s expenses incurred in the
collection of such amounts (including Attorneys’ Fees and Costs) at Lender’s
option, to the Restoration or repair of the Mortgaged Property or to the payment
of the Indebtedness, with the balance, if any, to Borrower. Unless Lender
otherwise agrees in writing, any application of any awards or proceeds to the
Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note or Article IV of this Loan Agreement, or
change the amount of such installments. Borrower agrees to execute such further
evidence of assignment of any Condemnation awards or proceeds as Lender may
require.

 

  (c)

Borrower’s Right to Condemnation Proceeds. Notwithstanding any provision to the
contrary in this Section 6.11, but subject to Section 6.11(e), in the event of a
partial Condemnation of an Individual Property, as long as no Event of Default,
or any event which, with the giving of Notice or the passage of time, or both,
would constitute an Event of Default, has occurred and is continuing, in the
event of a partial Condemnation resulting in proceeds or awards in the amount of
less than $100,000, Borrower will have the sole right to make proof of loss,
adjust and compromise the claim and collect and receive any proceeds directly
without the approval or prior consent of Lender so long as the proceeds or
awards are used solely for the Restoration of the applicable Individual
Property.

 

  (d)

Right to Apply Condemnation Proceeds to Indebtedness. In the event of a partial
Condemnation of an Individual Property resulting in proceeds or awards in the
amount of $100,000 or more and subject to Section 6.11(e), Lender will have the
right to apply Condemnation proceeds to the payment of the Indebtedness if
Lender determines, in Lender’s Discretion, that any of the following conditions
exist:

 

  (i)

An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

  (ii)

There will not be sufficient funds from Condemnation proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

 

  (iii)

The rental income from the applicable Individual Property after completion of
the Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the applicable Individual Property and Allocated Loan Amount

 

Master Multifamily Loan and Security Agreement    Page 45



--------------------------------------------------------------------------------

  or the rental income from all Individual Properties after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
all Individual Properties under the Loan.

 

  (iv)

The Restoration will not be completed at least one year before the Maturity Date
(or 6 months before the Maturity Date if re-leasing of the applicable Individual
Property will be completed within such 6 month period).

 

  (v)

The Restoration will not be completed within one year after the date of the
Condemnation.

 

  (vi)

The Condemnation involved an actual or constructive loss of more than 15% of the
fair market value of the applicable Individual Property, and rendered
untenantable more than 25% of the residential units of the applicable Individual
Property.

 

  (vii)

After Restoration the fair market value of the applicable Individual Property is
expected to be less than the fair market value of the applicable Individual
Property immediately prior to the Condemnation (assuming the affected portion of
the applicable Individual Property is re-let within a reasonable period after
the date of the Condemnation).

 

  (viii)

Leases covering less than 35% of residential units of the applicable Individual
Property will remain in full force and effect during and after the completion of
Restoration.

 

  (e)

Right to Apply Condemnation Proceeds in Connection with a Partial Release.
Notwithstanding anything to the contrary set forth in this Loan Agreement,
including this Section 6.11, for so long as the Loan or any portion of the Loan
is included in a Securitization in which the Note is assigned to a REMIC trust,
then each of the following will apply:

 

  (i)

If any portion of the Mortgaged Property is released from the Lien of the Loan
in connection with a Condemnation and if the ratio of (A) the unpaid principal
balance of the Loan to (B) the value of all of the Mortgaged Properties in the
aggregate (with the value of the Mortgaged Property first being reduced by the
outstanding principal balance of any Senior Indebtedness or any indebtedness
secured by the Mortgaged Property that is at the same level of priority with the
Indebtedness and taking into account only the related land and buildings and not
any personal property or going-concern value), as determined by Lender in its
sole and absolute discretion based on a commercially reasonable valuation method
permitted in connection with a Securitization, is greater than 125% immediately
after such Condemnation and before any Restoration or repair of the Mortgaged
Property (but taking into account any planned Restoration or repair of the
Mortgaged Property as if such planned Restoration or repair were

 

Master Multifamily Loan and Security Agreement    Page 46



--------------------------------------------------------------------------------

  completed), then Lender will apply any net proceeds or awards from such
Condemnation, in full, to the payment of the principal of the Indebtedness
whether or not then due and payable, unless Lender has received an opinion of
counsel (acceptable to Lender if such opinion is provided by Borrower) that a
different application of the net proceeds or awards will not cause such
Securitization to fail to meet applicable federal income tax qualification
requirements or subject such Securitization to any tax, and the net proceeds or
awards are applied in the manner specified in such opinion.

 

  (ii)

If (A) neither Borrower nor Lender has the right to receive any or all net
proceeds or awards as a result of the provisions of any agreement affecting the
Mortgaged Property (including any Ground Lease (if applicable), condominium
document, or reciprocal easement agreement) and, therefore cannot apply the net
proceeds or awards to the payment of the principal of the Indebtedness as set
forth above, or (B) Borrower receives any or all of the proceeds or awards
described in Section 6.11(e)(ii)(A) and fails to apply the proceeds in
accordance with Section 6.11(e)(i), then Borrower will prepay the Indebtedness
in an amount which Lender, in its sole and absolute discretion, deems necessary
to ensure that the Securitization will not fail to meet applicable federal
income tax qualification requirements or be subject to any tax as a result of
the Condemnation, unless Lender has received an opinion of counsel (acceptable
to Lender if such opinion is provided by Borrower) that a different application
of the net proceeds or awards will not cause such Securitization to fail to meet
applicable federal income tax qualification requirements or subject such
Securitization to any tax, and the net proceeds or awards are applied in the
manner specified in such opinion.

 

  (f)

Succession to Condemnation Proceeds. If any Individual Property is sold at a
foreclosure sale or Lender acquires title to any Individual Property, Lender
will automatically succeed to all rights of Borrower in and to any Condemnation
proceeds and awards prior to such sale or acquisition.

 

6.12

Environmental Hazards.

 

  (a)

Prohibited Activities and Conditions. Except for matters described in this
Section 6.12, Borrower will not cause or permit Prohibited Activities or
Conditions. Borrower will comply with all Hazardous Materials Laws applicable to
the Mortgaged Property. Without limiting the generality of the previous
sentence, Borrower will: (i) obtain and maintain all Environmental Permits
required by Hazardous Materials Laws and comply with all conditions of such
Environmental Permits, (ii) cooperate with any inquiry by any Governmental
Authority, and (iii) subject to Section 6.12(g), comply with any governmental or
judicial order that arises from any alleged Prohibited Activity or Condition.

 

Master Multifamily Loan and Security Agreement    Page 47



--------------------------------------------------------------------------------

  (b)

Employees, Tenants and Contractors. Borrower will take all commercially
reasonable actions (including the inclusion of appropriate provisions in any
Leases executed after the date of this Loan Agreement) to prevent its employees,
agents and contractors, and all tenants and other occupants from causing or
permitting any Prohibited Activities or Conditions. Borrower will not lease or
allow the sublease or use of all or any portion of the Mortgaged Property to any
tenant or subtenant for nonresidential use by any user that, in the ordinary
course of its business, would cause or permit any Prohibited Activity or
Condition.

 

  (c)

O&M Programs. As required by Lender, Borrower will also have established a
written operations and maintenance program with respect to certain Hazardous
Materials. Each such operations and maintenance program and any additional or
revised operations and maintenance programs established for the Mortgaged
Property pursuant to this Section 6.12 must be approved by Lender and will be
referred to in this Loan Agreement as an “O&M Program.” Borrower will comply in
a timely manner with, and cause all employees, agents, and contractors of
Borrower and any other Persons present on the Mortgaged Property to comply with
each O&M Program. Borrower will pay all costs of performance of Borrower’s
obligations under any O&M Program, and Lender’s out of pocket costs incurred in
connection with the monitoring and review of each O&M Program must be paid by
Borrower upon demand by Lender. Any such out-of-pocket costs of Lender that
Borrower fails to pay promptly will become an additional part of the
Indebtedness as provided in Section 9.02.

 

  (d)

Notice to Lender. Borrower will promptly give Notice to Lender upon the
occurrence of any of the following events:

 

  (i)

Borrower’s discovery of any Prohibited Activity or Condition.

 

  (ii)

Borrower’s receipt of or knowledge of any written complaint, order, notice of
violation or other communication from any tenant, Property Manager, Facility
Operator, Governmental Authority or other Person with regard to present or
future alleged Prohibited Activities or Conditions, or any other environmental,
health or safety matters affecting the Mortgaged Property.

 

  (iii)

Borrower’s breach of any of its obligations under this Section 6.12.

Any such Notice given by Borrower will not relieve Borrower of, or result in a
waiver of, any obligation under this Loan Agreement, the Note or any other Loan
Document.

 

  (e)

Environmental Inspections, Tests and Audits. Borrower will pay promptly the
costs of any environmental inspections, tests or audits, a purpose of which is
to identify the extent or cause of or potential for a Prohibited Activity or
Condition (“Environmental Inspections”), required by Lender in connection with
any foreclosure or deed in lieu of foreclosure, or as a condition of Lender’s
consent to any Transfer under Article VII, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Any such costs incurred by Lender (including Attorneys’ Fees and Costs
and the costs of technical consultants whether incurred in connection with any
judicial or

 

Master Multifamily Loan and Security Agreement    Page 48



--------------------------------------------------------------------------------

  administrative process or otherwise) that Borrower fails to pay promptly will
become an additional part of the Indebtedness as provided in Section 9.02. As
long as: (i) no Event of Default has occurred and is continuing, (ii) Borrower
has actually paid for or reimbursed Lender for all costs of any such
Environmental Inspections performed or required by Lender, and (iii) Lender is
not prohibited by law, contract or otherwise from doing so, Lender will make
available to Borrower, without representation of any kind, copies of
Environmental Inspections prepared by third parties and delivered to Lender.
Lender reserves the right, and Borrower expressly authorizes Lender, to make
available to any party, including any prospective bidder at a foreclosure sale
of the Mortgaged Property, the results of any Environmental Inspections made by
or for Lender with respect to the Mortgaged Property. Borrower consents to
Lender notifying any party (either as part of a notice of sale or otherwise) of
the results of any Environmental Inspections made by or for Lender. Borrower
acknowledges that Lender cannot control or otherwise ensure the truthfulness or
accuracy of the results of any Environmental Inspections and that the release of
such results to prospective bidders at a foreclosure sale of the Mortgaged
Property may have a material and adverse effect upon the amount that a party may
bid at such sale. Borrower agrees that Lender will have no liability whatsoever
as a result of delivering the results of any Environmental Inspections made by
or for Lender to any third party, and Borrower releases and forever discharges
Lender from any and all claims, damages or causes of action arising out of,
connected with or incidental to the results of the delivery of any Environmental
Inspections made by or for Lender.

 

  (f)

Remedial Work. If any investigation, site monitoring, containment, clean-up,
Restoration or other remedial work (“Remedial Work”) is necessary to comply with
any Hazardous Materials Law or order of any Governmental Authority that has or
acquires jurisdiction over the Mortgaged Property or the use, operation or
improvement of the Mortgaged Property, or is otherwise required by Lender as a
consequence of any Prohibited Activity or Condition or to prevent the occurrence
of a Prohibited Activity or Condition, Borrower will, by the earlier of (i) the
applicable deadline required by Hazardous Materials Law, or (ii) 30 days after
Notice from Lender demanding such action, begin performing the Remedial Work,
and thereafter diligently prosecute it to completion, and must in any event
complete the work by the time required by applicable Hazardous Materials Law. If
Borrower fails to begin on a timely basis or diligently prosecute any required
Remedial Work, Lender may, at its option, cause the Remedial Work to be
completed, in which case Borrower will reimburse Lender on demand for the cost
of doing so. Any reimbursement due from Borrower to Lender will become part of
the Indebtedness as provided in Section 9.02.

 

  (g)

Borrower Contest of Order. Notwithstanding Section 6.12(f), Borrower may contest
the order of any Governmental Authority in good faith through appropriate
proceedings, provided that (i) Borrower has demonstrated to Lender’s
satisfaction that any delay in completing Remedial Work pending the outcome of
such proceedings would not result in damage to the Mortgaged Property or to
persons who use or occupy the Improvements, or otherwise impair Lender’s
interest under

 

Master Multifamily Loan and Security Agreement    Page 49



--------------------------------------------------------------------------------

  this Loan Agreement, and (ii) if any delay in completing the Remedial Work
results or may result in a Lien against the Mortgaged Property, Borrower must
promptly furnish to Lender a bond or other security satisfactory to Lender in an
amount not less than 150% of the applicable claim.

 

6.13

Single Purpose Entity Requirements.

 

  (a)

Single Purpose Entity Requirements. Until the Indebtedness is paid in full, each
Individual Borrower and any SPE Equity Owner will remain a “Single Purpose
Entity,” which means at all times since its formation and thereafter it will
satisfy each of the following conditions:

 

  (i)

It will not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property owned by it and activities
incidental thereto.

 

  (ii)

It will not acquire, own, hold, lease, operate, manage, maintain, develop or
improve any assets other than the Mortgaged Property owned by it and such
Personalty as may be necessary for the operation of the Mortgaged Property owned
by it and will conduct and operate its business as presently conducted and
operated.

 

  (iii)

It will preserve its existence as an entity duly organized, validly existing and
in good standing (if applicable) under the laws of the jurisdiction of its
formation or organization and will do all things necessary to observe
organizational formalities.

 

  (iv)

It will not merge or consolidate with any other Person.

 

  (v)

It will not take any action to dissolve, wind-up, terminate or liquidate in
whole or in part; to sell, transfer or otherwise dispose of all or substantially
all of its assets; to change its legal structure; transfer or permit the direct
or indirect transfer of any partnership, membership or other equity interests,
as applicable, other than Transfers permitted under this Loan Agreement; issue
additional partnership, membership or other equity interests, as applicable, or
seek to accomplish any of the foregoing.

 

  (vi)

It will not, without the prior unanimous written consent of all of its partners,
members, or shareholders, as applicable, and, if applicable, the prior unanimous
written consent of 100% of the members of the board of directors or of the board
of Managers of such Individual Borrower or the applicable SPE Equity Owner, take
any of the following actions:

 

  (A)

File any insolvency, or reorganization case or proceeding, to institute
proceedings to have Borrower or any SPE Equity Owner be adjudicated bankrupt or
insolvent.

 

  (B)

Institute proceedings under any applicable insolvency law.

 

Master Multifamily Loan and Security Agreement    Page 50



--------------------------------------------------------------------------------

  (C)

Seek any relief under any law relating to relief from debts or the protection of
debtors.

 

  (D)

Consent to the filing or institution of bankruptcy or insolvency proceedings
against Borrower or any SPE Equity Owner.

 

  (E)

File a petition seeking, or consent to, reorganization or relief with respect to
Borrower or any SPE Equity Owner under any applicable federal or state law
relating to bankruptcy or insolvency.

 

  (F)

Seek or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian, or any similar official for Borrower or a substantial
part of its property or for any SPE Equity Owner or a substantial part of its
property.

 

  (G)

Make any assignment for the benefit of creditors of Borrower or any SPE Equity
Owner.

 

  (H)

Admit in writing Borrower’s or any SPE Equity Owner’s inability to pay its debts
generally as they become due.

 

  (I)

Take action in furtherance of any of the foregoing.

 

  (vii)

It will not amend or restate its organizational documents if such change would
cause the provisions set forth in those organizational documents not to comply
with the requirements set forth in this Section 6.13.

 

  (viii)

It will not own any subsidiary or make any investment in, any other Person.

 

  (ix)

It will not commingle its assets with the assets of any other Person and will
hold all of its assets in its own name.

 

  (x)

It will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the following:

 

  (A)

The Indebtedness and any further indebtedness as described in Section 11.11 with
regard to Supplemental Instruments.

 

  (B)

Customary unsecured trade payables incurred in the ordinary course of owning and
operating its Individual Property provided the same are not evidenced by a
promissory note, do not exceed, in the aggregate, at any time a maximum amount
of 2% of the applicable Allocated Loan Amount as of the date of this Loan
Agreement, and are paid within 60 days of the date incurred.

 

  (C)

through (H) are reserved.

 

Master Multifamily Loan and Security Agreement    Page 51



--------------------------------------------------------------------------------

  (I)

Financing of motor vehicles owned by Borrower and used in the operation of the
Mortgaged Property, provided that the principal amount of such financing does
not exceed, in the aggregate, at any time a maximum amount of $100,000 for any
Individual Facility, and provided that all payments due under such financing are
kept current.

 

  (xi)

It will maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person and will not list its assets as assets on the
financial statement of any other Person; provided, however, that Borrower’s
assets may be included in a consolidated financial statement of its Affiliate
provided that (A) appropriate notation will be made on such consolidated
financial statements to indicate the separateness of Borrower from such
Affiliate and to indicate that, except as required by the Loan Documents,
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person, and (B) such assets will also
be listed on Borrower’s own separate balance sheet.

 

  (xii)

Except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents, it will only enter into
any contract or agreement with any general partner, member, shareholder,
principal or Affiliate of Borrower or any Guarantor, or any general partner,
member, principal or Affiliate thereof, upon terms and conditions that are
commercially reasonable and substantially similar to those that would be
available on an arm’s-length basis with third parties.

 

  (xiii)

It will not maintain its assets in such a manner that will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person.

 

  (xiv)

Except as required by the Loan Documents, it will not assume or guaranty
(excluding any guaranty that has been executed and delivered in connection with
the Note) the debts or obligations of any other Person, hold itself out to be
responsible for the debts of another Person, pledge its assets to secure the
obligations of any other Person or otherwise pledge its assets for the benefit
of any other Person, or hold out its credit as being available to satisfy the
obligations of any other Person.

 

  (xv)

It will not make or permit to remain outstanding any loans or advances to any
other Person except for those investments permitted under the Loan Documents and
will not buy or hold evidence of indebtedness issued by any other Person (other
than cash or investment-grade securities).

 

  (xvi)

It will file its own tax returns separate from those of any other Person, unless
Borrower (A) is treated as a “disregarded entity” for tax purposes and is not
required to file tax returns under applicable law or (B) is required by
applicable law to file consolidated tax returns, and will pay any taxes required
to be paid under applicable law.

 

Master Multifamily Loan and Security Agreement    Page 52



--------------------------------------------------------------------------------

  (xvii)

It will hold itself out to the public as a legal entity separate and distinct
from any other Person and conduct its business solely in its own name, will
correct any known misunderstanding regarding its separate identity and will not
identify itself or any of its Affiliates as a division or department of any
other Person.

 

  (xviii)

It will maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations and will pay its debts and liabilities from its
own assets as the same become due; provided, however, that nothing in this
Section 6.13(a)(xviii) will require any member or partner of Borrower or any
Borrower Principal to make any equity contribution to Borrower.

 

  (xix)

It will allocate fairly and reasonably shared expenses with Affiliates
(including shared office space) and use separate stationery, invoices and checks
bearing its own name.

 

  (xx)

Except as required by the Loan Documents, it will pay (or cause the Property
Manager or any Facility Operator to pay on behalf of such Individual Borrower
from such Individual Borrower’s funds) its own liabilities (including salaries
of its own employees) from its own funds; provided, however, that nothing in
this Section 6.13(a)(xx) will require any member or partner of Borrower or any
Borrower Principal to make any equity contribution to Borrower.

 

  (xxi)

It will not acquire obligations or securities of its partners, members,
shareholders, or Affiliates, as applicable.

 

  (xxii)

Except as contemplated or permitted by the property management agreement with
respect to the Property Manager or any operating lease or operating agreement
with respect to any Facility Operator, it will not permit any Affiliate or
constituent party independent access to its bank accounts.

 

  (xxiii)

It will maintain a sufficient number of employees (if any) in light of its
contemplated business operations and pay the salaries of its own employees, if
any, only from its own funds; provided, however, that nothing in this
Section 6.13(a)(xxiii) will require any member or partner of Borrower or any
Borrower Principal to make any equity contribution to Borrower.

 

  (xxiv)

If such entity is a single member limited liability company, such entity will
satisfy each of the following conditions:

 

  (A)

Be formed and organized under Delaware law.

 

Master Multifamily Loan and Security Agreement    Page 53



--------------------------------------------------------------------------------

  (B)

Have either one springing member that is a corporation or two springing members
who are natural persons. If there is more than one springing member, only one
springing member will be the sole member of Borrower or SPE Equity Owner (as
applicable) at any one time, and the second springing member will become the
sole member only upon the first springing member ceasing to be a member.

 

  (C)

Otherwise comply with all Rating Agencies’ criteria for single member limited
liability companies (including the delivery of Delaware single member limited
liability company opinions acceptable in all respects to Lender).

 

  (D)

At all times Borrower or SPE Equity Owner (as applicable) will have one and only
one member.

 

  (xxv)

If such entity is a single member limited liability company that is
board-managed, such entity will have a board of Managers separate from that of
Guarantor and any other Person and will cause its board of Managers to keep
minutes of board meetings and actions and observe all other Delaware limited
liability company required formalities.

 

  (xxvi)

If an SPE Equity Owner is required pursuant to this Loan Agreement, if Borrower
is (A) a limited liability company with more than one member, then Borrower has
and will have at least one member that is an SPE Equity Owner that has satisfied
and will satisfy the requirements of Section 6.13(b) and such member is its
managing member, or (B) a limited partnership, then all of its general partners
are SPE Equity Owners that have satisfied and will satisfy the requirements set
forth in Section 6.13(b).

 

  (xxvii)

Reserved.

 

  (xxviii)

Reserved.

 

  (b)

SPE Equity Owner Requirements. Each SPE Equity Owner, if applicable, will at all
times since its formation and thereafter comply in its own right (subject to the
modifications set forth below), and will cause the applicable Individual
Borrower to comply, with each of the requirements of a Single Purpose Entity.
Upon the withdrawal or the disassociation of an SPE Equity Owner from an
Individual Borrower, such Individual Borrower will immediately appoint a new SPE
Equity Owner, whose organizational documents are substantially similar to those
of the withdrawn or disassociated SPE Equity Owner, and deliver a new
nonconsolidation opinion to Lender in form and substance satisfactory to Lender
with regard to nonconsolidation by a bankruptcy court of the assets of each of
the applicable Individual Borrower and SPE Equity Owner with those of its
Affiliates.

 

Master Multifamily Loan and Security Agreement    Page 54



--------------------------------------------------------------------------------

  (i)

With respect to Section 6.13(a)(i), the SPE Equity Owner will not engage in any
business or activity other than being the managing member or general partner, as
the case may be, of the applicable Individual Borrower and owning at least 0.5%
equity interest in such Individual Borrower.

 

  (ii)

With respect to Section 6.13(a)(ii), the SPE Equity Owner has not and will not
acquire or own any assets other than its equity interest in the applicable
Individual Borrower and personal property related thereto.

 

  (iii)

With respect to Section 6.13(a)(viii), the SPE Equity Owner will not own any
subsidiary or make any investment in any other Person, except for the applicable
Individual Borrower.

 

  (iv)

With respect to Section 6.13(a)(x), the SPE Equity Owner has not and will not
incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) customary unsecured payables
incurred in the ordinary course of owning the applicable Individual Borrower
provided the same are not evidenced by a promissory note, do not exceed, in the
aggregate, at any time a maximum amount of $10,000 and are paid within 60 days
of the date incurred, and (B) in its capacity as general partner of such
Individual Borrower (if applicable).

 

  (v)

With respect to Section 6.13(a)(xiv), the SPE Equity Owner will not assume or
guaranty the debts or obligations of any other Person, hold itself out to be
responsible for the debts of another Person, pledge its assets to secure the
obligations of any other Person or otherwise pledge its assets for the benefit
of any other Person, or hold out its credit as being available to satisfy the
obligations of any other Person, except for in its capacity as general partner
of the applicable Individual Borrower (if applicable).

 

  (c)

Effect of Transfer on Single Purpose Entity Requirements. Notwithstanding
anything to the contrary in this Loan Agreement, no Transfer will be permitted
under Article VII unless the provisions of this Section 6.13 are satisfied at
all times.

 

6.14

Repairs and Capital Replacements.

 

  (a)

Completion of Repairs. Borrower will commence any Repairs as soon as practicable
after the date of this Loan Agreement and will diligently proceed with and
complete such Repairs on or before the Completion Date. All Repairs and Capital
Replacements will be completed in a good and workmanlike manner, with suitable
materials, and in accordance with good building practices and all applicable
laws, ordinances, rules, regulations, building setback lines and restrictions
applicable to the Mortgaged Property. Borrower agrees to cause the replacement
of any material or work that is defective, unworkmanlike or that does not comply
with the requirements of this Loan Agreement, as determined by Lender.

 

Master Multifamily Loan and Security Agreement    Page 55



--------------------------------------------------------------------------------

  (b)

Purchases. Without the prior written consent of Lender, no materials, machinery,
equipment, fixtures or any other part of the Repairs or Capital Replacements
will be purchased or installed under conditional sale contracts or lease
agreements, or any other arrangement wherein title to such Repairs or Capital
Replacements is retained or subjected to a purchase money security interest, or
the right is reserved or accrues to anyone to remove or repossess any such
Repairs or Capital Replacements, or to consider them as personal property.

 

  (c)

Lien Protection. Borrower will promptly pay or cause to be paid, when due, all
costs, charges and expenses incurred in connection with the construction and
completion of the Repairs or Capital Replacements, and will keep the Mortgaged
Property free and clear of any and all Liens other than the Lien of the Security
Instrument and any other Lien to which Lender has consented.

 

  (d)

Adverse Claims. Borrower will promptly advise Lender in writing of any
litigation, Liens or claims affecting the Mortgaged Property and of all
complaints and charges made by any Governmental Authority that may delay or
adversely affect the Repairs or Capital Replacements.

 

6.15

Residential Leases Affecting the Mortgaged Property.

 

  (a)

Borrower will, promptly upon Lender’s request, deliver to Lender an executed
copy of each residential Lease then in effect.

 

  (b)

All Leases for residential units will satisfy the following conditions:

 

  (i)

They will be on forms that are customary for similar seniors housing facilities
in the Property Jurisdiction.

 

  (ii)

They will be for initial terms of at least 1 month and not more than 2 years
(unless otherwise approved in writing by Lender).

 

  (iii)

They will not include any Corporate Leases (unless otherwise approved in writing
by Lender).

 

  (iv)

They will not include options to purchase.

 

  (c)

If Borrower is a cooperative housing corporation or association, notwithstanding
anything to the contrary contained in this Loan Agreement, so long as Borrower
remains a cooperative housing corporation or association and is not in breach of
any covenant of this Loan Agreement, Lender consents to each of the following:

 

  (i)

The execution of Leases for terms in excess of 2 years to a tenant shareholder
of Borrower, so long as such Leases, including proprietary Leases, are and will
remain subordinate to the Lien of the Security Instrument.

 

  (ii)

The surrender or termination of such Leases where the surrendered or terminated
Lease is immediately replaced or where Borrower makes its best efforts to secure
such immediate replacement by a newly-executed Lease of the same apartment to a
tenant shareholder of Borrower. However, no

 

Master Multifamily Loan and Security Agreement    Page 56



--------------------------------------------------------------------------------

  consent is given by Lender to any execution, surrender, termination or
assignment of a Lease under terms that would waive or reduce the obligation of
the resulting tenant shareholder under such Lease to pay cooperative assessments
in full when due or the obligation of the former tenant shareholder to pay any
unpaid portion of such assessments.

 

  (d)

Reserved.

 

6.16

Litigation; Government Proceedings. Borrower will give prompt Notice to Lender
of any litigation or governmental proceedings pending or, to the best of
Borrower’s knowledge, threatened in writing against Borrower or any Borrower
Principal, Facility Operator or Property Manager which might have a Material
Adverse Effect. As and when requested by Lender, Borrower will provide Lender
with written updates on the status of all litigation proceedings affecting
Borrower or any Borrower Principal, Facility Operator or Property Manager.

 

6.17

Further Assurances and Estoppel Certificates; Lender’s Expenses. Within 10 days
after a request from Lender, in Lender’s Discretion, Borrower will take each of
the following actions:

 

  (a)

Deliver to Lender a written statement, signed and acknowledged by Borrower,
certifying to Lender or any Person designated by Lender, as of the date of such
statement: (i) that the Loan Documents are unmodified and in full force and
effect (or, if there have been modifications, that the Loan Documents are in
full force and effect as modified and setting forth such modifications), (ii)
the unpaid principal balance of the Note and the Allocated Loan Amount for each
Individual Property, (iii) the date to which interest under the Note has been
paid, (iv) that Borrower is not in default in paying the Indebtedness or in
performing or observing any of the covenants or agreements contained in this
Loan Agreement or any of the other Loan Documents (or, if Borrower is in
default, describing such default in reasonable detail), (v) whether there are
any then-existing setoffs or defenses known to Borrower against the enforcement
of any right or remedy of Lender under the Loan Documents, and (vi) any
additional facts requested by Lender.

 

  (b)

Execute, acknowledge and/or deliver, at its sole cost and expense, all further
acts, deeds, conveyances, assignments, estoppel certificates, financing
statements or amendments, transfers and assurances as Lender may require from
time to time in order to better assure, grant and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Loan
Agreement and the Loan Documents or in connection with Lender’s consent rights
under Article VII.

Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Loan Agreement or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender and Loan
Servicer, including any fees charged by the Rating Agencies, if applicable,
regardless of whether the matter is approved, denied or withdrawn. Any amounts
payable by Borrower under this Loan Agreement will be deemed a part of the
Indebtedness, will be secured by the Security Instrument and will bear interest
at the Default Rate if not fully paid within 10 days of written demand for
payment.

 

Master Multifamily Loan and Security Agreement    Page 57



--------------------------------------------------------------------------------

6.18

Cap Collateral.

 

  (a)

Obligation to Make Payments. Borrower will instruct or cause Cap Purchaser to
instruct each Cap Provider and any guarantor of a Cap Provider’s obligations to
make Cap Payments directly to Lender or to Loan Servicer on behalf of Lender.

 

  (b)

Dodd-Frank Act. Borrower will comply or cause Cap Purchaser to comply with the
applicable requirements of the Dodd-Frank Act in purchasing any Replacement Cap
Agreement.

 

6.19

Ground Lease. Reserved.

 

6.20

ERISA Requirements.

 

  (a)

Borrower will not engage in any transaction which would cause an obligation, or
action taken or to be taken under this Loan Agreement (or the exercise by Lender
of any of its rights under the Note, this Loan Agreement or any of the other
Loan Documents) to be a non-exempt prohibited transaction under ERISA or
Section 4975 of the Tax Code.

 

  (b)

Borrower will deliver to Lender such certifications or other evidence from time
to time throughout the term of this Loan Agreement, as requested by Lender in
Lender’s Discretion, confirming each of the following:

 

  (i)

Borrower is not an “employee benefit plan” as defined in Section 3(3) of ERISA,
which is subject to Title I of ERISA, a “plan” to which Section 4975 of the Tax
Code applies, or an entity whose underlying assets constitute “plan assets” of
one or more of such plans.

 

  (ii)

Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA.

 

  (iii)

Borrower is not subject to state statutes regulating investments or fiduciary
obligations with respect to governmental plans.

 

  (iv)

One or more of the following circumstances is true:

 

  (A)

Equity interests in Borrower are publicly offered securities within the meaning
of 29 C.F.R. Section 2510.3-101(b)(2), as amended from time to time or any
successor provision.

 

  (B)

No 25% Equity Interest is held by “benefit plan investors” within the meaning of
Section 3(42) of ERISA, as amended from time to time or any successor provision.

 

Master Multifamily Loan and Security Agreement    Page 58



--------------------------------------------------------------------------------

  (C)

Borrower qualifies as either an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. Section 2510.3-101© or (e), as either
may be amended from time to time or any successor provisions, or is an
investment company registered under the Investment Company Act of 1940.

 

6.21

Operation of the Facility.

 

  (a)

Without limiting the generality of Section 6.03, Borrower will, or will cause
any Facility Operator to, operate the Facility for its Intended Use and will, or
will cause any Facility Operator to, provide, to Lender’s reasonable
satisfaction, all of the facilities, services, staff, equipment and supplies
required or normally associated with a typical high quality property devoted to
the Intended Use.

 

  (b)

Borrower will, or will cause any Facility Operator to, operate the Facility in a
manner such that all applicable Licenses now or hereafter in effect will remain
in full force and effect. Borrower will not, and will not allow any Facility
Operator to: (i) transfer any License (or any rights thereunder) to any location
other than the Facility, (ii) pledge any License (or any rights thereunder) as
collateral security for any other loan or indebtedness, (iii) terminate any
License or permit any License not to be renewed or reissued as applicable,
(iv) rescind, withdraw, revoke, amend, supplement, modify or otherwise alter the
nature, tenor or scope of any License, or (v) permit any License to become the
subject of any Downgrade, revocation, suspension, restriction, condition or
probation (including any restriction on new admissions or residents).

 

  (c)

Borrower will, or as applicable, Borrower will cause any Facility Operator to,
maintain and implement all compliance and procedures policies as may be required
by any applicable Healthcare Laws or Governmental Authority. Upon request by
Lender, Borrower will provide Lender with copies of Borrower’s, and if
applicable, each Facility Operator’s, compliance manuals which evidence such
compliance.

 

6.22

Facility Reporting.

 

  (a)

Borrower will, or will cause any Facility Operator to, furnish to Lender, within
10 days after receipt by Borrower or any Facility Operator, any and all written
notices from any Governmental Authority that: (i) any License is being
Downgraded, revoked, terminated, suspended, restricted or conditioned or may not
be renewed or reissued or that action is pending or being considered to
Downgrade, revoke, terminate, suspend, restrict or condition (or not renew or
reissue) any such License, (ii) any violation, fine, finding, investigation or
corrective action concerning any License is pending or being considered,
rendered or adopted, or (iii) any Healthcare Law or any health or safety code or
building code violation or other deficiency at the Mortgaged Property has been
identified, but in each case only if the subject matter of such written notice
(A) could materially impact the operation or value of any Individual Facility,
or (B) requires additional formal or informal action by Borrower or Facility
Operator that is more than development or implementation of a routine plan of
correction, including participation in hearings concerning continued licensing
or Medicare or Medicaid participation, entering into consent orders affecting
licensing affecting the Facility, or engaging in oversight management.

 

Master Multifamily Loan and Security Agreement    Page 59



--------------------------------------------------------------------------------

  (b)

Borrower will, or will cause any Facility Operator to, furnish to Lender, within
10 days after receipt by Borrower or any Facility Operator, a copy of any
survey, report or statement of deficiencies by any Governmental Authority, but
only if the subject matter of such survey, report or statement of deficiencies
(i) could materially impact the operation or value of any Individual Facility,
or (ii) requires additional formal or informal action by Borrower or Facility
Operator that is more than development or implementation of a routine plan of
correction, including participation in hearings concerning continued licensing
or Medicare or Medicaid participation, entering into consent orders affecting
licensing affecting the Facility, or engaging in oversight management. Within
the time period specified by the Governmental Authority for furnishing a plan of
correction, Borrower, or if applicable, a Facility Operator, will do so and will
furnish or will cause to be furnished to Lender a copy of the plan of correction
concurrently therewith. Borrower will correct or will cause to be corrected in a
timely manner (and in all events by the date required by the Governmental
Authority) any deficiency if the failure to do so could cause any License to be
Downgraded, revoked, suspended, restricted, conditioned or not renewed or
reissued.

 

  (c)

Upon Lender’s request and subject to Privacy Laws, Borrower will, or will cause
the Facility Operator to, furnish to Lender true and correct rent rolls and
copies of all Leases.

 

  (d)

Borrower will provide Lender with a copy of any License issued or renewed in the
future by a Governmental Authority within 30 days after its issuance or renewal.
To the extent that any such License is assignable, Borrower will assign it to
Lender as additional security for the Indebtedness, using a form of assignment
acceptable to Lender in its discretion. If any License is issued to a Facility
Operator, to the extent such License is assignable, Borrower will cause such
operator or management agent to assign the License to Lender as additional
security for the Indebtedness, using a form of assignment acceptable to Lender
in its discretion.

 

  (e)

Subject to Privacy Laws, Borrower will furnish, and will cause any Facility
Operator to furnish, to Lender at Borrower’s expense all evidence, which Lender
may from time to time reasonably request as to the continuing accuracy and
validity of all representations and warranties made by Borrower in the Loan
Documents and the continuing compliance with and satisfaction of all covenants
and conditions contained in the Loan Documents.

 

Master Multifamily Loan and Security Agreement    Page 60



--------------------------------------------------------------------------------

6.23

Covenants Regarding Material Contracts.

 

  (a)

Borrower will not, and will not permit any Facility Operator to, enter into any
Material Contract, unless that Material Contract provides that it is terminable
upon not more than 30 days notice by Borrower, or if Borrower is not a party to
the Material Contract, the Facility Operator, and their respective successors
and assigns, without the necessity of establishing cause and without payment of
a penalty or termination fee or extra charge.

 

  (b)

Borrower will (or if Borrower is not a party thereto, will cause a Facility
Operator to) fully perform all of its obligations under each Contract, and
Borrower will not (and Borrower will not permit a Facility Operator to) enter
into, terminate or amend, modify, assign or otherwise encumber its interest in
any Material Contract without the prior written approval of Lender. If Borrower
or a Facility Operator enters into any Material Contract in the future (with
Lender’s consent thereto), Borrower will (or will cause the operator to),
simultaneously with entering into the Material Contract, if requested by Lender
(i) assign its rights under and interest in the Material Contract to Lender as
additional security for the Indebtedness, and (ii) obtain and provide to Lender
a consent to that assignment by the other party(ies) to the Material Contract.
Both the assignment and the consent must be in a form acceptable to Lender in
its discretion.

 

6.24

Pledge of Receivables. Borrower will not, and will not allow any Facility
Operator to, pledge any receivables arising from the operation of the Facility
(or any Leases or Contracts under which such receivables arise) as collateral
security for any other loan or indebtedness.

 

6.25

Property Manager and Operator of the Facility. Borrower will not surrender,
terminate, cancel, modify, renew or extend its property management agreement or
any operating lease; permit the change of the Property Manager or any Facility
Operator; enter into any other agreement relating to the management or operation
of the Facility with Property Manager, the Facility Operator, or any other
Person; or consent to the assignment by the Property Manager or Facility
Operator of its interest under such property management agreement, operating
lease or similar agreement, as applicable, in each case without the prior
written approval of Lender, and in each such instance the approval by Lender of
the property management agreement and/or operating lease (or similar) agreement,
as applicable. If at any time Lender consents to the appointment of a new
Property Manager or Facility Operator, such new Property Manager or Facility
Operator and Borrower (or if Borrower is not a party thereto, a Facility
Operator) will, as a condition of Lender’s consent, execute an Assignment of
Management Agreement or assignment of operating agreement, as the case may be,
in a form acceptable to Lender in its discretion. If any such replacement
Property Manager or Facility Operator is an Affiliate of Borrower, and if a
nonconsolidation opinion was delivered at the origination of the Loan, Borrower
will deliver to Lender an updated nonconsolidation opinion in form and substance
satisfactory to Lender with regard to nonconsolidation. Without limiting the
foregoing, Borrower will not, and will not permit any Facility Operator to,
enter into any New Non-Residential Lease, enter into any Modified
Non-Residential Lease or terminate any Non-Residential Lease, or enter into,
terminate, extend or amend any Contract to lease, manage or operate the Facility
without in each instance Lender providing its prior written consent thereto,
which may be conditioned upon Lender receiving an assignment thereof in a form
acceptable to Lender.

 

Master Multifamily Loan and Security Agreement    Page 61



--------------------------------------------------------------------------------

6.26

Residential Leases and Agreements.

 

  (a)

The form of residential Lease, occupancy agreement, and/or residential care
agreement (“Residential Leases and Agreements”) or similar resident agreement
approved by Lender prior to the date of this Loan Agreement with respect to the
Facility will not be revised in any material respect (except as may be required
by applicable Healthcare Laws) without Lender’s prior written consent. All
Residential Leases and Agreements entered into after the date of this Loan
Agreement will be on forms approved by Lender.

 

  (b)

Borrower or any Facility Operator will maintain all deposits by all residents of
the Facility in accordance with all applicable laws and regulations pertaining
thereto, and in accordance with the terms of each such resident’s Residential
Lease and Agreement, and otherwise in accordance with the other provisions of
this Loan Agreement and the other Loan Documents.

 

6.27

Performance Under Leases. Borrower or a Facility Operator, as applicable, will
timely perform all of the obligations of such party under all Leases of the
Facility or any Mortgaged Property.

 

6.28

Governmental Payor Programs.

 

  (a)

No more than 5% of the total number of beds at any Individual Facility may be
allocated to residents who participate in a Governmental Payor Program. For
purposes of determining whether the foregoing percentage has been exceeded,
Lender will not include any then current resident who was originally admitted to
an Individual Facility as a private pay resident, and who had at the time of
admission neither been a participant in, nor been eligible for, any Governmental
Payor Program, but became eligible for, and a participant in, a Governmental
Payor Program subsequent to such resident’s admission to such Individual
Facility.

 

  (b)

If Borrower violates the covenant in Section 6.28(a), then Borrower must
immediately fund a transition reserve with cash in an amount equal to the
aggregate of 6 months of principal and interest payments due under the terms of
the Note for the next 6 months. If the Note provides for interest to accrue at a
floating or variable interest rate (other than during the “Extension Period,” as
defined in the Note, if applicable), then Lender will estimate the amount of the
interest due during such 6-month period. Borrower must also enter into a
transition reserve agreement acceptable to Lender in form and content.

 

  (c)

Borrower will furnish to Lender, within 10 days after receipt by Borrower, any
Facility Operator or any Property Manager, any and all notices from any
Governmental Authority which state that the Governmental Payor Program
certification of any Individual Facility is being downgraded to a substandard
category, revoked, or suspended, or that action is pending or being considered
to downgrade any such certification.

 

Master Multifamily Loan and Security Agreement    Page 62



--------------------------------------------------------------------------------

  (d)

Borrower will furnish to Lender, within 10 days after receipt by Borrower, any
Facility Operator or any Property Manager, a copy of any survey, report or
statement of deficiencies by any Governmental Authority administering
Governmental Payor Program funds or programs. Within the time period specified
by any such Governmental Authority for furnishing a plan of correction, Borrower
will furnish to Lender a copy of the plan of correction. By the date required
for cure by the Governmental Authority, Borrower will correct or will cause to
be corrected any deficiency the curing of which is a condition of continued
eligibility for Governmental Payor Program payment or reimbursement, including
full participation in the Governmental Payor Program for existing residents and
for new residents to be admitted with Governmental Payor Program coverage.

 

  (e)

Other than in the normal course of business, Borrower will not, and will not
permit any Facility Operator or any Property Manager to, change the terms of any
of the Governmental Payor Program or its normal billing payment and
reimbursement policies and procedures with respect to such Governmental Payor
Program (including the amount and timing of finance charges, fees and
write-offs).

 

  (f)

All Governmental Payor Program cost reports and financial reports submitted by
Borrower, any Facility Operator, or any Property Manager for the Facility will
be materially accurate and complete and will not be misleading in any material
respects. Within 10 days of the required filing of cost reports of an Individual
Facility with the Governmental Payor Program agency or the date of actual filing
of such cost report of the applicable Individual Facility with such agency,
whichever is earlier, Borrower will provide Lender with a complete and accurate
copy of the annual Governmental Payor Program cost report of such Individual
Facility, which will be prepared by an independent certified public accountant
or by an experienced cost report preparer acceptable to Lender, and will
promptly furnish Lender any amendments filed with respect to such reports and
all responses, audit reports or inquiries with respect to such reports.

 

  (g)

Borrower will permit and will cause any Property Manager or any Facility
Operator to permit representatives appointed by Lender, including independent
accountants, agents, attorneys, appraisers and any other persons, to visit and
inspect any of the Facility during its normal business hours and at any other
reasonable times, and to take photographs of the Facility, and to write down and
record any information such representatives obtain, and will permit Lender or
its representatives to investigate and verify the accuracy of the information
furnished to Lender under or in connection with this Loan Agreement or any of
the other Loan Documents and to discuss all such matters with its officers,
employees and representatives.

 

  (h)

Borrower will furnish and will cause any management agent for the Facility or
any Facility Operator to furnish to Lender, at Borrower’s expense, all evidence
which Lender may from time to time reasonably request as to the accuracy and
validity of or compliance with all representations and warranties made by
Borrower in the Loan Documents and satisfaction of all conditions contained in
the Loan Documents.

 

Master Multifamily Loan and Security Agreement    Page 63



--------------------------------------------------------------------------------

  (i)

Any inspection or audit of the Facility or the books and records of Borrower,
any Property Manager or any Facility Operator, or the procuring of documents and
financial and other information, by or on behalf of Lender, will be for Lender’s
protection only, and will not constitute any assumption of responsibility or
liability by Lender to Borrower, any Property Manager or any Facility Operator
or anyone else with regard to the condition, construction, maintenance or
operation of the Facility. Lender’s approval of any certification given to
Lender will not relieve Borrower, Property Manager, or a Facility Operator of
any of their respective obligations.

 

  (j)

Within 120 days after the end of each fiscal quarter of Borrower, with respect
to each Individual Facility, Borrower will deliver or cause Property Manager or
the Facility Operator to deliver to Lender information in sufficient detail, as
determined by Lender, to show by patient mix (i.e., private and Governmental
Payor Program, if applicable) the average monthly census of such Individual
Facility, occupancy rates and the amount of income attributed to reimbursements
or payments from a Governmental Payor Program.

 

  (k)

After an Event of Default, Lender is authorized to give notice to all third
party payors at Lender’s option, instructing them to pay all third party
payments, including Medicare, Medicaid or TRICARE, which would be otherwise paid
to Borrower or to a Facility Operator to Lender, to the extent permitted by law.

 

  (l)

Borrower will not and will not permit any breach or violation by any Person of
any Healthcare Laws pertaining to the Facility or the operation of the Facility,
including any Healthcare Laws pertaining to billing for goods or services by
Borrower or any Facility Operator. Borrower will not and will not permit any
circumstance to occur which would (i) cause Borrower, a Facility Operator or the
Facility to be disqualified for participation in any Governmental Payor Program
or (ii) cause the non-renewal or termination of Borrower, a Facility Operator or
any Individual Facility’s participation in any such program, as applicable.

 

6.29

Additional Covenants Regarding Operator. Reserved.

 

6.30

Trade Name. Not applicable.

 

6.31

through 6.52 are Reserved.

 

6.53

Economic Sanctions Laws; AML Laws.

 

  (a)

Borrower will comply with the Economic Sanctions Laws and AML Laws, as
applicable, and Borrower will take reasonable measures to ensure that each
Borrower Principal will comply with the Economic Sanctions Laws and AML Laws, as
applicable.

 

  (b)

Borrower and each Borrower Principal will have in place practices and procedures
for the admission of investors which prevent the admission of:

 

Master Multifamily Loan and Security Agreement    Page 64



--------------------------------------------------------------------------------

  (i)

Any Non-U.S. Equity Holder, or any 25% Equity Holder, and that has been
convicted of a violation of the AML Laws, or been the subject of a final
enforcement action relating to the AML Laws.

 

  (ii)

Any 25% Equity Holder that is on the Prohibited Parties Lists.

 

  (iii)

Any Non-U.S. Equity Holder that is on the OFAC Lists.

 

6.54

Crowdfunding. Borrower and each Borrower Principal will not permit any 25%
Equity Interest that has been marketed or sold to investors through any form of
Crowdfunding.

 

6.55

through 6.58 are Reserved.

 

6.59

Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs. All private insurance cost reports and related
financial reports submitted by Borrower, any Facility Operator, or any Property
Manager for the Facility will be materially accurate and complete and will not
be misleading in any material respects.

ARTICLE VII TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

Upon the occurrence of a Transfer prohibited by or requiring Lender’s approval
(if applicable) under this Article VII, Lender may, in Lender’s Discretion, by
Notice to Borrower and the proposed transferee(s), modify or render void, any or
all of the negotiated modifications to the Loan Documents (and/or deferral of
deposits to Reserve Funds) as a condition to Lender’s consent to the proposed
Transfer.

 

7.01

Permitted Transfers. The occurrence of any of the following Transfers will not
constitute an Event of Default under this Loan Agreement:

 

  (a)

A Transfer to which Lender has consented.

 

  (b)

A Transfer that is not a prohibited Transfer pursuant to Section 7.02.

 

  (c)

A Transfer that is conditionally permitted pursuant to Section 7.03 upon the
satisfaction of all applicable conditions.

 

  (d)

The grant of a leasehold interest in an individual dwelling unit for a term of 2
years or less (or longer if approved by Lender in writing) not containing an
option to purchase.

 

  (e)

Entering into any New Non-Residential Lease, or modifying or terminating any
Non-Residential Lease, in each case in compliance with Section 6.04.

 

  (f)

A Condemnation with respect to which Borrower satisfies the requirements of
Section 6.11.

 

Master Multifamily Loan and Security Agreement    Page 65



--------------------------------------------------------------------------------

  (g)

A Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of Liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender.

 

  (h)

The creation of a mechanic’s, materialmen’s, or judgment Lien against the
Mortgaged Property, which is released of record, bonded, or otherwise remedied
to Lender’s satisfaction within 60 days of the date of creation, or is being
contested as otherwise provided in this Loan Agreement; provided, however, if
Borrower is diligently prosecuting such release or other remedy and advises
Lender that such release or remedy cannot be consummated within such 60-day
period, Borrower will have an additional period of time (not exceeding 120 days
from the date of creation or such earlier time as may be required by applicable
law in which the lienor must act to enforce the Lien) within which to obtain
such release of record or consummate such other remedy.

 

  (i)

If Borrower is a housing cooperative corporation or association, the Transfer of
the shares in the housing cooperative or the assignment of the occupancy
agreements or Leases relating thereto to tenant shareholders of the housing
cooperative or association.

 

  (j)

A Supplemental Instrument that complies with Section 11.11(if applicable) or
Defeasance that complies with Section 11.12 (if applicable).

 

  (k)

Reserved.

 

  (l)

Reserved.

 

7.02

Prohibited Transfers. The occurrence of any of the following Transfers will
constitute an Event of Default under this Loan Agreement:

 

  (a)

A Transfer of all or any part of the Mortgaged Property or any interest in the
Mortgaged Property, including the grant, creation or existence of any Lien on
the Mortgaged Property (whether voluntary, involuntary or by operation of law,
and whether or not such Lien has priority over the Lien of any Security
Instrument), other than the Lien of the applicable Security Instrument or, if
this Loan Agreement is entered into in connection with a Supplemental Loan, the
Lien of the Senior Instrument, or any other Lien to which Lender has consented.

 

  (b)

A Transfer or series of Transfers of any legal or equitable interest of any
Guarantor which owns a direct or indirect interest in an Individual Borrower
that result(s) in such Guarantor no longer owning any direct or indirect
interest in such Individual Borrower.

 

  (c)

A Transfer or series of Transfers of any legal or equitable interest since the
Closing Date that result(s) in a change of more than 50% of the ownership
interests (or beneficial interests, if the applicable entity is a trust) in any
Individual Borrower or any Designated Entity for Transfers.

 

Master Multifamily Loan and Security Agreement    Page 66



--------------------------------------------------------------------------------

  (d)

A Transfer of any general partnership interest in a partnership, or any manager
interest (whether a member manager or nonmember manager) in a limited liability
company, or a change in the trustee of a trust other than as permitted in
Section 7.04, if such partnership, limited liability company, or trust, as
applicable, is a Borrower or a Designated Entity for Transfers. However, up to
50% of the general partnership interests in a Individual Borrower partnership or
Designated Entity for Transfers, or the manager interests in a limited liability
company Individual Borrower or Designated Entity for Transfers, which interests
exist on the Closing Date, may be converted to limited partnership interests or
non-managing membership interests, as applicable, and then transferred, subject
to the provisions of this Loan Agreement.

 

  (e)

If any Individual Borrower or any Designated Entity for Transfers is a
corporation whose outstanding voting stock is held by 100 or more shareholders,
one or more Transfers by a single transferor within a 12-month period affecting
an aggregate of 10% or more of that stock.

 

  (f)

The grant, creation or existence of any Lien, whether voluntary, involuntary or
by operation of law, and whether or not such Lien has priority over the Lien of
a Security Instrument, on any ownership interest in any Individual Borrower or
any Designated Entity for Transfers, if the foreclosure of such Lien would
result in a Transfer prohibited under Sections 7.02(b), (c), (d), or (e).

 

  (g)

If any Individual Borrower is a trust (i) the termination or revocation of the
trust, or (ii) the removal, appointment or substitution of a trustee of the
trust.

 

  (h)

Reserved.

 

  (i)

Reserved.

 

  (j)

Reserved.

 

7.03

Conditionally Permitted Transfers. The occurrence of any of the following
Transfers will not constitute a prohibited Transfer under Section 7.02, provided
that Borrower has complied with all applicable specified conditions in this
Section.

 

  (a)

Transfer by Devise, Descent or Operation of Law. Upon the death of a natural
person, a Transfer which occurs by devise, descent, or by operation of law to
one or more Immediate Family Members of such natural person or to a trust or
family conservatorship established for the benefit of such Immediate Family
Members (each a “Beneficiary”), provided that each of the following conditions
is satisfied:

 

  (i)

The Property Manager or Facility Operator, as applicable, continues to be
responsible for the management of the Mortgaged Property, and such Transfer will
not result in a change in the day-to-day operations of the Mortgaged Property.

 

Master Multifamily Loan and Security Agreement    Page 67



--------------------------------------------------------------------------------

  (ii)

Lender receives confirmation acceptable to Lender, in Lender’s Discretion, that
Borrower continues to satisfy the requirements of Section 6.13.

 

  (iii)

Each Guarantor executes such documents and agreements as Lender requires in
Lender’s Discretion to evidence and effect the ratification of each Guaranty, or
in the event of the death of any Guarantor, Borrower causes one of the following
to occur:

 

  (A)

One or more Persons acceptable to Lender, in Lender’s Discretion, execute(s) and
deliver(s) to Lender a guaranty in a form acceptable to Lender and in
substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

  (B)

The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor one or more Persons, acceptable to Lender in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

  (iv)

Borrower gives Lender Notice of such Transfer together with copies of all
documents effecting such Transfer not more than 30 calendar days after the date
of such Transfer, and contemporaneously with the Notice, takes each of the
following additional actions:

 

  (A)

Borrower reaffirms the representations and warranties under Article V.

 

  (B)

Borrower satisfies Lender, in Lender’s Discretion, that the Beneficiary’s
organization, credit and experience in the management of similar properties are
appropriate to the overall structure and documentation of the existing
financing.

 

  (v)

Borrower or Beneficiary causes to be delivered to Lender such legal opinions as
Lender deems necessary, in Lender’s Discretion, including a nonconsolidation
opinion (if a nonconsolidation opinion was delivered on the Closing Date and if
required by Lender), an opinion that the ratification of the Loan Documents and
Guaranty (if applicable) have been duly authorized, executed, and delivered and
that the ratification documents and Guaranty (if applicable) are enforceable as
the obligations of Borrower, Beneficiary or Guarantor, as applicable.

 

Master Multifamily Loan and Security Agreement    Page 68



--------------------------------------------------------------------------------

  (vi)

Borrower (A) pays the Transfer Processing Fee to Lender, and (B) pays or
reimburses Lender, upon demand, for all costs and expenses including all
Attorneys’ Fees and Costs, incurred by Lender in connection with such Transfer;
provided, however, that Lender will not be entitled to collect a Transfer Fee.

 

  (b)

Easement, Restrictive Covenant or Other Encumbrance. The grant of an easement,
restrictive covenant or other encumbrance, provided that each of the following
conditions is satisfied:

 

  (i)

Borrower provides Lender with at least 30 days prior Notice of the proposed
grant.

 

  (ii)

Prior to the grant, Lender determines, in Lender’s Discretion, that the
easement, restrictive covenant or other encumbrance will not materially affect
the operation or value of the Mortgaged Property or Lender’s interest in the
Mortgaged Property.

 

  (iii)

Borrower pays or reimburses Lender, upon demand, for all costs and expenses,
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
reviewing Borrower’s request for Lender’s review of such grant of easement,
restrictive covenant or other encumbrance; provided, however, that Lender will
not be entitled to collect a Transfer Fee.

 

  (iv)

If the Note is held by a REMIC trust, Lender may require an opinion of counsel
which meets each of the following requirements:

 

  (A)

The counsel providing the opinion is acceptable to Lender.

 

  (B)

The opinion is addressed to Lender.

 

  (C)

The opinion is paid for by Borrower.

 

  (D)

The opinion is in form and substance satisfactory to Lender in its sole and
absolute discretion.

 

  (E)

The opinion confirms each of the following:

 

  (1)

The grant of such easement has been effected in accordance with the requirements
of Treasury Regulation Section 1.860G-2(a)(8) (as such regulation may be
modified, amended or replaced from time to time).

 

  (2)

The qualification and status of the REMIC trust as a REMIC will not be adversely
affected or impaired as a result of such grant.

 

  (3)

That there will be no imposition of a tax under applicable REMIC provisions as a
result of such grant.

 

Master Multifamily Loan and Security Agreement    Page 69



--------------------------------------------------------------------------------

  (c)

Publicly-Held Fund or Publicly-Held Real Estate Investment Trust. If a
Designated Entity for Transfers is a publicly-held fund or a publicly-held real
estate investment trust, either of the following:

 

  (i)

The public issuance of common stock, convertible debt, equity or other similar
securities (“Public Fund/REIT Securities”) and the subsequent Transfer of such
Public Fund/REIT Securities.

 

  (ii)

The acquisition by a single Public Fund/REIT Securities holder of an ownership
percentage of 10% or more in the Designated Entity for Transfers, if within 30
days following the acquisition, Borrower does each of the following:

 

  (A)

Provides notice to Lender of that acquisition.

 

  (B)

Complies with each of the following conditions:

 

  (1)

Borrower certifies in writing to Lender that as of the date of the Transfer
either (i) there will be no 25% Equity Holders or (ii) no Borrower Principal
(A) is on any Prohibited Parties Lists, (B) has been convicted of any violation
of the AML Laws, or (C) has been the subject of a final enforcement action
relating to the AML Laws.

 

  (2)

Borrower certifies in writing to Lender that as of the date of the Transfer
either (i) there will not be any Non-U.S. Equity Holders, or (ii) no Non-U.S.
Equity Holder (A) is on the OFAC Lists, (B) has been convicted of any violation
of the AML Laws, or (C) has been the subject of a final enforcement action
relating to the AML Laws.

 

  (d)

Transaction Specific Transfers.

 

  (i)

through (v) are reserved.

 

  (vi)

Limited Partner or Non-Managing Member Transfer. A Transfer that results in the
cumulative Transfer of more than 50% and up to 100% of the non-managing
membership interests in or the limited partnership interests in any Individual
Borrower or any Designated Entity for Transfer (“Investor Interests”) to third
party transferees (“Investor Interest Transfer”), provided that each of the
following conditions is satisfied:

 

  (A)

Borrower provides Lender with at least 30 days prior Notice of the proposed
Investor Interest Transfer.

 

Master Multifamily Loan and Security Agreement    Page 70



--------------------------------------------------------------------------------

  (B)

At the time of the proposed Investor Interest Transfer, no Event of Default has
occurred and is continuing and no event or condition has occurred and is
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

  (C)

Following the Investor Interest Transfer, Control and management of the
day-to-day operations of the applicable Individual Borrower continue to be held
by the Person exercising such Control and management immediately prior to the
Investor Interest Transfer and there is no change in the Guarantor, if
applicable.

 

  (D)

The Investor Interest Transfer does not result in a Transfer of the type
described in Section 7.02(b).

 

  (E)

At any time that one Person acquires 25% or more of the aggregate of direct or
indirect Investor Interests as a result of the Investor Interest Transfer,
Borrower must meet the following additional requirements:

 

  (1)

Borrower pays to Lender the Transfer Processing Fee at the time the Borrower
provides Lender with the Notice set forth in Section 7.03(d)(vi)(A).

 

  (2)

Borrower pays or reimburses Lender, upon demand, for all costs and expenses,
including all Attorneys’ Fees and Costs, incurred by Lender in connection with
the Investor Interest Transfer.

 

  (3)

Lender receives confirmation acceptable to Lender that (X) the requirements of
Section 6.13 continue to be satisfied, and (Y) the term of existence of the
holder of 25% or more of the Investor Interests after the Investor Interest
Transfer (exclusive of any unexercised extension options or rights) does not
expire prior to the Maturity Date.

 

  (4)

Lender receives organizational charts reflecting the structure of Borrower prior
to and after the Investor Interest Transfer and copies of the then-current
organizational documents of Borrower and the entity in which Investor Interests
were transferred, if different from Borrower, including any amendments.

 

  (5)

Each transferee with an interest of 25% or more delivers to Lender a
certification that each of the following is true:

 

  (X)

He/she/it has not been convicted of fraud or a crime involving moral turpitude
(or if an entity, then no principal of such entity has been convicted of fraud
or a crime involving moral turpitude).

 

Master Multifamily Loan and Security Agreement    Page 71



--------------------------------------------------------------------------------

  (Y)

He/she/it has not been involved in a bankruptcy or reorganization within the ten
years preceding the date of the Investor Interest Transfer.

 

  (6)

Borrower certifies in writing to Lender that as of the date of the Transfer
either (i) there will be not be any Person with a collective equity interest
(whether direct or indirect) of 25% or more in any Individual Borrower, or
(ii) no Borrower Principal (A) is on any Prohibited Parties Lists, (B) has been
convicted of any violation of the AML Laws, or (C) has been the subject of a
final enforcement action relating to the AML Laws.

 

  (7)

Borrower certifies in writing to Lender that as of the date of the Transfer
either (i) there will not be any Non-U.S. Equity Holders, or (ii) no Non-U.S.
Equity Holder (A) is on the OFAC Lists, (B) has been convicted of a violation of
the AML Laws, or (C) has been the subject of a final enforcement action relating
to the AML Laws.

 

  (8)

If a nonconsolidation opinion was delivered on the Closing Date and if, after
giving effect to the Investor Interest Transfer and all prior Transfers, 50% or
more in the aggregate of direct or indirect interests in any Individual Borrower
are owned by any Person and its Affiliates that owned less than a 50% direct or
indirect interest in such Individual Borrower as of the Closing Date, Borrower
delivers to Lender an opinion of counsel for Borrower, in form and substance
satisfactory to Lender, with regard to nonconsolidation.

 

  (vii)

through (xi) are reserved.

 

  (e)

through (k) are reserved.

 

7.04

Preapproved Intrafamily Transfers. Not applicable.

 

7.05

Lender’s Consent to Prohibited Transfers.

 

  (a)

Conditions for Lender’s Consent. Subject to the terms and conditions set forth
in Section 7.10 and this Section 7.05(a), with respect to a Transfer that would
otherwise constitute an Event of Default under this Article VII, Lender will
consent, without any adjustment to the rate at which the Indebtedness bears
interest or to any other economic terms of the Indebtedness set forth in the
Note, provided that, prior to such Transfer, each of the following requirements
is satisfied:

 

Master Multifamily Loan and Security Agreement    Page 72



--------------------------------------------------------------------------------

  (i)

Borrower has submitted to Lender all information required by Lender to make the
determination required by this Section along with the Transfer Processing Fee.

 

  (ii)

No Event of Default has occurred and is continuing and no event or condition has
occurred and is continuing that, with the giving of Notice or the passage of
time, or both, would become an Event of Default unless such Transfer would cure
the Event of Default.

 

  (iii)

Lender in Lender’s Discretion has determined that the transferee meets Lender’s
eligibility, credit, management and other standards (including any standards
with respect to previous relationships between Lender and the transferee).

 

  (iv)

Lender in Lender’s Discretion has determined that the transferee’s organization,
credit and experience in the ownership and management of similar senior housing
facilities is adequate and appropriate to the overall structure and
documentation of the Loan.

 

  (v)

Lender in Lender’s Discretion has determined that each applicable Individual
Property will be managed by a Property Manager meeting the requirements of
Section 6.09(d), and, if applicable, an Operator whose organization, credit and
experience in the operation of similar senior housing facilities is adequate and
appropriate to the overall structure and documentation of the Loan. Any new or
replacement Operator approved by Lender must either (A) assume the Loan
Documents executed by the prior Operator, if applicable, or (B) execute Lender’s
then-standard documents governing operators of senior housing facilities and
transferee will execute any modifications to the Loan Documents required by
Lender to document Operator’s role in the operation of the Facility and
appropriately secure the Loan.

 

  (vi)

Lender in Lender’s Discretion has determined that the Mortgaged Property, at the
time of the proposed Transfer, meets all of Lender’s standards as to its
physical condition, occupancy, net operating income and the accumulation of
reserves.

 

  (vii)

Lender has determined that no proposed Borrower Principal (A) is on any
Prohibited Parties Lists, (B) has been convicted of a violation of the AML Law,
or (C) has been the subject of a final enforcement action relating to the AML
Laws.

 

  (viii)

Lender has determined that there will not be any Non-U.S. Equity Holders, or has
confirmed that no Non-U.S. Equity Holder (A) is on the OFAC Lists, (B) has been
convicted of a violation of the AML Laws, or (C) has been the subject of a final
enforcement action relating to the AML Laws.

 

Master Multifamily Loan and Security Agreement    Page 73



--------------------------------------------------------------------------------

  (ix)

Lender in Lender’s Discretion has determined that the transferee and any SPE
Equity Owner of such transferee meet the requirements of Section 6.13.

 

  (x)

If any Supplemental Instrument is outstanding, Borrower has obtained the consent
of each Supplemental Lender, if different from Lender.

 

  (xi)

Borrower and Guarantor execute such additional documents as Lender may require
to evidence the Transfer.

 

  (xii)

In the case of a Transfer of all or any part of the Mortgaged Property, each of
the following conditions is satisfied:

 

  (A)

The transferee executes Lender’s then-standard assumption agreement that, among
other things, requires the transferee to perform all obligations of Borrower set
forth in the Note, the Security Instrument, this Loan Agreement and any other
Loan Document, and may require that the transferee comply with any provisions of
this Loan Agreement or any other Loan Document which previously may have been
waived or modified by Lender.

 

  (B)

If Lender requires, the transferee causes one or more Persons acceptable to
Lender, in Lender’s Discretion, to execute and deliver to Lender a Guaranty in a
form acceptable to Lender.

 

  (C)

The transferee executes such additional documentation (including filing
financing statements, as applicable) as Lender may require.

 

  (xiii)

In the case of a Transfer of any interest in Borrower or a Designated Entity for
Transfers, if a Guarantor requests that Lender release the Guarantor from its
obligations under a Guaranty executed and delivered in connection with the Note,
this Loan Agreement or any of the other Loan Documents, then Borrower causes one
or more Persons acceptable to Lender, in Lender’s Discretion, to execute and
deliver to Lender a Guaranty in a form acceptable to Lender.

 

  (xiv)

Lender has received such legal opinions as Lender deems necessary, including a
nonconsolidation opinion (if a nonconsolidation opinion was delivered on the
Closing Date and if required by Lender), an opinion that the assignment and
assumption of the Loan Documents has been duly authorized, executed, and
delivered and that the assignment documents and the Loan Documents are
enforceable as the obligations of Borrower, transferee and Guarantor, as
applicable.

 

  (xv)

Lender collects all costs, including the cost of all title searches, title
insurance and recording costs, and all Attorneys’ Fees and Costs incurred in
reviewing the Transfer request and any fees charged by the Rating Agencies, if
applicable.

 

Master Multifamily Loan and Security Agreement    Page 74



--------------------------------------------------------------------------------

  (xvi)

At the time of the Transfer, Borrower pays the Transfer Fee to Lender.

 

  (xvii)

The Transfer will not occur during any Extension Period, if applicable.

 

  (xviii)

Reserved.

 

  (xix)

With respect to an assumption of the Loan (“Loan Assumption”) in connection with
the simultaneous Transfer of all of the Individual Properties (or a Transfer of
direct or indirect interests in every Borrower) (“Whole Loan Assumption”):

 

  (A)

If after such Transfer there is more than one Assumption Borrower, each
Assumption Borrower must be an affiliate of each of the other Assumption
Borrower, and all of the Assumption Borrowers must have identical ultimate
ownership and control.

 

  (B)

Lender must have determined that immediately prior to the Whole Loan Assumption,
the Loan satisfies a minimum aggregate DSCR of 1.30:1 and a maximum aggregate
LTV of 74%.

 

  (C)

Each Assumption Borrower must simultaneously assume any outstanding Supplemental
Loan or Senior Indebtedness secured by any Mortgaged Property.

 

  (D)

The Assumption Borrowers must enter into one or more of the modifications of the
Loan Documents described below, if required by Lender in its sole discretion:

 

  (1)

modifications to the provisions of Section 7.10 and 7.11 of this Loan Agreement,
including, without limitation, requiring an increased Additional Release Payment
or modifying any other conditions to Release.

 

  (2)

modifications imposing additional conditions related to the credit enhancement,
valuation or security for the Loan as may be required by Lender in its sole
discretion, including without limitation, one or more of the following:
reserves, guaranties, valuation and/or performance covenants.

 

  (xx)

No Loan Assumption will be permitted other than in connection with a Whole Loan
Assumption. A Transfer of less than all of the Individual Properties in
connection with an assumption of a portion of the Loan (“Partial Loan
Assumption”) will not be permitted.

 

  (b)

Continuing Liability of Borrower. If Borrower requests a release of its
liability under the Loan Documents in connection with a Transfer of all of
Borrower’s interest in the Mortgaged Property, and Lender approves the Transfer
pursuant to Section 7.05(a), then one of the following will apply:

 

Master Multifamily Loan and Security Agreement    Page 75



--------------------------------------------------------------------------------

  (i)

If Borrower delivers to Lender a current Site Assessment for an Individual
Property which (A) is dated within 90 days prior to the date of the proposed
Transfer, and (B) evidences no presence of Hazardous Materials on the Mortgaged
Property and no other Prohibited Activities or Conditions with respect to the
Mortgaged Property (“Clean Site Assessment”), then Lender will release Borrower
from all of Borrower’s obligations under the Loan Documents with respect to such
Individual Property except for any liability under Section 6.12 or
Section 10.02(b) with respect to any loss, liability, damage, claim, cost or
expense which directly or indirectly arises from or relates to any Prohibited
Activities or Conditions existing prior to the date of the Transfer.

 

  (ii)

If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i) for any Individual Property, then Lender will release
Borrower from all of Borrower’s obligations under the Loan Documents with
respect to such Individual Property except for liability under Section 6.12 or
Section 10.02(b).

 

  (c)

Continuing Liability of Guarantor. If Guarantor requests a release of its
liability under the Guaranty in connection with a Transfer which is permitted,
preapproved, or approved by Lender pursuant to this Article VII, and Borrower
has provided a replacement Guarantor acceptable to Lender under the terms of
Section 7.05(a)(xii)(B), then one of the following will apply:

 

  (i)

If Borrower delivers to Lender a Clean Site Assessment for an Individual
Property, then Lender will release Guarantor from all of Guarantor’s obligations
with respect to such Individual Property except Guarantor’s obligation to
guaranty Borrower’s liability under Section 6.12 or Section 10.02(b) with
respect to any loss, liability, damage, claim, cost or expense which directly or
indirectly arises from or relates to any Prohibited Activities or Conditions
existing prior to the date of the Transfer.

 

  (ii)

If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i) for any Individual Property, then Lender will release
Guarantor from all of Guarantor’s obligations with respect to such Individual
Property except for Guarantor’s obligation to guaranty Borrower’s liability
under Section 6.12 or Section 10.02(b).

 

7.06

SPE Equity Owner Requirement Following Transfer. Following any Transfer pursuant
to this Article VII, Borrower must satisfy the applicable conditions regarding
an SPE Equity Owner set forth in Section 6.13(a)(xxvi) of this Loan Agreement.

 

Master Multifamily Loan and Security Agreement    Page 76



--------------------------------------------------------------------------------

7.07

Additional Transfer Requirements - External Cap Agreement.

 

  (a)

Continuation of Cap Agreement. If a Transfer of all or part of the Mortgaged
Property permitted by this Loan Agreement occurs, Borrower will ensure that any
third-party Cap Agreement is transferred to the applicable transferee or, if the
Cap Agreement is not transferable, Borrower will replace the third-party Cap
Agreement in accordance with Lender’s then-current requirements.

 

  (b)

Establishment or Modification of Rate Cap Agreement Reserve Fund

 

  (i)

If the third-party Cap Agreement which will be in place immediately following
the Transfer is scheduled to expire prior to the Maturity Date, Lender may
require Borrower to establish a Rate Cap Agreement Reserve Fund.

 

  (ii)

If Borrower has previously established a Rate Cap Agreement Reserve Fund, then
Lender will determine whether the balance of any existing Rate Cap Agreement
Reserve Fund is sufficient under then-current market conditions to purchase a
Replacement Cap Agreement, and may then take any of the following actions:

 

  (A)

Lender may require Borrower to make an additional deposit into the Rate Cap
Agreement Reserve Fund.

 

  (B)

If funding of the Rate Cap Agreement Reserve Fund has been deferred, Lender may
require Borrower to begin making monthly deposits into the Rate Cap Agreement
Reserve Fund.

 

  (C)

Lender may require Borrower to increase the amount of monthly deposits to the
Rate Cap Agreement Reserve Fund.

 

7.08

Reserved.

 

7.09

Reserved.

 

7.10

Releases of Individual Properties.

 

  (a)

Releases Generally. Notwithstanding anything to the contrary in this Loan
Agreement or any of the other Loan Documents, except as set forth in
Section 7.10(b) and 11.12, no Individual Property may be subject to Defeasance
(if applicable) or otherwise released from the lien of the applicable Security
Instrument and/or this Loan Agreement (a release from a Security Instrument
and/or this Loan Agreement, a being a “Release”) except in connection with
(i) the repayment in full of the Indebtedness and any outstanding Supplemental
Loan or Senior Indebtedness secured by any Individual Property, (ii) if
applicable, the simultaneous Defeasance of the Loan and any outstanding
Supplemental Loan or Senior Indebtedness secured by any Individual Property in
accordance with the provisions of Section 11.12 of this Loan Agreement, or
(iii) the release of a portion of an Individual Property in connection with a
Condemnation in accordance with Section 6.11.

 

Master Multifamily Loan and Security Agreement    Page 77



--------------------------------------------------------------------------------

  (b)

Conditions for Release of Individual Properties. Lender will permit the Release
of an Individual Property (each, a “Released Property”) provided each of the
following conditions is satisfied:

 

  (i)

The Release does not occur during any of the following times:

 

  (A)

Before the date that is 12 months after the Closing Date unless such Release is
a First 10% Release.

 

  (B)

Before the Cut-Off Date, if applicable.

 

  (C)

During the Lockout Period, if applicable, unless such Release is a First 10%
Release.

 

  (D)

During the 6-month period preceding the Maturity Date.

 

  (ii)

Lender has received from Borrower at least 90 days’ prior written notice
(“Release Notice”) of the date of the proposed Release (the date of Release is
the “Release Date”), together with each of the following:

 

  (A)

A non-refundable administrative fee (“Release Processing Fee”) equal to $1,500
multiplied by the total number of Individual Properties that will remain as
security for the remaining Indebtedness after such Release (“Remaining
Properties”), subject, however, to a minimum Release Processing Fee of $15,000.
If more than one Individual Property will be released simultaneously, only one
Release Processing Fee will be due.

 

  (B)

Written notice of Borrower’s selection of the Valuation Method to be used to
determine the values of each Released Property and each Remaining Property.

 

  (iii)

No Event of Default has occurred and no event or circumstance exists on the
Release Date which with the giving of notice or the passage of time or both
could constitute an Event of Default.

 

  (iv)

The Loan has been prepaid and/or defeased (if applicable) in an amount equal to
the sum of the Base Release Payment and, if applicable, the Additional Release
Payment (collectively, the “Total Release Payment”), in accordance with the
following requirements:

 

  (A)        (1)

If the Note is not in the Defeasance Period (if applicable) and is permitted to
be prepaid in full at the time of such Release, then the Note must be prepaid in
an aggregate amount equal to the Total Release Payment.

 

               (2)

Reserved.

 

Master Multifamily Loan and Security Agreement    Page 78



--------------------------------------------------------------------------------

  (B)

Lender will apply the Base Release Payment to the Allocated Loan Amount for the
Released Property. Lender will apply the Additional Release Payment to reduce
the Allocated Loan Amount of one or more of the Remaining Properties, as
determined by Lender in Lender’s sole and absolute discretion.

In addition, any outstanding Supplemental Loan or Senior Indebtedness secured by
the Released Property (or any portion thereof that is allocated to the Released
Property and any other amounts required to be paid to release the Released
Property from the loan documents evidencing such Supplemental Loan or Senior
Indebtedness) has either been paid and/or defeased in full, as applicable.

 

  (v)

Borrower has paid to Lender on or before the Release Date, the applicable
prepayment premium (if any) that may be due under the terms of the Note as a
result of any prepayment of the Note pursuant to this Section 7.10 (including,
without limitation, prepayment premiums resulting from the payment of the
Additional Release Payment (collectively, the “Prepayment Premiums”), all
accrued and unpaid interest on the amount of the Total Release Payment, and any
other sums required to be paid under the Note that are past due or that would
become past due if not paid on the Release Date (collectively, the “Interest and
Outstanding Amounts”).

 

  (vi)

Borrower has paid to Lender all of Lender’s costs and expenses in connection
with the Release, including Attorneys’ Fees and Costs and all costs and expenses
associated with all Valuation Methods used in accordance with this Section 7.10,
including the cost of appraisals, if required by Lender (collectively, “Release
Costs”).

 

  (vii)

Subject to Section 7.10(b)(vii)(C), the Remaining Properties will satisfy the
following loan-to-value and debt service coverage requirements (“LTV/DSCR
Test”), immediately after the Release, taking into account the application of
the Base Release Payment, but not the Additional Release Payment if applicable,
as determined by Lender in its sole and absolute discretion in accordance with
Section 7.10(f), which determination will be binding and conclusive absent
manifest error:

 

  (A)

An aggregate debt service coverage ratio (“DSCR”) for the Remaining Properties
as of the Release Date of not less than the greater of (x) the Aggregate DSCR at
Origination and (y) the aggregate DSCR of all the Individual Properties
immediately prior to the Release, as determined by Lender. Borrower must provide
to Lender such financial statements and other information with respect to each
of the Individual Properties as Lender may require to determine the DSCR,
certified by an officer of the owner of each of the Remaining Properties as
being true, correct and complete in all material respects.

 

Master Multifamily Loan and Security Agreement    Page 79



--------------------------------------------------------------------------------

  (B)

An LTV of the Remaining Properties as of the Release Date that does not exceed
the lesser of (x) the Aggregate LTV at Origination, and (y) the aggregate LTV of
all the Individual Properties immediately prior to the Release, in each case as
determined by Lender based on the Valuation Method.

A portion of the Indebtedness may be prepaid (together with any applicable
prepayment premium) and/or defeased (if applicable) in accordance with
Section 11.12 below in the amount required to satisfy the LTV/DSCR Test
(“Balancing Payment”), provided that any such prepayment and/or defeasance, as
applicable, occurs simultaneously with a Release in accordance with the terms of
this Section 7.10. The amount of the Balancing Payment will be determined by
Lender, and will be applied and allocated by Lender in the same manner as the
Additional Release Payment in accordance with Section 7.10(b)(iv) above.

 

  (C)

Notwithstanding anything herein to the contrary, provided that all other
requirements of Section 7.10(b) have been satisfied:

 

  (1)

First 10% Releases. The following terms apply with respect to each First 10%
Release (collectively, the “First 10% Release Requirements”):

 

  (x)

Borrower must pay to Lender (i) the Release Processing Fee, (ii) the Base
Release Payment, (iii) the Interest and Outstanding Amounts and (iv) Release
Costs.

 

  (y)

Except as set forth in Section 7.10(b)(vii)(C)(3) and (4), (a) no Additional
Release Payment will be due and payable, (b) as set forth in the Note, no
Prepayment Premium will be due and payable as a result of the payment of the
Base Release Payment and (c) the LTV/DSCR Test will be waived.

 

  (2)

Releases after Prepayment in Full of First 10% Prepayment Amount. The following
terms apply with respect to each Release made after prepayment in full of the
First 10% Prepayment Amount (collectively, the “Remaining Release
Requirements”):

 

  (x)        (i)

Borrower must pay to Lender the (A) Release Processing Fee, (B) Base Release
Payment, (C) except as set forth in Sections 7.10(b)(vii)(C)(2)(y), Additional
Release Payment, (D) Prepayment Premiums, (E) Interest and Outstanding Amounts,
and (F) Release Costs.

 

Master Multifamily Loan and Security Agreement    Page 80



--------------------------------------------------------------------------------

              (ii)

Except as set forth in Sections 7.10(b)(vii)(C)(2)(y), the LTV/DSCR Test must be
satisfied.

 

  (y)

Except as set forth in Section 7.10(b)(vii)(C)(4) and (5), (a) no Additional
Release Payment will be due and payable and (b) the LTV/DSCR Test will be waived
with respect to any such Release if the following conditions are satisfied:

 

  (a)

Immediately after the Release there will be more than five (5) Remaining
Properties and Lender has determined that the Release Premium Pool Test has been
satisfied.

 

  (b)

Immediately after the Release there will be five (5) or less Remaining
Properties and Lender has determined that (1) the Release Premium Pool Test has
been satisfied, (2) the LTV of each of the Remaining Properties as of the
Release Date does not exceed 75% and (3) the DSCR for each of the Remaining
Properties as of the Release Date is not less than 1.40:1, as determined by
Lender in accordance with Section 7.10(f).

If the requirements set forth in this Section 7.10(b)(vii)(C)(2)(y) are not
satisfied with respect to any Release made after prepayment in full of the First
10% Prepayment Amount, all of the conditions to Release set forth in
Section 7.10(b) will apply, including without limitation, (i) payment of the
Base Release Payment, the Additional Release Payment, all applicable Prepayment
Premiums, Interest and Outstanding Amounts and Release Costs and
(ii) satisfaction of the LTV/DSCR Test.

 

  (3)

Release of Simi Hills Notwithstanding the provisions of this
Section 7.10(b)(vii)(C), all of the conditions to Release set forth in
Section 7.10(b), including without limitation, (i) payment of the Base Release
Payment, the Additional Release Payment, all applicable Prepayment Premiums,
Interest and Outstanding Amounts and Release Costs and (ii) satisfaction of the
LTV/DSCR Test, will apply to a Release of the Individual Property known as Simi
Hills regardless of whether or not such Release is a First 10% Release or
satisfies the conditions of Section 7.10(b)(vii)(C)(2).

 

Master Multifamily Loan and Security Agreement    Page 81



--------------------------------------------------------------------------------

  (4)

Affiliate Sales. Notwithstanding the provisions of this Section 7.10(b)(vii)(C),
all of the conditions to Release set forth in Section 7.10(b), including without
limitation, (i) payment of the Base Release Payment, the Additional Release
Payment, all applicable Prepayment Premiums, Interest and Outstanding Amounts
and Release Costs and (ii) satisfaction of the LTV/DSCR Test, will apply to any
Release made in connection with an Affiliate Sale regardless of whether or not
the required prepayment in connection with such Release is part of the First 10%
Prepayment Amount or such Release satisfies the conditions of
Section 7.10(b)(vii)(C)(2).

Any waiver of the LTV/DSCR Test permitted under this Section 7.10(b)(vii)(C)
does not constitute a waiver of (i) the loan-to-value ratio test or any other
requirements pursuant to Section 7.10(b)(viii) or (ii) any other provision of
this Loan Agreement. For the avoidance of doubt, the loan-to-value ratio test
and any other requirements pursuant to Section 7.10(b)(viii) will always be
applicable.

For purposes of Releases, if a portion of the prepayment of the applicable Base
Release Payment in connection with a Release is in the First 10% Prepayment
Amount and a portion exceeds the First 10% Prepayment Amount, the Remaining
Release Requirements will apply.

 

  (viii)

If Securitization of the Loan has occurred:

 

  (A)

Immediately after the Release, the aggregate loan-to-value ratio of the Loan and
the Remaining Properties, as determined by Lender in its sole and absolute
discretion based on the Valuation Method, will not exceed 125% (provided that,
for purposes of this calculation, the value of the Remaining Properties will be
reduced by the outstanding principal balance of any Senior Indebtedness and a
proportionate amount of any indebtedness secured by such Remaining Properties
that is in parity with the Loan), or as otherwise may be required at such time
by then-current REMIC Laws; and

 

  (B)

Unless waived by Lender, Lender has received an opinion of counsel that the
Release will not cause such Securitization to fail to meet applicable federal
income tax qualification requirements, including under the REMIC Laws, or
subject such Securitization to tax.

 

Master Multifamily Loan and Security Agreement    Page 82



--------------------------------------------------------------------------------

For the purposes of determining the loan-to-value ratio under this
Section 7.10(b)(viii), the value will be based solely on the value of the real
property collateral, and not any non-real property assets or going-concern value
of any business conducted using the real property collateral.

 

  (ix)

Unless waived by Lender, Lender has received an endorsement to each Title Policy
applicable to each of the Remaining Properties that re-dates the Title Policy to
the date of the recording of the Release and confirms that notwithstanding the
Release, the priority of the lien of the Security Instrument upon the applicable
Remaining Property is unchanged and subject only to the exceptions to insurance
contained in the Title Policy on the date of this Loan Agreement and any
additional matters previously approved in writing by Lender.

 

  (x)

To the extent that a Released Property is on the same campus and/or shares
facilities or amenities with any Remaining Property, such Remaining Property
must meet the requirements for an Independent Property (as defined in the
Freddie Mac Multifamily Seller/Servicer Guide).

 

  (xi)

Lender has received the following:

 

  (A)

An amendment to this Loan Agreement and, if requested by Lender, the Note
executed by Borrower, to reflect the Remaining Properties, the Allocated Loan
Amount with respect to each of the Remaining Properties, and all related
prepayments under this Section 7.10.

 

  (B)

A reaffirmation and ratification agreement executed by Guarantor and each
Individual Borrower owning all or part of any Remaining Property with respect to
their respective obligations under the Note, the Guaranty, and the other Loan
Documents, which modifications must be in form and substance acceptable to
Lender.

 

  (C)

Such other modifications to the Loan Documents as may be required by Lender to
evidence the Release of the Released Property and the release of each Individual
Borrower owning the Released Property from its obligations under the Note, this
Loan Agreement, and the other Loan Documents (provided, however, that if such
Individual Borrower owns all or part of any Remaining Property it shall only be
released from its obligations with respect to the Released Property).

 

  (D)

If required by Lender, such legal opinions as Lender deems necessary, including
a nonconsolidation opinion (if a nonconsolidation opinion was delivered on the
Closing Date and if required by Lender), an opinion that the modifications of
the Loan Documents and the reaffirmation and ratification agreement have been
duly authorized, executed, and delivered and are enforceable as the obligations
of Borrower and Guarantor, as applicable, in accordance with their terms.

 

Master Multifamily Loan and Security Agreement    Page 83



--------------------------------------------------------------------------------

  (xii)

Reserved.

 

  (c)

Continuing Liability. Notwithstanding any Release, no Individual Borrower will
be released from liability pursuant to Section 6.12 and Section 10.02(b) of this
Loan Agreement (and no Guarantor will be released from any related liability
pursuant to Section 2(a)(ii) of the applicable Guaranty) with respect to any
Released Property unless Borrower delivers to Lender a Clean Site Assessment
meeting the requirements of Section 7.05(b) of this Loan Agreement with respect
to such Released Property, in which case Lender will release Borrower from
liability pursuant to Section 6.12 and Section 10.02(b) of this Loan Agreement
and release Guarantor from its related liability pursuant to Section 2(a)(ii) of
the Guaranty, in each case solely with respect to the Released Property except
with respect to any loss, liability, damage, claim, cost or expense which
directly or indirectly arises from or relates to any Prohibited Activities or
Conditions existing prior to the Release Date.

 

  (d)

Reserved.

 

  (e)

Releases and Loan Assumptions. A Release in connection with a Partial Loan
Assumption will not be permitted.

 

  (f)

Calculation of DSCR and LTV. Any determination by Lender of LTV and/or DSCR
pursuant to this Section 7.10 will be binding and conclusive absent manifest
error and will be subject to the following provisions:

 

  (i)

Any calculation of LTV and/or DSCR for an Individual Property will include any
outstanding Supplemental Loan and any Senior Indebtedness secured by such
Mortgaged Property.

 

  (ii)

In determining any LTV in connection with a Release, Lender will apply the same
Valuation Method to the Released Property (or each Released Property if more
than one Individual Property will be released simultaneously) and to each of the
Remaining Properties. Notwithstanding the foregoing, Borrower must obtain an
appraisal for each Released Property, and Lender may use the Appraisal Valuation
Method with respect to the Released Property and the otherwise applicable
Valuation Method with respect to the Remaining Properties.

 

  (iii)

When calculating DSCR, Lender will apply a 30-year amortization to such
calculation and an interest rate equal to the Assumed Interest Rate.

 

  (iv)

When calculating LTV, the value will be based on the value of the real property
collateral, including any going-concern value of any business conducted using
the real property collateral. Notwithstanding this section (iv), nothing herein
is meant to diminish or modify the requirements of Section 7.10(b)(viii).

 

Master Multifamily Loan and Security Agreement    Page 84



--------------------------------------------------------------------------------

  (g)

Reserved.

 

  (h)

Reserved.

 

  (i)

No Waiver or Modification of Lockout Period or Defeasance Period. For the
avoidance of doubt, nothing in this Section 7.10 or any other Section of this
Loan Agreement will be deemed to permit the prepayment of all or any portion of
the Note during the Lockout Period (other than the prepayments made in
connection with First 10% Releases in accordance with the terms of the Note and
Section 7.10(b)) or the Defeasance Period (if applicable), or to permit any
Defeasance of all or any portion of the Note except during the Defeasance Period
and otherwise in accordance with Section 11.12 below.

 

  (j)

Releases During First Year. If the Release Date is before the first anniversary
of the Closing Date, and so long as the appraisals obtained by Lender in
connection with the underwriting and origination of the Loan are no older than
18 months as of the Release Date, then notwithstanding anything to the contrary
in this Loan Agreement, but subject to clause (x) of the definition of Valuation
Method: (i) the “Valuation Method” will mean the Appraisal Valuation Method, and
(ii) the appraisals used to determine the value will be the appraisals obtained
by Lender prior to the Closing Date in connection with the underwriting and
origination of the Loan.

 

7.11

Reserved.

 

7.12

Reserved.

ARTICLE VIII SUBROGATION.

If, and to the extent that, the proceeds of the Loan, or subsequent advances
under Section 9.02, are used to pay, satisfy or discharge a Prior Lien, such
Loan proceeds or advances will be deemed to have been advanced by Lender at
Borrower’s request, and Lender will automatically, and without further action on
its part, be subrogated to the rights, including Lien priority, of the owner or
holder of the obligation secured by the Prior Lien, whether or not the Prior
Lien is released.

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES.

 

9.01

Events of Default. The occurrence of any one or more of the following will
constitute an Event of Default under this Loan Agreement:

 

  (a)

Borrower fails to pay or deposit when due any amount required by the Note, this
Loan Agreement or any other Loan Document.

 

  (b)

Borrower fails to maintain the Insurance coverage required by Section 6.10.

 

Master Multifamily Loan and Security Agreement    Page 85



--------------------------------------------------------------------------------

  (c)

Borrower or any SPE Equity Owner fails to comply with the provisions of
Section 6.13 or if any of the assumptions contained in any nonconsolidation
opinions delivered to Lender at any time is or becomes untrue in any material
respect.

 

  (d)

Borrower or any SPE Equity Owner, any of its officers, directors, trustees,
general partners or managers or any Guarantor commits fraud or a material
misrepresentation or material omission in connection with: (i) the application
for or creation of the Indebtedness, (ii) any financial statement, Rent
Schedule, or other report or information provided to Lender during the term of
the Indebtedness, or (iii) any request for Lender’s consent to any proposed
action, including a request for disbursement of funds under this Loan Agreement.

 

  (e)

Borrower fails to comply with the Condemnation provisions of Section 6.11.

 

  (f)

A Transfer occurs that violates the provisions of Article VII, whether or not
any actual impairment of Lender’s security results from such Transfer.

 

  (g)

A forfeiture action or proceeding, whether civil or criminal, is commenced which
could result in a forfeiture of the Mortgaged Property or otherwise materially
impair the Lien created by any Security Instrument or Lender’s interest in the
Mortgaged Property.

 

  (h)

Borrower fails to perform any of its obligations under this Loan Agreement
(other than those specified in Section 9.01), as and when required, which
failure continues for a period of 30 days after Notice of such failure by Lender
to Borrower. However, if Borrower’s failure to perform its obligations as
described in this Section 9.01(h) is of the nature that it cannot be cured
within the 30 day cure period after such Notice from Lender but reasonably could
be cured within 90 days, then Borrower will have additional time as determined
by Lender in Lender’s Discretion, not to exceed an additional 60 days, in which
to cure such default, provided that Borrower has diligently commenced to cure
such default during the initial 30 day cure period and diligently pursues the
cure of such default. However, no such Notice or cure periods will apply in the
case of any such failure which could, in Lender’s judgment, absent immediate
exercise by Lender of a right or remedy under this Loan Agreement, result in
harm to Lender, danger to tenants or third parties, or impairment of the Note,
any Security Instrument or this Loan Agreement or any other security given under
any other Loan Document.

 

  (i)

Borrower fails to perform any of its obligations as and when required under any
Loan Document other than this Loan Agreement which failure continues beyond the
applicable cure period, if any, specified in that Loan Document.

 

  (j)

The holder of any other debt instrument secured by a mortgage, deed of trust or
deed to secure debt on the Mortgaged Property exercises any right to declare all
amounts due under that debt instrument immediately due and payable.

 

  (k)

Any of the following occurs:

 

Master Multifamily Loan and Security Agreement    Page 86



--------------------------------------------------------------------------------

  (i)

Borrower or any SPE Equity Owner commences any case, Proceeding or other action
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors (A) seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debt, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets.

 

  (ii)

Any party other than Lender commences any case, Proceeding, or other action of a
nature referred to in Section 9.01(k)(i) against Borrower or any SPE Equity
Owner which (A) results in the entry of an order for relief or any such
adjudication or appointment, or (B) has not been dismissed, discharged or bonded
for a period of 90 days.

 

  (iii)

Any case, Proceeding or other action is commenced against Borrower or any SPE
Equity Owner seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of any order by a court of competent jurisdiction for any
such relief which is not vacated, discharged, or stayed or bonded pending appeal
within 90 days from the entry thereof.

 

  (iv)

Borrower or any SPE Equity Owner takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in Section 9.01(k)(i), (ii) or (iii).

 

  (l)

Borrower or any SPE Equity Owner has made any representation or warranty in
Article V or any other Section of this Loan Agreement that is false or
misleading in any material respect.

 

  (m)

If the Loan is secured by an interest under a Ground Lease, Borrower fails to
comply with the provisions of Section 6.19.

 

  (n)

If the Loan is a Supplemental Loan, any Event of Default occurs under (i) the
Senior Note, the Senior Instrument or any other Senior Loan Document, or
(ii) any loan document related to another loan in connection with the Mortgaged
Property, regardless of whether Borrower has obtained Supplemental Lender’s
approval of the placement of such Lien on the Mortgaged Property. In addition,
if the Loan is a Supplemental Loan, as Borrower under both the Supplemental
Instrument and the Senior Instrument, Borrower acknowledges and agrees that if
there is an Event of Default under the Supplemental Note, the Supplemental
Instrument or any other Supplemental Loan Document, such Event of Default will
be an Event of Default under the terms of the Senior Instrument and will entitle
Senior Lender to invoke any and all remedies permitted to Senior Lender by
applicable law, the Senior Note, the Senior Instrument or any of the other
Senior Loan Documents.

 

Master Multifamily Loan and Security Agreement    Page 87



--------------------------------------------------------------------------------

  (o)

If the Mortgaged Property is subject to any covenants, conditions and/or
restrictions, land use restriction agreements or similar agreements, Borrower
fails to perform any of its obligations under any such agreement as and when
required, and such failure continues beyond any applicable cure period.

 

  (p)

A Guarantor files for bankruptcy protection under the Bankruptcy Code or a
Guarantor voluntarily becomes subject to any reorganization, receivership,
insolvency proceeding or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights, or any creditor (other than
Lender) of a Guarantor commences any involuntary case against a Guarantor
pursuant to the Bankruptcy Code or other federal or state law affecting debtor
and creditor rights, unless each of the following conditions is satisfied:

 

  (i)

Borrower or Guarantor provides Notice of such action to Lender within 30 days
after the filing of such action.

 

  (ii)

Either (A) the case is dismissed or discharged within 90 days after filing, or
(B) within 90 days following the date of such filing or commencement, the
affected Guarantor is replaced with one or more other Persons acceptable to
Lender, in Lender’s Discretion, each of whom executes and delivers to Lender a
replacement Guaranty in form and content acceptable to Lender, together with
such legal opinions as Lender deems necessary.

 

  (iii)

If Borrower must provide a replacement Guarantor pursuant to
Section 9.01(p)(ii), then Borrower pays the Transfer Processing Fee to Lender.

 

  (q)

With respect to a Guarantor, either of the following occurs:

 

  (i)

The death of any Guarantor who is a natural person, unless within 30 days
following the Guarantor’s death, Borrower causes one of the following to occur:

 

  (A)

One or more Persons acceptable to Lender, in Lender’s Discretion, execute(s) and
deliver(s) to Lender a guaranty in a form acceptable to Lender and in
substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

  (B)

The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor one or more Persons, acceptable to Lender in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

  (ii)

The dissolution of any Guarantor who is an entity, unless each of the following
conditions is satisfied:

 

Master Multifamily Loan and Security Agreement    Page 88



--------------------------------------------------------------------------------

  (A)

Within 30 days following the dissolution of the Guarantor, Borrower causes one
or more Persons acceptable to Lender, in Lender’s Discretion, to execute and
deliver to Lender a guaranty in a form acceptable to Lender and in substantially
the same form as the Guaranty executed on the Closing Date, without any cost or
expense to Lender.

 

  (B)

Borrower pays the Transfer Processing Fee to Lender.

 

  (r)

If a Cap Agreement is required, Borrower fails to provide Lender with a
Replacement Cap Agreement prior to the expiration of the then-existing Cap
Agreement.

 

  (s)

Borrower or any Facility Operator fails, within the time deadlines set by any
Governmental Authority, to correct any deficiency, which failure could result in
an action by such Governmental Authority with respect to any Individual Facility
that could have a Material Adverse Effect.

 

  (t)

A default under any of the Material Contracts by Borrower or by any Facility
Operator, which continues beyond the expiration of any applicable cure period.

 

  (u)

Any Individual Facility is no longer classified as housing for older persons
pursuant to the Fair Housing Amendments Act of 1988.

 

  (v)

Any Individual Borrower, a Facility Operator, or any Individual Facility is
assessed fines or penalties in excess of $50,000.00 in the aggregate in any year
by any state or any Medicare, Medicaid, TRICARE, health, reimbursement, or
licensing agency having jurisdiction over such Individual Borrower, Facility
Operator, or such Individual Facility.

 

  (w)

through (mm) are Reserved.

 

  (nn)

If a Guarantor is an entity whose term of existence expires prior to the
Maturity Date, and such Guarantor does not comply with each of the requirements
set forth in Section 22 of the Guaranty.

 

  (oo)

through (hhh) are Reserved.

 

9.02

Protection of Lender’s Security; Security Instrument Secures Future Advances.

 

  (a)

If Borrower fails to perform any of its obligations under this Loan Agreement or
any other Loan Document, or if any action or proceeding is commenced which
purports to affect the Mortgaged Property, Lender’s security or Lender’s rights
under this Loan Agreement, including eminent domain, insolvency, code
enforcement, civil or criminal forfeiture, enforcement of Hazardous Materials
Laws, fraudulent conveyance or reorganizations or proceedings involving a
bankrupt or decedent, then Lender, in Lender’s Discretion, may make such
appearances, file such documents, disburse such sums and take such actions as

 

Master Multifamily Loan and Security Agreement    Page 89



--------------------------------------------------------------------------------

  Lender reasonably deems necessary to perform such obligations of Borrower and
to protect Lender’s interest, including: (i) payment of Attorneys’ Fees and
Costs, (ii) payment of fees and out-of-pocket expenses of accountants,
inspectors and consultants, (iii) entry upon the Mortgaged Property to make
Repairs or secure the Mortgaged Property, (iv) procurement of the Insurance
required by Section 6.10, (v) payment of amounts which Borrower has failed to
pay under Section 6.08, (vi) performance of Borrower’s obligations under
Section 6.09, and (vii) advances made by Lender to pay, satisfy or discharge any
obligation of Borrower for the payment of money that is secured by a Prior Lien.

 

  (b)

Any amounts disbursed by Lender under this Section 9.02, or under any other
provision of this Loan Agreement that treats such disbursement as being made
under this Section 9.02, will be secured by the Security Instrument, will be
added to, and become part of, the principal component of the Indebtedness, will
be immediately due and payable and will bear interest from the date of
disbursement until paid at the Default Rate.

 

  (c)

Nothing in this Section 9.02 will require Lender to incur any expense or take
any action.

 

9.03

Remedies.

 

  (a)

Upon an Event of Default, Lender may exercise any or all of its rights and
remedies provided under the Loan Documents and Borrower will pay all costs
associated therewith, including Attorneys’ Fees and Costs.

 

  (b)

Each right and remedy provided in this Loan Agreement is distinct from all other
rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law or equity, and each will be cumulative and may be
exercised concurrently, independently or successively, in any order. Lender’s
exercise of any particular right or remedy will not in any way prevent Lender
from exercising any other right or remedy available to Lender. Lender may
exercise any such remedies from time to time and as often as Lender chooses.

 

  (c)

Lender will have all remedies available to Lender under Revised Article 9 of the
Uniform Commercial Code, the Loan Documents and under applicable law.

 

  (d)

Lender may also retain (i) all money in the Reserve Funds, including interest,
and (ii) any Cap Payment, and in Lender’s sole and absolute discretion, may
apply such amounts, without restriction and without any specific order of
priority, to the payment of any and all Indebtedness.

 

  (e)

If a claim or adjudication is made that Lender has acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Loan
Agreement or the other Loan Documents, Lender has an obligation to act
reasonably or promptly, then Lender will not be liable for any monetary damages,
and Borrower’s sole remedy will be limited to commencing an action seeking
injunctive relief or declaratory judgment. Any action or proceeding to determine
whether Lender has acted reasonably will be determined by an action seeking
declaratory judgment.

 

Master Multifamily Loan and Security Agreement    Page 90



--------------------------------------------------------------------------------

  (f)

Reserved.

 

9.04

Forbearance.

 

  (a)

Lender may (but will not be obligated to) agree with Borrower, from time to
time, and without giving Notice to, or obtaining the consent of, or having any
effect upon the obligations of, any Guarantor or other third party obligor, to
take any of the following actions:

 

  (i)

Extend the time for payment of all or any part of the Indebtedness.

 

  (ii)

Reduce the payments due under this Loan Agreement, the Note or any other Loan
Document.

 

  (iii)

Release anyone liable for the payment of any amounts under this Loan Agreement,
the Note or any other Loan Document.

 

  (iv)

Accept a renewal of the Note.

 

  (v)

Modify the terms and time of payment of the Indebtedness.

 

  (vi)

Join in any extension or subordination agreement.

 

  (vii)

Release any portion of the Mortgaged Property.

 

  (viii)

Take or release other or additional security.

 

  (ix)

Modify the rate of interest or period of amortization of the Note or change the
amount of the monthly installments payable under the Note.

 

  (x)

Otherwise modify this Loan Agreement, the Note or any other Loan Document.

 

  (b)

Any forbearance by Lender in exercising any right or remedy under the Note, this
Loan Agreement or any other Loan Document or otherwise afforded by applicable
law, will not be a waiver of or preclude the exercise of any other right or
remedy, or the subsequent exercise of any right or remedy. The acceptance by
Lender of payment of all or any part of the Indebtedness after the due date of
such payment, or in an amount which is less than the required payment, will not
be a waiver of Lender’s right to require prompt payment when due of all other
payments on account of the Indebtedness or to exercise any remedies for any
failure to make prompt payment. Enforcement by Lender of any security for the
Indebtedness will not constitute an election by Lender of remedies so as to
preclude the exercise of any other right available to Lender. Lender’s receipt
of any awards or proceeds under Sections 6.10 and 6.11 will not operate to cure
or waive any Event of Default.

 

Master Multifamily Loan and Security Agreement    Page 91



--------------------------------------------------------------------------------

9.05

Waiver of Marshalling. Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
will have the right to determine the order in which any or all of the Mortgaged
Property will be subjected to the remedies provided in this Loan Agreement or
any other Loan Document or applicable law. Lender will have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the exercise of such remedies.
Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of the Security
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Loan Agreement.

 

9.06

Cross-Default/Single Loan. Notwithstanding any Allocated Loan Amount as provided
for herein or in the Note, each Individual Borrower acknowledges the Loan is a
single indebtedness and that Lender has made the Loan to Borrower upon the
security of Borrower’s collective interest in all of the Mortgaged Property and
in reliance upon the aggregate of the Mortgaged Property taken together being of
greater value as collateral security than the sum of each Individual Property
taken separately. Borrower agrees that each Security Instrument is and will be
cross-defaulted with each other so that (i) an Event of Default under any
Security Instrument will constitute an Event of Default under each other
Security Instrument; (ii) an Event of Default under the Note, this Loan
Agreement or any of the other Loan Documents will constitute an Event of Default
under each Security Instrument; (iii) each Security Instrument will constitute
security for the Note as if a single blanket lien were placed on all of the
Individual Properties as security for the Note; and (iv) such lien will in no
event be deemed to constitute a fraudulent conveyance. Each Individual Borrower,
for itself and its successors and assigns, hereby waives in the event of any
exercise of rights or remedies by Lender hereunder (including without limitation
in the event of foreclosure of any or all of the Security Instruments), any
legal or equitable right otherwise available to any Individual Borrower which
would require the separate sale of any of the Mortgaged Property or require
Lender to exhaust its remedies against any Individual Property or any
combination of the Mortgaged Property before proceeding against any other
Individual Property or combination of the Mortgaged Property; and further in the
event of such foreclosure or exercise of rights or remedies by Lender each
Individual Borrower does hereby expressly consent to and authorize, at the
option of Lender, the foreclosure and sale or other exercise of rights or
remedies either separately or together of any combination of the Mortgaged
Property.

ARTICLE X RELEASE; INDEMNITY.

 

10.01

Release. Borrower covenants and agrees that, in performing any of its duties
under this Loan Agreement, none of Lender, Loan Servicer or any of their
respective agents or employees will be liable for any losses, claims, damages,
liabilities and expenses that may be incurred by any of them as a result of such
performance, except that no party will be released from liability for any
losses, claims, damages, liabilities or expenses arising out of the willful
misconduct or gross negligence of such party.

 

Master Multifamily Loan and Security Agreement    Page 92



--------------------------------------------------------------------------------

10.02

Indemnity.

 

  (a)

General Indemnity. Borrower agrees to indemnify, hold harmless and defend
Lender, including any custodian, trustee and other fiduciaries who hold or have
held a full or partial interest in the Loan for the benefit of third parties,
any prior owner or holder of the Note, the Loan Servicer, any prior Loan
Servicer, the officers, directors, shareholders, partners, employees and
trustees of each of the foregoing, and the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, “Indemnitees”)
against any and all losses, claims, damages, liabilities and expenses including
Attorneys’ Fees and Costs, which may be imposed or incurred by any of them
directly or indirectly arising out of, or in any way relating to, or as a result
of: (i) any failure of the Mortgaged Property to comply with the laws,
regulations, ordinance, code or decree of any Governmental Authority, including
those pertaining to the Americans with Disabilities Act, zoning, occupancy and
subdivision of real property, (ii) any failure of Borrower or any Borrower
Principal to comply with the Economic Sanctions Laws or AML Laws, as applicable,
(iii) any obligation of Borrower under any Lease, and (iv) any accident, injury
or death to any natural person on the Mortgaged Property or any damage to
personal property located on the Mortgaged Property, except that no such party
will be indemnified from liability for any losses, claims, damages, liabilities
or expenses arising out of the willful misconduct or gross negligence of such
party.

 

  (b)

Environmental Indemnity. Borrower agrees to indemnify, hold harmless and defend
Indemnitees from and against all proceedings, claims, damages, penalties and
costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys’ Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

 

  (i)

Any breach of any representation or warranty of Borrower in Section 5.05.

 

  (ii)

Any failure by Borrower to perform any of its obligations under Section 6.12.

 

  (iii)

The existence or alleged existence of any Prohibited Activity or Condition.

 

  (iv)

The presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements.

 

  (v)

The actual or alleged violation of any Hazardous Materials Law.

 

  (c)

Indemnification Regarding ERISA Covenants. BORROWER WILL INDEMNIFY LENDER AND
DEFEND AND HOLD LENDER HARMLESS FROM AND AGAINST ALL CIVIL PENALTIES, EXCISE
TAXES, OR OTHER LOSS, COST, DAMAGE AND EXPENSE (INCLUDING REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE AND SETTLEMENT OF CLAIMS
AND

 

Master Multifamily Loan and Security Agreement    Page 93



--------------------------------------------------------------------------------

  LOSSES INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A
PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION
EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S SOLE AND ABSOLUTE
DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF
DEFAULT UNDER SECTION 6.20. THIS INDEMNITY WILL SURVIVE ANY TERMINATION,
SATISFACTION OR FORECLOSURE OF THE SECURITY INSTRUMENT.

 

  (d)

Securitization Indemnification.

 

  (i)

Borrower agrees to indemnify, hold harmless and defend the Indemnified Parties
from and against any and all proceedings, losses, claims, damages, liabilities,
penalties, costs and expenses (whether initiated or sought by Governmental
Authorities or private parties), including Attorneys’ Fees and Costs, which may
be incurred by any Indemnified Party (either directly or indirectly), which
arise out of, are in any way related to, or are as a result of a claim that the
Borrower Information contains an untrue statement of any material fact or the
Borrower Information omits to state a material fact necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading (collectively, the “Securitization Indemnification”).

 

  (ii)

Borrower will not be liable under the Securitization Indemnification if the
claim is based on Borrower Information which Lender has materially misstated or
materially misrepresented in the Disclosure Document.

 

  (iii)

For purposes of this Section 10.02(d):

 

  (A)

“Borrower Information” includes any information provided at any time to Lender
or Loan Servicer by Borrower, any SPE Equity Owner, any Facility Operator, any
Guarantor, any Property Manager or any Affiliates of the foregoing with respect
to any of the following:

 

  (1)

Any Person listed in Section 10.02(d)(iii)(A).

 

  (2)

The Loan.

 

  (3)

The Mortgaged Property.

Borrower Information includes: (i) representations and warranties made in the
Loan Documents, (ii) financial statements of Borrower, any SPE Equity Owner, any
Designated Entity for Transfers or any Guarantor, and (iii) operating statements
and rent rolls with respect to the Mortgaged Property. Borrower Information does
not include any information provided directly to Lender or Loan Servicer by a
third party such as an appraiser or an environmental consultant.

 

Master Multifamily Loan and Security Agreement    Page 94



--------------------------------------------------------------------------------

  (B)

The term “Lender” includes its officers and directors.

 

  (C)

An “Issuer Person” includes all of the following:

 

  (1)

Any Person that has filed the registration statement, if any, relating to the
Securitization, and any Affiliate of such Person.

 

  (2)

Any Person acting as issuer, depositor, sponsor and/or in a similar capacity
with respect to the Securitization, and any Affiliate of such Person.

 

  (D)

The “Issuer Group” includes all of the following:

 

  (1)

Each director and officer of any Issuer Person.

 

  (2)

Each entity that Controls any Issuer Person within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act.

 

  (E)

The “Underwriter Group” includes all of the following:

 

  (1)

Each entity which is acting as an underwriter, manager, placement agent, initial
purchaser or in a similar capacity with respect to the Securitization.

 

  (2)

Each entity that Controls any such entity described in
Section 10.02(d)(iii)(E)(1) within the meaning of Section 15 of the Securities
Act or Section 20 of the Securities Exchange Act and is acting as an
underwriter, manager, placement agent, initial purchaser or in a similar
capacity with respect to the Securitization.

 

  (3)

The directors and officers of the entities described in
Section 10.02(d)(iii)(E)(1) and Section 10.02(d)(iii)(E)(2).

 

  (F)

“Indemnified Party” or “Indemnified Parties” means one or more of Lender, Issuer
Person, Issuer Group, and Underwriter Group.

 

  (e)

Selection and Direction of Counsel. Counsel selected by Borrower to defend
Indemnitees will be subject to the approval of those Indemnitees. In any
circumstances in which the indemnity under this Article X applies, Lender may
employ its own legal counsel and consultants to prosecute, defend or negotiate
any claim or legal or administrative proceeding and Lender, with the prior
written consent of Borrower (which will not be unreasonably withheld, delayed or

 

Master Multifamily Loan and Security Agreement    Page 95



--------------------------------------------------------------------------------

  conditioned) may settle or compromise any action or legal or administrative
proceeding. However, unless an Event of Default has occurred and is continuing,
or the interests of Borrower and Lender are in conflict, as determined by Lender
in Lender’s Discretion, Lender will permit Borrower to undertake the actions
referenced in this Article X so long as Lender approves such action, which
approval will not be unreasonably withheld or delayed. Borrower will reimburse
Lender upon demand for all costs and expenses incurred by Lender, including all
costs of settlements entered into in good faith, consultants’ fees and
Attorneys’ Fees and Costs.

 

  (f)

Settlement or Compromise of Claims. Borrower will not, without the prior written
consent of those Indemnitees who are named as parties to a claim or legal or
administrative proceeding (“Claim”), settle or compromise the Claim if the
settlement (i) results in the entry of any judgment that does not include as an
unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender, or (ii) may materially and adversely affect Lender, as determined by
Lender in Lender’s Discretion.

 

  (g)

Effect of Changes to Loan on Indemnification Obligations. Borrower’s obligation
to indemnify the Indemnitees will not be limited or impaired by any of the
following, or by any failure of Borrower or any Guarantor to receive notice of
or consideration for any of the following:

 

  (i)

Any amendment or modification of any Loan Document.

 

  (ii)

Any extensions of time for performance required by any Loan Document.

 

  (iii)

Any provision in any of the Loan Documents limiting Lender’s recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness.

 

  (iv)

The accuracy or inaccuracy of any representations and warranties made by
Borrower under this Loan Agreement or any other Loan Document.

 

  (v)

The release of Borrower or any other Person, by Lender or by operation of law,
from performance of any obligation under any Loan Document.

 

  (vi)

The release or substitution in whole or in part of any security for the
Indebtedness.

 

  (vii)

Lender’s failure to properly perfect any Lien or security interest given as
security for the Indebtedness.

 

  (h)

Payments by Borrower. Borrower will, at its own cost and expense, do all of the
following:

 

Master Multifamily Loan and Security Agreement    Page 96



--------------------------------------------------------------------------------

  (i)

Pay or satisfy any judgment or decree that may be entered against any Indemnitee
or Indemnitees in any legal or administrative proceeding incident to any matters
against which Indemnitees are entitled to be indemnified under this Article X.

 

  (ii)

Reimburse Indemnitees for any expenses paid or incurred in connection with any
matters against which Indemnitees are entitled to be indemnified under this
Article X.

 

  (iii)

Reimburse Indemnitees for any and all expenses, including Attorneys’ Fees and
Costs, paid or incurred in connection with the enforcement by Indemnitees of
their rights under this Article X, or in monitoring and participating in any
legal or administrative proceeding.

 

  (iv)

Other Obligations. The provisions of this Article X will be in addition to any
and all other obligations and liabilities that Borrower may have under
applicable law or under other Loan Documents, and each Indemnitee will be
entitled to indemnification under this Article X without regard to whether
Lender or that Indemnitee has exercised any rights against the Mortgaged
Property or any other security, pursued any rights against any Guarantor, or
pursued any other rights available under the Loan Documents or applicable law.
If Borrower consists of more than one Person, the obligation of those Persons to
indemnify the Indemnitees under this Article X will be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Article X will
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release of record of the Lien of any Security Instrument.
Notwithstanding the foregoing, if Lender has never been a
mortgagee-in-possession of, or held title to, an Individual Property, Borrower
will have no obligation to indemnify the Indemnitees with respect to such
Individual Property under this Article X after the earlier of (i) the date of
the release of record of the Lien of the applicable Security Instrument by
voluntary prepayment in full by Borrower of the applicable Allocated Loan Amount
and all other amounts then due and payable pursuant to this Loan Agreement and
the other Loan Documents, as applicable, or (ii) payment in full of the
Indebtedness on the Maturity Date.

 

  (i)

Reserved.

 

10.03

Reserved.

ARTICLE XI MISCELLANEOUS PROVISIONS.

 

11.01

Waiver of Statute of Limitations, Offsets and Counterclaims. Borrower waives the
right to assert any statute of limitations as a bar to the enforcement of this
Loan Agreement or the Lien of any Security Instrument or to any action brought
to enforce any Loan Document. Borrower waives the right to assert a
counterclaim, other than a compulsory

 

Master Multifamily Loan and Security Agreement    Page 97



--------------------------------------------------------------------------------

  counterclaim, in any action or proceeding brought against it by Lender or
otherwise to offset any obligations to make the payments required by the Loan
Documents. No failure by Lender to perform any of its obligations under the Loan
Documents will be a valid defense to, or result in any offset against, any
payments that Borrower is obligated to make under any of the Loan Documents.

 

11.02

Governing Law; Consent to Jurisdiction and Venue.

 

  (a)

This Loan Agreement, and any Loan Document which does not itself expressly
identify the law which is to apply to it, will in all respects including,
without limitation, as to matters of construction, validity and performance be
governed by the laws of the Commonwealth of Virginia (without regard to choice
of law principles), except that at all times the provisions of this Loan
Agreement relating solely to the creation, perfection, priority and enforcement
of any security interest created pursuant to this Loan Agreement (collectively,
“Security Interest Provisions”), that relate to an individual Property
Jurisdiction shall be governed by and construed according to the law of the
applicable Property Jurisdiction. Notwithstanding the foregoing, for purposes of
the application of the Uniform Commercial Code to any collateral held in an
account and not subject to another Loan Document specifying applicable law,
including, without limitation, any Reserve Funds, the parties agree that such
accounts shall be deemed located in the Commonwealth of Virginia.

 

  (b)

Borrower agrees that any controversy arising under or in relation to the Note,
the Security Instrument, this Loan Agreement (except for a controversy relating
to Security Interest Provisions, which will be governed by and construed
according to the law of the applicable Property Jurisdiction and litigated in
the applicable Property Jurisdiction) or any other Loan Document (other than any
action in respect of the creation, perfection or enforcement of a lien or
security interest created pursuant to any Loan Document not governed by the laws
of the Commonwealth of Virginia) may be litigated in any Federal or State court
in the Commonwealth of Virginia (the “Virginia Courts”). The state and federal
courts and authorities with jurisdiction in any applicable Property Jurisdiction
will have jurisdiction over all controversies that may arise in respect of the
Security Interest Provisions and the creation, perfection or enforcement of a
lien or security interest created pursuant to any Loan Document not governed by
the laws of the Commonwealth of Virginia. Borrower irrevocably consents to
service, jurisdiction and venue of such courts for any such litigation and
waives any other venue to which it might be entitled by virtue of domicile,
habitual residence or otherwise. Borrower also expressly and irrevocably waives
any other objection that Borrower may now or hereafter have to the venue of any
suit, action or proceeding brought in connection with any such controversy in
any of the Virginia Courts and any claim that any such suit, action, or
proceeding brought in any of the Virginia Courts has been brought in an
inconvenient forum. However, nothing in this Section 11.02 is intended to limit
Lender’s right to bring any suit, action or proceeding relating to matters under
this Loan Agreement in any court of any other jurisdiction including, without
limitation, any suit, action or proceeding which may be brought in any Property
Jurisdiction

 

Master Multifamily Loan and Security Agreement    Page 98



--------------------------------------------------------------------------------

  in accordance with the terms of this Loan Agreement or the other Loan
Documents. Final judgment in any of the Virginia Courts shall be conclusive and
binding on Borrower and may be enforced in any court in which Borrower is
subject to jurisdiction by any method permitted by the law of such jurisdiction
including, without limitation, a suit upon such judgment provided that service
of process is effected as provided herein or as otherwise permitted by
applicable laws.

 

11.03

Notice.

 

  (a)

All Notices under or concerning this Loan Agreement will be in writing. Each
Notice will be deemed given on the earliest to occur of: (i) the date when the
Notice is received by the addressee, (ii) the first Business Day after the
Notice is delivered to a recognized overnight courier service, with arrangements
made for payment of charges for next Business Day delivery, or (iii) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Any Notice properly
given to an Individual Borrower will be deemed given to all Individual
Borrowers. Addresses for Notice are as follows:

 

If to Lender:               

KeyBank National Association

c/o KeyBank Real Estate Capital – Servicing Dept.

11501 Outlook Street, Suite #300

Overland Park, Kansas 66211

Mailcode: KS-01-11-0501

Attention: Servicing Manger

If to Borrower:   

c/o Fortress Investment Group LLC

1345 Avenue of the Americas, 45th Floor

New York, New York 10105

Attention: General Counsel

Lender will endeavor to provide a courtesy copy of any Notice given to Borrower
by Lender to the Person at the following address. However, the failure to
provide such courtesy copy will not affect the validity or sufficiency of any
Notice to Borrower, will not affect Lender’s rights and remedies under this Loan
Agreement or any other Loan Document, and will not subject Lender to any claims
by or liability to Borrower or any other Person. No Person listed below will be
a third-party beneficiary of any of the Loan Documents.

 

Courtesy Copy to:   

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention: Vered Rabia

 

Master Multifamily Loan and Security Agreement    Page 99



--------------------------------------------------------------------------------

  (b)

Any party to this Loan Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 11.03. Each party agrees that it will not refuse
or reject delivery of any Notice given in accordance with this Section 11.03,
that it will acknowledge, in writing, the receipt of any Notice upon request by
the other party and that any Notice rejected or refused by it will be deemed for
purposes of this Section 11.03 to have been received by the rejecting party on
the date so refused or rejected, as conclusively established by the records of
the U.S. Postal Service or the courier service.

 

  (c)

Any Notice under the Note and any other Loan Document that does not specify how
Notices are to be given will be given in accordance with this Section 11.03.

 

  (d)

Reserved.

 

11.04

Successors and Assigns Bound. This Loan Agreement will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Loan Agreement will inure to Lender’s successors and assigns.

 

11.05

Joint and Several (and Solidary) Liability. If more than one Person signs this
Loan Agreement as Borrower, the obligations of such Persons will be joint and
several. Without limiting the foregoing, each Individual Borrower will be
jointly and severally liable for the entire amount of the Loan, without regard
to any Allocated Loan Amount. For any Individual Property located in Louisiana,
if more than one Person signs this Loan Agreement as Borrower, the obligations
of such Persons will be joint and several and solidary, and wherever the phrase
“joint and several” appears in this Loan Agreement, the phrase is amended to
read “joint, several, and solidary.”

 

11.06

Relationship of Parties; No Third Party Beneficiary.

 

  (a)

The relationship between Lender and Borrower will be solely that of creditor and
debtor, respectively, and nothing contained in this Loan Agreement will create
any other relationship between Lender and Borrower. Nothing contained in this
Loan Agreement will constitute Lender as a joint venturer, partner or agent of
Borrower, or render Lender liable for any debts, obligations, acts, omissions,
representations or contracts of Borrower.

 

  (b)

No creditor of any party to this Loan Agreement and no other Person will be a
third party beneficiary of this Loan Agreement or any other Loan Document.
Without limiting the generality of the preceding sentence: (i) any arrangement
(“Servicing Arrangement”) between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

 

11.07

Severability; Amendments.

 

Master Multifamily Loan and Security Agreement    Page 100



--------------------------------------------------------------------------------

  (a)

The invalidity or unenforceability of any provision of this Loan Agreement will
not affect the validity or enforceability of any other provision, and all other
provisions will remain in full force and effect. This Loan Agreement contains
the entire agreement among the parties as to the rights granted and the
obligations assumed in this Loan Agreement.

 

  (b)

This Loan Agreement may not be amended or modified except by a writing signed by
the party against whom enforcement is sought.

 

11.08

Disclosure of Information.

 

  (a)

Borrower acknowledges that Lender may provide to third parties with an existing
or prospective interest in the servicing, enforcement, evaluation, performance,
ownership, purchase, participation or Securitization of the Loan, including any
of the Rating Agencies, any entity maintaining databases on the underwriting and
performance of commercial mortgage loans, as well as governmental regulatory
agencies having regulatory authority over Lender, any and all information which
Lender now has or may hereafter acquire relating to the Loan, the Mortgaged
Property, Borrower, any SPE Equity Owner or any Guarantor, as Lender determines
necessary or desirable and that such information may be included in disclosure
documents in connection with a Securitization or syndication of participation
interests, including a prospectus, prospectus supplement, offering memorandum,
private placement memorandum or similar document (each, a “Disclosure Document”)
and also may be included in any filing with the Securities and Exchange
Commission pursuant to the Securities Act or the Securities Exchange Act. To the
fullest extent permitted under applicable law, Borrower irrevocably waives all
rights, if any, to prohibit such disclosure, including any right of privacy.

 

  (b)

Borrower agrees that Lender may publicly use, at Lender’s discretion, the name
of the Mortgaged Property, photographs of the Mortgaged Property, and basic
transaction information (for example, the number of units in the Mortgaged
Property and the Loan Amount) relating to the Loan.

 

11.09

Determinations by Lender. Unless otherwise provided in this Loan Agreement, in
any instance where the consent or approval of Lender may be given or is
required, or where any determination, judgment or decision is to be rendered by
Lender under this Loan Agreement, the granting, withholding or denial of such
consent or approval and the rendering of such determination, judgment or
decision will be made or exercised by Lender (or its designated representative)
at its sole and exclusive option and in its sole and absolute discretion.

 

11.10

Sale of Note; Change in Servicer; Loan Servicing. The Note or a partial interest
in the Note (together with this Loan Agreement and the other Loan Documents) may
be sold one or more times without prior Notice to Borrower. A sale may result in
a change of the Loan Servicer. There also may be one or more changes of the Loan
Servicer unrelated to a sale of the Note. If there is a change of the Loan
Servicer, Borrower will be given Notice of the

 

Master Multifamily Loan and Security Agreement    Page 101



--------------------------------------------------------------------------------

  change. All actions regarding the servicing of the Loan evidenced by the Note,
including the collection of payments, the giving and receipt of Notice,
inspections of the Mortgaged Property, inspections of books and records, and the
granting of consents and approvals, may be taken by the Loan Servicer unless
Borrower receives Notice to the contrary. If Borrower receives conflicting
Notices regarding the identity of the Loan Servicer or any other subject, any
such Notice from Lender will govern.

 

11.11

Supplemental Financing.

 

  (a)

This Section will apply only if at the time of any application referred to in
Section 11.11(b), Freddie Mac has in effect a product described in its
Multifamily Seller/Servicer Guide under which it purchases supplemental
mortgages on multifamily properties that meet specified criteria (“Supplemental
Mortgage Product”). For purposes of this Section 11.11 only, the term “Freddie
Mac” will include any affiliate or subsidiary of Freddie Mac.

 

  (b)

After the first anniversary of the date of this Loan Agreement, or, if there are
any Supplemental Loans affecting the Mortgaged Property, after the first
anniversary of the date of the Supplemental Note for the most recently-incurred
Supplemental Loan, Freddie Mac will consider an application from an originating
lender that is generally approved by Freddie Mac to sell mortgages to Freddie
Mac under the Supplemental Mortgage Product (“Approved Seller/Servicer”) for the
purchase by Freddie Mac of a proposed indebtedness of Borrower to the Approved
Seller/Servicer to be secured by one or more Supplemental Instruments on the
Mortgaged Property. Freddie Mac will purchase each Supplemental Loan secured by
the Mortgaged Property if each of the following conditions is satisfied:

 

  (i)

At the time of the proposed Supplemental Loan, no Event of Default may have
occurred and be continuing and no event or condition may have occurred and be
continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

  (ii)

Each Individual Borrower and each Individual Property must be acceptable to
Freddie Mac under its Supplemental Mortgage Product and have identical ultimate
ownership.

 

  (iii)

New loan documents must be entered into to reflect each Supplemental Loan, such
documents to be acceptable to Freddie Mac in its discretion.

 

  (iv)

No Supplemental Loan may cause the combined debt service coverage ratio of any
Individual Property after the making of that Supplemental Loan to be less than
the Minimum Property-Level DSCR. As used in the preceding sentence, the term
“combined debt service coverage ratio” means, with respect to the applicable
Individual Property, the ratio of:

 

  (A)

the annual net operating income from the operations of the applicable Individual
Property at the time of the proposed Supplemental Loan,

 

Master Multifamily Loan and Security Agreement    Page 102



--------------------------------------------------------------------------------

to

 

  (B)

the aggregate of the annual principal and interest payable on all of the
following:

 

  (I)

the Allocated Loan Amount with respect to the Indebtedness corresponding to the
applicable Individual Property as provided in the Note (using a 30 year
amortization schedule),

 

  (II)

any principal amount of “Indebtedness” (as defined in any security instruments
recorded against the applicable Individual Property) that is allocated to the
applicable Individual Property (using a 30 year amortization schedule for any
Supplemental Loans), and

 

  (III)

the proposed principal amount of “Indebtedness” for the Supplemental Loan that
will be allocated to the applicable Individual Property (using a 30 year
amortization schedule).

In addition, no Supplemental Loan may cause the aggregate combined debt service
coverage ratio of the Mortgaged Property after the making of that Supplemental
Loan to be less than the Minimum Pool-Level DSCR. As used in the preceding
sentence, the term “aggregate combined debt service coverage ratio” means, with
respect to the Mortgaged Property, the ratio of:

 

  (C)

the aggregate annual net operating income from the operations of all the
Individual Properties at the time of the proposed Supplemental Loan,

to

 

  (D)

the aggregate of the annual principal and interest payable on all of the
following:

 

  (I)

the Indebtedness under this Loan Agreement (using a 30 year amortization
schedule),

 

  (II)

any “Indebtedness” as defined in any security instruments recorded against any
Individual Property (using a 30 year amortization schedule for any Supplemental
Loans), and

 

  (III)

the proposed “Indebtedness” for the proposed Supplemental Loan (using a 30 year
amortization schedule).

As used in this Section 11.11(b)(iv), (i) “annual principal and interest” with
respect to the senior lien loan and any existing supplemental loans that bears
interest at a fixed rate will be calculated by Freddie Mac using the actual note
rate, (ii) “annual principal and interest” with respect to the senior lien

 

Master Multifamily Loan and Security Agreement    Page 103



--------------------------------------------------------------------------------

loan that bears interest at a fixed and floating rate will be calculated by
Freddie Mac using the greater of (a) the actual fixed note rate, or (b) Freddie
Mac’s calculation of comparable fixed rate note at the time of the supplemental
loan request, and (iii) “annual principal and interest” with respect to the
senior lien loan and any existing supplemental loans that bears interest at a
floating rate will be calculated by Freddie Mac using the greater of (a) the
applicable Strike Rate plus the Margin, or (b) if such supplemental loan has an
internal interest rate cap, the Capped Interest Rate (as defined in the
applicable Supplemental Note) or (c) If such supplemental loan has no interest
rate cap, the greater of (I) 7%, or (II) the then-current Index Rate plus the
Margin plus 300 basis points (as such capitalized terms are defined in the
Supplemental Loan Documents)

The annual net operating income of the Individual Properties will be as
determined by Freddie Mac in its discretion considering factors such as income
in place at the time of the proposed Supplemental Loan and income during the
preceding 12 months, and actual, historical and anticipated operating expenses.
Freddie Mac will determine the combined debt service coverage ratio of the
Mortgaged Property based on its underwriting. Borrower will provide Freddie Mac
such financial statements and other information Freddie Mac may require to make
these determinations.

 

  (v)

No Supplemental Loan may cause the combined loan to value ratio of any
Individual Property after the making of that Supplemental Loan to exceed the
Maximum Property-Level LTV, as determined by Freddie Mac. As used in the
preceding sentence, “combined loan to value ratio” means, with respect to the
applicable Individual Property, the ratio, expressed as a percentage, of:

 

  (A)

the aggregate outstanding principal balances of all of the following:

 

  (I)

the Allocated Loan Amount with respect to the Indebtedness corresponding to the
applicable Individual Property,

 

  (II)

any principal amount of “Indebtedness” (as defined in any security instruments
recorded against the applicable Individual Property) that is allocated to the
applicable Individual Property (using a 30 year amortization schedule for any
Supplemental Loans), and

 

  (III)

the proposed principal amount of “Indebtedness” for any Supplemental Loan that
will be allocated to the applicable Individual Property (using a 30 year
amortization schedule),

to

 

  (B)

the value of the applicable Individual Property.

 

Master Multifamily Loan and Security Agreement    Page 104



--------------------------------------------------------------------------------

In addition, no Supplemental Loan may cause the aggregate combined loan to value
ratio of the Individual Properties after the making of that Supplemental Loan to
exceed the Maximum Pool-Level LTV, as determined by Freddie Mac. As used in the
preceding sentence, “aggregate combined loan to value ratio” means, with respect
to the Individual Properties, the ratio, expressed as a percentage, of:

 

  (C)

the aggregate outstanding principal balances of all of the following:

 

  (I)

the Indebtedness under this Loan Agreement,

 

  (II)

any “Indebtedness” as defined in any security instruments recorded against any
Individual Property, and

 

  (III)

the proposed “Indebtedness” for any Supplemental Loan,

to

 

  (D)

the aggregate value of the Mortgaged Property.

Freddie Mac will determine the aggregate combined loan to value ratio of the
Mortgaged Property based on its underwriting. Borrower will provide Freddie Mac
such financial statements and other information Freddie Mac may require to make
these determinations. In addition, Freddie Mac, at Borrower’s expense, may
obtain MAI appraisals of the Individual Properties in order to assist Freddie
Mac in making the determinations under this Section 11.11. If Freddie Mac
requires an appraisal, then the value of the Individual Properties that will be
used to determine whether the Maximum Pool-Level LTV and the Maximum
Property-Level LTV has been met will be the lesser of the appraised value set
forth in such appraisal or the value of the Individual Properties as determined
by Freddie Mac.

 

  (vi)

Each Individual Borrower’s organizational documents are amended to permit such
Individual Borrower to incur additional debt in the form of Supplemental Loans
(Lender will consent to such amendment(s)).

 

  (vii)

One or more Persons acceptable to Freddie Mac executes and delivers to the
Approved Seller/Servicer a Guaranty in a form acceptable to Freddie Mac with
respect to the exceptions to non-recourse liability described in Freddie Mac’s
form promissory note, unless Freddie Mac has elected to waive its requirement
for a Guaranty.

 

  (viii)

Solely for purposes of determining the amount of the Supplemental Loan, Lender
will assume the loan term of the Supplemental Loan will be coterminous with the
Note.

 

Master Multifamily Loan and Security Agreement    Page 105



--------------------------------------------------------------------------------

  (ix)

The Prepayment Premium Period of each Supplemental Loan will be coterminous with
the Prepayment Premium Period or the combined Lockout Period and Defeasance
Period, as applicable, of the Note.

 

  (x)

Each Supplemental Loan must be either a fixed rate loan that bears interest at a
fixed interest rate or a floating rate loan that bears interest at a floating
interest rate. The applicable interest rate will be determined by Freddie Mac in
its discretion.

 

  (xi)

Lender enters into an intercreditor agreement (“Intercreditor Agreement”)
acceptable to Freddie Mac and to Lender for each Supplemental Loan.

 

  (xii)

Borrower’s payment of fees and other expenses charged by Lender, Freddie Mac,
the Approved Seller/Servicer, and the Rating Agencies (including reasonable
Attorneys’ Fees and Costs) in connection with reviewing and originating each
Supplemental Loan.

 

  (xiii)

Commencing on the date that the first Supplemental Loan is originated and
continuing for so long as any Supplemental Loan is outstanding, the first lien
Senior Lender will begin collection of any deferred Monthly Deposit or Revised
Monthly Deposit for Capital Replacements in accordance with Section 4.04(e) (if
applicable) as well as Imposition Reserve Deposits for any of the following
Impositions marked ‘Deferred’ in Section 4.02(a):

 

  (A)

Property Insurance premiums or premiums for other Insurance required by Lender
under Section 6.10.

 

  (B)

Taxes and payments in lieu of taxes

 

  (C)

Ground Rents

Such deposits will be credited to the payment of any such required Imposition
Reserve Deposits under any Supplemental Loan.

 

  (xiv)

If any covenants, conditions and restrictions affecting any Individual Property
provide for a lien for any assessments or other unpaid amounts, Borrower will
provide satisfactory evidence that such lien will be subordinate to the lien of
the Supplemental Instrument.

 

  (xv)

All other requirements of the Supplemental Mortgage Product must be met, unless
Freddie Mac has elected to waive one or more of its requirements.

 

  (xvi)

Reserved.

 

  (xvii)

Reserved.

 

  (xviii)

Reserved.

 

Master Multifamily Loan and Security Agreement    Page 106



--------------------------------------------------------------------------------

  (c)

No later than 5 Business Days after Lender’s receipt of a written request from
Borrower, Lender will provide the following information to an Approved
Seller/Servicer:

 

  (i)

The then-current outstanding principal balance of the Senior Indebtedness and
the Allocated Loan Amount for each Individual Property.

 

  (ii)

Payment history of the Senior Indebtedness.

 

  (iii)

Whether any Reserve Funds are being collected on the Senior Indebtedness and the
amount of each such Reserve Fund deposit as of the date of the request.

 

  (iv)

Whether any Repairs, Capital Replacements or improvements or rental achievement
or burn-off guaranty requirements are existing or outstanding under the terms of
the Senior Indebtedness.

 

  (v)

A copy of the most recent inspection report for each Individual Property.

 

  (vi)

Whether any modifications or amendments have been made to the Loan Documents for
the Senior Indebtedness since origination of the Senior Indebtedness and, if
applicable, a copy of such modifications and amendments.

 

  (vii)

Whether to Lender’s knowledge any Event of Default exists under the Senior
Indebtedness.

Lender will only be obligated to provide this information in connection with
Borrower’s request for a Supplemental Loan from an Approved Seller/Servicer.
Notwithstanding anything in this Section to the contrary, if Freddie Mac is the
owner of the Note, this Section 11.11(c) will not be applicable.

 

  (d)

Lender will have no obligation to consent to any mortgage or Lien on any
Individual Property that secures any indebtedness other than the Indebtedness,
except as set forth in this Loan Agreement.

 

  (e)

If a Supplemental Loan is made to Borrower, each Individual Borrower agrees that
the terms of the Intercreditor Agreement will govern with respect to any
distributions of excess proceeds by Lender to the Supplemental Lender, and each
Individual Borrower agrees that Lender may distribute any excess proceeds
received by Lender pursuant to the Loan Documents to Supplemental Lender
pursuant to the Intercreditor Agreement.

 

  (f)

For the avoidance of doubt, any Supplemental Loan must be a single loan made to
all of the Individual Borrowers pursuant to one or more master notes each of
which must be signed by all of the Individual Borrowers and must be secured by
all the Individual Properties; provided, however, that for Release purposes, the
principal amount of any Supplemental Loan may be allocated to one or more or all
of the

 

Master Multifamily Loan and Security Agreement    Page 107



--------------------------------------------------------------------------------

  Individual Properties, as determined by Supplemental Lender in its sole and
absolute discretion. No individual Borrower will be entitled to a Supplemental
Loan secured solely by the Individual Property owned by such Individual
Borrower.

 

  (g)

Supplemental Lender, in its sole and absolute discretion, may elect to waive
certain underwriting and/or due diligence requirements with respect to one or
more of the Individual Properties regardless of whether the principal amount of
a Supplemental Loan is allocated to such Individual Property or Properties.

 

11.12

Defeasance. (Section applies if Loan is Assigned to REMIC Trust Prior to the
Cut-off Date and if the Note provides for Defeasance). This Section 11.12 will
apply only if the Note is assigned to a REMIC trust prior to the Cut-off Date,
if the Note provides for Defeasance and if the outstanding Floating Rate
Indebtedness is less than the amount to be defeased or prepaid pursuant to any
provision of this Loan Agreement or the other Loan Documents (the
“Prepayment/Defeasance Amount”). If all of these conditions are satisfied, then,
subject to Section 11.12(a) and (c), Borrower will have the right to either
(x) defease the Fixed Rate Indebtedness in whole pursuant to the terms of this
Section 11.12 (other than subsection 11.12(k)) (“Defeasance in Whole”) in
connection with the simultaneous prepayment in full of the Floating Rate
Indebtedness (if any) in accordance with the terms of the Note and in connection
with a Release of all of the Individual Properties, or (y) cause a Partial
Defeasance (as defined below) in accordance with the provisions of
Section 11.12(k) in connection with any Release of less than all of the
Individual Properties pursuant to Section 7.10 (both a permitted Defeasance in
Whole or a permitted Partial Defeasance are referred to herein as a
“Defeasance”), in each case upon the satisfaction of each of the following
conditions:

 

  (a)

Borrower will not have the right to obtain Defeasance of the Note at any of the
following times:

 

  (i)

If the Note is not assigned to a REMIC trust.

 

  (ii)

During the Fixed Rate Indebtedness Lockout Period.

 

  (iii)

After the expiration of the Defeasance Period.

 

  (iv)

After Lender has accelerated the maturity of the unpaid principal balance of,
accrued interest on, and other amounts payable under, the Note pursuant to
Section 11 of the Note.

 

  (v)

If the outstanding Floating Rate Indebtedness is greater than the
Prepayment/Defeasance Amount.

 

  (b)

Borrower will give Lender Notice (“Defeasance Notice”) specifying a Business Day
(“Defeasance Closing Date”) on which Borrower desires to close the Defeasance.
The Defeasance Closing Date specified by Borrower may not be more than 90
calendar days, nor less than 30 calendar days, after the date on which Lender
receives the Defeasance Notice. Lender will acknowledge receipt of the
Defeasance Notice and will notify Borrower of the identity of the accommodation

 

Master Multifamily Loan and Security Agreement    Page 108



--------------------------------------------------------------------------------

  borrower (“Successor Borrower”). In the case of a Defeasance in connection
with a Release permitted under Section 7.10, the Defeasance Notice must be given
simultaneously with the Release Notice, and the Defeasance Closing Date must be
the same as the Release Date, and must be a date on which a Release is
permitted.

 

  (c)

The Defeasance Notice must be accompanied by a non-refundable fee of $10,000 for
the first Individual Property released, and $1,500 for each additional
Individual Property being simultaneously released (“Defeasance Fee”) for
Lender’s processing of the Defeasance. If Lender does not receive the Defeasance
Fee, then Borrower’s right to obtain Defeasance pursuant to that Defeasance
Notice will terminate and Borrower will have no right to a Release under
Section 7.10.

 

  (d)        (i)

If Borrower timely pays the Defeasance Fee, but Borrower fails to perform any of
its other obligations under this Section, Lender will have the right to retain
the Defeasance Fee as liquidated damages for Borrower’s default and, except as
provided in Section 11.12(d)(ii), Borrower will be released from all further
obligations under this Section 11.12. Borrower acknowledges that Lender will
incur financing costs in arranging and preparing for the release of any
Individual Property from the Lien of the applicable Security Instrument in
reliance on the executed Defeasance Notice. Borrower agrees that the Defeasance
Fee represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Loan Agreement, of the damages Lender
will incur by reason of Borrower’s default.

 

  (ii)

If the Defeasance is not consummated on the Defeasance Closing Date for any
reason, Borrower agrees to reimburse Lender for all third party costs and
expenses (other than financing costs covered by Section 11.12(d)(i)) incurred by
Lender in reliance on the executed Defeasance Notice, within 5 Business Days
after Borrower receives a written demand for payment, accompanied by a
statement, in reasonable detail, of Lender’s third party costs and expenses.

 

  (iii)

All payments required to be made by Borrower to Lender pursuant to this
Section 11.12 will be made by wire transfer of immediately available funds to
the account(s) designated by Lender in its acknowledgement of the Defeasance
Notice.

 

  (e)

No Event of Default has occurred and is continuing and no event or circumstance
exists on the Release Date which with the giving of notice or the passage of
time or both could constitute an Event of Default.

 

  (f)

Borrower will deliver each of the following documents to Lender, in form and
substance satisfactory to Lender, on or prior to the Defeasance Closing Date,
unless Lender has issued a written waiver of its right to receive any such
document:

 

  (i)

One or more opinions of counsel for Borrower confirming each of the following:

 

Master Multifamily Loan and Security Agreement    Page 109



--------------------------------------------------------------------------------

  (A)

Lender has a valid and perfected first Lien and first priority security interest
in the Defeasance Collateral and the proceeds of the Defeasance Collateral.

 

  (B)

The Pledge Agreement is duly authorized, executed, delivered and enforceable
against Borrower in accordance with its terms.

 

  (C)

If, as of the Defeasance Closing Date, the Note is held by a REMIC trust, then
each of the following is correct:

 

  (1)

The Defeasance has been effected in accordance with the requirements of Treasury
Regulation Section 1.860G-2(a)(8) (as such regulation may be modified, amended
or replaced from time to time).

 

  (2)

The qualification and status of the REMIC trust as a REMIC will not be adversely
affected or impaired as a result of the Defeasance.

 

  (3)

There will be no imposition of a tax under applicable REMIC provisions as a
result of the Defeasance.

 

  (D)

The Defeasance will not result in a “sale or exchange” of the Note within the
meaning of Section 1001(c) of the Tax Code and the temporary and final
regulations promulgated thereunder.

 

  (ii)

A written certificate from an independent certified public accounting firm
(reasonably acceptable to Lender), confirming that the Defeasance Collateral
will generate cash sufficient to make all Scheduled Debt Payments as they fall
due under the Note, including full payment due on the Note on the Maturity Date.

 

  (iii)

Lender’s form of a pledge and security agreement (“Pledge Agreement”) and
financing statements which pledge and create a first priority security interest
in the Defeasance Collateral in favor of Lender.

 

  (iv)

Lender’s form of a transfer and assumption agreement, pursuant to which Borrower
and any Guarantor (in each case, subject to satisfaction of all requirements
under this Loan Agreement) will be relieved from liability in connection with
the Note to the extent described in Sections 7.05(b) and 7.05(c) of this Loan
Agreement, respectively, and Successor Borrower will assume all remaining
obligations.

 

  (v)

Forms of all documents necessary to release each applicable Individual Property
from the Liens created by the applicable Security Instrument, the related UCC
financing statements, and this Loan Agreement (collectively, “Release
Instruments”), each in appropriate form required by the Property Jurisdiction.

 

Master Multifamily Loan and Security Agreement    Page 110



--------------------------------------------------------------------------------

  (vi)

Any other opinions, certificates, documents or instruments that Lender may
reasonably request.

 

  (g)

Borrower will deliver to Lender, on or prior to the Defeasance Closing Date,
each of the following:

 

  (i)

The Defeasance Collateral, which meets all of the following requirements:

 

  (A)

It is owned by Borrower, free and clear of all Liens and claims of
third-parties.

 

  (B)

It is in an amount sufficient to provide for (1) redemption payments to occur
prior, but as close as possible, to all successive Installment Due Dates
occurring under the Note after the Defeasance Closing Date, and (2) delivery of
redemption proceeds at least equal to the amount of principal and interest due
on the Note on each Installment Due Date including full payment due on the Note
on the Maturity Date (“Scheduled Debt Payments”).

 

  (C)

All redemption payments received from the Defeasance Collateral will be paid
directly to Lender to be applied on account of the Scheduled Debt Payments
occurring after the Defeasance Closing Date.

 

  (D)

The pledge of the Defeasance Collateral will be effected through the book-entry
facilities of a qualified securities intermediary designated by Lender in
conformity with all applicable laws.

 

  (ii)

All sums due under the Note, this Loan Agreement and under the other Loan
Documents, including all amounts due under Section 11.12(i), up to the
Defeasance Closing Date.

 

  (h)

Reserved.

 

  (i)

Borrower will pay in full all reasonable costs and expenses incurred by Lender
in connection with the Defeasance on or prior to the Defeasance Closing Date,
which payment is required prior to Lender’s issuance of the Release Instruments
and whether or not Defeasance is completed. Such expenses include all fees,
costs and expenses incurred by Lender and its agents in connection with the
Defeasance (including Attorneys’ Fees and Costs for the review and preparation
of the Pledge Agreement and of the other materials described in this Loan
Agreement and any related documentation, Rating Agencies’ fees, or other costs
related to the Defeasance).

Lender reserves the right to require that Borrower post a deposit to cover costs
which Lender reasonably anticipates that Lender will incur in connection with
the Defeasance.

 

Master Multifamily Loan and Security Agreement    Page 111



--------------------------------------------------------------------------------

  (j)

No Transfer Fee will be payable to Lender upon a Defeasance made in accordance
with this Section 11.12.

 

  (k)

If (i) a Release occurs pursuant to and in accordance with the requirements of
Section 7.10, (ii) the Released Property is released during the Defeasance
Period, and (iii) the applicable Total Release Price, together with accrued and
unpaid interest on such amount and all other amounts due in connection with the
Release under Section 7.10 and under the Note (the “Partial Defeasance Amount”)
is greater than the outstanding Floating Rate Indebtedness, the Loan must be
partially defeased and partially prepaid pursuant to a Split Partial Defeasance
or partially defeased pursuant to an Allocated Amount Partial Defeasance (in
each case, a “Partial Defeasance”) in accordance with the provisions of this
Section 11.12(k).

 

  (i)

Split Partial Defeasance. If the outstanding Floating Rate Indebtedness is
greater than $0 at the time of the Release, the portion of the Partial
Defeasance Amount in excess of the outstanding Floating Rate Indebtedness must
be defeased (a “Split Partial Defeasance”) in full and the amount of the
outstanding Floating Rate Indebtedness must be prepaid in full, together with
any prepayment premium and other amounts due and payable in connection with such
prepayment in accordance with the terms of the Note and this Loan Agreement
(“Split Prepayment Amount”).

 

  (ii)

Allocated Amount Partial Defeasance. If the outstanding Floating Rate
Indebtedness is $0 at the time of the Release, the entire Partial Defeasance
Amount must be defeased in full (an “Allocated Amount Partial Defeasance”).

 

  (iii)

Conditions of a Partial Defeasance. Any Partial Defeasance is subject to the
following conditions:

 

  (A)

Borrower must execute and deliver to Lender on or prior to the Defeasance
Closing Date all documents necessary to amend and restate the Note with two
substitute notes as follows: (i) one note having a principal balance equal to
the amount required to be defeased under the Partial Defeasance (the “Defeased
Note”) and (ii) a second note having a principal balance equal to the difference
between the unpaid principal balance of the Loan (after application of the Split
Prepayment Amount if the Partial Defeasance is a Split Partial Defeasance) and
the amount of the Defeased Note (the “Undefeased Note”). The Undefeased Note may
be the subject of a further Defeasance in accordance with the terms of this
Section 11.12.

 

Master Multifamily Loan and Security Agreement    Page 112



--------------------------------------------------------------------------------

  (B)

In connection with any such Partial Defeasance, Borrower must also comply with
the provisions of Sections 11.12(a) through and including Section 11.12(j);
provided, however, that solely for the purposes of any such Partial Defeasance,
the requirements of such provisions will be deemed modified as follows:

 

  (1)

Notwithstanding anything to the contrary in this Section 11.12, in connection
with a Partial Defeasance of the Allocated Loan Amount corresponding to the
Released Property, no portion of the other Individual Properties will be
released from the Lien of the applicable Security Instruments, the applicable
UCC financing statements or this Loan Agreement.

 

  (2)

The Defeasance Closing Date with respect to such Partial Defeasance must be a
permitted date for the Release under Section 7.10 of this Loan Agreement.

 

  (3)

The requirements of Section 11.12(f)(ii) will be deemed modified as follows:

 

  “(ii)

unless waived by Lender, a written certificate from an independent certified
public accounting firm (reasonably acceptable to Lender), confirming that the
Defeasance Collateral will generate cash sufficient to make all Scheduled Debt
Payments as they fall due under the Defeased Note, including full payment due on
the Defeased Note on the Maturity Date.”

 

  (4)

The requirements of Section 11.12(f)(iv) will be deemed modified as follows:

 

  “(iv)

Lender’s form of a transfer and assumption agreement, pursuant to which Borrower
and any Guarantor (in each case, subject to satisfaction of all requirements
under this Loan Agreement) will be relieved from liability in connection with
the Defeased Note to the extent described in Sections 7.05(b)(i) and 7.05(c)(i),
respectively, and Successor Borrower will assume all remaining obligations in
connection with the Defeased Note.”

 

  (5)

The requirements of Section 11.12(f)(v) will be deemed modified as follows:

 

  “(v)

Forms of all documents necessary to release the Released Property from the Liens
created by the applicable Security Instrument, related UCC financing statements
and this Loan Agreement (collectively, “Release Instruments”), each in
appropriate form required by the Property Jurisdiction.

 

Master Multifamily Loan and Security Agreement    Page 113



--------------------------------------------------------------------------------

  (6)

The requirements of Section 11.12(g)(i)(B) will be deemed modified as follows:

 

  “(B)

It is in an amount sufficient to provide for (1) redemption payments to occur
prior, but as close as possible, to all successive Installment Due Dates
occurring under the Defeased Note after the Defeasance Closing Date, and
(2) delivery of redemption proceeds at least equal to the amount of principal
and interest due on the Defeased Note on each Installment Due Date including
full payment due on the Defeased Note on the Maturity Date (“Scheduled Debt
Payments”).”

 

  (7)

All requirements of Section 7.10 must be satisfied in connection with any
Defeasance.

 

  (l)

Notwithstanding anything to the contrary in this Section 11.12, for any
Defeasance that is not in connection with a simultaneous prepayment or
defeasance of the Indebtedness in full, none of the Individual Properties other
than the applicable Released Property for a permitted Release under Section 7.10
will be released from the Lien of any Security Instrument or UCC Financing
statements in connection with such Defeasance.

 

11.13

Lender’s Rights to Sell or Securitize. Borrower acknowledges that Lender, and
each successor to Lender’s interest, may (without prior Notice to Borrower or
Borrower’s prior consent), sell or grant participations in the Loan (or any part
of the Loan), sell or subcontract the servicing rights related to the Loan,
securitize the Loan or place the Loan in a trust. Borrower agrees to cooperate
with all reasonable requests of Lender in connection with any of the foregoing
including taking the following actions:

 

  (a)

Executing any financing statements or other documents deemed necessary by Lender
or its transferee to create, perfect or preserve the rights and interest to be
acquired by such transferee.

 

  (b)

Delivering revised organizational documents, counsel opinions, and executed
amendments to the Loan Documents satisfactory to the Rating Agencies.

 

  (c)

Providing updated financial information with appropriate verification through
auditors’ letters, if required by Lender. (If Lender requires that Borrower’s
updated financial information be accompanied by appropriate verification through
auditors’ letters, then Lender will reimburse Borrower for the costs which
Borrower reasonably incurs in connection with obtaining such auditors’ letters.)

 

Master Multifamily Loan and Security Agreement    Page 114



--------------------------------------------------------------------------------

  (d)

Providing updated information on all litigation proceedings affecting Borrower,
any Borrower Principal, any Facility Operator or Property Manager as required in
Section 6.16.

 

  (e)

Reviewing information contained in any Disclosure Document, including with
respect to the Loan, Borrower, Guarantor, any Property Manager, and any Facility
Operator, and providing a mortgagor estoppel certificate, written confirmation
of Borrower’s indemnification obligations under this Loan Agreement, and such
other information about Borrower, any SPE Equity Owner, any Guarantor, any
Property Manager, any Facility Operator, or the Mortgaged Property as Lender may
require for Lender’s offering materials.

Notwithstanding anything set forth above in this Section 11.13, Borrower will
not be required to execute any document that changes the interest rate, the
stated maturity date or the amortization of principal set forth in the Note, or
that modifies or amends any essential economic terms of the Loan.

 

11.14

Cooperation with Rating Agencies and Investors. Borrower covenants and agrees
that if Lender decides to include the Loan as an asset of a Secondary Market
Transaction, Borrower will do all of the following:

 

  (a)

At Lender’s request, meet with representatives of the Rating Agencies and/or
investors to discuss the business and operations of the Mortgaged Property.

 

  (b)

Permit Lender or its representatives to provide related information to the
Rating Agencies and/or investors.

 

  (c)

Cooperate with the reasonable requests of the Rating Agencies and/or investors
in connection with all of the foregoing.

 

11.15

Letter of Credit Requirements.

 

  (a)

Any Letter of Credit required under this Loan Agreement must satisfy the
following conditions:

 

  (i)

It must be a clean, irrevocable, unconditional standby letter of credit.

 

  (ii)

It must name Lender as the sole beneficiary and permit Lender to assign the
Letter of Credit without further consent from Issuer.

 

  (iii)

It must have an initial term of not less than 12 months.

 

  (iv)

It must be in the form required by Lender.

 

  (v)

It must provide that it may be drawn on by Lender or Loan Servicer, in whole or
in part, by presentation to Issuer of a sight draft without any other
restrictions on the right to draw.

 

Master Multifamily Loan and Security Agreement    Page 115



--------------------------------------------------------------------------------

  (vi)

It must be issued by an Issuer meeting Lender’s requirements, which Issuer
(i) must be an Eligible Institution, and (ii) may not, unless Lender agrees in
writing, be an affiliate of Borrower or Lender.

 

  (vii)

It must be obtained on behalf of Borrower by a Person other than Borrower’s
general partners or managing members if Borrower is a general or limited
partnership or limited liability company. Neither Borrower nor the general
partners or managing members, if applicable, may have any liability or other
obligations under any reimbursement agreement with respect to the Letter of
Credit.

 

  (viii)

It may not be secured by a lien on all or any part of the Mortgaged Property or
related Personalty.

 

  (ix)

When delivered to Lender, it must be accompanied by an opinion acceptable to
Lender in Lender’s Discretion issued by counsel to the Issuer that includes
opinions as to Issuer’s power and authority to issue the Letter of Credit and
the enforceability of the Letter of Credit against Issuer and an updated
nonconsolidation opinion with regard to any such Letter of Credit in form and
substance satisfactory to Lender.

 

  (b)

If at any time the Issuer of a Letter of Credit held by Lender ceases to be an
Eligible Institution, Lender will have the right to immediately draw down the
Letter of Credit in full and hold the Proceeds in an escrow account in
accordance with the terms of this Loan Agreement.

 

  (c)

Each Letter of Credit held by Lender pursuant to this Loan Agreement provides
additional collateral for the Indebtedness in addition to the lien of the
Security Instrument.

 

11.16

Reserved.

 

11.17

Reserved.

 

11.18

Reserved.

 

11.19

State Specific Provisions.

No Oral Agreements. The following is included in this Loan Agreement pursuant to
K.S.A. Section 16-118(b):

[Remainder of Page Left Blank]

 

Master Multifamily Loan and Security Agreement    Page 116



--------------------------------------------------------------------------------

This Loan Agreement and all the Loan Documents collectively constitute the
written credit agreement which is the final expression of the credit agreement
between Borrower and Lender.

This Loan Agreement and all the Loan Documents may not be contradicted by
evidence of any prior oral credit agreement or of a contemporaneous oral credit
agreement between Borrower and Lender.

The following space (which Borrower and Lender agree is sufficient space) is
provided for the placement of nonstandard terms, if any:

 

                                                         None        
                                                             .

Borrower and Lender affirm that there is no unwritten oral credit agreement
between Borrower and Lender with respect to the subject matter of this Loan
Agreement and the other Loan Documents.

Lender’s Initials:                     Borrower’s Initials:                 

Oral Agreements. Pursuant to Mo.Rev.Stat. § 432.047, Borrower acknowledges
receipt of the following notice.

Oral or unexecuted agreements or commitments to loan money, extend credit or to
forbear from enforcing repayment of a debt including promises to extend or renew
such debt are not enforceable, regardless of the legal theory upon which it is
based that is in any way related to the credit agreement. To protect you
(borrower(s)) and us (creditor) from misunderstanding or disappointment, any
agreements we reach covering such matters are contained in this writing, which
is the complete and exclusive statement of the agreement between us, except as
we may later agree in writing to modify it.

 

11.20

Time is of the Essence. Time is of the essence with respect to each covenant of
this Loan Agreement.

 

11.21

Electronic Signatures. With respect to any E-Signed Document, the following
provisions apply:

 

  (a)

Borrower represents and warrants that the intention of the natural Person
signing on behalf of Borrower or Borrower Principal on each E-Signed Document
was to attribute its respective signature to such E-Signed Document, and that
the E-Signature represents the signer’s signature to the E-Signed document.

 

Master Multifamily Loan and Security Agreement    Page 117



--------------------------------------------------------------------------------

  (b)

Borrower understands and agrees that the E-Signatures on all E-Signed Documents
are legally binding.

 

  (c)

Borrower waives all rights to repudiate the authenticity or validity of any
E-Signature on any E-Signed Document to the extent such repudiation is based in
whole or in part on the fact that such signature is not in an original
handwritten form.

 

  (d)

Borrower agrees that the law governing E-Signatures will be the federal
Electronic Signatures in Global and National Commerce Act of 2000 (15 U.S. Code,
Chapter 96) (E-SIGN) and/or the Uniform Electronic Transactions Act of 1999 as
promulgated by the U.S. Uniform Law Commission for consideration and enactment
by the States (UETA), and that under no circumstances will E-Signatures be
governed by the Uniform Computer Information Transactions Act (UCITA).

 

11.22

Lender’s Right to Sever Loan Agreement and Sever Note.

 

  (a)

At any time and from time to time and for any reason, without the consent of
Borrower, without incurring liability to Borrower, and without impairing or
releasing Borrower’s liability for all or any part of the Indebtedness, Lender
has the right to take the following actions:

 

  (i)

Lender may elect to sever this Loan Agreement into two or more separate
agreements (a “Loan Agreement Severance”) (if this Loan Agreement is severed
with respect to any Individual Property and replaced with a new loan agreement
with respect to such Individual Property, such Individual Property will be
referred to individually, as a “Severed Property” and collectively, as the
“Severed Properties”, and such new loan agreement will be referred to as a “New
Loan Agreement”) and record among the applicable land records an amendment to
each applicable Security Instrument in connection with Lender’s election to
sever this Loan Agreement with respect to the Severed Properties.

 

  (ii)

Lender may sever (“Note Severance”) the Note into two or more separate
promissory notes, in such denominations as Lender determines in its sole and
absolute discretion, which promissory notes may be included in separate sales or
Securitizations undertaken by Lender. In conjunction with any such action,
Lender may redefine the interest rate and amortization schedule; provided
however, each of the following will be true:

 

  (A)

If Lender elects to sever the Note during any period that any portion of the
Indebtedness bears interest at a fixed rate, and if Lender redefines the
interest rate, then the weighted average of the interest rates contained in the
severed promissory notes taken in the aggregate will equal the applicable fixed
interest rate prior to the Note Severance.

 

Master Multifamily Loan and Security Agreement    Page 118



--------------------------------------------------------------------------------

  (B)

If Lender elects to sever the Note during any period that any portion of the
interest rate is floating, and if Lender redefines the interest rate, then the
weighted average of the margins contained in the severed promissory notes taken
in the aggregate will equal the Margin.

 

  (C)

If Lender redefines the amortization schedule, the amortization of the severed
promissory notes taken in the aggregate will require no more amortization to be
paid under the loan evidenced by the severed promissory note or the Loan than as
was required under the Note at the time such action was taken by Lender and such
redefined amortization will not result in a change in the amount of the monthly
payment due under the Note.

 

  (D)

No other material economic term of the Loan will be amended or modified.

Notwithstanding the foregoing, if Lender requires a Note Severance and/or Loan
Agreement Severance after the occurrence and during the continuance of an Event
of Default, Lender in its discretion may change the Allocated Loan Amounts among
the Individual Properties provided that the sum of the Allocated Loan Amounts
with respect to all Individual Properties remains the same.

 

  (iii)

In connection with any Loan Agreement Severance or Note Severance that results
in a severed note that bears interest at a floating interest rate (in whole or
in part), Lender may require the applicable Individual Borrower or Individual
Borrowers to obtain, maintain and collaterally assign to Lender a Cap Agreement
with respect to the severed promissory note in form and substance acceptable to
Lender. Such Individual Borrower or Individual Borrowers may satisfy the
requirements of this Section 11.22(a)(iii) by obtaining a separate new Cap
Agreement or, so long as the Cap Provider of the Master Rate Cap remains or is
then a hedge counterparty approved by Lender, by causing a portion of the Master
Rate Cap to be novated from the Cap Purchaser to such Individual Borrower or
Individual Borrowers. The separate new or novated Cap Agreement must be in a
Notional Amount equal to the principal amount of the floating rate indebtedness
evidenced by the severed note and the Lender acknowledges and agrees that in
connection with obtaining a new or novated Cap Agreement pursuant to this
Section 11.22(a)(iii), the Cap Purchaser may reduce the Notional Amount of the
existing Master Rate Cap by the Notional Amount of the new or novated Cap
Agreement.

 

  (b)

Borrower agrees to cooperate with all requests of Lender to accomplish any Loan
Agreement Severance and/or Note Severance required under this Section 11.22.
Without limiting the generality of the foregoing, (1) Borrower must, subject to
the terms of this Section 11.22, execute and deliver to Lender, promptly after
the

 

Master Multifamily Loan and Security Agreement    Page 119



--------------------------------------------------------------------------------

  request of Lender, an agreement to sever this Loan Agreement, a New Loan
Agreement, a severance or splitter agreement with respect to the Note, a
severance or splitter agreement or other related agreement with respect to any
of the other Loan Documents, a reaffirmation or ratification of any Loan
Document, and any other documents as Lender requires in Lender’s Discretion in
order to effect the Loan Agreement Severance and/or Note Severance, all in form
and substance acceptable to Lender in Lender’s Discretion, (2) Borrower must
cause Guarantor, any Facility Operator and/or any Property Manager to execute
and deliver to Lender, promptly after the request of Lender, a severance or
splitter agreement or other related agreement with respect to any of the Loan
Documents to which it is a party, a reaffirmation or ratification of any Loan
Document to which it is a party, and/or any other documents as Lender requires
in Lender’s Discretion in order to effect the Loan Agreement Severance and/or
Note Severance, all in form and substance acceptable to Lender in Lender’s
Discretion (2) the applicable Individual Borrower or Individual Borrowers must
cooperate with the Cap Provider and Cap Purchaser to accomplish the requirements
of Section 11.22(a)(iii), if and to the extent applicable.

 

  (c)

Each Individual Borrower hereby irrevocably appoints Lender its attorney in fact
with full power of substitution (which appointment will be deemed to be coupled
with an interest and irrevocable until the Loan is paid in full and the
applicable Security Instrument is discharged of record, with each Individual
Borrower hereby ratifying all that its said attorney may do by virtue of such
power) to make and execute all documents necessary or desirable to effect the
Loan Agreement Severance, the novation of a portion of the Cap Agreement if
applicable, and/or Note Severance; provided, however, Lender will not make or
execute any such documents under such power until 10 Business Days after Lender
has given Borrower Notice of Lender’s intent to exercise its rights under such
power.

 

  (d)

Each severed promissory note, and the loan evidenced by each severed promissory
note, will be upon all of the terms and provisions contained in the applicable
Loan Agreement or New Loan Agreement and the Loan Documents or applicable
severed loan documents (collectively with the applicable Loan Agreement or New
Loan Agreement, the “Applicable Loan Documents”), which Applicable Loan
Documents will continue in full force and effect with respect to such loan,
except that (1) Lender may allocate specific collateral given for the Loan as
security for performance of specific promissory notes, in each case with or
without cross-default or cross-collateralization provisions, all as determined
by Lender in its sole and absolute discretion and (2) in the event of any Loan
Agreement Severance, each Severed Property will be the only Mortgaged Property
securing the corresponding promissory note unless Lender elects to additionally
secure such severed promissory note with other collateral then securing the
Loan, in each case with or without cross-default or cross-collateralization
provisions, all as determined by Lender in its sole and absolute discretion.

 

  (e)

Following any Note Severance, the term “Lender” will be deemed to refer
collectively to the holder(s) of each of the severed promissory notes.

 

Master Multifamily Loan and Security Agreement    Page 120



--------------------------------------------------------------------------------

  (f)

Reserved.

 

  (g)

Except as set forth below, Borrower will not be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of any documents in connection with any Loan Agreement Severance or Note
Severance, and Lender will reimburse Borrower for all costs reasonably incurred
by Borrower in connection with actions taken by Borrower pursuant to Lender’s
request under the terms of this Section. Notwithstanding, Borrower will be
liable for all such costs and expenses and any other costs or expenses of Lender
in connection with any Loan Agreement Severance or Note Severance following the
occurrence of an Event of Default or the occurrence of an event or condition
that, with the giving of Notice or the passage of time, or both, would become an
Event of Default.

 

  (h)

Borrower’s failure to deliver any of the documents requested by Lender under
this Section within ten 10 Business Days after Notice of such request by Lender
will, at Lender’s option, constitute an Event of Default under this Loan
Agreement.

ARTICLE XII DEFINITIONS.

The following terms, when used in this Loan Agreement (including when used in
the recitals), will have the following meanings:

“25% Equity Interest” is defined in Section 5.60(b).

“25% Equity Holder” is defined in Section 5.60(b).

“Activities of Daily Living” means personal care services that provide the frail
elderly with assistance in eating, dressing, bathing, incontinence care and
assistance in moving from one place to another (such as from a bed to a
wheelchair).

“Additional Release Payment” means, with respect to each Released Property if
and to the extent applicable, an amount equal to the greater of (i) 15% of the
outstanding principal balance of the Allocated Loan Amount with respect to such
Released Property immediately prior to the payment required by
Section 7.10(b)(iv), or (ii) the Balancing Payment, if and to the extent
applicable, not to exceed the difference between the outstanding Indebtedness at
the time of the applicable Release and the Base Release Payment.

“Affiliate” of any Person means:

 

  (i)

Any other individual or entity that is, directly or indirectly, one of the
following:

 

  (A)

In Control of the applicable Person.

 

  (B)

Under the Control of the applicable Person.

 

  (C)

Under common Control with the applicable Person.

 

Master Multifamily Loan and Security Agreement    Page 121



--------------------------------------------------------------------------------

  (ii)

Any individual that is a director or officer of the applicable Person.

 

  (iii)

Any individual that is a director or officer of any entity described in clause
(i) of this definition.

“Affiliate Sale” means the sale of an Individual Property to any Affiliate of
any Individual Borrower or Guarantor.

“Aggregate DSCR at Origination” 1.30:1

“Aggregate LTV at Origination” means 74%

“Allocated Amount Partial Defeasance” is defined in Section 11.12(k)(ii).

“Allocated Loan Amount” means, with respect to each Individual Property, the
initial “Allocated Loan Amount” as set forth on Schedule 1 of the Note. Such
initial amounts will be reduced from time to time for each principal payment
made. Reduction of Allocated Loan Amounts due to regularly scheduled monthly
payments of principal will be on a pro rata basis. Other reductions of Allocated
Loan Amounts including, without limitation, partial payments, allocation of
condemnation or insurance proceeds, defeased amounts, release payments and other
prepayments (whether permitted or not) shall be in amounts as may be determined
by Lender in Lender’s sole and absolute discretion.

“AML Laws” means applicable federal anti-money laundering laws and regulations
including 18 U.S.C. §§ 1956 and 1957, as amended.

“Appraisal Valuation Method” means Lender’s determination of the value of each
Individual Property comprising the Mortgaged Property and the Remaining
Properties based on (i) current MAI appraisals, each performed by an independent
appraiser, or (ii) MAI appraisals that were obtained in connection with the
origination of the Loan that have been updated for the passage of time and for
any other changes that might affect the value of the interest in the real
property, in each case in form and substance acceptable to Lender and obtained
by Lender at Borrower’s expense.

“Approved Seller/Servicer” is defined in Section 11.11(b).

“Assignment of Management Agreement” means, individually and collectively, each
Assignment of Management Agreement and Subordination of Management Fees, dated
the same date as this Loan Agreement, among Borrower, Lender and Property
Manager, including all schedules, riders, allonges and addenda, as such
Assignment of Management Agreement may be amended from time to time, and any
future Assignment of Management Agreement and Subordination of Management Fees
executed in accordance with Section 6.09(d).

“Assisted Living Residences” means residences that are designed to accommodate
and provide 24-hour protective oversight and assistance for natural persons with
functional limitations, including meals in a central location and assistance
with Activities of Daily Living and Alzheimer’s care.

 

Master Multifamily Loan and Security Agreement    Page 122



--------------------------------------------------------------------------------

“Assumed Interest Rate” will mean:

 

  (1)

with respect to any Loan that is a fixed rate loan, the Fixed Interest Rate (as
defined in the Note);

 

  (2)

with respect to any Loan that is a floating rate loan:

 

  (A)

If the loan has an internal interest rate cap, the Capped Interest Rate.

 

  (B)

If the loan has an external interest rate cap, the Strike Rate plus the Margin.
(For the purposes of this clause (B), a loan will be deemed to have an external
interest rate cap if Borrower will be obligated under the terms of the Loan
Documents to obtain an external interest rate cap at a future date upon a date
certain or upon the occurrence of a “Cap Requirement Trigger Event” (if
applicable) or of certain other events).

 

  (C)

If the loan has no interest rate cap, the greater of (I) 7%, or (II) the
then-current Index Rate plus the Margin plus 300 basis points.

“Assumption Borrower” means, individually and collectively, the owner(s) of any
Individual Property that has been Transferred in connection with a Loan
Assumption.

“Attorneys’ Fees and Costs” means: (i) fees and out of pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house counsel, support staff costs, costs of preparing for
litigation, computerized research, telephone and facsimile transmission
expenses, mileage, deposition costs, postage, duplicating, process service,
videotaping and similar costs and expenses; (ii) costs and fees of expert
witnesses, including appraisers; (iii) investigatory fees; and (iv) costs for
any opinion required by Lender pursuant to the terms of the Loan Documents.

“Balancing Payment” is defined in Section 7.10(b)(vii).

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq., as amended from time to time.

“Base Release Payment” means, with respect to any Released Property, the
Allocated Loan Amount allocated to such Released Property at the time of the
Release.

“Books and Records” is defined in Section 6.07(a).

“Borrower” means, individually or collectively as the context may require, all
Persons identified as “Borrower” in the first paragraph of this Loan Agreement,
together with their successors and assigns.

“Borrower Information” is defined in Section 10.02(d).

 

Master Multifamily Loan and Security Agreement    Page 123



--------------------------------------------------------------------------------

“Borrower Principal” means any of the following:

 

  (i)

Any general partner of Borrower (if Borrower is a partnership).

 

  (ii)

Any manager or managing member of Borrower (if Borrower is a limited liability
company).

 

  (iii)

Any Person (limited partner, member or shareholder) who is a 25% Equity Holder.

 

  (iv)

Any Guarantor of all or any portion of the Loan or of any obligations of
Borrower under the Loan Documents.

“Borrower Proof of Loss Threshold” means the applicable amount set forth on
Exhibit R.

“Borrower Proof of Loss Maximum” means the applicable amount set forth on
Exhibit R.

“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which Lender or the national banking associations are not open for business.

“Cap Agreement” means any interest rate cap agreement, interest rate swap
agreement or other interest rate-hedging contract or agreement, in a form
acceptable to Lender, obtained by Borrower from a Cap Provider as a requirement
of any Loan Document or as a condition of Lender’s making the Loan.

“Cap Collateral” means all of the following:

 

  (i)

The Cap Agreement.

 

  (ii)

The Cap Payments.

 

  (iii)

All rights of Borrower under any Cap Agreement and all rights of Borrower to all
Cap Payments, including contract rights and general intangibles, whether
existing now or arising after the date of this Loan Agreement.

 

  (iv)

All rights, liens and security interests or guaranties granted by a Cap Provider
or any other Person to secure or guaranty payment of any Cap Payments whether
existing now or granted after the date of this Loan Agreement.

 

  (v)

All documents, writings, books, files, records and other documents arising from
or relating to any of the foregoing, whether existing now or created after the
date of this Loan Agreement.

 

  (vi)

All cash and non-cash proceeds and products of (ii) through (v) of this
definition.

“Cap Payment(s)” means any and all monies payable pursuant to any Cap Agreement
by a Cap Provider.

“Cap Provider” means the third-party financial institution approved by Lender
that is the counterparty under any Cap Agreement or Replacement Cap Agreement.

“Cap Purchaser” is defined in Section 3.04(f).

 

Master Multifamily Loan and Security Agreement    Page 124



--------------------------------------------------------------------------------

“Cap Rate Valuation Method” means Lender’s determination of the value of each
Individual Property comprising the Mortgaged Property and the Remaining
Properties based on (i) Lender’s review of the four most recent quarterly
financial statements (including income and expense statements and rent
schedules) for each Individual Property comprising the Mortgaged Property,
certified by an officer of the applicable Individual Borrower, to determine the
current net operating income of each such Individual Property as determined by
Lender in Lender’s sole and absolute discretion, and (ii) Lender’s application
of the appropriate capitalization rate provided by Freddie Mac or, if Freddie
Mac is unable or unwilling for any reason to provide a capitalization rate,
provided by a nationally-recognized multifamily lending or equity financial
institution with experience in the financing of seniors housing facilities and
acceptable to Lender in its sole and absolute discretion, based on such
institution’s independent appraisals, investments (debt or equity), and values.
Borrower will be responsible for the costs of obtaining capitalization rates
used to determine value under the Cap Rate Valuation Method. Freddie Mac will
not be liable to any Individual Borrower or any other party in connection with
any capitalization rate provided by Freddie Mac or if Freddie Mac declines to
provide a capitalization rate for any reason.

“Capital Replacement” means the replacement of those items listed on Exhibit F.

“Capped Interest Rate” is defined in the Note, if applicable.

“Claim” is defined in Section 10.02(f).

“Clean Site Assessment” is defined in Section 7.05(b)(i).

“Closing Date” means the date on which Lender disburses the proceeds of the Loan
to or for the account of Borrower.

“Commitment Letter” means the fully executed commitment letter or early rate
lock application between Lender and Borrower issued in connection with the Loan,
as such document may have been modified, amended or extended.

“Completion Date” means, with respect to any Repair, the date specified for that
Repair in the Repair Schedule of Work (Exhibit C), as such date may be extended
by Lender in writing.

“Condemnation” is defined in Section 6.11(a).

“Continuing Care Retirement Community” or “CCRC” means a property designed to
provide a continuum of care within a single community. The living accommodations
and care provided within a CCRC are a combination of the accommodations and
services provided by Seniors Apartments, Independent Living Units, Assisted
Living Residences and Skilled Nursing Beds.

“Contract” means any present or future contract for the provision of goods or
services (or with respect to payment therefore), together with all
modifications, extensions and renewals, in connection with the operation or
management of the Facility (other than Leases), including (i) those with
Borrower or a Facility Operator, and (ii) Third Party Provider Agreements,
together with all modifications, extensions or renewals.

 

Master Multifamily Loan and Security Agreement    Page 125



--------------------------------------------------------------------------------

“Control” means to possess, directly or indirectly, the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the power to
elect a majority of the directors or trustees of a corporation or trust, as the
case may be.

“Corporate Lease” means a Lease for one or more residential units under which
one entity will rent all such units from Borrower and will have the right to
sublease such units to individual subtenants.

“Crowdfunding” means the practice of funding a project or venture by raising
capital by either of the following methods:

 

  (i)

Via general solicitation (i.e., marketing directed to the public at large,
whether via the internet or otherwise) that (A) names Freddie Mac, or (B) names
or contains any information about the Mortgaged Property.

 

  (ii)

From unaccredited investors in a public offering (e.g., under the related
exemptions of Title III or Title IV of the Jumpstart Our Business Startups
(JOBS) Act).

“Cut-off Date” is defined in the Note, if applicable.

“Decrease in Acuity Mix” is defined in Section 5.25(c).

“Default Rate” is defined in the Note.

“Defeasance” is defined in Section 11.12.

“Defeasance Closing Date” is defined in Section 11.12(b).

“Defeasance Collateral” means: (i) a Freddie Mac Debt Security, (ii) a Fannie
Mae Debt Security, (iii) U.S. Treasury Obligations, or (iv) FHLB Obligations.

“Defeasance Fee” is defined in Section 11.12(c).

“Defeasance in Whole” is defined in Section 11.12.

“Defeasance Notice” is defined in Section 11.12(b).

“Defeasance Period” is defined in the Note, if applicable.

“Defeased Note” is defined in Section 11.12(k).

“Designated Entity for Transfers” means each entity so identified in Exhibit I,
and that entity’s successors and permitted assigns.

“Disclosure Document” is defined in Section 11.08.

“Dodd Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act.

 

Master Multifamily Loan and Security Agreement    Page 126



--------------------------------------------------------------------------------

“Downgrade” as it applies to a License, means a License is modified so as to
permit a less acute level of care (including elimination of skilled nursing or
assisted living care or services included in the License) by the Governmental
Authority responsible for issuing such License.

“DSCR” is defined in Section 7.10(b)(vii)(A).

“E-Signature” means any form of signature provided on behalf of a Borrower or a
Borrower Principal other than an original handwritten signature, including any
type of image created in any manner (whether electronically or otherwise) which
image could reasonably be interpreted as an indication of the signer’s intent to
sign the document.

“E-Signed Document” means any document received by Servicer or Lender in
connection with the underwriting, origination, transfer, Securitization, or
servicing of the Loan, or the correction or amendment of any such document, to
which an E-Signature is affixed, attached, or otherwise logically associated.

“Economic Sanctions Laws” means the foreign assets control regulations, 31
C.F.R. Chapter V, as amended, and any amending federal legislation or executive
order relating thereto, as administered by OFAC.

“Eligible Account” means an identifiable account which is separate from all
other funds held by the holding institution that is either (i) an account or
accounts maintained with the corporate trust department of a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

“Eligible Institution” means a federal or state chartered depository institution
or trust company insured by the Federal Deposit Insurance Corporation, the short
term unsecured debt obligations or commercial paper of which are rated at least
A-1 by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., P-1 by Moody’s Investors Service, Inc. and F-3 by Fitch, Inc.
in the case of accounts in which funds are held for 30 days or less or, in the
case of letters of credit or accounts in which funds are held for more than 30
days, the long term unsecured debt obligations of which are rated at least “A”
by Fitch, Inc. and Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and “A2” by Moody’s Investors Service, Inc. If at
any time an Eligible Institution does not meet the required rating, the Loan
Servicer must move the Eligible Account within 30 days of such event to an
appropriately rated Eligible Institution.

“Environmental Inspections” is defined in Section 6.12(e).

“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.

 

Master Multifamily Loan and Security Agreement    Page 127



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” means the occurrence of any event listed in Section 9.01.

“Extension Period” is defined in the Note, if applicable.

“Facility” means, individually and collectively as the context may require, each
and every senior housing facility located on the Land, and including the Land
and Improvements located on the Land.

“Facility Operator” means, individually and collectively as the context may
require, any tenant (individually and collectively as the context may require,
any “Operating Tenant”) under a lease with any Individual Borrower (as landlord)
of all or substantially all of an Individual Facility, as well as any manager or
Facility Operator pursuant to a Contract with any Individual Borrower or with an
individual Operating Tenant.

“Fannie Mae Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by the Federal National Mortgage
Association.

“FHFA” means the Federal Housing Finance Agency.

“FHFA SCP List” means the Suspended Counterparty List maintained by the FHFA
which is currently published at
https://www.fhfa.gov/SupervisionRegulation/LegalDocuments/suspendedcounterpartyprogram.

“FHLB Obligations” mean direct, non-callable and non-redeemable securities
issued, or fully insured as to payment, by the Federal Home Loan Bank.

“First 10% Prepayment Amount” means any principal prepayments resulting in an
aggregate principal amount of Indebtedness prepaid of less than or equal to
$72,000,000.00.

“First 10% Release” means any Release for which the prepayment of the Base
Release Payment in connection with such Release, in its entirety, is part of the
First 10% Prepayment Amount, provided that such Release is in connection with an
arms-length sale of an Individual Property on market terms to a Person that is
unaffiliated with any Individual Borrower or Guarantor. For the avoidance of
doubt, (i) in order for a Release to constitute a First 10% Release, the
prepayment of the Base Release Payment in connection with such Release cannot
exceed the First 10% Prepayment Amount and (ii) a Release made in connection
with an Affiliate Sale does not constitute a First 10% Release even if the
required prepayment in connection with such Release is part of the First 10%
Prepayment Amount.

“First 10% Release Requirements” is defined in Section 7.10(b)(vii)(C)(1).

“Fixtures” means, with respect to each Individual Property, all property owned
by Borrower which is attached to the Land or the Improvements so as to
constitute a fixture under applicable law, including: machinery, equipment,
engines, boilers, incinerators and installed building materials; systems and
equipment for the purpose of supplying or distributing heating, cooling,
electricity, gas, water, air or light; antennas, cable, wiring and conduits used
in connection with

 

Master Multifamily Loan and Security Agreement    Page 128



--------------------------------------------------------------------------------

radio, television, security, fire prevention or fire detection or otherwise used
to carry electronic signals; telephone systems and equipment; elevators and
related machinery and equipment; fire detection, prevention and extinguishing
systems and apparatus; security and access control systems and apparatus;
plumbing systems; water heaters, ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances; light
fixtures, awnings, storm windows and storm doors; pictures, screens, blinds,
shades, curtains and curtain rods; mirrors; cabinets, paneling, rugs and floor
and wall coverings; fences, trees and plants; swimming pools; and exercise
equipment.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation.

“Freddie Mac Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by Freddie Mac.

“Freddie Mac Web Site” means the web site of Freddie Mac, located at
www.freddiemac.com.

“GAAP” means generally accepted accounting principles.

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over Borrower
including all applicable licensing or accreditation bodies or agencies (whether
federal, state, county, district, municipal, city or otherwise, whether now or
hereafter in existence, including applicable non-governmental organizations,
such as the Joint Commission on the Accreditation of Healthcare Organizations)
that have or acquire jurisdiction over Borrower, a Facility Operator (as
pertains to the Facility), the Facility or the use, operation, improvement,
accreditation, licensing or permitting of the Facility or the operations of the
Facility.

“Governmental Payor Program” means any Medicare, Medicaid, TRICARE programs or
similar federal, state, local or any other third party payors’ programs or other
similar provider payment programs, or any so-called “waiver program” associated
therewith.

“Guarantor” means the Person(s) required by Lender to guaranty all or a portion
of Borrower’s obligations under the Loan Documents, as set forth in the
Guaranty. The required Guarantors as of the date of this Loan Agreement are set
forth in Exhibit I.

“Guaranty” means the Guaranty executed by Guarantor and/or any replacement or
supplemental guaranty executed pursuant to the terms of this Loan Agreement.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (PCBs) and compounds
containing them; lead and lead-based paint; asbestos or asbestos containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Mortgaged Property is prohibited by any
Governmental Authority; any medical products or devices, including, those
materials defined as “medical waste” or “biological waste” under relevant
statutes, ordinances or regulations pertaining to Hazardous Materials Law; any
substance that requires special handling and any other material or substance

 

Master Multifamily Loan and Security Agreement    Page 129



--------------------------------------------------------------------------------

now or in the future that (i) is defined as a “hazardous substance,” “hazardous
material,” “hazardous waste,” “toxic substance,” “toxic pollutant,”
“contaminant,” or “pollutant” by or within the meaning of any Hazardous
Materials Law, or (ii) is regulated in any way by or within the meaning of any
Hazardous Materials Law.

“Hazardous Materials Law” and “Hazardous Materials Laws” means any and all
federal, state and local laws, ordinances, regulations and standards, rules,
policies and other governmental requirements, administrative rulings and court
judgments and decrees in effect now or in the future, including all amendments,
that relate to Hazardous Materials or the protection of human health or the
environment and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.

“Healthcare Laws” means all federal, state, municipal or other Governmental
Authority laws, codes and statutes and all regulations and rules promulgated
thereunder and all Governmental Authority interpretations thereof, applicable or
pertaining to the ownership, leasing, operation or management of medical or
senior housing facilities (including Independent Living Units, adult care
facilities, Assisted Living Residences, skilled nursing care, rehabilitation
services, CCRC’s, and dementia and/or memory care facilities), including those
pertaining to Licenses necessary to operate or manage any such facility, those
pertaining to billing any Governmental Payor Program, those pertaining to
patient care and Privacy Laws, quality and safety standards, accepted
professional standards, and principles that apply to professionals providing
services to the Facility, accreditation standards, and requirements of the
applicable state department of health and all other Governmental Authorities
including, those requirements relating to the Facility’s physical structure and
environment, licensing, quality and adequacy of medical care, distribution of
pharmaceuticals, rate setting, equipment, personnel, operating policies,
additions to facilities and services and fee splitting.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended from time to time, together with all rules and regulations
promulgated thereunder from time to time.

“HVAC System” is defined in Section 6.10(a)(v).

“Immediate Family Members” means a Person’s spouse, parent, child (including
stepchild), grandchild (including step-grandchild) or sibling.

“Imposition Reserve Deposits” is defined in Section 4.02(a).

“Impositions” is defined in Section 4.02(a).

“Improvements” means, with respect to each Individual Property, the buildings,
structures and improvements now constructed or at any time in the future
constructed or placed upon the Land, including any future alterations,
replacements and additions.

 

Master Multifamily Loan and Security Agreement    Page 130



--------------------------------------------------------------------------------

“Increase in Acuity Mix” is defined in Section 5.25(c).

“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Loan Agreement or any other Loan Document, including prepayment premiums,
late charges, default interest, and advances as provided in Section 9.02 to
protect the security of the Security Instrument.

“Indemnified Party/ies” is defined in Section 10.02(d).

“Indemnitees” is defined in Section 10.02(a).

“Independent Living Units” means residential units that are accompanied by
optional services designed to aid the residents’ independence, including
building security, optional meals, housekeeping, laundry, and at least some
incidental services and activities not related to personal care, such as valet
shopping, financial planning, unscheduled transportation, beautician services,
recreational and social activities and 24-hour staff presence.

“Index Rate” is defined in the Note, if applicable.

“Individual Borrower” means each entity defined in Schedule 1.

“Individual Facility” means each senior housing facility located on an
Individual Property, and including the applicable Land and Improvements located
on such Land.

“Individual Property” means each property listed in Schedule 1.

“Installment Due Date” is defined in the Note.

“Insurance” means Property Insurance, liability insurance and all other
insurance that Lender requires Borrower to maintain pursuant to this Loan
Agreement.

“Intended Use” is defined in Section 5.25.

“Intercreditor Agreement” is defined in Section 11.11(b).

“Interest and Outstanding Amounts” is defined in Section 7.10(b)(v).

“Investor Interest Transfer” is defined in Section 7.03(d)(vi).

“Investor Interests” is defined in Section 7.03(d)(vi).

“Issuer” means the issuer of any Letter of Credit.

“Issuer Group” is defined in Section 10.02(d).

“Issuer Person” is defined in Section 10.02(d).

“Land” means, with respect to each Individual Property, the land described in
Exhibit A to the applicable Security Instrument.

 

Master Multifamily Loan and Security Agreement    Page 131



--------------------------------------------------------------------------------

“Leases” means all present and future leases, master leases, operating leases,
subleases, occupancy agreements pertaining to occupants of the Facility,
including both residential and commercial agreements and patient admission or
resident care agreements, licenses, concessions or grants or other possessory
interests now or hereafter in force, whether oral or written, covering or
affecting the Mortgaged Property, or any portion of the Mortgaged Property
(including proprietary leases or occupancy agreements if Borrower is a
cooperative housing corporation), and all modifications, extensions or renewals.

“Lender” means the entity identified as “Lender” in the first paragraph of this
Loan Agreement, or any subsequent holder of the Note.

“Lender’s Discretion” means Lender’s reasonable discretion unless otherwise set
forth in this Loan Agreement.

“Letter of Credit” means any letter of credit required under the terms of this
Loan Agreement or any other Loan Document.

“License” means any license, permit, regulatory agreement, certificate,
approval, certificate of need or similar certificate, authorization,
accreditation, approved provider status in any approved provider payment
program, or approval issued by an applicable state department of health (or any
subdivision thereof) or state licensing agency, as applicable, in each instance
whether issued by a Governmental Authority or otherwise, used in connection
with, or necessary or desirable to use, occupy or operate the Facility for its
Intended Use, including the provision of all goods and services to be provided
by Borrower or the Facility Operator to the residents of the Facility.

“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance on the Mortgaged Property.

“Loan” is defined on Page 1 of this Loan Agreement.

“Loan Agreement” means this Master Multifamily Loan and Security Agreement.

“Loan Agreement Severance” is defined in Section 11.22(a)(i).

“Loan Application” is defined in Section 5.16(a).

“Loan Assumption” is defined in Section 7.05(a)(xix).

“Loan Documents” means the Note, the Security Instrument, this Loan Agreement,
all guaranties, all indemnity agreements, all collateral agreements, UCC
filings, O&M Programs, the MMP and any other documents now or in the future
executed by Borrower, any Guarantor or any other Person in connection with the
Loan evidenced by the Note, as such documents may be amended from time to time.

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive Notices under the Note, the
Security Instrument, this Loan Agreement and any other Loan Document, and
otherwise to service the Loan evidenced by the Note for the benefit of Lender.

 

Master Multifamily Loan and Security Agreement    Page 132



--------------------------------------------------------------------------------

“Lockout Period,” if applicable, is defined in the Note.

“LTV” is defined in Section 7.10(b)(vii)(B).

“LTV/DSCR Test” is defined in Section 7.10(b)(vii).

“Major Building System” means one that is integral to the Improvements,
providing basic services to the tenants and other occupants of the Improvements
including:

 

  (i)

Electrical (electrical lines or power upgrades, excluding fixture replacement).

 

  (ii)

HVAC (central and unit systems, excluding replacement of in kind unit systems).

 

  (iii)

Plumbing (supply and waste lines, excluding fixture replacement).

 

  (iv)

Structural (foundation, framing, and all building support elements).

“Manager” or “Managers” means a Person who is named or designated as (i) a
non-member manager, manager, or managing member or otherwise acts in the
capacity of a manager or managing member of a limited liability company in a
limited liability company agreement or similar instrument under which the
limited liability company is formed or operated, or (ii) a general partner of a
general or limited partnership in a partnership agreement or similar agreement
under which the partnership is formed or operated.

“Margin” is defined in the Note, if applicable.

“Material Adverse Effect” means a significant detrimental effect on: (i) any
Individual Property or one or more Individual Properties in the aggregate
(including any Individual Facility or one or more Individual Facilities), (ii)
the business, prospects, profits, operations or condition (financial or
otherwise) of any Individual Borrower or one or more Individual Borrowers in the
aggregate or any Facility Operator or one or more Facility Operators in the
aggregate, (iii) the enforceability, validity, perfection or priority of the
Lien of any Loan Document, (iv) the ability of any Individual Borrower or one or
more Individual Borrowers in the aggregate, or any Facility Operator or one or
more Facility Operators in the aggregate, to perform any obligations under any
Loan Document, or (v) any Individual Borrower’s interest in any Individual
Facility or one or more Individual Borrowers’ interest in the aggregate in one
or more Individual Facilities, or any Facility Operator’s interest in any
Individual Facility or one or more Facility Operators’ interest in the aggregate
in one or more Individual Facilities, including a Downgrade, termination,
revocation or suspension of, or refusal to renew or reissue, any applicable
License, or a ban on new resident admissions.

“Material Contract” means Contracts:

 

  (i)

For preparing or serving food (but do not include food supply Contracts),
regardless of annual consideration or term.

 

  (ii)

For medical services or healthcare provider agreements, regardless of annual
consideration or term.

 

Master Multifamily Loan and Security Agreement    Page 133



--------------------------------------------------------------------------------

  (iii)

The average annual consideration of which, directly or indirectly, is at least
$50,000.

 

  (iv)

Having a term of more than one year unless subject to termination by Borrower or
if Borrower is not a party to the Contract, any Facility Operator, and their
respective successors and assigns, upon not more than 30 days notice, without
cause and without payment of any termination fee, penalty or extra charge.

“Maturity Date” means the Scheduled Maturity Date, as defined in the Note.

“Maximum Pool-Level LTV” means the Aggregate LTV at Origination

“Maximum Property-Level LTV” means the applicable LTV set forth on Exhibit S

“Membership Interests” is defined in Section 5.24.

“Membership Interests Seller” is defined in Section 5.24.

“Minimum Occupancy” means, with respect to each Individual Property, the
applicable percentage listed on Exhibit R of units with leases that comply with
Section 5.11, Section 6.09(e)(v)(E), and Section 6.15.

“Minimum Pool-Level DSCR” means, (i) with respect to a Senior Indebtedness that
bears interest at a fixed rate or fixed and floating based on a fixed rate,
N/A:1 and (ii) with respect to a Senior Indebtedness that bears interest based
on a floating rate, 1.30:1.

“Minimum Property-Level DSCR” means, with respect to a Supplemental Loan:

 

  (i)

if the Senior Indebtedness bears interest at a fixed rate, then

 

  (A)

1.30:1 for Individual Properties classified by Lender as Independent Living, and

 

  (B)

1.40:1 for Individual Properties classified by Lender as Assisted Living,

or

 

  (ii)

if the Senior Indebtedness bears interest at a floating rate, then

 

  (A)

1.15:1 for Individual Properties classified by Lender as Independent Living, and

 

  (B)

1.25:1 for Individual Properties classified by Lender as Assisted Living.

 

  (iii)

if the Senior Indebtedness bears interest at a fixed and floating rate, then

 

  (A)

1.30:1 for Individual Properties classified by Lender as Independent Living, and

 

  (B)

1.40:1 for Individual Properties classified by Lender as Assisted Living.

 

Master Multifamily Loan and Security Agreement    Page 134



--------------------------------------------------------------------------------

“MMP” means a moisture management plan to control water intrusion and prevent
the development of Mold or moisture at any Individual Property throughout the
term of this Loan Agreement. As of the Closing Date, an MMP is required for the
Individual Properties set forth on Exhibit R.

“Modified Non-Residential Lease” means an extension or modification of any
Non-Residential Lease, which Non-Residential Lease was in existence as of the
date of this Loan Agreement.

“Mold” means mold, fungus, microbial contamination or pathogenic organisms.

“Mortgaged Property” means all of each Individual Borrower’s present and future
right, title and interest in and to all of the following (in each case as such
relates to each Individual Property, as applicable):

 

  (i)

The Land, or, if Borrower’s interest in the Land is pursuant to a Ground Lease,
the Ground Lease and the Leasehold Estate.

 

  (ii)

The Improvements (including each Individual Facility).

 

  (iii)

The Fixtures.

 

  (iv)

The Personalty.

 

  (v)

All current and future rights, including air rights, development rights, zoning
rights and other similar rights or interests, easements, tenements, rights of
way, strips and gores of land, streets, alleys, roads, sewer rights, waters,
watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

 

  (vi)

All proceeds paid or to be paid by any insurer of the Land, the Improvements,
the Fixtures, the Personalty or any other part of the Mortgaged Property,
whether or not Borrower obtained the Insurance pursuant to Lender’s requirement.

 

  (vii)

All awards, payments and other compensation made or to be made by any municipal,
state or federal authority with respect to the Land or the Leasehold Estate, as
applicable, the Improvements, the Fixtures, the Personalty or any other part of
the Mortgaged Property, including any awards or settlements resulting from
Condemnation proceedings or the total or partial taking of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property under the power of eminent domain or otherwise and including any
conveyance in lieu thereof.

 

  (viii)

All contracts, options and other agreements for the sale of the Land, or the
Leasehold Estate, as applicable, the Improvements, the Fixtures, the Personalty
or any other part of the Mortgaged Property entered into by Borrower now or in
the future, including cash or securities deposited to secure performance by
parties of their obligations.

 

Master Multifamily Loan and Security Agreement    Page 135



--------------------------------------------------------------------------------

  (ix)

All proceeds from the conversion, voluntary or involuntary, of any of the items
described in items (i) through (viii) of this definition, into cash or
liquidated claims, and the right to collect such proceeds.

 

  (x)

All Rents and Leases.

 

  (xi)

All earnings, royalties, accounts receivable, issues and profits from the Land,
the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Loan.

 

  (xii)

All Imposition Reserve Deposits.

 

  (xiii)

All refunds or rebates of Impositions by any Governmental Authority or insurance
company (other than refunds applicable to periods before the real property tax
year in which this Loan Agreement is dated).

 

  (xiv)

All tenant security deposits which have not been forfeited by any tenant under
any Lease and any bond or other security in lieu of such deposits.

 

  (xv)

All names under or by which any of the Mortgaged Property may be operated or
known, and all trademarks, trade names and goodwill relating to any of the
Mortgaged Property.

If required by the terms of Section 4.05 or elsewhere in this Loan Agreement,
all rights under any Letter of Credit and the Proceeds, as such Proceeds may
increase or decrease from time to time.

 

  (xvi)

If the Note provides for interest to accrue at a floating or variable rate and
there is a Cap Agreement, the Cap Collateral.

 

  (xvii)

All payments received and all rights to receive payments from any source, which
payments (or rights thereto) arise from operation of or at the Facility,
including entrance fees, application fees, processing fees, community fees and
any other amounts or fees deposited or to be deposited by any resident or
tenant, payments received and the right to receive payments of second party
charges added to base rental income, base and additional meal sales, payments
received and rights to receive payments from commercial operations located at or
on the Facility or provided as a service to the occupants of the Facility,
rental from guest suites, seasonal lease charges, rental payments under
furniture leases, income from laundry service, and income and fees from any and
all other services provided to residents of the Facility.

 

  (xviii)

All rights to payments from Governmental Payor Programs and rights to payment
from private insurers, arising from the operation of the Facility.

 

Master Multifamily Loan and Security Agreement    Page 136



--------------------------------------------------------------------------------

  (xix)

All Licenses.

 

  (xx)

All Contracts, including operating contracts, franchises, licensing agreements,
healthcare services contracts, food service contracts and other contracts for
services related to the operation of the Facility.

 

  (xxi)

All utility deposits.

 

  (xxii)

Reserved.

 

  (xxiii)

Reserved.

 

  (xxiv)

Reserved.

“New Loan Agreement” is defined in Section 11.22(a)(i).

“New Non-Residential Lease” is any Non-Residential Lease not in existence as of
the date of this Loan Agreement.

“Non-Residential Lease” is a Lease of a portion of an Individual Property to be
used for non-residential purposes.

“Non-U.S. Equity Holder” means any Person with a collective equity interest
(whether direct or indirect) of 10% or more in any Individual Borrower or in all
the Individual Borrowers in the aggregate, and which is either (a) an individual
who is not a citizen of the United States, or (b) an entity formed outside the
United States.

“Note” means the Master Multifamily Note—Floating Rate (including any Amended
and Restated Note(s), Consolidated, Amended and Restated Note(s), or Extended
and Restated Note(s)) executed by Borrower in favor of Lender and dated as of
the date of this Loan Agreement, including all schedules, riders, allonges and
addenda, as such Master Multifamily Note may be amended, modified and/or
restated from time to time.“Note Severance” is defined in Section 11.22(a)(ii).

“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03.

“Notional Amount” means the dollar amount designated in the Cap Agreement as the
“Notional Amount” which must be (i) with respect to the initial Cap Agreement,
an amount equal to the outstanding principal amount of the Loan on the Closing
Date, and (ii) with respect to any Replacement Cap Agreement, an amount equal to
the outstanding principal balance due under the Note on the commencement date of
the Replacement Cap Agreement.

“O&M Program” is defined in Section 6.12(c) and consists of the applicable O&M
programs set forth on Exhibit R.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

Master Multifamily Loan and Security Agreement    Page 137



--------------------------------------------------------------------------------

“OFAC Lists” means either one of the following:

 

  (i)

The OFAC Specially Designated Nationals and Blocked Persons List.

 

  (ii)

The OFAC Consolidated Sanctions List.

“Original Strike Rate” means 3.68%. “Partial Defeasance” is defined in
Section 11.12(k).

“Partial Defeasance Amount” is defined in Section 11.12(k).

“Partial Loan Assumption” is defined in Section 7.05(a)(xx).

“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

“Personalty” means, with respect to each Individual Property, all of the
following:

 

  (i)

Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

 

  (ii)

Equipment and inventory owned by Borrower, which are used now or in the future
in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, dishes, silverware, glassware, kitchen equipment, machinery,
building materials, goods, supplies, tools, books, records (whether in written
or electronic form) and computer equipment (hardware and software).

 

  (iii)

Other tangible personal property owned by Borrower which is used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or is located on the Land or in the Improvements, including ranges,
stoves, microwave ovens, refrigerators, dishwashers, garbage disposers, washers,
dryers and other appliances (other than Fixtures).

 

  (iv)

Any operating agreements relating to the Land or the Improvements.

 

  (v)

Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.

 

  (vi)

All other intangible property, general intangibles and rights relating to the
operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.

 

  (vii)

Any rights of Borrower in or under any Letter of Credit.

 

Master Multifamily Loan and Security Agreement    Page 138



--------------------------------------------------------------------------------

“Pledge Agreement” is defined in Section 11.12(f)(iii).

“Preapproved Intrafamily Transfer” is defined in Section 7.04.

“Prepayment/Defeasance Amount” is defined in Section 11.12.

“Prepayment Premiums” is defined in Section 7.10(b)(v).

“Prepayment Premium Period” is defined in the Note.

“Prior Lien” means a pre-existing mortgage, deed of trust or other Lien
encumbering the Mortgaged Property.

“Privacy Laws” means all federal, state, municipal or other Governmental
Authority laws, codes and statutes and all regulations and rules promulgated
thereunder and all Governmental Authority interpretations thereof, applicable or
pertaining to resident, tenant and patient privacy. Privacy Laws include HIPAA.

“Proceeding” means, whether voluntary or involuntary, any case, proceeding or
other action against Borrower or any SPE Equity Owner under any existing or
future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors.

“Proceeds” means the cash obtained by a draw on a Letter of Credit.

“Prohibited Activity or Condition” means each of the following:

 

  (i)

The presence, use, generation, release, treatment, processing, storage
(including storage in above-ground and underground storage tanks), handling or
disposal of any Hazardous Materials on or under the Mortgaged Property.

 

  (ii)

The transportation of any Hazardous Materials to, from or across the Mortgaged
Property.

 

  (iii)

Any occurrence or condition on the Mortgaged Property, which occurrence or
condition is or may be in violation of Hazardous Materials Laws.

 

  (iv)

Any violation of or noncompliance with the terms of any Environmental Permit
with respect to the Mortgaged Property.

 

  (v)

Any violation or noncompliance with the terms of any O&M Program.

However, the term “Prohibited Activity or Condition” expressly excludes lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of: (i) medical products or devices or medical waste,
(ii) pre-packaged supplies, cleaning materials and petroleum products
customarily used in the operation and maintenance of comparable multifamily
properties, (iii) cleaning materials, personal grooming items and other items
sold in pre-packaged containers for consumer use and used by tenants and
occupants of residential units in the Mortgaged Property, and (iv) petroleum
products used in the operation and maintenance of motor vehicles from time to
time located on the Mortgaged Property’s parking areas, so long as all of the
foregoing are used, stored, handled, transported and disposed of in compliance
with Hazardous Materials Laws.

 

Master Multifamily Loan and Security Agreement    Page 139



--------------------------------------------------------------------------------

“Prohibited Parties List” means any one or more of the following:

 

  (i)

The OFAC Lists.

 

  (ii)

FHFA SCP List.

“Property Improvement Alterations” means alterations to the Improvements
existing at or upon the Mortgaged Property as of the date of this Loan
Agreement, which are being made to renovate or upgrade the Mortgaged Property
and are not otherwise permitted under Section 6.09(e). Repairs, Capital
Replacements, Restoration or other work required to be performed at the
Mortgaged Property pursuant to Sections 6.10 or 6.11 will not constitute
Property Improvement Alterations.

“Property Improvement Notice” means a Notice to Lender that Borrower intends to
begin the Property Improvement Alterations identified in the Property
Improvement Notice.

“Property Insurance” is defined in Section 6.10(a).

“Property Jurisdiction” means, with respect to each Individual Property, the
jurisdiction in which the Land is located.

“Property Manager” means the applicable entity identified on Exhibit I, or
another residential rental property manager which is approved by Lender in
writing.

“Property Seller” is defined in Section 5.24.

“Public Fund/REIT Securities” is defined in Section 7.03©.

“Rate Cap Agreement Reserve Fund” means the account established pursuant to
Section 4.07, if applicable, to pay for the cost of a Replacement Cap Agreement.

“Rate Cap Index Rate” means the published variable rate index designated in the
Cap Agreement as the “Floating Rate Option,” which Rate Cap Index Rate must be
1-month LIBOR.

“Rate Cap Reserve Deposit” means a monthly amount payable by Borrower sufficient
to accumulate funds in an amount equal to 100% of the amount estimated by Lender
to be sufficient to purchase, immediately prior to termination of the
then-existing Cap Agreement, a Replacement Cap Agreement (i) expiring on the
earlier of the date that is two years after the termination date of the then
existing Cap Agreement or the Maturity Date, (ii) having a Notional Amount equal
to the outstanding principal balance due under the Note on the commencement date
of the Replacement Cap Agreement, and (iii) having a Strike Rate equal to the
Original Strike Rate.

“Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc., or
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc., or any successor entity of the foregoing, or any other nationally
recognized statistical rating organization.

 

Master Multifamily Loan and Security Agreement    Page 140



--------------------------------------------------------------------------------

“Release” is defined in Section 7.10 (a).

“Release Costs” is defined in Section 7.10(b)(vi).

“Release Date” is defined in Section 7.10(b)(ii).

“Release Instruments” is defined in Section 11.12(f).

“Release Notice” is defined in Section 7.10(b)(ii).

“Release Premium Pool Test” means:

 

  (i)

The aggregate LTV of the Remaining Properties as of the Release Date does not
exceed 74%, as determined by Lender in accordance with Section 7.10(f) based on
the Valuation Method.

 

  (ii)

The aggregate DSCR for the Remaining Properties as of the Release Date is not
less than 1.30:1, as determined by Lender in accordance with Section 7.10(f).
Borrower must provide to Lender such financial statements and other information
with respect to each of the Remaining Properties as Lender may require to
determine the DSCR, certified by an officer of the owner of each of the
Remaining Properties as being true, correct and complete in all material
respects.

“Release Processing Fee” is defined in Section 7.10(b)(ii)(A).

“Released Property” is defined in Section 7.10(b).

“Remaining Properties” is defined in Section 7.10(b)(ii)(A).

“Remaining Release Requirements” is defined in Section 7.10(b)(vii)(C)(2).

“Remedial Work” is defined in Section 6.12(f).

“Rent(s)” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due or to become due.

“Rent Schedule” means a written schedule for each Individual Property showing
the name of each tenant, and for each tenant, the space occupied, the lease
expiration date, the rent payable for the current month, the date through which
rent has been paid, and any related information requested by Lender.

 

Master Multifamily Loan and Security Agreement    Page 141



--------------------------------------------------------------------------------

“REMIC Laws” means (i) the provisions of the United States federal income tax
law relating to “real estate mortgage investment conduits,” which appear at
Sections 860A through 860G of the Tax Code, and related provisions,
(ii) temporary and final regulations and, to the extent not inconsistent with
such temporary and final regulations, proposed regulations, and (iii) published
rulings, notices and announcements promulgated thereunder, as each of the
foregoing may be in effect or amended from time to time.

“Repairs” means the repairs to be made to each Individual Property, as described
on the Repair Schedule of Work (Exhibit C) or as otherwise required by Lender in
accordance with this Loan Agreement.

“Replacement Cap Agreement” means any Cap Agreement satisfying the provisions of
this Loan Agreement, using documentation approved by Lender, and purchased by
Borrower to replace any initial Cap Agreement or subsequent Cap Agreement.

“Replacement Cost” means the estimated replacement cost of the Improvements,
Fixtures, and Personalty (or, when used in reference to a property that is not
part of the Mortgaged Property, all improvements, fixtures, and personalty
located on such property), excluding any deduction for depreciation, all as
determined annually by Borrower using customary methodology and sources of
information acceptable to Lender in Lender’s Discretion. Replacement Cost will
not include the cost to reconstruct foundations or site improvements, such as
driveways, parking lots, sidewalks, and landscaping.

“Reserve Fund” means each account established for Imposition Reserve Deposits,
the Replacement Reserve Fund, the Repair Reserve Fund (if any), the Rate Cap
Agreement Reserve Fund (if any), the Rental Achievement Reserve Fund (if any),
and any other account established pursuant to Article IV of this Loan Agreement.

“Residential Leases and Agreements” is defined in 6.26(a).

“Restoration” is defined in Section 6.10(j)(i).

“Scheduled Debt Payments” is defined in Section 11.12(g)(i)(B).

“Secondary Market Transaction” means: (i) any sale or assignment of this Loan
Agreement, the Note and the other Loan Documents to one or more investors as a
whole loan, (ii) a participation of the Loan to one or more investors, (iii) any
deposit of this Loan Agreement, the Note and the other Loan Documents with a
trust or other entity which may sell certificates or other instruments to
investors evidencing an ownership interest in the assets of such trust or other
entity, or (iv) any other sale, assignment or transfer of the Loan or any
interest in the Loan to one or more investors.

“Securitization” means when the Note or any portion of the Note is assigned to a
REMIC or grantor trust.

“Securitization Indemnification” is defined in Section 10.02(d).

“Security Instrument” means, individually or collectively as the context may
require, each mortgage, deed of trust, deed to secure debt or other similar
security instrument encumbering each respective Individual Property and
collectively constituting the Mortgaged Property and securing Borrower’s
performance of its Loan obligations, including Borrower’s obligations under the
Note

 

Master Multifamily Loan and Security Agreement    Page 142



--------------------------------------------------------------------------------

and this Loan Agreement (including any Amended and Restated Security Instrument,
Consolidation, Modification and Extension Agreement, Extension and Modification
Agreement or similar agreement or instrument amending and restating existing
security instruments).

“Senior Indebtedness” means, for a Supplemental Loan, if any, the Indebtedness
evidenced by each Senior Note and secured by each Senior Instrument for the
benefit of each Senior Lender.

“Senior Instrument” – Not applicable.

“Senior Lender” means each holder of a Senior Note.

“Senior Loan Documents” means, for a Supplemental Loan, if any, all documents
relating to each loan evidenced by a Senior Note.

“Senior Note” means, for a Supplemental Loan, if any, each Multifamily Note
secured by a Senior Instrument.

“Seniors Apartments” means age-restricted apartments for senior residents who
are able to function independently. These residences are typically restricted to
residents 55 and older (or 62 and older). Seniors Apartments do not provide
healthcare services, medication assistance, meal services or other third-party
contract services.

“Servicing Arrangement” is defined in Section 11.06(b).

“Severed Property(ies)” is defined in Section 11.22(a)(i).

“Single Purpose Entity” is defined in Section 6.13(a).

“Site Assessment” means an environmental assessment report for each Individual
Property prepared at Borrower’s expense by a qualified environmental consultant
engaged by Borrower, or by Lender on behalf of Borrower, and approved by Lender,
and in a manner reasonably satisfactory to Lender, based upon an investigation
relating to and making appropriate inquiries to evaluate the risks associated
with Mold and any existence of Hazardous Materials on or about the Mortgaged
Property, and the past or present discharge, disposal, release or escape of any
such substances, all consistent with the most current version of the ASTM 1527
standard (or any successor standard published by ASTM) and good customary and
commercial practice.

“Skilled Nursing Beds” means a portion of a property that provides licensed
skilled nursing care and related services for patients who require medical,
nursing or rehabilitative services, including Alzheimer’s care.

“SPE Equity Owner” means, with respect to each Individual Borrower, the
applicable entity identified on Exhibit I.

“Split Partial Defeasance” is defined in Section 11.12(k)(i).

“Split Prepayment Amount” is defined in Section 11.12(k)(i).

 

Master Multifamily Loan and Security Agreement    Page 143



--------------------------------------------------------------------------------

“Strike Rate” means a fixed rate of interest under the Cap Agreement that does
not exceed the Original Strike Rate.

“Successor Borrower” is defined in Section 11.12(b).

“Supplemental Indebtedness” the Indebtedness evidenced by the Supplemental
Note(s) and secured by the Supplemental Instrument(s) for the benefit of
Supplemental Lender(s), if any.

“Supplemental Instrument” means, for each Supplemental Loan (whether one or
more), if any, the Security Instrument executed to secure the Supplemental Note
for that Supplemental Loan.

“Supplemental Lender” means, for each Supplemental Loan (whether one or more),
if any, the lender named in the Supplemental Instrument for that Supplemental
Loan and its successors and/or assigns.

“Supplemental Loan” means any loan that is subordinate to the Senior
Indebtedness.

“Supplemental Loan Documents” means, for each Supplemental Loan (whether one or
more), if any, all documents relating to the loan evidenced by the Supplemental
Note for that Supplemental Loan.

“Supplemental Mortgage Product” is defined in Section 11.11(a).

“Supplemental Note” means, for each Supplemental Loan (whether one or more), if
any, the Multifamily Note secured by the Supplemental Instrument for that
Supplemental Loan.

“Tax Code” means the Internal Revenue Code of the United States, 26 U.S.C.
Section 1 et seq., as amended from time to time.

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.

“Third Party Provider Agreements” means any contract pursuant to which payments
arising from operation of or at any Individual Facility are to be made by or
pursuant to Governmental Payor Programs or private insurers.

“Title Policy” means, individually and collectively, each mortgagee title
insurance policy

issued to and accepted by Lender contemporaneously with the execution of this
Loan Agreement that insures the Lien of each Security Instrument and Lender’s
interest in the Mortgaged Property.

“Total Insurable Value” means the sum of the Replacement Cost, business
income/rental value Insurance and the value of any business personal property.

“Total Release Payment” is defined in Section 7.10(b)(iv). The Total Release
Payment will not exceed the Indebtedness.

 

Master Multifamily Loan and Security Agreement    Page 144



--------------------------------------------------------------------------------

“Transfer” means any of the following:

 

  (i)

A sale, assignment, transfer or other disposition or divestment of any interest
in any Individual Borrower, a Designated Entity for Transfers, or any portion of
the Mortgaged Property (whether voluntary, involuntary or by operation of law).

 

  (ii)

The granting, creating or attachment of a Lien, encumbrance or security interest
(whether voluntary, involuntary or by operation of law).

 

  (iii)

The issuance or other creation of an ownership interest in a legal entity,
including a partnership interest, interest in a limited liability company or
corporate stock.

 

  (iv)

The withdrawal, retirement, removal or involuntary resignation of a partner in a
partnership or a member or Manager in a limited liability company.

 

  (v)

The merger, dissolution, liquidation, or consolidation of a legal entity or the
reconstitution of one type of legal entity into another type of legal entity.

 

  (vi)

A change of the Guarantor.

For purposes of defining the term “Transfer,” the term “partnership” means a
general partnership, a limited partnership, a joint venture, a limited liability
partnership, or a limited liability limited partnership and the term “partner”
means a general partner, a limited partner, or a joint venturer.

“Transfer” does not include any of the following:

 

  (i)

A conveyance of the Mortgaged Property at a judicial or non-judicial foreclosure
sale under the applicable Security Instrument.

 

  (ii)

The Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the Bankruptcy Code.

 

  (iii)

The filing or recording of a Lien against the Mortgaged Property for local taxes
and/or assessments not then due and payable.

“Transfer and Assumption Agreement” is defined in Section 11.12(f)(iv).

“Transfer Fee” means, with respect to any applicable Transfer, a fee paid when
the Transfer is completed. Unless otherwise specified, the Transfer Fee will be
equal to the lesser of the following, irrespective of the number of Individual
Properties or Individual Borrowers affected by the particular Transfer:

 

  (i)

1% of the outstanding principal balance of the Indebtedness as of the date of
the Transfer.

 

  (ii)

$250,000, irrespective of the number of Individual Properties or Individual
Borrowers affected by the particular Transfer.

 

Master Multifamily Loan and Security Agreement    Page 145



--------------------------------------------------------------------------------

“Transfer Processing Fee” means, with respect to any applicable Transfer, a
nonrefundable fee for Lender’s review of the proposed or completed Transfer in
the amount of $15,000; provided, however, if a single Transfer affects more than
one Individual Property or Individual Borrower (as determined by Lender), the
Transfer Processing Fee will be $15,000 plus $2,500 for each additional
Individual Property or Individual Borrower affected by such Transfer. For
example, (a) if a single Transfer affects the ownership structure of eight
Individual Borrowers, the Transfer Processing Fee will be $32,500 and (b) if a
Whole Loan Assumption occurs and there have been no Releases, the Transfer
Processing Fee will be $137,500.

“U.S. Treasury Obligations” means direct, non-callable and non-redeemable
securities issued, or fully insured as to payment, by the United States of
America.

“UCC Collateral” is defined in Section 3.03.

“Undefeased Note” is defined in Section 11.12(k)(iii).

“Underwriter Group” is defined in Section 10.02(d).

“Uniform Commercial Code” means the Uniform Commercial Code as promulgated in
the applicable jurisdiction.

“Valuation Method” means, subject to the remainder of this definition, one of
the following methods of valuation, as selected by Borrower pursuant to
Section 7.10(b)(ii)(B) of this Loan Agreement:

 

  (i)

the Appraisal Valuation Method;

 

  (ii)

the Cap Rate Valuation Method; or

 

  (iii)

Reserved.

Notwithstanding the foregoing:

 

  (x)

If at any time, (1) Lender determines in its sole and absolute discretion that a
Valuation Method (A) is not a commercially reasonable valuation method based on
the facts, circumstances and conditions existing at the time that the Release is
requested and consummated, and/or (B) if Securitization of the Loan has
occurred, is not a commercially reasonable valuation method permitted in
connection with a Securitization under applicable REMIC Laws, or (2) Lender’s
REMIC counsel advises Lender that another valuation method is necessary to
comply with then-current REMIC Laws, then “Valuation Method” will mean an
alternate valuation method that complies with the applicable REMIC Laws, as
determined by Lender in its sole and absolute discretion.

 

  (y)

If Borrower elects a Valuation Method other than the Appraisal Valuation Method
but objects to Lender’s determination of value based on such Valuation Method,
the “Valuation Method” will mean the Appraisal Valuation Method (subject to
clause (x) above).

 

Master Multifamily Loan and Security Agreement    Page 146



--------------------------------------------------------------------------------

  (z)

Reserved.

 

  (aa)

If the Release Date is before the first anniversary of the Closing Date, and so
long as the appraisals obtained by Lender in connection with the underwriting
and origination of the Loan are no older than 18 months as of the Release Date,
then notwithstanding anything to the contrary in this Loan Agreement, but
subject to clause (x) above: (i) the “Valuation Method” will mean the Appraisal
Valuation Method, and (ii) the appraisals used to determine the value will be
the appraisals obtained by Lender prior to the Closing Date in connection with
the underwriting and origination of the Loan.

“Windstorm Coverage” is defined in Section 6.10(a)(iv).

“Whole Loan Assumption” is defined in Section 7.05(a)(xix).

ARTICLE XIII INCORPORATION OF ATTACHED RIDERS.

The Riders listed on Page ii are attached to and incorporated into this Loan
Agreement.

ARTICLE XIV INCORPORATION OF ATTACHED SCHEDULES AND EXHIBITS.

The following Exhibits, if marked with an “X” in the space provided, are
attached to this Loan Agreement:

 

☒    Schedule 1    Borrowers (required) ☒    Schedule 2    Reserved ☒   
Schedule 3    None ☒    Schedule 4    None ☒    Schedule 5    None ☒    Exhibit
A    Reserved ☒    Exhibit B    Modifications to Multifamily Loan and Security
Agreement ☒    Exhibit C    Repair Schedule of Work

 

Master Multifamily Loan and Security Agreement    Page 147



--------------------------------------------------------------------------------

☒    Exhibit D    Repair Disbursement Request (required) ☒    Exhibit E    Work
Commenced at Mortgaged Property ☒    Exhibit F    Capital Replacements
(required) ☒    Exhibit G    Description of Ground Lease ☒    Exhibit H   
Organizational Chart of Borrower as of the Closing Date (required) ☒    Exhibit
I    Designated Entities for Transfers, Guarantor(s), SPE Equity Owner, and
Property Manager (required) ☐    Exhibit J    Description of Release Parcel ☒   
Exhibit K    Licenses (required) ☒    Exhibit L    Furniture, Fixtures,
Equipment and Motor Vehicles (required) ☒    Exhibit M    Contracts (required) ☒
   Exhibit N    Material Contracts (required) ☒    Exhibit O    Borrower’s
Certificate of Property Improvement Alterations Completion (required) ☒   
Exhibit P    Intended Use (required) ☒    Exhibit Q    Purpose of Loan
(required) ☒    Exhibit R    Certain Property-Specific Information (required) ☒
   Exhibit S    Maximum Property-Level Description ☒    Exhibit T    Outstanding
Occupancy Authorization

RESERVED.REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES ON FOLLOWING PAGES

 

Master Multifamily Loan and Security Agreement    Page 148



--------------------------------------------------------------------------------

BORROWER: NIC 12 ARLINGTON PLAZA OWNER LLC NIC 13 THE BENTLEY OWNER LLC NIC 12
BLAIR HOUSE OWNER LLC NIC 12 BLUE WATER LODGE OWNER LLC NIC 12 BRIARCREST
ESTATES OWNER LLC NIC 12 CHATEAU RIDGELAND OWNER LLC NIC 12 CHERRY LAUREL OWNER
LLC NIC 12 COLONIAL HARBOR OWNER LLC NIC 12 COUNTRY SQUIRE OWNER LLC NIC 12
COURTYARD AT LAKEWOOD OWNER LLC NIC 12 DESOTO BEACH CLUB OWNER LLC NIC 13
DOGWOOD ESTATES OWNER LLC NIC 12 EL DORADO OWNER LLC NIC 12 ESSEX HOUSE OWNER
LLC NIC 12 FLEMING POINT OWNER LLC NIC 13 FOUNTAINS AT HIDDEN LAKES OWNER LLC
NIC 12 GRASSLANDS ESTATES OWNER LLC NIC 12 GREELEY PLACE OWNER LLC NIC 12
GRIZZLY PEAK OWNER LLC NIC 13 HIDDEN LAKES OWNER LLC NIC 13 ILLAHEE HILLS OWNER
LLC NIC 12 JACKSON OAKS OWNER LLC NIC 13 LODGE AT COLD SPRING OWNER LLC NIC 13
MADISON ESTATES OWNER LLC NIC 13 MANOR AT OAKRIDGE OWNER LLC NIC 12 MAPLE DOWNS
OWNER LLC NIC 13 OAKWOOD HILLS OWNER LLC NIC 13 ORCHID TERRACE OWNER LLC NIC 13
PALMER HILLS OWNER LLC NIC 12 PARKWOOD ESTATES OWNER LLC NIC 13 PINEWOOD HILLS
OWNER LLC NIC 12 PIONEER VALLEY LODGE OWNER LLC NIC 13 PUEBLO REGENT OWNER LLC
NIC 12 REGENCY RESIDENCE OWNER LLC NIC 13 THE REGENT OWNER LLC NIC 13 ROCK CREEK
OWNER LLC NIC 13 SHELDON OAKS OWNER LLC NIC 12 SIMI HILLS OWNER LLC NIC 13 SKY
PEAKS OWNER LLC NIC 12 STONEYBROOK LODGE OWNER LLC NIC 13 THORNTON PLACE OWNER
LLC NIC 13 UFFELMAN ESTATES OWNER LLC NIC 12 VENTURA PLACE OWNER LLC NIC 13
VILLAGE GATE OWNER LLC NIC 13 VISTA DE LA MONTANA OWNER LLC NIC 13 WALNUT WOODS
OWNER LLC NIC 13 THE WESTMONT OWNER LLC NIC 13 WHITEROCK COURT OWNER LLC   ,
each a Delaware limited liability company By:  

/s/ Ivy Hernandez

  Name:   Ivy Hernandez   Title:   Vice-President NIC 13 DURHAM REGENT OWNER LP,
a Delaware limited partnership By:  

NIC 13 Durham Regent Owner GP LLC,

a Delaware limited liability company,

its general partner

  By:  

/s/ Ivy Hernandez

  Name:   Ivy Hernandez   Title:   Vice President NIC 13 JORDAN OAKS OWNER LP a
Delaware limited partnership By:  

NIC 13 Jordan Oaks Owner GP LLC,

a Delaware limited liability company,

its general partner

  By:  

/s/ Ivy Hernandez

  Name:   Ivy Hernandez   Title:   Vice President

SIGNATURES CONTINUE ON FOLLOWING PAGE

 

Master Multifamily Loan and Security Agreement   



--------------------------------------------------------------------------------

LENDER: KEYBANK NATIONAL ASSOCIATION, a national banking association By:  

/s/ Mary Ann Gripka

Name:   Mary Ann Gripka Title:   Vice President

 

Master Multifamily Loan and Security Agreement   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

COOPERATION WITH RATING AGENCIES AND INVESTORS

(Revised 8-1-2018)

 

A.

Section 11.14 is deleted and replaced with the following:

 

  11.14

Cooperation with Rating Agencies and Investors. At the request of Lender and, to
the extent not already required to be provided by Borrower under this Loan
Agreement, Borrower must use reasonable efforts to satisfy the market standards
to which Lender customarily adheres or which may be reasonably required in the
marketplace or by the Rating Agencies in connection with any Securities secured
by or evidencing ownership interests in the Note and this Loan Agreement,
including all of the following:

 

  (a)

Borrower will provide financial and other information with respect to the
Mortgagedeach Individual Property, the Borrower and theeach Property Manager.

 

  (b)

Borrower will perform or permit or cause to be performed or permitted such site
inspections and other due diligence investigations of the Mortgagedall or any
portion of any Individual Property, as may be requested by Lender in Lender’s
Discretion or may reasonably be requested by the Rating Agencies or as may be
necessary or appropriate in connection with the Secondary Market Transaction.
Lender will reimburse Borrower for any third party costs which Borrower
reasonably incurs in connection with any such due diligence investigation.

 

  (c)

Borrower will make such representations and warranties as of the closing date of
the Secondary Market Transaction with respect to the Mortgaged Property,
Borrower and the Loan Documents as are customarily provided in securitization
transactions and as may be requested by Lender in Lender’s Discretion or may
reasonably be requested by the Rating Agencies and consistent with the facts
covered by such representations and warranties as they exist on the date of this
Loan Agreement, including the representations and warranties made in the Loan
Documents, together, if customary, with appropriate verification of and/or
consents to the Provided Information through letters of auditors or opinions of
counsel of independent attorneys acceptable to Lender and to the Rating
Agencies. Lender will reimburse Borrower for any third party costs which
Borrower reasonably incurs in connection with obtaining such auditors’ letters
or opinions of counsel.

 

Rider to Master Multifamily Loan and Security Agreement

Cooperation with Rating Agencies and Investors

   Page 1



--------------------------------------------------------------------------------

  (d)

Borrower will cause its counsel to render opinions, which may be relied upon by
Lender, the Rating Agencies and their respective counsel, agents and
representatives, as to nonconsolidation or any other opinion customary in
securitization transactions with respect to the Mortgaged Property and Borrower
and its Affiliates, which counsel and opinions must be satisfactory to Lender in
Lender’s Discretion and be reasonably satisfactory to the Rating Agencies.
Lender will reimburse Borrower for any third party costs which Borrower
reasonably incurs in connection with obtaining such opinions of Borrower’s
counsel.

 

  (e)

Borrower will execute such amendments to the Loan Documents and organizational
documents, establish and fund the Replacement Reserve Fund, if any, and complete
any Repairs, if any, as may be requested by Lender or by the Rating Agencies or
otherwise to effect the Secondary Market Transaction; provided, however, that
the Borrower will not be required to modify or amend any Loan Document if such
modification or amendment would (i) change the interest rate, the stated
maturity or the amortization of principal set forth in the Note, or (ii) modify
or amend any other material economic term of the Loan.

 

B.

The following definitions are added to Article XII:

“Provided Information” means the information provided by Borrower as required by
Section 11.14 (a), (b) and (c).

“Securities” means single or multi-class securities.

 

Rider to Master Multifamily Loan and Security Agreement

Cooperation with Rating Agencies and Investors

   Page 2



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

ADDITIONAL PROVISIONS – SALE OR SECURITIZATION OF LOAN

(Revised 8-1-2018)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 11.13 is deleted and replaced with the following:

 

  11.13

Lender’s Rights to Sell or Securitize. Borrower acknowledges that Lender, and
each successor to Lender’s interest, may (without prior Notice to Borrower or
Borrower’s prior consent), sell or grant participations in the Loan (or any part
of the Loan), sell or subcontract the servicing rights related to the Loan,
securitize the Loan or place the loan in a trust. Borrower agrees to cooperate
with all reasonable requests of Lender in connection with any of the foregoing
including taking the following actions and causing Guarantor to take the actions
specified in Sections 11.13(c) through (e):

 

  (a)

Executing any financing statements or other documents deemed necessary by Lender
or its transferee to create, perfect or preserve the rights and interest to be
acquired by such transferee.

 

  (b)

Delivering revised organizational documents and executed amendments to the Loan
Documents satisfactory to required by the Rating Agencies (provided no such
amendment shall revise any economic term of the Loan).

 

  (c)

Providing updated Borrower and Guarantor financial information. with appropriate
verification through auditors’ letters for Borrower’s financial information, if
required. (If Lender requires that Borrower’s updated financial information be
accompanied by appropriate verification through auditors’ letters, then Lender
will reimburse Borrower for the costs which Borrower reasonably incurs in
connection with obtaining such auditors’ letters.)

 

  (d)

Providing updated information on all litigation proceedings affecting any
Individual Borrower or any Borrower Principal, any Facility Operator, or any
Property Manager, as to the extent required in Section 6.16.

 

  (e)

Reviewing all information that Lender may require for Lender’s Disclosure
Documents, regarding any of the following:

 

  (i)

Borrower.

 

  (ii)

SPE Equity Owner.

 

  (iii)

Guarantor.

 

Rider to Master Multifamily Loan and Security Agreement

Additional Provisions – Sale or Securitization of Loan

   Page 1



--------------------------------------------------------------------------------

  (iv)

Affiliates of any Borrower, SPE Equity Owner, or Guarantor.

 

  (v)

any Property Manager.

 

  (vi)

any Facility Operator.

 

  (vii)

Mortgaged any Individual Property.

 

  (f)

Providing a mortgagor estoppel regarding any information provided by Borrower,
Borrower Principals, or any Facility Operator in connection with the Loan,
including the information specified in this Section.

 

  (g)

Entering into an indemnification agreement with Lender and any underwriters of
any Securitization that includes the Loan confirming Borrower’s indemnification
obligations under this Loan Agreement and with respect to any additional
information provided to Lender pursuant to this Section.

Notwithstanding anything set forth above in this Section 11.13, Borrower will
not be required to execute any document that changes the interest rate, the
stated maturity date or the amortization of principal set forth in the Note, or
that modifies or amends any essential economic terms of the Loan.

 

Rider to Master Multifamily Loan and Security Agreement

Additional Provisions – Sale or Securitization of Loan

   Page 2



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

REPAIR RESERVE FUND

(Revised 8-1-2018 - modified)

APPLIES TO THE FOLLOWING PROPERTIES ONLY:

THE COURTYARD AT LAKEWOOD

DURHAM REGENT

THE FOUNTAINS AT HIDDEN LAKES

GRASSLANDS ESTATES

HIDDEN LAKES

LODGE AT COLD SPRING

PARKWOOD ESTATES

VENTURA PLACE

VILLAGE GATE

WALNUT WOODS

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 4.03 is deleted and replaced with the following:

 

  4.03

Repair Reserve Fund.

 

  (a)

Deposits to Repair Reserve Fund. Lender and Borrower acknowledge that Borrower
has established the Repair Reserve Fund by depositing the Repair Reserve Deposit
with Lender on the date of this Loan Agreement, and that Borrower must complete
the Repairs required pursuant to Section 6.14. Notwithstanding anything in this
Section 4.03(a) to the contrary, if Borrower receives the UST Remediation
Notice, Borrower will be required to deposit the UST Remediation Deposit as set
forth in Section 4.03(h).

Funds held in the Repair Reserve Fund may be specifically allocated by Lender to
one or more Individual Properties and/or specific projects at such Individual
Properties as set forth in Exhibit C. Lender may, but shall not be obligated to,
reallocate such funds in the Repair Reserve Fund between Individual Properties
and/or projects at such Individual Properties, as Lender may determine in its
sole and absolute discretion.

 

  (b)

Costs Charged by Lender.

 

  (i)

If Lender, in Lender’s Discretion, retains a professional inspection engineer or
other qualified third party to inspect any Repairs pursuant to the terms of
Section 6.06, Lender may charge Borrower an amount sufficient to pay all
reasonable costs and expenses charged by such third party inspector.

 

Rider to Master Multifamily Loan and Security Agreement

Repair Reserve Fund

   Page 1



--------------------------------------------------------------------------------

  (ii)

Lender will be entitled, but not obligated, to deduct from the Repair Reserve
Fund the costs and expenses set forth in Section 4.03(b)(i). Lender will be
entitled to charge Borrower for such costs and expenses and Borrower will pay
the amount of such item(s) to Lender immediately within five (5) Business Days
after Notice from Lender to Borrower of such charge(s).

 

  (iii)

If there are insufficient funds to pay for the costs and expenses set forth in
Section 4.03(b)(i), then Lender will be entitled to charge Borrower for the
costs and expenses specified in Section 4.03(b)(i), and Borrower will pay the
amount of such item(s) to Lender immediately within five (5) Business Days after
Notice from Lender to Borrower of such charge(s).

 

  (c)

Insufficient Amount in Repair Reserve Fund. If Lender determines, in Lender’s
Discretion that the money in the Repair Reserve Fund is insufficient to pay for
the Repairs, Lender will provide Borrower with Notice of such insufficiency, and
as soon as possible (but in no event later than 20 days after such Notice)
Borrower will pay to Lender an amount, in cash, equal to such deficiency, which
Lender will deposit in the Repair Reserve Fund.

 

  (d)

Disbursements of Repair Reserve Fund.

 

  (i)

Disbursement. From time to time, as construction and completion of the Repairs
progresses, upon Borrower’s submission of a Repair Disbursement Request in the
form attached to this Loan Agreement as Exhibit D, each of which Repair
Disbursement Request must specify the applicable Individual Property to which it
relates, and provided that no Event of Default has occurred and no condition
exists which but for the passage of time or giving of Notice, or both, would
constitute an Event of Default, Lender will make disbursements from the Repair
Reserve Fund for payment or reimbursement of the actual costs of the Repairs. In
connection with each disbursement, Borrower will take each of the following
actions:

 

  (A)

Sign Borrower’s Repair Disbursement Request.

 

  (B)

Include with each Repair Disbursement Request a report setting out the progress
of the Repairs and any other reports or information relating to the construction
of the Repairs that may be reasonably requested by Lender.

 

  (C)

Include with each Repair Disbursement Request copies of any applicable invoices
and/or bills and appropriate lien waivers for the prior period for which
disbursement was made, executed by all contractors and suppliers supplying labor
or materials for the Repairs.

 

Rider to Master Multifamily Loan and Security Agreement

Repair Reserve Fund

   Page 2



--------------------------------------------------------------------------------

  (D)

Include with each Repair Disbursement Request, a report prepared by the
professional engineer employed by Lender as to the status of the Repairs, unless
Lender has waived this requirement in writing.

 

  (E)

Include with each Repair Disbursement Request, Borrower’s written representation
and warranty that the Repairs as completed to the applicable stage do not
violate any laws, ordinances, rules or regulations, or building setback lines or
restrictions, applicable to the Mortgaged applicable Individual Property.

Except for the final Repair Disbursement Request, no Repair Disbursement Request
may be for an amount less than the Minimum Repair Disbursement Request Amount.

 

  (ii)

Conditions Precedent. Lender will not be obligated to make any disbursement from
the Repair Reserve Fund to or for the benefit of Borrower unless at the time of
such Repair Disbursement Request all of the following conditions exist:

 

  (A)

There exists no condition, event or act that would constitute a default (with or
without Notice and/or lapse of time) under this Loan Agreement or any other Loan
Document.

 

  (B)

Borrower is in full compliance with the provisions of this Loan Agreement, the
other Loan Documents and any request or demand by Lender permitted by this Loan
Agreement.

 

  (C)

No lien or claim based on furnishing labor or materials has been recorded, filed
or asserted against the Mortgagedany applicable Individual Property, unless
Borrower has properly provided bond or other security against loss in accordance
with applicable law.

 

  (D)

All licenses, permits, and approvals of any Governmental Authority required for
the Repairs as completed to the applicable stage have been obtained and
submitted to Lender upon Lender’s request.

 

  (iii)

Reporting Requirements; Completion. Prior to the applicable Completion Date,
Borrower will deliver to Lender, in addition to the information required by
Section 4.03(d)(i) above, all of the following:

 

  (A)

Contractor’s Certificate. If required by Lender, a certificate signed by each
major contractor and supplier of materials, as reasonably determined by Lender,
engaged to provide labor or materials for the Repairs, specifying the Individual
Property at which such Repairs were completed, to the effect that such
contractor or supplier has been paid in full for all work completed and that the
portion of the Repairs provided by such contractor or supplier has

 

Rider to Master Multifamily Loan and Security Agreement

Repair Reserve Fund

   Page 3



--------------------------------------------------------------------------------

  been fully completed in accordance with the plans and specifications (if any)
provided to it by Borrower and that such portion of the Repairs is in compliance
with all applicable building codes and other rules and regulations promulgated
by any applicable regulatory authority or Governmental Authority.

 

  (B)

Borrower’s Certificate. A certificate specifying the Individual Property at
which the Repairs were completed, signed by Borrower to the effect that the
Repairs have been fully paid for and that all money disbursed from the Repair
Reserve Fund has been used for the Repairs and no claim exists against Borrower
or against the Mortgagedapplicable Individual Property out of which a lien based
on furnishing labor or material exists or might ripen. Borrower may except from
the certificate described in the preceding sentence any claim(s) that Borrower
intends to contest, provided that any such claim is described in Borrower’s
certificate and Borrower certifies to Lender that the money in the Repair
Reserve Fund is sufficient to make payment of the full amount which might in any
event be payable in order to satisfy such claim(s). If required by Lender,
Borrower also must certify to Lender that the Repairs are in compliance with all
applicable building codes and zoning ordinances.

 

  (C)

Engineer’s Certificate. If required by Lender, a certificate specifying the
Individual Property at which the Repairs were completed, signed by the
professional engineer employed by Lender to the effect that the Repairs have
been completed in a good and workmanlike manner in compliance with the Repair
Schedule of Work and all applicable building codes, zoning ordinances and other
rules and regulations promulgated by applicable regulatory or Governmental
Authorities.

 

  (D)

Other Certificates. Any other certificates of approval, acceptance or compliance
required by Lender from any Governmental Authority having jurisdiction over the
Mortgagedapplicable Individual Property and the Repairs.

 

  (iv)

Inspection. Prior to and as a condition of the final disbursement of funds from
the Repair Reserve Fund, Lender will have the right to inspect or cause the
Repairs and Improvements to be inspected in accordance with the terms of
Section 6.06(a), to determine whether all interior and exterior Repairs have
been completed in a manner acceptable to Lender accordance with this
Section 4.03.

 

Rider to Master Multifamily Loan and Security Agreement

Repair Reserve Fund

   Page 4



--------------------------------------------------------------------------------

  (v)

Indirect and Excess Disbursements from Repair Reserve Fund. Lender, in its sole
and absolute discretion, is authorized to hold, use and disburse funds from the
Repair Reserve Fund to pay any and all costs, charges and expenses whatsoever
and howsoever incurred or required in connection with the construction and
completion of the Repairs, or, if an Event of Default has occurred and is
continuing, in the payment or performance of any obligation of Borrower to
Lender. If Lender, for purposes specified in this Section 4.03, elects to pay
any portion of the money in the Repair Reserve Fund to parties other than
Borrower, then Lender may do so, at any time and from time to time, and the
amount of advances to which Borrower will be entitled under this Loan Agreement
will be correspondingly reduced.

 

  (vi)

Repair Schedule of Work. All disbursements from the Repair Reserve Fund will be
limited to the costs of those items set forth on the Repair Schedule of Work.
Without the prior written consent of Lender, Borrower will not make any payments
from the Repair Reserve Fund other than for the costs of those items set forth
on the Repair Schedule of Work or alter the Repair Schedule of Work.

 

  (e)

Termination of Repair Reserve Fund. The provisions of this Section 4.03 will
cease to be effective upon the completion of the Repairs in accordance with this
Loan Agreement to Lender’s satisfaction the terms of this Section 4.03 and the
full disbursement by Lender of the Repair Reserve Fund. If there are funds
remaining in the Repair Reserve Fund after the Repairs have been completed in
accordance with this Loan Agreement, and provided no Event of Default has
occurred and is continuing under this Loan Agreement or under any of the other
Loan Documents, and no condition exists which but for the passage of time or
giving of Notice, or both, would constitute an Event of Default, such funds
remaining in the Repair Reserve Fund will be refunded by Lender to Borrower.

 

  (f)

Right to Complete Repairs. If Borrower abandons or fails to proceed diligently
with the Repairs or otherwise, or there exists an Event of Default under this
Loan Agreement, Lender will have the right (but not the obligation) to enter
upon the Mortgagedapplicable Individual Property and take over and cause the
completion of the Repairs. Any contracts entered into or indebtedness incurred
upon the exercise of such right may be in the name of Borrower, and Lender is
irrevocably appointed the attorney in fact of Borrower, such appointment being
coupled with an interest, to enter into such contracts, incur such obligations,
enforce any contracts or agreements made by or on behalf of Borrower (including
the prosecution and defense of all actions and proceedings in connection with
the Repairs and the payment, settlement, or compromise of all claims for
materials and work performed in connection with the Repairs) and do any and all
things necessary or proper to complete the Repairs including signing Borrower’s
name to any contracts and documents as may be deemed necessary by Lender. In no
event will Lender be required to expend its own funds to complete the Repairs,
but Lender may, in Lender’s sole and absolute discretion, advance such funds.
Any funds advanced will be added to the Indebtedness, secured by theeach

 

Rider to Master Multifamily Loan and Security Agreement

Repair Reserve Fund

   Page 5



--------------------------------------------------------------------------------

  Security Instrument and payable to Lender by Borrower in accordance with the
provisions of the Loan Documents pertaining to the protection of Lender’s
security and advances made by Lender. Borrower waives any and all claims it may
have against Lender for materials used, work performed or resultant damage to
the Mortgaged applicable Individual Property, except as the result of the gross
negligence or willful misconduct of Lender.

 

  (g)

Completion of Repairs. Lender’s disbursement of monies in the Repair Reserve
Fund or other acknowledgment of completion of any Repair in a manner
satisfactory to Lender will not be deemed a certification by Lender that the
Repair has been completed in accordance with applicable building, zoning or
other codes, ordinances, statutes, laws, regulations or requirements of any
Governmental Authority. Borrower will at all times have the sole responsibility
for insuring that all Repairs are completed in accordance with all such
governmental requirements.

 

  (h)

.Tightness Testing Applicable to Village Gate.

 

  (i)

Borrower must deliver the results of the Tightness Testing to Lender for its
review by the Tightness Testing Completion Date.

 

  (ii)

If Lender determines in Lender’s Discretion that the Tightness Testing does not
indicate the necessity for UST Remediation, Borrower’s obligations under this
Section 4.03(h) will terminate. Such termination will not modify or diminish any
other obligations of Borrower for any other Repairs under this Section 4.03.

 

  (iii)

If Lender determines in Lender’s Discretion that the Tightness Testing indicates
that the UST is not structurally intact, Lender will provide Borrower with a UST
Remediation Notice.

 

  (iv)

No later than 30 days after the date of the UST Remediation Notice:

 

  (A)

Borrower must provide Lender with a signed, binding fixed price UST remediation
contract with a qualified service provider; and

 

  (B)

Borrower must pay the UST Remediation Deposit to Lender. Lender will place the
UST Remediation Deposit in the Repair Reserve Fund to be disbursed in accordance
with the terms of this Section 4.03.

 

  (v)

Borrower must complete the UST Remediation by the UST Remediation Completion
Date.

 

Rider to Master Multifamily Loan and Security Agreement

Repair Reserve Fund

   Page 6



--------------------------------------------------------------------------------

  (vi)

If UST Remediation is required, the Repair Schedule of Work contained in Exhibit
C will be deemed automatically amended to add the required UST Remediation and
the UST Remediation Completion Date and such UST Remediation and UST Remediation
Completion Date will be considered Repairs as if originally part of the Repair
Schedule of Work attached as an exhibit to this Loan Agreement. However, at
Lender’s option, in Lender’s Discretion, Borrower will enter into a formal
amendment to the Repair Schedule of Work to more fully set forth the UST
Remediation and the UST Remediation Completion Date.

 

  (vii)

When the UST Remediation is completed, Borrower must provide a written
certification from a qualified environmental consultant, as determined by Lender
in Lender’s Discretion, that the UST Remediation has been satisfactorily
completed.

 

  (viii)

Borrower acknowledges and agrees that, if the Tightness Testing indicates that
the UST is not structurally intact, does not achieve a passing result or is not
considered “tight”, such condition shall constitute a Prohibited Activity or
Condition, and that the UST Remediation constitutes required Remedial Work under
Section 6.12.

 

  (i)

Failure to Remove Existing Code Violations by Termination Date; Best Efforts

 

  (A)

If Borrower has not removed all Existing Code Violations of record by the
Termination Date, Borrower must provide Lender with evidence of the following:

 

  (i)

All work associated with the Existing Code Violations has been fully completed
in accordance with the requirements of this Loan Agreement.

 

  (ii)

Borrower has diligently pursued having all Existing Code Violations removed of
record.

 

  (iii)

The failure to have the Existing Code Violations removed of record is solely due
to inaction by the municipality or other events beyond the control of Borrower
and is not the result of Borrower’s failure to use its Best Efforts to have the
Existing Code Violations removed of record.

 

  (B)

So long as Borrower quarterly provides Lender with evidence that it is using its
Best Efforts to remove all Existing Code Violations of record, it will not be an
Event of Default and Borrower will not be required to obtain an extension of the
Termination Date, whether written or otherwise if municipal processing delays
prevent Borrower from removing all Existing Code Violations of record.

 

Rider to Master Multifamily Loan and Security Agreement

Repair Reserve Fund

   Page 7



--------------------------------------------------------------------------------

  (j)

Outstanding Food Permits. As of the Effective Date, Borrower has received
confirmation of approval for, but has not received or provided Lender with, the
issued renewal food licenses (the “Renewal Food Licenses”) for Arlington Plaza,
Cherry Laurel, Dogwood Estates, Pinewood Hills, Pioneer Valley Lodge and
Uffelman Estates. The failure to have the Renewal Food Licenses is solely due to
inaction by the municipality or other events beyond the control of Borrower and
is not the result of Borrower’s failure to use its Best Efforts to have the
Renewal Food Licenses as of the effective date. Borrower shall exercise Best
Efforts to obtain and deliver to Lender copies of the Renewal Food Licenses on
or before January 10, 2019. So long as Borrower quarterly provides Lender with
evidence that it is using its Best Efforts to obtain the Renewal Food Licenses,
the failure to have the Renewal Food Licenses will not be an Event of Default
hereunder.

 

  B.

The following definitions are added to Article XII:

“Best Efforts” means that Borrower has provided Lender with evidence of written
correspondence and a log of telephone contacts including the date of the call
and the person contacted within the applicable Government Authority.

“Existing Code Violations” means the violations as set forth in the Repair
Schedule of Work attached as Exhibit C.

“Minimum Repair Disbursement Request Amount” means $5,000.00.

“Repair Disbursement Request” means Borrower’s written requests to Lender in the
form attached as Exhibit D for the disbursement of money from the Repair Reserve
Fund pursuant to Article IV.

“Repair Reserve Deposit” means $[____________]. See Exhibit R for a list of
property specific Repair Reserve Deposits.

“Repair Reserve Disbursement Period” means, with respect to each Individual
Property, the interval between disbursements from the Repair Reserve Fund, which
interval will be no shorter than once a month during the term of this Loan
Agreement.

“Repair Reserve Fund” means the account which may be established by this Loan
Agreement into which the Repair Reserve Deposit is deposited.

 

Rider to Master Multifamily Loan and Security Agreement

Repair Reserve Fund

   Page 8



--------------------------------------------------------------------------------

“Repair Schedule of Work” means the Repair Schedule of Work attached as Exhibit
C.

“Termination Date” means 180 days after the date of this Loan Agreement.

“Tightness Testing” mans the testing of the underground storage tank currently
located at Village Gate to determine if such tank is structurally intact or
“tight.”

“Tightness Testing Completion Date” means the date that is 180 days after the
date of this Loan Agreement, or such other later date if extended by Lender in
writing.

“UST Remediation” means remediation that is necessary in order for the
underground storage tank currently located at Village Gate to be deemed
structurally intact or “tight.”

“UST Remediation Completion Date” means the date that is 180 days after the date
of the UST Remediation Notice, or such other later date if extended by Lender in
writing.

“UST Remediation Deposit” means an amount equal to the amount necessary for the
UST Remediation plus 50% of such amount.

“UST Remediation Notice” means a Notice from Lender to Borrower that Lender has
determined that UST Remediation is necessary.

“UST Repairs” means collectively, Tightness Testing, and UST Remediation, as
applicable.

 

Rider to Master Multifamily Loan and Security Agreement

Repair Reserve Fund

   Page 9



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

REPLACEMENT RESERVE FUND – IMMEDIATE DEPOSITS

(Revised 8-1-2018)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 4.04 is deleted and replaced with the following:

 

  4.04

Replacement Reserve Fund.

 

  (a)

Deposits to Replacement Reserve Fund. On the Closing Date, the parties will
establish the Replacement Reserve Fund and Borrower will pay the Initial Deposit
to Lender for deposit into the Replacement Reserve Fund. Commencing on the date
the first installment of principal and/or interest is due under the Note and
continuing on the same day of each successive month until the Loan is paid in
full, Borrower will pay the Monthly Deposit to Lender for deposit into the
Replacement Reserve Fund, together with its regular monthly payments of
principal and/or interest as required by the Note. A transfer of funds into the
Replacement Reserve Fund from the Repair Reserve Fund, pursuant to the terms of
Section 4.03(e), if applicable, will not alter or reduce the amount of any
deposits to the Replacement Reserve Fund.

Funds held in the Replacement Reserve Fund may be specifically allocated by
Lender to one or more Individual Properties and/or specific items at such
Individual Properties as Lender may determine or require. Lender may, but shall
not be obligated to, reallocate such funds in the Replacement Reserve Fund
between Individual Properties and/or items at such Individual Properties, as
Lender may determine in its sole and absolute discretion.

 

  (b)

Costs Charged by Lender.

 

  (i)

If Lender, in Lender’s Discretion, retains a professional inspection engineer or
other qualified third party to inspect any Capital Replacements pursuant to the
terms of Section 6.06, Lender may charge Borrower an amount sufficient to pay
all reasonable costs and expenses charged by such third party inspector.

 

  (ii)

If there are sufficient funds in Replacement Reserve Fund, Lender will be
entitled, but not obligated, to deduct from the Replacement Reserve Fund the
costs and expenses set forth in Section 4.04(b)(i). Lender will be entitled to
charge Borrower for such costs and expenses and Borrower will pay the amount of
such item(s) to Lender immediately after Notice from Lender to Borrower of such
charge(s).

 

Rider to Master Multifamily Loan and Security Agreement

Replacement Reserve Fund – Immediate Deposits

   Page 1



--------------------------------------------------------------------------------

  (iii)

If there are insufficient funds in the Replacement Reserve Fund, then Lender
will be entitled to charge Borrower for the costs and expenses specified in
Section 4.04(b)(i), and Borrower will pay the amount of such item(s) to Lender
immediately after Notice from Lender to Borrower of such charge(s).

 

  (c)

Adjustments to Replacement Reserve Fund. If the initial term of the Loan is
greater than 120 months, then the following provisions will apply:

 

  (i)

Lender reserves the right to adjust the amount of the Monthly Deposit based on
Lender’s assessment of the physical condition of the Mortgagedany Individual
Property, however, Lender will not make such an adjustment prior to the date
that is 120 months after the first installment due date, nor more frequently
than every 10 years thereafter during the term of the Loan.

 

  (ii)

Borrower will pay the cost of any assessment required by Lender pursuant to
Section 4.04(c)(i) to Lender immediately after Notice from Lender to Borrower of
such charge.

 

  (iii)

Upon Notice from Lender or Loan Servicer, Borrower will begin paying the Revised
Monthly Deposit on the first monthly payment date that is at least 30 days after
the date of Lender’s or Loan Servicer’s Notice. If Lender or Loan Servicer does
not provide Borrower with Notice of a Revised Monthly Deposit, Borrower will
continue to pay the Monthly Deposit or the Revised Monthly Deposit then in
effect.

 

  (d)

Insufficient Amount in Replacement Reserve Fund. If Borrower requests
disbursement from the Replacement Reserve Fund for a Capital Replacement in
accordance with this Loan Agreement in an amount which exceeds the amount on
deposit in the Replacement Reserve Fund, Lender will disburse to Borrower only
the amount on deposit in the Replacement Reserve Fund. Borrower will pay all
additional amounts required in connection with any such Capital Replacement from
Borrower’s own funds.

 

  (e)

Reserved.

 

  (f)

Reserved.

 

  (g)

Disbursements from Replacement Reserve Fund.

 

Rider to Master Multifamily Loan and Security Agreement

Replacement Reserve Fund – Immediate Deposits

   Page 2



--------------------------------------------------------------------------------

  (i)

Requests for Disbursement. Lender will disburse funds from the Replacement
Reserve Fund as follows:

 

  (A)

Borrower’s Request. If Borrower determines, at any time or from time to time,
that a Capital Replacement is necessary or desirable, Borrower will perform such
Capital Replacement and request from Lender, in writing, reimbursement for such
Capital Replacement. Borrower’s request for reimbursement will include (1) a
detailed description of the Capital Replacement performed including the
Individual Property at which such Capital Replacement was performed, together
with evidence, satisfactory to Lender, that the cost of such Capital Replacement
has been paid, and (2) if required by Lender, lien waivers from each contractor
and material supplier supplying labor or materials for such Capital Replacement.

 

  (B)

Lender’s Request. If Lender reasonably determines at any time or from time to
time, that a Capital Replacement is necessary for the proper maintenance of the
Mortgagedany Individual Property, it will so notify Borrower, in writing,
requesting that Borrower obtain and submit to Lender bids for all labor and
materials required in connection with such Capital Replacement. Borrower will
submit such bids and a time schedule for completing each Capital Replacement to
Lender within 30 days after Borrower’s receipt of Lender’s Notice. Borrower will
perform such Capital Replacement and request from Lender, in writing,
reimbursement for such Capital Replacement. Borrower’s request for reimbursement
will include (1) a detailed description of the Capital Replacement performed,
including the Individual Property at which such Capital Replacement was
performed, together with evidence, satisfactory to Lender, that the cost of such
Capital Replacement has been paid, and (2) if required by Lender, lien waivers
from each contractor and material supplier supplying labor or materials for such
Capital Replacement.

 

  (ii)

Conditions Precedent. Disbursement from the Replacement Reserve Fund will be
made no more frequently than once every Replacement Reserve Disbursement Period
and, except for the final disbursement, no disbursement will be made in an
amount less than the Minimum Replacement Disbursement Request Amount.
Disbursements will be made only if the following conditions precedent have been
satisfied, as determined by Lender in Lender’s Discretion:

 

Rider to Master Multifamily Loan and Security Agreement

Replacement Reserve Fund – Immediate Deposits

   Page 3



--------------------------------------------------------------------------------

  (A)

Each Capital Replacement has been performed and/or installed on the applicable
Individual Property in a good and workmanlike manner with suitable materials (or
in the case of a partial disbursement, performed and/or installed on the
Mortgagedapplicable Individual Property to an acceptable stage), in accordance
with good building practices and all applicable laws, ordinances, rules and
regulations, building setback lines and restrictions applicable to the
Mortgagedapplicable Individual Property, and has been paid for by Borrower as
evidenced by copies of all applicable paid invoices or bills submitted to Lender
by Borrower at the time Borrower requests disbursement from the Replacement
Reserve Fund.

 

  (B)

There is no condition, event or act that would constitute a default (with or
without Notice and/or lapse of time).

 

  (C)

No Lien or claim based on furnishing labor or materials has been recorded, filed
or asserted against the Mortgagedapplicable Individual Property, unless Borrower
has properly provided a bond or other security against loss in accordance with
applicable law.

 

  (D)

All licenses, permits and approvals of any Governmental Authority required for
the Capital Replacement as completed to the applicable stage have been obtained
and submitted to Lender upon Lender’s request.

 

  (h)

Right to Complete Capital Replacements. If Borrower abandons or fails to proceed
diligently with any Capital Replacement in a timely fashion or an Event of
Default occurs and continues under this Loan Agreement for 30 days after Notice
of such failure by Lender to Borrower, Lender will have the right (but not the
obligation) to enter upon the Mortgagedapplicable Individual Property and take
over and cause the completion of such Capital Replacement. However, no such
Notice or cure period will apply in the case of such failure which could, in
Lender’s sole and absolute discretion, absent immediate exercise by Lender of a
right or remedy under this Loan Agreement, result in harm to Lender, tenants or
third parties or impairment of the security given under this Loan Agreement,
theany Security Instrument or any other Loan Document. Any contracts entered
into or indebtedness incurred upon the exercise of such right may be in the name
of Borrower, and Lender is irrevocably appointed the attorney in fact for
Borrower, such appointment being coupled with an interest, to enter into such
contracts, incur such obligations, enforce any contracts or agreements made by
or on behalf of Borrower (including the prosecution and defense of all actions
and proceedings in connection with the Capital Replacement

 

Rider to Master Multifamily Loan and Security Agreement

Replacement Reserve Fund – Immediate Deposits

   Page 4



--------------------------------------------------------------------------------

  and the payment, settlement or compromise of all bills and claims for
materials and work performed in connection with the Capital Replacement) and do
any and all things necessary or proper to complete any Capital Replacement,
including signing Borrower’s name to any contracts and documents as may be
deemed necessary by Lender. In no event will Lender be required to expend its
own funds to complete any Capital Replacement, but Lender may, in Lender’s
Discretion, advance such funds. Any funds advanced will be added to the
Indebtedness, secured by theeach Security Instrument and payable to Lender by
Borrower in accordance with the provisions of the Note, this Loan Agreement,
theeach Security Instrument and any other Loan Document pertaining to the
protection of Lender’s security and advances made by Lender.

 

  (i)

Completion of Capital Replacements. Lender’s disbursement of monies from the
Replacement Reserve Fund or other acknowledgment of completion of any Capital
Replacement in a manner satisfactory to Lender in Lender’s Discretion will not
be deemed a certification by Lender that the Capital Replacement has been
completed in accordance with applicable building, zoning or other codes,
ordinances, statutes, laws, regulations or requirements of any Governmental
Authority. Borrower will at all times have the sole responsibility for ensuring
that all Capital Replacements are completed in accordance with all such
requirements of any Governmental Authority.

 

  (j)

Reserved.

 

  (k)

Reserved.

 

B.

The following definitions are added to Article XII:

“Initial Deposit” means $0.00.

“Minimum Replacement Disbursement Request Amount” means $7,500.00.

“Monthly Deposit” means $[____________________]. See Exhibit R for the property
specific Monthly Deposit.

“Replacement Reserve Deposit” means the Initial Deposit, the Monthly Deposit
and/or the Revised Monthly Deposit, as appropriate.

“Replacement Reserve Disbursement Period” means, with respect to each Individual
Property, the interval between disbursements from the Replacement Reserve Fund,
which interval will be no shorter than once a quarter.

“Replacement Reserve Fund” means the account established pursuant to this Loan
Agreement to defray the costs of Capital Replacements.

 

Rider to Master Multifamily Loan and Security Agreement

Replacement Reserve Fund – Immediate Deposits

   Page 5



--------------------------------------------------------------------------------

“Revised Monthly Deposit” means the adjusted amount per month that Lender
determines Borrower must deposit in the Replacement Reserve Fund following any
adjustment determination by Lender pursuant to Section 4.04(c).

 

Rider to Master Multifamily Loan and Security Agreement

Replacement Reserve Fund – Immediate Deposits

   Page 6



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

RECYCLED BORROWER

(Revised 4-19-2018)

APPLIES TO ALL PROPERTIES EXCEPT THE FOLLOWING:

DURHAM REGENT

JORDAN OAKS

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 5.40 is replaced with the following:

 

  5.40

Recycled Borrower.

 

  (a)

Underwriting Representations. Borrower represents that as of the date of this
Loan Agreement, each of the following is true:

 

  (i)

Borrower is and always has been duly formed, validly existing, and in good
standing in the state of its formation and in all other jurisdictions where it
is qualified to do business.

 

  (ii)

(a) Borrower is not now, nor has it ever been, party to any lawsuit,
arbitration, summons, or legal proceeding that is not covered by insurance
(subject to applicable deductibles) and is still pending or that resulted in a
judgment against it that has not been paid in full, and (b) or that resulted in
a judgment against it that has not been paid in full except those being
contested in good faith by appropriate proceedings in accordance with the terms
of the Loan Agreement set forth in Schedule 3 attached to this Loan Agreement,
and (c) there are no liens of any nature against Borrower except for tax liens
not yet due it except for (A) tax liens not yet due or (B) those liens which are
being contested in good faith and by appropriate proceedings in accordance with
the terms of this Loan Agreement as set forth in Schedule 4 attached to this
Loan Agreement; provided, however, that with respect to all matters disclosed on
such Schedules 3 and 4, it has either (w) paid all amounts being contested in
full subject to the outcome of the applicable proceeding; (x) bonded over all
amounts being contested; (y) set aside amounts in its cash reserves to pay all
contested amounts in full if unsuccessful in such proceeding (including any
insurance deductible); or (z) such amounts are fully covered by insurance (items
(w) through (z) are each hereinafter referred to as a “Liability Protection
Act”) or the amounts contested are de minimis.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower

   Page 1



--------------------------------------------------------------------------------

  (iii)

Borrower is in compliance with all laws, regulations, and orders applicable to
it and, except as otherwise disclosed in this Loan Agreement, Borrower and/or
any Operator has received all permits necessary for it to operate Licenses.

 

  (iv)

Borrower is not involved in any dispute with any taxing authority (other than
disputes which are being contested in good faith and by appropriate proceedings
in accordance with the terms of this Loan Agreement as set forth in Schedule 4
attached to this Loan Agreement). With respect to all matters disclosed in
Schedule 4 to this Loan Agreement, it has taken a Liability Protection Act or
the amount contested is de minimis.

 

  (v)

Borrower has paid all taxes which it owes except for taxes (i) not yet due or
(ii) which are being contested in good faith and by appropriate proceedings in
accordance with the terms of this Loan Agreement as set forth in Schedule 5
attached to this Loan Agreement. With respect to all matters disclosed in
Schedule 5 to this Loan Agreement, it has taken a Liability Protection Act or
the amount contested is de minimis.

 

  (vi)

Borrower has never owned any real property other than the Mortgaged Property and
personal property necessary or incidental to its ownership or operation of the
Mortgaged Property and has never engaged in any business other than the leasing,
ownership and, management, operation and maintenance of the Mortgaged Property.

 

  (vii)

Borrower has provided Lender with complete financialoperating statements that
reflect a fair and accurate view of the entity’s financial condition.

 

  (viii)

If required by Lender, Lender has received a current Phase I environmental Site
Assessment for the Mortgaged Property and that Site Assessment has not
identified any recognized environmental conditions that require further
investigation or remediation other than as set forth on Schedule 5 attached to
this Loan Agreement all of which are required by the terms of the Loan
Documents, all of which are (i) de minimis in cost and (ii) being remediated in
accordance with the Loan Documents.

 

  (ix)

Borrower has no material contingent or actual obligations not related to the
Mortgaged Property, or the operation thereof except pursuant to the Loan
AgreementDocuments.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower

   Page 2



--------------------------------------------------------------------------------

  (x)

Each amendment and restatement of Borrower’s organizational documents has been
accomplished in accordance with, and was permitted by, the relevant provisions
of said documents prior to its amendment or restatement from time to time.

 

  (b)

Separateness Representations. Borrower represents, as of the date hereof, that
from the date of its formation, each of the following is true:

 

  (i)

Except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents Borrower has not entered
into any contract or agreement with any Related Party Affiliate, except upon
terms and conditions that are commercially reasonable and substantially similar
to those available in an arm’s-length transaction with an unrelated party.

 

  (ii)

Borrower has paid all of its debts and liabilities from its assets, including
any fair and reasonable allocated portion of shared expenses with Affiliates.

 

  (iii)

Borrower has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence.

 

  (iv)

Borrower has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person.

 

  (v)

Borrower has not had its assets listed as assets on the financial statement of
any other Person; provided, however, Borrower’s assets may have been included in
a consolidated financial statement of its Affiliate if each of the following
conditions is met:

 

  (A)

Appropriate notation was made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s assets and credit were not available to satisfy the debts and other
obligations of such Affiliate or any other Person, except with respect to
co-borrowers under prior financings that have been repaid or otherwise
discharged or that will be repaid or otherwise discharged as of the closing of
the Loan...

 

  (B)

Such assets were also listed on Borrower’s own separate balance sheet.

 

  (vi)

Borrower has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower

   Page 3



--------------------------------------------------------------------------------

  (vii)

Borrower has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party Affiliate).

 

  (viii)

Borrower has corrected any known misunderstanding regarding its status as a
separate entity.

 

  (ix)

Borrower has conducted all of its business and held all of its assets in its own
name.

 

  (x)

Borrower has not identified itself or any of its affiliates as a division or
part of the other.

 

  (xi)

Borrower has maintained and used, to the extent applicable, separate stationery,
invoices and checks bearing its own name and not bearing the name of any other
entity unless such entity is clearly designated as being Borrower’s agent.

 

  (xii)

Borrower has not commingled its assets with those of any other Person and has
held all of its assets in its own name, except with respect to co-borrowers
under prior financings that have been repaid or otherwise discharged or that
will be repaid or otherwise discharged as of the closing of the Loan..

 

  (xiii)

Borrower has not guaranteed or become obligated for the debts of any other
Person, except with respect to co-borrowers under prior financings that have
been repaid or otherwise discharged or that will be repaid or otherwise
discharged as of the closing of the Loan..

 

  (xiv)

Borrower has not held itself out as being responsible for the debts or
obligations of any other Person, except with respect to co-borrowers under prior
financings that have been repaid or otherwise discharged or that will be repaid
or otherwise discharged as of the closing of the Loan..

 

  (xv)

Borrower has allocated fairly and reasonably any overhead expenses that have
been shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party Affiliate.

 

  (xvi)

Borrower has not pledged its assets to secure the obligations of any other
Person, except with respect to co-borrowers under prior financings that have
been repaid or otherwise discharged or that will be repaid or otherwise
discharged as of the closing of the Loan...

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower

   Page 4



--------------------------------------------------------------------------------

  (xvii)

Borrower has maintained adequate capital in light of its contemplated business
operations; provided, however, the aforementioned shall not be deemed to require
any direct or indirect member of Borrower to contribute additional capital to
Borrower.

 

  (xviii)

Borrower has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds.

 

  (xix)

Borrower has not owned any subsidiary or any equity interest in any other
entity.

 

  (xx)

Borrower has not incurred any indebtedness that is still outstanding other than
Indebtedness that is permitted under the Loan Documents(except with respect to
co-borrowers under prior financings that have been repaid or otherwise
discharged or that will be repaid or otherwise discharged as of the closing of
the Loan).

 

  (xxi)

Borrower has not had any of its obligations guaranteed by an Affiliate or other
Related Party Affiliate, except for guaranteeswith respect to co-borrowers under
prior financings that have been either releasedrepaid or otherwise discharged
(or that will be repaid or otherwise discharged as a result of the closing of
the Loan, other than obligations under customary environmental indemnities that
survived the satisfaction of such prior financings (but, pursuant to the Phase I
environmental Site Assessment referenced above, such indemnities are de minimis)
or guarantees that are expressly contemplated by the Loan Documents.

 

  (xxii)

None of the tenants holding leasehold interests with respect to the Mortgaged
Property are an Affiliate of Borrower or other Related Party Affiliate.

 

B.

The following definition is added to Article XII:

“Related Party Affiliate” means any of the Borrower’s Affiliates, constituents,
or owners, or any guarantors of any of the Borrower’s obligations or any
Affiliate of any of the foregoing.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower

   Page 5



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

RECYCLED SPE EQUITY OWNER

(Revised 7-12-2016)

APPLIES TO THE FOLLOWING PROPERTIES ONLY:

DURHAM REGENT

JORDAN OAKS

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 5.41 is replaced with the following:

 

  5.41

Recycled SPE Equity Owner.

 

  (a)

Underwriting Representations. Borrower represents that as of the date of this
Loan Agreement, each of the following is true:

 

  (i)

SPE Equity Owner is and always has been duly formed, validly existing, and in
good standing in the state of its formation and in all other jurisdictions where
it is qualified to do business.

 

  (ii)

SPE Equity Owner is not now, nor has it ever been, party to any lawsuit,
arbitration, summons, or legal proceeding that is still pending or that resulted
in a judgment against it that has not been paid in full, and there are no liens
of any nature against SPE Equity Owner except for tax liens not yet due.

 

  (iii)

SPE Equity Owner is in compliance with all laws, regulations, and orders
applicable to it and, except as otherwise disclosed in this Loan Agreement, has
received all permits necessary for it to operate.

 

  (iv)

SPE Equity Owner is not involved in any dispute with any taxing authority.

 

  (v)

SPE Equity Owner has paid all taxes which it owes.

 

  (vi)

SPE Equity Owner has never owned any real property or personal property other
than its [managing member][general partner] interest in the Borrower, and has
never engaged in any business other than its ownership of the [managing
member][general partner] interest in the Borrower.

 

  (vii)

SPE Equity Owner has provided Lender with complete financial statements that
reflect a fair and accurate view of the entity’s financial condition.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled SPE Equity Owner

   Page 1



--------------------------------------------------------------------------------

  (viii)

If required by Lender, Lender has received a current Phase I environmental Site
Assessment for the Mortgaged Property and that Site Assessment has not
identified any recognized environmental conditions that require further
investigation or remediation.

 

  (ix)

SPE Equity Owner has no material contingent or actual obligations not related to
its [managing member][general partner] interest in the Borrower.

 

  (x)

Each amendment and restatement of Borrower’s organizational documents has been
accomplished in accordance with, and was permitted by, the relevant provisions
of said documents prior to its amendment or restatement from time to time.

 

  (b)

Separateness Representations. Borrower represents that, as of the date hereof,
from the date of SPE Equity Owner’s formation, each of the following is true:

 

  (i)

SPE Equity Owner has not entered into any contract or agreement with any Related
Party Affiliate, except upon terms and conditions that are commercially
reasonable and substantially similar to those available in an arm’s-length
transaction with an unrelated party.

 

  (ii)

SPE Equity Owner has paid all of its debts and liabilities from its assets.

 

  (iii)

SPE Equity Owner has done or caused to be done all things necessary to observe
all organizational formalities applicable to it and to preserve its existence.

 

  (iv)

SPE Equity Owner has maintained all of its books, records, financial statements
and bank accounts separate from those of any other Person.

 

  (v)

SPE Equity Owner has not had its assets listed as assets on the financial
statement of any other Person; provided, however, SPE Equity Owner’s assets may
have been included in a consolidated financial statement of its Affiliate if
each of the following conditions is met:

 

  (A)

Appropriate notation was made on such consolidated financial statements to
indicate the separateness of SPE Equity Owner from such Affiliate and to
indicate that SPE Equity Owner’s assets and credit were not available to satisfy
the debts and other obligations of such Affiliate or any other Person.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled SPE Equity Owner

   Page 2



--------------------------------------------------------------------------------

  (B)

Such assets were also listed on SPE Equity Owner’s own separate balance sheet.

 

  (vi)

SPE Equity Owner has filed its own tax returns (except to the extent that it has
been a tax-disregarded entity not required to file tax returns under applicable
law) and, if it is a corporation, has not filed a consolidated federal income
tax return with any other Person.

 

  (vii)

SPE Equity Owner has been, and at all times has held itself out to the public
as, a legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party Affiliate).

 

  (viii)

SPE Equity Owner has corrected any known misunderstanding regarding its status
as a separate entity.

 

  (ix)

SPE Equity Owner has conducted all of its business and held all of its assets in
its own name.

 

  (x)

SPE Equity Owner has not identified itself or any of its affiliates as a
division or part of the other.

 

  (xi)

SPE Equity Owner has maintained and utilized separate stationery, invoices and
checks bearing its own name.

 

  (xii)

SPE Equity Owner has not commingled its assets with those of any other Person
and has held all of its assets in its own name.

 

  (xiii)

SPE Equity Owner has not guaranteed or become obligated for the debts of any
other Person.

 

  (xiv)

SPE Equity Owner has not held itself out as being responsible for the debts or
obligations of any other Person.

 

  (xv)

SPE Equity Owner has allocated fairly and reasonably any overhead expenses that
have been shared with an Affiliate, including paying for office space and
services performed by any employee of an Affiliate or Related Party Affiliate.

 

  (xvi)

SPE Equity Owner has not pledged its assets to secure the obligations of any
other Person and no such pledge remains outstanding except in connection with
the Loan.

(xvii) SPE Equity Owner has maintained adequate capital in light of its
contemplated business operations, provided, however, the aforementioned shall
not be deemed to require any direct or indirect member of SPE Equity Owner to
contribute additional capital to SPE Equity Owner.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled SPE Equity Owner

   Page 3



--------------------------------------------------------------------------------

  (xviii)

SPE Equity Owner has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds.

 

  (xix)

SPE Equity Owner has not owned any subsidiary or any equity interest in any
entity other than Borrower.

 

  (xx)

SPE Equity Owner has not incurred any indebtedness that is still outstanding
other than indebtedness that is permitted under the Loan Documents.

 

  (xxi)

SPE Equity Owner has not had any of its obligations guaranteed by an Affiliate
or other Related Party Affiliate, except for guarantees that have been either
released or discharged (or that will be discharged as a result of the closing of
the Loan) or guarantees that are expressly contemplated by the Loan Documents.

 

  (xxii)

None of the tenants holding leasehold interests with respect to the Mortgaged
Property are an Affiliate of SPE Equity Owner or other Related Party Affiliate.

 

B.

Reserved.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled SPE Equity Owner

   Page 4



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

REPAIRS – NO REPAIR RESERVE ESTABLISHED

[FOR USE WITH THE MASTER LOAN AGREEMENT]

(Revised 8-1-2018)

APPLIES TO THE FOLLOWING PROPERTIES ONLY:

ARLINGTON PLAZA

THE BENTLEY

BLAIR HOUSE

BLUE WATER LODGE

BRIARCREST ESTATES

CHATEAU RIDGELAND

CHERRY LAUREL

COLONIAL HARBOR

COUNTRY SQUIRE

THE EL DORADO

ESSEX HOUSE

FLEMING POINT

GREELEY PLACE

JORDAN OAKS

MADISON ESTATES

MAPLE DOWNS

PALMER HILLS

PIONEER VALLEY LODGE

PUEBLO REGENT

REGENCY RESIDENCE

THE REGENT

SHELDON OAKS

THORNTON PLACE

UFFELMAN ESTATES

VISTA DE LA MONTANA

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 4.08 is deleted and replaced with the following:

 

  4.08

Repairs – No Repair Reserve Fund Established. No Repair Reserve Fund has been
established. Borrower must commence and complete the Repairs as required
pursuant to Section 6.14.

 

  (a)

Reporting Requirements; Completion. Prior to the applicable Completion Date,
Borrower will deliver all of the following to Lender:

 

Rider to Master Multifamily Loan and Security Agreement

Repairs – No Repair Reserve Fund Established

   Page 1



--------------------------------------------------------------------------------

  (i)

Contractor’s Certificate. If required by Lender, a certificate signed by each
major contractor and supplier of materials, as reasonably determined by Lender,
engaged to provide labor or materials for the Repairs, specifying the Individual
Property at which such Repairs were completed, to the effect that such
contractor or supplier has been paid in full for all work completed and that the
portion of the Repairs provided by such contractor or supplier has been fully
completed in accordance with the plans and specifications (if any) provided to
it by Borrower and that such portion of the Repairs is in compliance with all
applicable building codes and other rules and regulations promulgated by any
applicable regulatory authority or Governmental Authority.

 

  (ii)

Borrower’s Certificate. A certificate specifying the Individual Property at
which the Repairs were completed, signed by Borrower to the effect that the
Repairs have been fully paid for and no claim exists against Borrower or against
the Mortgagedapplicable Individual Property out of which a lien based on
furnishing labor or material exists or might ripen. Borrower may except from the
certificate described in the preceding sentence any claim(s) that Borrower
intends to contest, provided that any such claim is described in Borrower’s
certificate. If required by Lender, Borrower also must certify to Lender that
the Repairs are in compliance with all applicable building codes and zoning
ordinances.

 

  (iii)

Engineer’s Certificate. If required by Lender, a certificate specifying the
Individual Property at which the Repairs were completed, signed by the
professional engineer employed by Lender to the effect that the Repairs have
been completed in a good and workmanlike manner in compliance with the Repair
Schedule of Work and all applicable building codes, zoning ordinances and other
rules and regulations promulgated by applicable regulatory or Governmental
Authority.

 

  (iv)

Other Certificates. Any other certificates of approval, acceptance or compliance
required by Lender from any Governmental Authority having jurisdiction over the
Mortgagedapplicable Individual Property and the Repairs.

 

  (b)

Right to Complete Repairs. If Borrower abandons or fails to proceed diligently
with the Repairs or otherwise, or there exists an Event of Default under this
Loan Agreement, Lender will have the right (but not the obligation) to enter
upon the Mortgagedapplicable Individual Property and take over and cause the
completion of the Repairs. Any contracts entered

 

Rider to Master Multifamily Loan and Security Agreement

Repairs – No Repair Reserve Fund Established

   Page 2



--------------------------------------------------------------------------------

  into or indebtedness incurred upon the exercise of such right may be in the
name of Borrower, and Lender is irrevocably appointed the attorney in fact of
Borrower, such appointment being coupled with an interest, to enter into such
contracts, incur such obligations, enforce any contracts or agreements made by
or on behalf of Borrower (including the prosecution and defense of all actions
and proceedings in connection with the Repairs and the payment, settlement, or
compromise of all claims for materials and work performed in connection with the
Repairs) and do any and all things necessary or proper to complete the Repairs
including signing Borrower’s name to any contracts and documents as may be
deemed necessary by Lender. In no event will Lender be required to expend its
own funds to complete the Repairs, but Lender may, in Lender’s sole and absolute
discretion, advance such funds. Any funds advanced will be added to the
Indebtedness, secured by theeach Security Instrument and payable to Lender by
Borrower in accordance with the provisions of the Loan Documents pertaining to
the protection of Lender’s security and advances made by Lender.

 

  (c)

Completion of Repairs. Any acknowledgment by Lender of completion of any Repair
in a manner satisfactory to Lender will not be deemed a certification by Lender
that the Repair has been completed in accordance with applicable building,
zoning or other codes, ordinances, statutes, laws, regulations or requirements
of any Governmental Authority. Borrower will at all times have the sole
responsibility for insuring that all Repairs are completed in accordance with
all such governmental requirements.

 

  (d)

Costs Charged by Lender. If Lender, in Lender’s Discretion, retains a
professional inspection engineer or other qualified third party to inspect any
Repairs pursuant to the terms of Section 6.06, Lender may charge Borrower an
amount sufficient to pay all reasonable costs and expenses charged by such third
party inspector. Borrower will pay the amount of such item(s) to Lender
immediately after Notice from Lender to Borrower of such charge(s).

 

  (e)

Failure to Remove Existing Code Violations by Termination Date; Best Efforts

 

  (A)

If Borrower has not removed all Existing Code Violations of record by the
Termination Date, Borrower must provide Lender with evidence of the following:

 

  (i)

All work associated with the Existing Code Violations has been fully completed
in accordance with the requirements of this Loan Agreement.

 

  (ii)

Borrower has diligently pursued having all Existing Code Violations removed of
record.

 

Rider to Master Multifamily Loan and Security Agreement

Repairs – No Repair Reserve Fund Established

   Page 3



--------------------------------------------------------------------------------

  (iii)

The failure to have the Existing Code Violations removed of record is solely due
to inaction by the municipality or other events beyond the control of Borrower
and is not the result of Borrower’s failure to use its Best Efforts to have the
Existing Code Violations removed of record.

 

  (B)

So long as Borrower quarterly provides Lender with evidence that it is using its
Best Efforts to remove all Existing Code Violations of record, it will not be an
Event of Default and Borrower will not be required to obtain an extension of the
Termination Date, whether written or otherwise if municipal processing delays
prevent Borrower from removing all Existing Code Violations of record.

(f) through (j) are Reserved.

 

B.

The following definitions are added to Article XII:

“Repair Schedule of Work” means the Repair Schedule of Work attached as Exhibit
C.

 

Rider to Master Multifamily Loan and Security Agreement

Repairs – No Repair Reserve Fund Established

   Page 4



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

RECYCLED BORROWER – CONVERTED ENTITY

(Revised 4-19-2018)

APPLIES TO THE FOLLOWING PROPERTY ONLY:

DURHAM REGENT

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 5.42 is deleted and replaced with the following:

 

  5.42

Recycled Borrower – Converted Entity.

 

  (a)

Underwriting Representations. Borrower represents that from the date of
formation of NIC 13 Owner 4 LLC, a Delaware limited liability company, which by
virtue of an Amendment to Certificate of Formation, filed November 7, 2013,
changed its name to NIC 13 Durham Regent Owner LLC, a Delaware limited liability
company (“Original Entity”), each of the following is true:

 

  (i)

(A) Original Entity was converted from a Delaware limited liability company to a
Delaware limited partnership as of December 21, 2017 (the “Conversion”).

 

  (B)

From the moment of its initial formation until the effective date of the
Conversion, Original Entity was at all times duly formed, validly existing and
in good standing in the state of its formation and in all other jurisdictions
where it was qualified to do business.

 

  (C)

Borrower is and always has been duly formed, validly existing, and in good
standing in the State of Delaware and in all other jurisdictions where it is
qualified to do business.

 

  (ii)

(a) Borrower is not now, nor has it ever been, party to any lawsuit,
arbitration, summons, or legal proceeding that is not covered by insurance
(subject to applicable deductibles) and is still pending or that resulted in a
judgment against it that has not been paid in full, and (b) or that resulted in
a judgment against it that has not been paid in full except those being
contested in good faith by appropriate proceedings in accordance with the terms
of the Loan Agreement set forth in Schedule 3 attached to this Loan Agreement,
and (c) there are no liens of any nature against Borrower except for tax liens
not yet due it except for (A) tax liens

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower – Converted Entity

   Page 1



--------------------------------------------------------------------------------

  not yet due or (B) those liens which are being contested in good faith and by
appropriate proceedings in accordance with the terms of this Loan Agreement as
set forth in Schedule 4 attached to this Loan Agreement; provided, however, that
with respect to all matters disclosed on such Schedules 3 and 4, it has either
(w) paid all amounts being contested in full subject to the outcome of the
applicable proceeding; (x) bonded over all amounts being contested; (y) set
aside amounts in its cash reserves to pay all contested amounts in full if
unsuccessful in such proceeding (including any insurance deductible); or (z)
such amounts are fully covered by insurance (items (w) through (z) are each
hereinafter referred to as a “Liability Protection Act”) or the amounts
contested are de minimis.

 

  (iii)

Borrower is in compliance with all laws, regulations, and orders applicable to
it and, except as otherwise disclosed to Lender in writing, Borrower and/or any
Operator has received all permits necessary for it to operate Licenses.

 

  (iv)

Borrower is not involved in any dispute with any taxing authority (other than
disputes which are being contested in good faith and by appropriate proceedings
in accordance with the terms of this Loan Agreement as set forth in Schedule 4
attached to this Loan Agreement). With respect to all matters disclosed in
Schedule 4 to this Loan Agreement, it has taken a Liability Protection Act or
the amount contested is de minimis.

 

  (v)

Borrower has paid all taxes which it owes. except for taxes (i) not yet due or
(ii) which are being contested in good faith and by appropriate proceedings in
accordance with the terms of this Loan Agreement as set forth in Schedule 5
attached to this Loan Agreement. With respect to all matters disclosed in
Schedule 5 to this Loan Agreement, it has taken a Liability Protection Act or
the amount contested is de minimis.

 

  (vi)

Borrower has never owned any real property other than the Mortgaged Property and
personal property necessary or incidental to its ownership or operation of the
Mortgaged Property and has never engaged in any business other than the leasing,
ownership and, management, operation and maintenance of the Mortgaged Property.

 

  (vii)

Borrower has provided Lender with complete financialoperating statements that
reflect a fair and accurate view of the entity’s financial condition.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower – Converted Entity

   Page 2



--------------------------------------------------------------------------------

  (viii)

If required by Lender, Lender has received a current Phase I environmental Site
Assessment for the Mortgaged Property and that Site Assessment has not
identified any recognized environmental conditions that require further
investigation or remediation other than as set forth on Schedule 5 attached to
this Loan Agreement all of which are required by the terms of the Loan
Documents, all of which are (i) de minimis in cost and (ii) being remediated in
accordance with the Loan Documents.

 

  (ix)

Borrower has no material contingent or actual obligations not related to the
Mortgaged Property, or the operation thereof except pursuant to the Loan
AgreementDocuments.

 

  (x)

Each amendment and restatement of Borrower’s organizational documents has been
accomplished in accordance with, and was permitted by, the relevant provisions
of said documents prior to its amendment or restatement from time to time.

 

  (b)

Separateness Representations. Borrower represents, as of the date hereof, that
from the date of formation of Original Entity, each of the following is true:

 

  (i)

Except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents, Borrower has not entered
into any contract or agreement with any Related Party Affiliate, except upon
terms and conditions that are commercially reasonable and substantially similar
to those available in an arm’s-length transaction with an unrelated party.

 

  (ii)

Borrower has paid all of its debts and liabilities from its assets, including
any fair and reasonable allocated portion of shared expenses with Affiliates.

 

  (iii)

Borrower has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence.

 

  (iv)

Borrower has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person.

 

  (v)

Borrower has not had its assets listed as assets on the financial statement of
any other Person; provided, however, Borrower’s assets may have been included in
a consolidated financial statement of its Affiliate if each of the following
conditions is met:

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower – Converted Entity

   Page 3



--------------------------------------------------------------------------------

  (A)

Appropriate notation was made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s assets and credit were not available to satisfy the debts and other
obligations of such Affiliate or any other Person or entity, except with respect
to co-borrowers under prior financings that have been repaid or otherwise
discharged or that will be repaid or otherwise discharged as of the closing of
the Loan.

 

  (B)

Such assets were also listed on Borrower’s own separate balance sheet.

 

  (vi)

Borrower has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person.

 

  (vii)

Borrower has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party Affiliate).

 

  (viii)

Borrower has corrected any known misunderstanding regarding its status as a
separate entity.

 

  (ix)

Borrower has conducted all of its business and held all of its assets in its own
name.

 

  (x)

Borrower has not identified itself or any of its affiliates as a division or
part of the other.

 

  (xi)

Borrower has maintained and used, to the extent applicable, separate stationery,
invoices and checks bearing its own name and not bearing the name of any other
entity unless such entity is clearly designated as being Borrower’s agent.

 

  (xii)

Borrower has not commingled its assets with those of any other Person and has
held all of its assets in its own name, except with respect to co-borrowers
under prior financings that have been repaid or otherwise discharged or that
will be repaid or otherwise discharged as of the closing of the Loan.

 

  (xiii)

Borrower has not guaranteed or become obligated for the debts of any other
Person, except with respect to co-borrowers under prior financings that have
been repaid or otherwise discharged or that will be repaid or otherwise
discharged as of the closing of the Loan.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower – Converted Entity

   Page 4



--------------------------------------------------------------------------------

  (xiv)

Borrower has not held itself out as being responsible for the debts or
obligations of any other Person, except with respect to co-borrowers under prior
financings that have been repaid or otherwise discharged or that will be repaid
or otherwise discharged as of the closing of the Loan.

 

  (xv)

Borrower has allocated fairly and reasonably any overhead expenses that have
been shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party Affiliate.

 

  (xvi)

Borrower has not pledged its assets to secure the obligations of any other
Person, except with respect to co-borrowers under prior financings that have
been repaid or otherwise discharged or that will be repaid or otherwise
discharged as of the closing of the Loan.

 

  (xvii)

Borrower has maintained adequate capital in light of its contemplated business
operations; provided, however, the aforementioned shall not be deemed to require
any direct or indirect [member] [partner] of Borrower to contribute additional
capital to Borrower.

 

  (xviii)

Borrower has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds.

 

  (xix)

Borrower has not owned any subsidiary or any equity interest in any other
entity.

 

  (xx)

Borrower has not incurred any indebtedness that is still outstanding other than
Indebtedness that is permitted under the Loan Documents (except with respect to
co-borrowers under prior financings that have been repaid or otherwise
discharged or that will be repaid or otherwise discharged as of the closing of
the Loan).

 

  (xxi)

Borrower has not had any of its obligations guaranteed by an Affiliate or other
Related Affiliate Party, except for guaranteeswith respect to co-borrowers under
prior financings that have been either releasedrepaid or otherwise discharged
(or that will be repaid or otherwise discharged as a result of the closing of
the Loan, other than obligations under customary environmental indemnities that
survived the satisfaction of such prior financings (but, pursuant to the Phase I
environmental Site Assessment referenced above, such indemnities are de minimis)
or guarantees that are expressly contemplated by the Loan Documents.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower – Converted Entity

   Page 5



--------------------------------------------------------------------------------

  (xxii)

None of the tenants holding leasehold interests with respect to the Mortgaged
Property are an Affiliate of Borrower or other Related Party Affiliate.

 

  (xxiii)

Borrower has done or caused to be done all things necessary to convert from a
Delaware limited liability company to a Delaware limited partnership, in
accordance with all applicable laws.

 

  (c)

All references to “Borrower” in this Rider, other than in subparagraphs
(a)(i)(C) and (b)(xxiii) above, shall mean both Original Entity and Borrower
prior to the Conversion and as of the date hereof.

 

B.

The following definition is added to Article XII:

“Related Party Affiliate” means any of the Borrower’s Affiliates, constituents,
or owners, or any guarantors of any of the Borrower’s obligations or any
Affiliate of any of the foregoing.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower – Converted Entity

   Page 6



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

RECYCLED BORROWER – CONVERTED ENTITY

(Revised 4-19-2018)

APPLIES TO THE FOLLOWING PROPERTY ONLY:

JORDAN OAKS

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 5.43 is deleted and replaced with the following:

 

  5.43

Recycled Borrower – Converted Entity.

 

  (a)

Underwriting Representations. Borrower represents that from the date of
formation of NIC 13 Owner 7 LLC, a Delaware limited liability company, which by
virtue of an Amendment to Certificate of Formation, filed November 7, 2013,
changed its name to NIC 13 Jordan Oaks Owner LLC, a Delaware limited liability
company (“Original Entity”), each of the following is true:

 

  (i)

(A) Original Entity was converted from a Delaware limited liability company to a
Delaware limited partnership as of December 21, 2017 (the “Conversion”).

 

  (B)

From the moment of its initial formation until the effective date of the
Conversion, Original Entity was at all times duly formed, validly existing and
in good standing in the state of its formation and in all other jurisdictions
where it was qualified to do business.

 

  (C)

Borrower is and always has been duly formed, validly existing, and in good
standing in the State of Delaware and in all other jurisdictions where it is
qualified to do business.

 

  (ii)

(a) Borrower is not now, nor has it ever been, party to any lawsuit,
arbitration, summons, or legal proceeding that is not covered by insurance
(subject to applicable deductibles) and is still pending or that resulted in a
judgment against it that has not been paid in full, and (b) or that resulted in
a judgment against it that has not been paid in full except those being
contested in good faith by appropriate proceedings in accordance with the terms
of the Loan Agreement set forth in Schedule 3 attached to this Loan Agreement,
and (c) there are no liens of any nature against Borrower except for tax liens
not yet due it except for (A) tax liens

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower – Converted Entity

   Page 7



--------------------------------------------------------------------------------

  not yet due or (B) those liens which are being contested in good faith and by
appropriate proceedings in accordance with the terms of this Loan Agreement as
set forth in Schedule 4 attached to this Loan Agreement; provided, however, that
with respect to all matters disclosed on such Schedules 3 and 4, it has either
(w) paid all amounts being contested in full subject to the outcome of the
applicable proceeding; (x) bonded over all amounts being contested; (y) set
aside amounts in its cash reserves to pay all contested amounts in full if
unsuccessful in such proceeding (including any insurance deductible); or
(z) such amounts are fully covered by insurance (items (w) through (z) are each
hereinafter referred to as a “Liability Protection Act”) or the amounts
contested are de minimis.

 

  (iii)

Borrower is in compliance with all laws, regulations, and orders applicable to
it and, except as otherwise disclosed to Lender in writing, Borrower and/or any
Operator has received all permits necessary for it to operate Licenses.

 

  (iv)

Borrower is not involved in any dispute with any taxing authority (other than
disputes which are being contested in good faith and by appropriate proceedings
in accordance with the terms of this Loan Agreement as set forth in Schedule 4
attached to this Loan Agreement). With respect to all matters disclosed in
Schedule 4 to this Loan Agreement, it has taken a Liability Protection Act or
the amount contested is de minimis.

 

  (v)

Borrower has paid all taxes which it owes. except for taxes (i) not yet due or
(ii) which are being contested in good faith and by appropriate proceedings in
accordance with the terms of this Loan Agreement as set forth in Schedule 5
attached to this Loan Agreement. With respect to all matters disclosed in
Schedule 5 to this Loan Agreement, it has taken a Liability Protection Act or
the amount contested is de minimis.

 

  (vi)

Borrower has never owned any real property other than the Mortgaged Property and
personal property necessary or incidental to its ownership or operation of the
Mortgaged Property and has never engaged in any business other than the leasing,
ownership and, management, operation and maintenance of the Mortgaged Property.

 

  (vii)

Borrower has provided Lender with complete financialoperating statements that
reflect a fair and accurate view of the entity’s financial condition.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower – Converted Entity

   Page 8



--------------------------------------------------------------------------------

  (viii)

If required by Lender, Lender has received a current Phase I environmental Site
Assessment for the Mortgaged Property and that Site Assessment has not
identified any recognized environmental conditions that require further
investigation or remediation other than as set forth on Schedule 5 attached to
this Loan Agreement all of which are required by the terms of the Loan
Documents, all of which are (i) de minimis in cost and (ii) being remediated in
accordance with the Loan Documents.

 

  (ix)

Borrower has no material contingent or actual obligations not related to the
Mortgaged Property, or the operation thereof except pursuant to the Loan
AgreementDocuments.

 

  (x)

Each amendment and restatement of Borrower’s organizational documents has been
accomplished in accordance with, and was permitted by, the relevant provisions
of said documents prior to its amendment or restatement from time to time.

 

  (b)

Separateness Representations. Borrower represents, as of the date hereof, that
from the date of formation of Original Entity, each of the following is true:

 

  (i)

Except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents, Borrower has not entered
into any contract or agreement with any Related Party Affiliate, except upon
terms and conditions that are commercially reasonable and substantially similar
to those available in an arm’s-length transaction with an unrelated party.

 

  (ii)

Borrower has paid all of its debts and liabilities from its assets, including
any fair and reasonable allocated portion of shared expenses with Affiliates.

 

  (iii)

Borrower has done or caused to be done all things necessary to observe all
organizational formalities applicable to it and to preserve its existence.

 

  (iv)

Borrower has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person.

 

  (v)

Borrower has not had its assets listed as assets on the financial statement of
any other Person; provided, however, Borrower’s assets may have been included in
a consolidated financial statement of its Affiliate if each of the following
conditions is met:

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower – Converted Entity

   Page 9



--------------------------------------------------------------------------------

  (A)

Appropriate notation was made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s assets and credit were not available to satisfy the debts and other
obligations of such Affiliate or any other Person or entity, except with respect
to co-borrowers under prior financings that have been repaid or otherwise
discharged or that will be repaid or otherwise discharged as of the closing of
the Loan.

 

  (B)

Such assets were also listed on Borrower’s own separate balance sheet.

 

  (vi)

Borrower has filed its own tax returns (except to the extent that it has been a
tax-disregarded entity not required to file tax returns under applicable law)
and, if it is a corporation, has not filed a consolidated federal income tax
return with any other Person.

 

  (vii)

Borrower has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party Affiliate).

 

  (viii)

Borrower has corrected any known misunderstanding regarding its status as a
separate entity.

 

  (ix)

Borrower has conducted all of its business and held all of its assets in its own
name.

 

  (x)

Borrower has not identified itself or any of its affiliates as a division or
part of the other.

 

  (xi)

Borrower has maintained and used, to the extent applicable, separate stationery,
invoices and checks bearing its own name and not bearing the name of any other
entity unless such entity is clearly designated as being Borrower’s agent.

 

  (xii)

Borrower has not commingled its assets with those of any other Person and has
held all of its assets in its own name, except with respect to co-borrowers
under prior financings that have been repaid or otherwise discharged or that
will be repaid or otherwise discharged as of the closing of the Loan.

 

  (xiii)

Borrower has not guaranteed or become obligated for the debts of any other
Person, except with respect to co-borrowers under prior financings that have
been repaid or otherwise discharged or that will be repaid or otherwise
discharged as of the closing of the Loan.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower – Converted Entity

   Page 10



--------------------------------------------------------------------------------

  (xiv)

Borrower has not held itself out as being responsible for the debts or
obligations of any other Person, except with respect to co-borrowers under prior
financings that have been repaid or otherwise discharged or that will be repaid
or otherwise discharged as of the closing of the Loan.

 

  (xv)

Borrower has allocated fairly and reasonably any overhead expenses that have
been shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or Related Party Affiliate.

 

  (xvi)

Borrower has not pledged its assets to secure the obligations of any other
Person, except with respect to co-borrowers under prior financings that have
been repaid or otherwise discharged or that will be repaid or otherwise
discharged as of the closing of the Loan.

 

  (xvii)

Borrower has maintained adequate capital in light of its contemplated business
operations; provided, however, the aforementioned shall not be deemed to require
any direct or indirect [member] [partner] of Borrower to contribute additional
capital to Borrower.

 

  (xviii)

Borrower has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds.

 

  (xix)

Borrower has not owned any subsidiary or any equity interest in any other
entity.

 

  (xx)

Borrower has not incurred any indebtedness that is still outstanding other than
Indebtedness that is permitted under the Loan Documents (except with respect to
co-borrowers under prior financings that have been repaid or otherwise
discharged or that will be repaid or otherwise discharged as of the closing of
the Loan).

 

  (xxi)

Borrower has not had any of its obligations guaranteed by an Affiliate or other
Related Affiliate Party, except for guaranteeswith respect to co-borrowers under
prior financings that have been either releasedrepaid or otherwise discharged
(or that will be repaid or otherwise discharged as a result of the closing of
the Loan, other than obligations under customary environmental indemnities that
survived the satisfaction of such prior financings (but, pursuant to the Phase I
environmental Site Assessment referenced above, such indemnities are de minimis)
or guarantees that are expressly contemplated by the Loan Documents.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower – Converted Entity

   Page 11



--------------------------------------------------------------------------------

  (xxii)

None of the tenants holding leasehold interests with respect to the Mortgaged
Property are an Affiliate of Borrower or other Related Party Affiliate.

 

  (xxiii)

Borrower has done or caused to be done all things necessary to convert from a
Delaware limited liability company to a Delaware limited partnership, in
accordance with all applicable laws.

 

  (c)

All references to “Borrower” in this Rider, other than in subparagraphs
(a)(i)(C) and (b)(xxiii) above, shall mean both Original Entity and Borrower
prior to the Conversion and as of the date hereof.

 

B.

The following definition is added to Article XII:

“Related Party Affiliate” means any of the Borrower’s Affiliates, constituents,
or owners, or any guarantors of any of the Borrower’s obligations or any
Affiliate of any of the foregoing.

 

Rider to Master Multifamily Loan and Security Agreement

Recycled Borrower – Converted Entity

   Page 12



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

GROUND FAULT INTERRUPTER OUTLET REPLACEMENTS

NO DISBURSEMENT FROM REPAIR RESERVE FUND

(Revised 3-1-2014)

APPLIES TO THE FOLLOWING PROPERTIES ONLY:

ARLINGTON PLAZA

GREELEY PLACE

MADISON ESTATES

PALMER HILLS

PIONEER VALLEY LODGE

PUEBLO REGENT

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 6.09(j) is deleted and replaced with the following:

 

  (j)

Ground Fault Interrupter Outlet Replacements; No Disbursement from Repair
Reserve Fund.

 

  (i)

Borrower must complete the GFI Replacement for each of the units on the Property
as the units turn over, but in no event will the GFI Replacements be completed
later than the GFI Replacement Completion Date.

 

  (ii)

The Repair Reserve Fund will not be used to reimburse Borrower for the GFI
Replacements and Borrower’s obligation to complete the GFI Replacements will
continue until fully satisfied regardless of whether the Repair Reserve Fund has
been depleted and/or any funds remaining in the Repair Reserve Fund have been
returned to Borrower upon completion of all other Repairs.

 

B.

The following definitions are added to Article XII:

“GFI Replacement Completion Date” means January 10, 2018.

“GFI Outlet” means ground fault interrupter outlet.

“GFI Replacement” means the replacement of all electrical outlets located in the
kitchen and bathrooms with GFI Outlets.

 

Rider to Master Multifamily Loan and Security Agreement

Ground Fault Interrupters Replacements

No Disbursement from Repair Reserve Fund

   Page 1



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

GROUND LEASE MORTGAGE

(Revised 3-1-2014)

APPLIES TO THE FOLLOWING PROPERTIES ONLY:

LODGE AT COLD SPRING

THE WESTMONT

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 5.23 is deleted and replaced with the following:

5.23 Ground Lease. Each of the following is true, it being understood that the
no Individual Borrower shall be deemed to make a representation or warranty in
Section 5.23 or 6.19 hereof with respect to a Ground Lease that it is not a
party to:

 

  (a)

The Ground Lease is in full force and effect in accordance with its terms.

 

  (b)

Borrower has not waived, canceled or surrendered any of its rights under the
Ground Lease.

 

  (c)

Borrower is the sole owner of, and has good and marketable title to, the
Leasehold Estate.

 

  (d)

TheTo Borrower’s knowledge without any duty of inquiry or investigation, the
Leased Premises and the Mortgaged Property are free and clear of all Liens,
encumbrances and other matters affecting title, other than the Lien of the
Security Instrument, or, if this Loan Agreement is entered into in connection
with a Supplemental Loan, the Lien of the Senior Instrument, and matters set
forth in the schedule of exceptions to coverage in the title policy issued to
and accepted by Lender contemporaneously with the execution of this Loan
Agreement and insuring Lender’s interest in the Mortgaged Property.

 

  (e)

There is no existing Ground Lessee Default and no event has occurred which, with
the passage of time or the giving of Notice, or both, would constitute a Ground
Lessee Default.

 

  (f)

To the best of Borrower’s knowledge after due without any duty of inquiry and or
investigation, there is no existing Ground Lessor Default and no event has
occurred which, with the passage of time or the giving of Notice, or both, would
constitute a Ground Lessor Default.

 

Master Multifamily Loan and Security Agreement

Ground Lease Mortgage

   Page 1



--------------------------------------------------------------------------------

B.

Section 6.19 is deleted and replaced with the following:

 

6.19

Ground Lease.

 

  (a)

Notices Under Ground Lease. Borrower will deliver to Lender, within 10 days
after Borrower’s receipt, a true and correct copy of each notice, demand,
complaint or request from Ground Lessor under, or with respect to, the Ground
Lease.

 

  (b)

Borrower’s Obligations to Comply with Ground Lease.

 

  (i)

Subject to the terms of Section 6.08(c) and (d), Borrower will pay the Ground
Rent and all other sums of money due and payable at any time under the Ground
Lease as and when such sums become due and payable, but in any event before the
expiration of any grace period provided in the Ground Lease for the payment of
any such sum. Borrower will deliver evidence of any such payments to Lender
within 10 days after receipt of a written request from Lender for evidence of
such payments.

 

  (ii)

Borrower will at all times fully perform, observe and comply with all other
terms, covenants and conditions of the Ground Lease to be performed, observed or
complied with by Borrower as Ground Lessee under the Ground Lease.

 

  (c)

Lender’s Right to Cure Ground Lessee Defaults.

 

  (i)

At any time after Lender receives notice of a Ground Lessee Default, Lender may
(but will not be obligated to), make any payment, perform any obligation, and
take any other action Borrower would have the right to pay, perform or take
under the Ground Lease which Lender deems necessary or desirable to cure the
Ground Lessee Default.

 

  (ii)

After Lender receives notice of a Ground Lessee Default, Lender and its
authorized agents will have the right at any time to enter the Land and
Improvements, or any part thereof, to such extent and as often as Lender, in
Lender’s Discretion, deems necessary or desirable in order to cure the Ground
Lessee Default, subject to the rights of the tenants and occupants of the
Mortgaged Property.

 

  (iii)

Lender may exercise its rights under this Section immediately after receipt of
notice of a Ground Lessee Default and without regard to any grace period
provided to Borrower in the Ground Lease to cure the Ground Lessee Default.

 

  (iv)

For purposes of exercising its rights under this Section, Lender will not be
liable to Borrower for any action taken or omitted to be taken by Lender, in
good faith, in reliance on any written notice from Ground Lessor stating that a
Ground Lessee Default has occurred and is continuing even though Borrower may
question or deny the existence or nature of the Ground Lessee Default.

 

Rider to Master Multifamily Loan and Security Agreement    Page 2 Ground Lease
Mortgage   



--------------------------------------------------------------------------------

  (v)

All expenditures made by Lender pursuant to this Section 6.19(c) to cure a
Ground Lessee Default will become an additional part of the Indebtedness as
provided in Section 9.02.

 

  (d)

Covenants to Protect Leasehold Estate.

 

  (i)

Borrower will not, without the written consent of Lender (which may be given or
withheld by Lender in Lender’s Discretion), take any of the following actions:

 

  (A)

Surrender the Leasehold Estate to Ground Lessor or terminate or cancel the
Ground Lease.

 

  (B)

Amend, modify or change the Ground Lease, either orally or in writing, or waive
any of Borrower’s rights under the Ground Lease.

 

  (C)

Subordinate the Ground Lease or the Leasehold Estate to any mortgage, deed of
trust or other Lien on Ground Lessor’s Fee Estate.

 

  (D)

Except as otherwise provided in Sections 6.19(e)(ii) through 6.19(e)(iv), reject
or assume the Ground Lease or assign the Leasehold Estate pursuant to
Section 365(h) of the Bankruptcy Code.

 

  (ii)

Borrower absolutely and unconditionally transfers and assigns to Lender all of
Borrower’s rights to surrender, terminate, cancel, modify and change the Ground
Lease, and any such surrender, termination, cancellation, modification, or
change made without the prior written consent of Lender will be void ab initio
and have no legal effect.

 

  (e)

Ground Lessee’s Bankruptcy.

 

  (i)

Borrower assigns to Lender, as additional security for the Indebtedness,
Borrower’s right to reject the Ground Lease under Section 365(h) of the
Bankruptcy Code after the occurrence of an Event of Ground Lessee Bankruptcy,
subject to Sections 6.19(e)(ii) through 6.19(e)(iv).

 

  (ii)

If, after the occurrence of an Event of Ground Lessee Bankruptcy, Borrower
decides to reject the Ground Lease, Borrower will give Lender Notice, at least
10 days in advance, of the date on which Borrower intends to apply to the court
with jurisdiction respecting

 

Rider to Master Multifamily Loan and Security Agreement    Page 3 Ground Lease
Mortgage   



--------------------------------------------------------------------------------

  an Event of Ground Lessee Bankruptcy or an Event of Ground Lessor Bankruptcy
for authority and permission to reject the Ground Lease. Lender will have the
right, but not the obligation, within 10 days after receipt of Borrower’s
notice, to deliver to Borrower a Notice (“Lender’s Assumption Notice”) in which
(i) Lender demands that Borrower assume the Ground Lease and assign the Ground
Lease to Lender, or its designee, in accordance with the Bankruptcy Code, and
(ii) Lender agrees to cure or provide adequate assurance of prompt cure of all
Ground Lessee Defaults reasonably susceptible of being cured by Lender and of
future performance under the Ground Lease.

 

  (iii)

If Lender timely delivers Lender’s Assumption Notice to Borrower, Borrower may
not reject the Ground Lease and will, within 15 days after receipt of Lender’s
Assumption Notice, comply with the demand contained in clause (i) of Lender’s
Assumption Notice.

 

  (iv)

If Lender does not timely deliver Lender’s Assumption Notice to Borrower,
Borrower will have the right to reject the Ground Lease.

 

  (f)

Ground Lessor’s Bankruptcy.

 

  (i)

If, after the occurrence of an Event of Ground Lessor Bankruptcy, Ground Lessor
rejects the Ground Lease pursuant to Section 365(h) of the Bankruptcy Code, then
each of the following requirements applies:

 

  (A)

Borrower, immediately after obtaining notice of the rejection, will deliver a
copy of the notice to Lender.

 

  (B)

Borrower will not, without Lender’s prior written consent (which may be given or
withheld in Lender’s sole and absolute discretion), elect to treat the Ground
Lease as terminated pursuant to Section 365(h) or any other applicable provision
of the Bankruptcy Code.

 

  (C)

The Security Instrument and the Lien created by the Security Instrument will
extend to and encumber Borrower’s retained rights under the Ground Lease that
are appurtenant to the Leased Premises for the balance of the term of the Ground
Lease and for any renewal or extension of those rights under the Ground Lease.

 

  (D)

Borrower will transfer and assign to Lender, as additional security for the
Indebtedness, Borrower’s rights, after Ground Lessor’s rejection of the Ground
Lease, to treat the Ground Lease as terminated, and any termination of the
Ground Lease made by Borrower without Lender’s prior written consent will be
void ab initio and have no legal effect.

 

Rider to Master Multifamily Loan and Security Agreement    Page 4 Ground Lease
Mortgage   



--------------------------------------------------------------------------------

  (ii)

Borrower transfers and assigns to Lender, as additional security for the
Indebtedness, all of Borrower’s rights to damages caused by Ground Lessor’s
rejection of the Ground Lease after the occurrence of an Event of Ground Lessor
Bankruptcy and all of Borrower’s rights to offset such damages against rent
payable under the Ground Lease. As long as no Event of Default has occurred and
is continuing, Lender agrees that it will not enforce its rights under the
preceding sentence, but will permit Borrower to exercise such rights with
Lender’s prior written consent.

 

  (iii)

Any amounts received by Lender as damages arising out of Ground Lessor’s
rejection of the Ground Lease will be applied in the manner set forth in
Section 2.04.

 

  (g)

Option to Renew or Extend Ground Lease. Borrower will give Lender Notice of
Borrower’s intention to exercise each option to renew or extend the term of the
Ground Lease at least 90 days, but not more than 150 days, before the last day
on which the option may be timely exercised. If Borrower intends to renew or
extend the term of the Ground Lease, Borrower will deliver to Lender, together
with the Notice of such decision, a copy of the notice of renewal or extension
that Borrower delivers to Ground Lessor. If Borrower does not intend to renew or
extend the term of the Ground Lease or, if Borrower fails to deliver its Notice
of exercise of its option to renew or extend the term of the Ground Lease at
least 90 days before the last day on which the option may be timely exercised,
Lender will have the right, but not the obligation, to renew or extend the term
of the Ground Lease for and on behalf of Borrower.

 

  (h)

No Merger of Estates.

 

  (i)

If Borrower acquires the Fee Estate, there will be no merger between the Fee
Estate and the Leasehold Estate unless all Persons, including Lender, having an
interest in the Ground Lease consent in writing to the merger.

 

  (ii)

Simultaneously with Borrower’s acquisition of the Fee Estate, the Lien of the
Security Instrument will automatically, without the necessity of any further
conveyance, be spread to cover the Fee Estate and as so spread will be prior to
the Lien of any mortgage, deed of trust or other Lien placed on the Fee Estate
after the date of the Security Instrument. Promptly after Borrower’s acquisition
of the Fee Estate, Borrower, at its sole cost and expense, including payment of
Lender’s Attorneys’ Fees and Costs and out-of-pocket disbursements, will execute
and deliver all documents and

 

Rider to Master Multifamily Loan and Security Agreement    Page 5 Ground Lease
Mortgage   



--------------------------------------------------------------------------------

  instruments necessary to subject the Fee Estate to the Lien of the Security
Instrument, and will provide to Lender a title insurance policy insuring the
priority of Lien of the Security Instrument both on the Fee Estate and the
Leasehold Estate is the same as the priority of the Lien of the Security
Instrument on the Leasehold Estate as of the Closing Date.

 

  (iii)

If Lender acquires the Fee Estate and the Leasehold Estate (whether pursuant to
the provisions of the Ground Lease, by foreclosure of the Security Instrument,
or otherwise), the Fee Estate and the Leasehold Estate will not merge as a
result of such acquisition and will remain separate and distinct for all
purposes after such acquisition unless and until Lender elects to merge the Fee
Estate and the Leasehold Estate.

 

  (i)

New Lease. If (i) the Ground Lease is canceled or terminated for any reason
before the natural expiration of its term, and (ii) Lender (or its designee)
obtains from Ground Lessor a new lease in accordance with the term of the Ground
Lease, then Borrower will have no right, title or interest in and to such new
lease or the leasehold estate created by such new lease.

 

  (j)

Appointment of Lender as Borrower’s Attorney-In-Fact.

 

  (i)

Borrower makes, constitutes and appoints Lender as Borrower’s attorney-in-fact,
in Borrower’s name, place and stead, with full power of substitution, to take
all actions and to sign all documents and instruments which Lender, in Lender’s
Discretion, considers to be necessary or desirable to do each of the following:

 

  (A)

Prevent or cure a Ground Lessee Default pursuant to Section 6.19(c).

 

  (B)

Perform or carry out any of Borrower’s covenants under Section 6.19(e).

 

  (C)

Renew or extend the term of the Ground Lease pursuant to Section 6.19(g).

 

  (D)

Appoint arbitrators and conduct arbitration proceedings pursuant to the Ground
Lease.

 

  (E)

Request and obtain estoppel certificates from Ground Lessor pursuant to the
Ground Lease.

 

  (ii)

Borrower gives and grants to Lender, as Borrower’s attorney-in-fact, full power
and authority to do and perform every act and sign every document and instrument
necessary and proper to be done in the exercise of the foregoing power as fully
as Borrower might or

 

Rider to Master Multifamily Loan and Security Agreement    Page 6 Ground Lease
Mortgage   



--------------------------------------------------------------------------------

  could do, and Borrower ratifies and confirms all acts that Lender, as
Borrower’s attorney-in-fact, will lawfully do or cause to be done by virtue of
this power of attorney. This power of attorney, being coupled with an interest,
will be irrevocable as long as any of the Indebtedness remains unpaid.

 

C.

The following definitions are added to Article XII:

“Event of Ground Lessee Bankruptcy” means either of the following actions taken
by or with respect to Borrower, if the Loan is secured by an interest under a
Ground Lease:

 

  (i)

Borrower pursuant to or within the meaning of the Bankruptcy Code (A) commences
a voluntary case, or (B) consents to the entry of an order for relief against it
in an involuntary case.

 

  (ii)

A court of competent jurisdiction enters an order or decree under the Bankruptcy
Code that is for relief against Borrower in an involuntary case.

“Event of Ground Lessor Bankruptcy” means either of the following actions taken
by or with respect to Ground Lessor:

 

  (i)

Ground Lessor pursuant to or within the meaning of the Bankruptcy Code
(A) commences a voluntary case, or (B) consents to the entry of an order for
relief against it in an involuntary case.

 

  (ii)

A court of competent jurisdiction enters an order or decree under the Bankruptcy
Code that is for relief against Ground Lessor in an involuntary case.

“Fee Estate” means the fee estate of Ground Lessor in the Land.

“Ground Lease” means the lease described in Exhibit G pursuant to which Borrower
leases the Land, as such lease may be amended, modified, supplemented, renewed
and extended.

“Ground Lessee” means the lessee under the Ground Lease.

“Ground Lessee Default” means either of the following:

 

  (i)

A default by Borrower in making any payment of Ground Rent, additional rent or
other sum of money payable by Borrower to Ground Lessor under the Ground Lease
on the date such payment is due and payable.

 

  (ii)

A default by Borrower in performing or observing any of the terms, covenants or
conditions of the Ground Lease other than the payments referred to in clause
(i) required to be performed or observed by ground lessee.

 

Rider to Master Multifamily Loan and Security Agreement    Page 7 Ground Lease
Mortgage   



--------------------------------------------------------------------------------

“Ground Lessor” means the lessor under the Ground Lease.

“Ground Lessor Default” means a default by Ground Lessor in performing or
observing any of the terms, covenants or conditions of the Ground Lease required
to be performed or observed by Ground Lessor.

“Ground Rent” means the base or minimum rent payable in fixed monthly or other
periodic installments under the Ground Lease.

“Leased Premises” means the Land and any other real property leased by Borrower
pursuant to the Ground Lease, if applicable.

“Leasehold Estate” means Borrower’s interest in the Land and any other real
property leased by Borrower pursuant to the Ground Lease, if applicable,
including all of the following:

 

  (i)

All rights of Borrower to renew or extend the term of the Ground Lease.

 

  (ii)

All amounts deposited by Borrower with Ground Lessor under the Ground Lease.

 

  (iii)

Borrower’s right or privilege to terminate, cancel, surrender, modify or amend
the Ground Lease.

 

  (iv)

All other options, privileges and rights granted and demised to Borrower under
the Ground Lease and all appurtenances with respect to the Ground Lease.

“Lender’s Assumption Notice” is defined in Section 6.19(e)(ii).

 

D.

Reserved

 

Rider to Master Multifamily Loan and Security Agreement    Page 8 Ground Lease
Mortgage   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

TERMITE OR WOOD DAMAGING INSECT CONTROL

(Revised 3-1-2014)

APPLIES TO THE FOLLOWING PROPERTIES ONLY:

CHERRY LAUREL

THE FOUNTAINS AT HIDDEN LAKES

HIDDEN LAKES

PARKWOOD ESTATES

THE WESTMONT

VISTA DE LA MONTANA

MADISON ESTATES

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 6.09(k) is deleted and replaced with the following:

 

  (k)

Termite or Wood Damaging Insect Control. Borrower will maintain a contract with
a qualified service provider for control of termites or other wood damaging
insects at the Mortgaged Property for so long as the Indebtedness remains
outstanding.

 

Rider to Master Multifamily Loan and Security Agreement

Termite or Wood Damaging Insect Control

   Page 1



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

UNITS WITHOUT CERTIFICATE OF OCCUPANCY WITH OUTSTANDING OCCUPANCY AUTHORIZATION

(Revised 2-16-2017—modified)

APPLIES TO THE FOLLOWING PROPERTIES ONLY:

ARLINGTON PLAZA

THE BENTLEY

BLAIR HOUSE

BLUE WATER LODGE

BRIARCREST ESTATES

CHERRY LAUREL

COLONIAL HARBOR

COUNTRY SQUIRE

ESSEX HOUSE

GRASSLANDS ESTATES

ILLAHEE HILLS

JORDAN OAKS

MAPLE DOWNS

OAKWOOD HILLS

ORCHID TERRACE

SIMI HILLS

STONEYBROOK LODGE

THORNTON PLACE

VISTA DE LA MONTANA

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 5.07(a) is deleted and replaced with the following:

 

  (a)

Except for the residential use of the Non-Permitted Units prior to the
Non-Permitted Unit Turnover Date, to the best of Borrower’s knowledge after due
inquiry and investigation, each of the following is true:

 

  (i)

All Improvements and the use of the Mortgaged Property comply with all
applicable statutes, rules and regulations, including all applicable statutes,
rules and regulations pertaining to requirements for equal opportunity,
anti-discrimination, fair housing, environmental protection, zoning and land use
(“legal, non-conforming” status with respect to uses or structures will be
considered to comply with zoning and land use requirements for the purposes of
this representation).

 

  (ii)

The Improvements comply with applicable health, fire, and building codes.

 

  (iii)

There is no evidence of any illegal activities relating to controlled substances
on the Mortgaged Property.

 

Rider to Master Multifamily Loan and Security Agreement

Units with Outstanding Occupancy Authorization

   Page 1



--------------------------------------------------------------------------------

B.

Section 5.09(a) is deleted and replaced with the following:

 

  (a)

Except for the certificates of occupancy Outstanding Occupancy Authorization for
the Non-Permitted Units, Borrower, any commercial tenant of the Mortgaged
Property and/or any operator of the Mortgaged Property is in possession of all
material licenses, permits and authorizations required for use of the Mortgaged
Property, which are valid and in full force and effect as of the date of this
Loan Agreement.

 

C.

Section 6.41 is deleted and replaced with the following:

 

  6.41

Units Without Certificate of Occupancy Outstanding Occupancy Authorization.

 

  (a)

On or before the Non-Permitted Unit Turnover Date, Borrower must provide to
Lender one of the following with respect to each Non-Permitted Unit:

 

  (i)

Evidence satisfactory to Lender that such Non-Permitted Unit is not being used
for residential purposes.

 

  (ii)

A certificate of occupancy Outstanding Occupancy Authorization for such
Non-Permitted Unit.

 

  (b)

No Non-Permitted Unit may be used for residential purposes after the
Non-Permitted Unit Turnover Date.

 

D.

Section 9.01(oo) is deleted and replaced with the following:

 

  (oo)

Borrower fails to comply with the provisions of Section 6.41 (Units Without
Certificate of Occupancy).

 

E.

The following definitions are added to Article XII:

“Non-Permitted Unit” means each of the following units, unless and until Lender
has received a certificate of occupancy for such unit the number of units
specified on Exhibit T attached hereto with respect to each Individual Property
identified on Exhibit T attached hereto. 

 

Rider to Master Multifamily Loan and Security Agreement

Units with Outstanding Occupancy Authorization

   Page 2



--------------------------------------------------------------------------------

“Non-Permitted Unit Turnover Date” means the date that is twelve (12) months
after the date of this Loan Agreement.

“Outstanding Occupancy Authorization” means, with respect to each Individual
Property identified on Exhibit T attached hereto, the updated certificate of
occupancy or amended zoning approval noted on Exhibit T attached hereto

 

Rider to Master Multifamily Loan and Security Agreement

Units with Outstanding Occupancy Authorization

   Page 3



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

COMMINGLING OF ACCOUNTS

(Revised 1-30-2018)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 6.13(a)(ix) is deleted and replaced with the following:

 

  (ix)

It will not commingle its assets with the assets of any other Person and will
hold all of its assets in its own name except with respect to a custodial
account maintained by the Property Manager on behalf of Borrower and certain
other entities (“Custodial Account”). The Custodial Account must, so long as the
Loan is outstanding, satisfy the following conditions:

 

  (A)

Separately account, and continue to separately account, for each item of income
and expense applicable to the Mortgaged Property and the Borrower.

 

  (B)

Provide a full audit trail accounting and general ledger accounts codes for
tracking all payments, disbursements, or remittances such that each dollar from
the Mortgaged Property is easily tracked and ascertained, and the audit trail
and attendant general ledger accounting must be maintained at all times and be
available for examination by any parties to the Loan Agreement, their
successors, assigns, accountants or attorneys.

 

  (C)

Prohibit the payment of any funds received with respect to the Mortgaged
Property other than (I) the payment of expenses incurred by the Borrower or the
Property Manager, on behalf of the Borrower, directly in connection with the
ownership or operation of the Mortgaged Property, or (II) for payment of the
Borrower’s share of any contracts entered into by an Affiliate of the Borrower
for which a portion of the costs is (y) directly and solely attributable to the
Mortgaged Property as evidenced by the billing statement provided with respect
to such contract, and (z) reasonably and fairly allocated to the Borrower by the
Property Manager.

 

  (D)

Except for de minimis funds maintained after the payment each month of all
properly allocable expenses related to the Mortgaged Property, any funds
received with respect to the Mortgaged Property must be fully disbursed directly
to the Borrower for further distribution or retention by the Borrower in
accordance with the Loan Documents and Borrower’s organizational documents.

 

Rider to Master Multifamily Loan and Security Agreement

Commingling of Accounts

   Page 1



--------------------------------------------------------------------------------

  (E)

No funds received with respect to the Mortgaged Property and deposited in the
Custodial Account have ever been loaned or advanced in any way to any Affiliate
for use by such Affiliate nor has the Borrower borrowed or used any funds of any
Affiliate deposited in the Custodial Account.

 

  (F)

The funds in this Custodial Account are not pledged for the benefit of any
creditor.

 

Rider to Master Multifamily Loan and Security Agreement

Commingling of Accounts

   Page 2



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

GUARANTOR REQUIREMENTS

(Revised 2-13-2017)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A.

Section 9.01(dd) is deleted and replaced with the following:

 

  (dd)

Guarantor fails to comply with the provisions of the Section of the Guaranty
entitled “Material Adverse Change” or “Minimum Net Worth/Liquidity
Requirements,” as applicable.

 

Rider to Master Multifamily Loan and Security Agreement

Guarantor Requirements

   Page 1



--------------------------------------------------------------------------------

SCHEDULE 1

Individual Borrowers & Individual Properties

 

Assigned
Property
Number

  

Name of Individual Property

  

Individual Borrower(s) Owning the
Individual Property

  

City and State
(and County)

502796413

   Arlington Plaza    NIC 12 Arlington Plaza Owner LLC    Arlington, TX
(Tarrant County)

502795409

   The Bentley    NIC 13 The Bentley Owner LLC    Dallas, TX
(Dallas County)

502795417

   Blair House    NIC 12 Blair House Owner LLC    Normal, IL
(Mclean County)

502795425

   Blue Water Lodge    NIC 12 Blue Water Lodge Owner LLC    Fort Gratiot, MI
(St. Clair County)

502795433

   Briarcrest Estates    NIC 12 Briarcrest Estates Owner LLC    Ballwin, MO
(St. Louis County)

502795441

   Chateau Ridgeland    NIC 12 Chateau Ridgeland Owner LLC    Ridgeland, MS
(Madison County)

502795468

   Cherry Laurel    NIC 12 Cherry Laurel Owner LLC    Tallahassee, FL
(Leon County)

502795476

   Colonial Harbor    NIC 12 Colonial Harbor Owner LLC    Yorktown, VA
(York County)

502795484

   Country Squire    NIC 12 Country Squire Owner LLC    St. Joseph, MO
(Buchanan County)

502795492

   The Courtyard at Lakewood    NIC 12 Courtyard at Lakewood Owner LLC   
Lakewood, CO
(Jefferson County)

502795506

   Desoto Beach Club    NIC 12 Desoto Beach Club Owner LLC    Sarasota, FL
(Sarasota County)

502795522

   Dogwood Estates    NIC 13 Dogwood Estates Owner LLC    Denton, TX
(Denton County)

502795549

   Durham Regent    NIC 13 Durham Regent Owner LP    Durham, NC
(Durham County)

502795557

   The El Dorado    NIC 12 El Dorado Owner LLC    Richardson, TX
(Dallas County)

502795611

   Essex House    NIC 12 Essex House Owner LLC    Lemoyne, PA
(Cumberland County)

502795654

   Fleming Point    NIC 12 Fleming Point Owner LLC    Greece, NY
(Monroe County)

502796081

   The Fountains at Hidden Lakes    NIC 13 Fountains at Hidden Lakes Owner LLC
   Salem, OR
(Marion County)

502795735

   Grasslands Estates    NIC 12 Grasslands Estates Owner LLC    Wichita, KS
(Sedgwick County)

502795786

   Greeley Place    NIC 12 Greeley Place Owner LLC    Greeley, CO
(Weld County)

502795603

   Grizzly Peak    NIC 12 Grizzly Peak Owner LLC    Missoula, MT
(Missoula County)

 

Master Multifamily Loan and Security Agreement    Schedule 1, Page 1



--------------------------------------------------------------------------------

Assigned
Property
Number

  

Name of Individual Property

  

Individual Borrower(s) Owning the
Individual Property

  

City and State
(and County)

502795662

   Hidden Lakes    NIC 13 Hidden Lakes Owner LLC    Salem, OR
(Marion County)

502795697

   Illahee Hills    NIC 13 Illahee Hills Owner LLC    Urbandale, IA
(Polk County)

502795751

   Jackson Oaks    NIC 12 Jackson Oaks Owner LLC    Paducah, KY
(McCracken County)

502795832

   Jordan Oaks    NIC 13 Jordan Oaks Owner LP    Cary, NC
(Wake County)

502795859

   Lodge at Cold Spring    NIC 13 Lodge at Cold Spring Owner LLC    Rocky Hill,
CT
(Hartford County)

502796103

   Madison Estates    NIC 13 Madison Estates Owner LLC    San Antonio, TX
(Bexar County)

502796006

   The Manor at Oakridge    NIC 13 Manor at Oakridge Owner LLC    Harrisburg, PA
(Dauphin County)

502796030

   Maple Downs    NIC 12 Maple Downs Owner LLC    Fayetteville, NY
(Onondaga County)

502796057

   Oakwood Hills    NIC 13 Oakwood Hills Owner LLC    Eau Claire, WI
(Eau Claire County)

502796073

   Orchid Terrace    NIC 13 Orchid Terrace Owner LLC    St. Louis, MO
(St. Louis County)

502795824

   Palmer Hills    NIC 13 Palmer Hills Owner LLC    Bettendorf, IA
(Scott County)

502795883

   Parkwood Estates    NIC 12 Parkwood Estates Owner LLC    Fort Collins, CO
(Larimer County)

502795921

   Pinewood Hills    NIC 13 Pinewood Hills Owner LLC    Flower Mound, TX
(Denton County)

502795956

   Pioneer Valley Lodge    NIC 12 Pioneer Valley Lodge Owner LLC    North Logan,
UT
(Cache County)

502796049

   Pueblo Regent    NIC 13 Pueblo Regent Owner LLC    Pueblo, CO
(Pueblo County)

502795948

   Regency Residence    NIC 12 Regency Residence Owner LLC    Port Richey, FL
(Pasco County)

502795875

   The Regent    NIC 13 The Regent Owner LLC    Corvallis, OR
(Benton County)

502795808

   Rock Creek    NIC 13 Rock Creek Owner LLC    Hillsboro, OR
(Washington County)

502795778

   Sheldon Oaks    NIC 13 Sheldon Oaks Owner LLC    Eugene, OR
(Lane County)

502795727

   Simi Hills    NIC 12 Simi Hills Owner LLC    Simi Valley, CA
(Ventura County)

502795689

   Sky Peaks    NIC 13 Sky Peaks Owner LLC    Reno, NV
(Washoe County)

502795638

   Stoneybrook Lodge    NIC 12 Stoneybrook Lodge Owner LLC    Corvallis, OR
(Benton County)

 

Master Multifamily Loan and Security Agreement    Schedule 1, Page 2



--------------------------------------------------------------------------------

Assigned
Property
Number

  

Name of Individual Property

  

Individual Borrower(s) Owning the
Individual Property

  

City and State
(and County)

502795913

   Thornton Place    NIC 13 Thornton Place Owner LLC    Topeka, KS
(Shawnee County)

502795867

   Uffelman Estates    NIC 13 Uffelman Estates Owner LLC    Clarksville, TN
(Montgomery County)

502795840

   Ventura Place    NIC 12 Ventura Place Owner LLC    Lubbock, TX
(Lubbock County)

502795794

   Village Gate    NIC 13 Village Gate Owner LLC    Farmington, CT
(Hartford County)

502795743

   Vista de la Montana    NIC 13 Vista De La Montana Owner LLC    Surprise, AZ
(Maricopa County)

502795700

   Walnut Woods    NIC 13 Walnut Woods Owner LLC    Boyertown, PA
(Berks County)

502795670

   The Westmont    NIC 13 The Westmont Owner LLC    Santa Clara, CA
(Santa Clara County)

502795646

   Whiterock Court    NIC 13 Whiterock Court Owner LLC    Dallas, TX
(Dallas County)

 

Master Multifamily Loan and Security Agreement    Schedule 1, Page 3



--------------------------------------------------------------------------------

SCHEDULE 3

None.

 

Master Multifamily Loan and Security Agreement    Schedule 1, Page 1



--------------------------------------------------------------------------------

SCHEDULE 4

None.

 

Master Multifamily Loan and Security Agreement    Schedule 1, Page 1



--------------------------------------------------------------------------------

SCHEDULE 5

None.

 

Master Multifamily Loan and Security Agreement    Schedule 1, Page 1



--------------------------------------------------------------------------------

EXHIBIT A

RESERVED

 

Master Multifamily Loan and Security Agreement    Page A-1



--------------------------------------------------------------------------------

EXHIBIT B

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

 

Master Multifamily Loan and Security Agreement    Page B-1



--------------------------------------------------------------------------------

EXHIBIT C

REPAIR SCHEDULE OF WORK

 

Applicable Property

  

Description of Repair

  

Completion Date

Arlington Plaza    Building power/wiring: Install GFCI outlets within 6’ of all
sinks in resident room kitchen areas.    90 Days The Bentley    Site Fences:
Repair settled brick site walls and cracks in brick.    180 Days Blair House   
Parking: Stripe 3 additional parking spaces.    180 Days Blue Water Lodge   

Fire Suppression: Inspect and replace recalled heads Central (LF).

 

Carbon Monoxide Detectors: Install in cottages.

   90 Days Briarcrest Estates   

Fire Code Violation: Correct numerous fire code violations mentioned in the
zoning report.

 

Parking: Stripe 4 additional parking spaces

   180 Days Chateau Ridgeland   

Asphaltic Concrete: Overlay.

 

Exterior Walls/Roof (structural): Repoint.

 

Roof Coverings: Replace flat roof.

   180 Days Cherry Laurel   

Roof Covering: Repair leak.

 

Rooftop Packaged Units: Replace down unit and older unit.

 

Unit Ceiling Finish: Moisture condition Union 301.

 

Termite Damage: The inspector noted wood rot at the bottom of the exterior door
for Unit 130.

  

90 Days

 

180 Days

 

90 Days

 

180 Days

Colonial Harbor   

Water Damaged Interior Finishes: Water damaged drywall and vinyl flooring being
replaced.

 

Domestic Water Heaters: Once replacement ongoing.

   180 Days Country Squire   

Concrete Paving: Epoxy crack sealing.

 

Carbon Monoxide Detectors: Install in mechanical room, kitchen and adjacent to
gas fire place in dining room.

 

Pedestrian Paving/Hardscape: Replace trip hazards.

  

180 Days

 

90 Days

 

90 Days

The Courtyard at Lakewood   

Garages: Structural deck (ceiling of parking garage/floor of courtyard) requires
sealing to eliminate water infiltration into parking structure.

 

Windows and Frames: Replace units with failed seals.

 

Fire Suppression: Investigation to confirm that installed Omega heads were
recalled – Investigate.

 

Buzzer/Intercom (security): Door/entry intercom system repair.

  

180 Days

 

180 Days

 

90 Days

 

180 Days

Desoto Beach Club    None.    None Dogwood Estates    None.    None

 

Master Multifamily Loan and Security Agreement    Page C-1



--------------------------------------------------------------------------------

Applicable Property

  

Description of Repair

  

Completion Date

Durham Regent   

Concrete Paving: Seal lineal cracks.

 

Pedestrian Paving/Hardscape: Seal lineal cracks.

 

Trash Enclosures: Repair.

 

Retaining Walls: Repair.

 

HVAC/PTAC Unit Enclosure: Replace.

 

Fire Sprinkler Contractor – Survey: Survey for potentially recalled heads.

 

Elevators: Modernize.

   180 Days The El Dorado   

Foundation (structural): Repairs per Structural Report.

 

Exterior Slab Repair: Pressure grout to stabilize and address trip hazard.

  

180 Days

 

90 Days

Essex House    Fire Suppression: Allowance to address fire sprinkler inspection
deficiencies and re-inspect.    180 Days Fleming Point   

Asphaltic Concrete: Overlay.

 

Pedestrian Paving/Hardscape: Repair.

 

Retaining Walls: Replace.

  

180 Days

 

90 Days

 

180 Days

The Fountains at Hidden Lakes   

Long Term Radon Testing: Radon testing was conducted in 8 units of the lowest
livable level representative areas of the project, which reveled elevated radon
levels in four units. Long term radon testing was conducted and three samples
were above the US EPA action level of 4.0 pCi/L (292, 302 and 342). Therefore, a
radon mitigation plan is recommended.

 

Termite Damage: The inspector noted damage caused by old infestation.

 

Co-Detectors: add co-detectors

  

180 Days

 

90 Days

Grasslands Estates   

Exterior Walls/Roof (structural): Framing, expansion joint and drywall repairs
per study.

 

Building Power/Wiring: Repair damaged outlets due to recent storm.

   180 Days Greeley Place   

Unit Outlets – GFCI Protection: Install GFCI.

 

Condensate Leak: Repair source of HVAC condensate leak and any damage to ceiling

  

90 Days

 

180 Days

Grizzly Peak    None.    None. Hidden Lakes   

Foundation (waterproofing): Allowance to evaluate and repair water infiltration
in crawl spaces of cottages.

 

Roof Drainage (gutters, drains, etc.): Repair gutters and install french drains
at downspouts.

  

90 Days

 

90 Days

 

 

Master Multifamily Loan and Security Agreement    Page C-2



--------------------------------------------------------------------------------

Applicable Property

  

Description of Repair

  

Completion Date

  

Smoke and Fire Detection: Repair deficiencies identified by fire inspection.

 

Termite Damage: The inspector noted damage caused by old infestation in units
252-Stair Area, 316, 336, 3601, 3607, 3611, 3619, 270, 290, 306, 300,
311-Garage.

  

90 Days

 

180 Days

Illahee Hills    None.    None Jackson Oaks    None.    None Jordan Oaks   

Concrete Paving: Replace.

 

Roof Covering: Repair potential roof leak.

  

180 Days

 

90 Days

Lodge at Cold Spring   

Emergency Lighting/Generator: Replace/repair to ensure proper and reliable
function.

 

Fire Code Violation: Correct numerous fire code violations mentioned in the
zoning report.

   180 Days Madison Estates   

Other Paving: Replace/reset at least three small brick paver areas at main
entrance.

 

Building Power/Wiring: Provide GFCI outlets in resident unit kitchens.

 

Fire Suppression: Replace the painted fire sprinkler heads and re-inspect.

 

Termites: Termite treatment.

   90 Days The Manor at Oakridge    None.    None Maple Downs   

Pond: Install barrier/fencing to discourage access at pond.

 

Site Fences: Repair.

 

Retaining Walls: Repair.

 

Trash Enclosures: Replace gates.

 

Roof Covering – Flat-Detached House: Repair roof leak.

 

Parking: Stripe 3 additional parking spaces.

  

180 Days

 

180 Days

 

180 Days

 

180 Days

 

90 Days

 

180 Days

Oakwood Hills    Stretching carpet to remove wrinkles    180 Orchid Terrace   
None.    None. Palmer Hills   

Foundation (waterproofing): Waterproofing.

 

GFCI Outlet: Install.

 

Parking: Stripe 3 additional parking spaces.

  

180 Days

 

90 Days

 

180 Days

Parkwood Estates   

Asphaltic Concrete: Repair cracks, mill and overlay.

 

ADA Sute Ramp: Replace due to safety hazard.

 

Timber Retaining Wall: Install guard railing.

 

Parapet Wall Capping: Repair parapet wall capping (holes and open seams).

 

Long Term Radon Testing: Radon testing was conducted in 7 ground floor units,
which resulted in four units with

  

180 Days

 

90 Days

 

180 Days

 

90 Days

 

180 Days

 

Master Multifamily Loan and Security Agreement    Page C-3



--------------------------------------------------------------------------------

Applicable Property

  

Description of Repair

  

Completion Date

   elevated radon levels. Long term radon testing was conducted and revealed
three units with radon levels above the action level of 4.0 pCi/L (S189, S192
and S188). Therefore, mitigation of these three units is recommended.      

Kitchen Outlets – Standard: Add GFCI outlets.

 

Termite Damage: The inspector noted termites in landscape wood that is in
contract with the structure. The inspector recommended termite bait station
treatment.

  

90 Days

 

180 Days


   Fire Suppression – Inspect for recalled central sprinkler heads    180 Days
Pinewood Hills    None.    None Pioneer Valley Lodge   

Asphalt Full Depth Repair: Repair.

 

Asphalt Crack Repairs: Repair cracks.

 

Roof drainage (gutters, drains, etc.): Southeast corner of the porte cochere:
replace damaged areas.

 

GFCI: Replace non-compliant outlet in restroom with GFCI unit.

 

Seismic Straps: Install seismic straps on the 100 gallon natural gas water
heaters.

  

180 Days

 

180 Days

 

180 Days

 

90 Days

 

180 Days

Pueblo Regent   

Asphaltic Concrete: Repair pothole at HCA parking in north parking lot, Overlay
and seal coat a portion of the parking.

 

Concrete Paving: Repair entrance apron to north parking lot, which is a trip
hazard.

  

180 Days

 

90 Days

   Electrical – Add GFCI outlets in wet locations: Install GFCIs as needed in
approx. 1/3 of units (2 outlets per unit).    90 Days    Buzzer/Intercom
(security): Door entry intercom system is out of service.    180 Days Regency
Residence   

Pedestrian Paving/Hardscape: Repair.

 

Common Domestic Water Storage Tank: Replace.

 

Parking: Stripe 11 additional parking spaces.

   180 Days The Regent    Sprinkler Head Inspection: Inspect for recalled heads.
   90 Days Rock Creek    None.    None Sheldon Oaks   

EIFS Repair: Repair damaged EIFS.

 

Fire Suppression: Inspect for recalled heads.

 

Roof Drainage: Replace.

 

Fire Code Violation: Correct two outstanding fire code violations mentioned in
zoning report (Emergency power generator and Fire Alarm)

   180 Days Simi Hills    None.    None

 

Master Multifamily Loan and Security Agreement    Page C-4



--------------------------------------------------------------------------------

Applicable Property

  

Description of Repair

  

Completion Date

Sky Peaks    None.    None Stoneybrook Lodge    None.    None Thornton Place   

Concrete Paving: Repair at service drive.

 

Water Softening Equipment: Return water softening equipment to service.

 

Carbon Monoxide Detectors: Install CO detectors in resident units with
gas-appliances.

  

180 Days

 

180 Days

 

90 Days

Uffelman Estates    Pedestrian Paving/Hardscape: repair trip hazards.    90 Days
Ventura Place   

Asphaltic Concrete: Repair potholes.

 

Fire Alarm System Replacement Per Bid: Replace Panel and devices as required.

   180 Days Village Gate   

Asphaltic Concrete: Overlay.

 

Pedestrian Paving/Hardscape: Replace – trip hazards.

 

UST Test: the environmental consultant recommended conducting a tank tightness
to ensure structural integrity of the tank.

 

Pending the results of the tank tightness test, remediation and a UST
Remediation Deposit in the amount of $TBD may be required

  

180 Days

 

90 Days

 

180 Days

 

180 Days after notice of the required remediation

 

Vista de la Montana   

Long Term Radon Testing: Radon testing was conducted in four ground of the
lowest livable level apartment units of the project. One of the units
demonstrated elevated radon levels. Long term radon testing was conducted and
revealed none of the remaining units indicated radon levels above the US EPA
action level. Therefore, mitigation of the original elevated unit (121) is
recommended.

 

Termite Testing: Termite Treatment required – Evidence of drill holes from
previous infestation.

   180 Days Walnut Woods   

Fire Suppression: Allowance to address inspection deficiencies.

 

Long Term Radon Testing: Radon testing was conducted in two ground floor units,
Unit 130 and Unit 115, which resulted in radon levels of 4.4 and 12.7,
respectively. Long term radon testing was conducted and revealed radon levels
for Unit 130 to be 3.4 (Unit 115 was missing). As a result, the consultant
placed forty-four short-term radon devices, seven identified radon above
4.0pCi/L and three were lost (107, 110, 1, 114, 117, 121, 123, 127, 129, Sales
Floor). Therefore, radon mitigation is recommended.

   180 Days The Westmont    Fungus Removal: Remove the fungus infected and
damaged component and replace with new material. Seal wood components with paint
or other moisture sealant that is resistant to weather.    180 Days Whiterock
Court    None.    None

 

Master Multifamily Loan and Security Agreement    Page C-5



--------------------------------------------------------------------------------

EXHIBIT D

REPAIR DISBURSEMENT REQUEST

The undersigned requests from                                  (“Lender”) the
disbursement of funds in the amount of $                 (“Disbursement
Request”) from the Repair Reserve Fund established pursuant to the Master
Multifamily Loan and Security Agreement dated                 , 20 by and
between Lender and the undersigned ( “Loan Agreement”) to pay for repairs to the
multifamily apartment project known as                                  and
located in                                 .

The undersigned represents and warrants to Lender that the following information
and certifications provided in connection with this Disbursement Request are
true and correct as of the date hereof:

 

1.

Purpose for which disbursement is requested:

 

 

 

2.

To whom the disbursement will be made (may be the undersigned in the case of
reimbursement for advances and payments made or cost incurred for work done by
the undersigned):                                       
                                         
                                         
                                                        

 

3.

Estimated costs of completing the uncompleted Repairs as of the date of this
Disbursement Request:                                       
                                 

 

4.

The undersigned certifies that each of the following is true:

 

  (a)

The disbursement requested pursuant to this Disbursement Request will be used
solely to pay a cost or costs allowable under the Loan Agreement.

 

  (b)

None of the items for which disbursement is requested pursuant to this
Disbursement Request has formed the basis for any disbursement previously made
from the Repair Reserve Fund.

 

  (c)

All labor and materials for which disbursements have been requested have been
incorporated into the Improvements or suitably stored upon the Mortgaged
Property in accordance with reasonable and standard building practices, the Loan
Agreement and all applicable laws, ordinances, rules and regulations of any
governmental authority having jurisdiction over the Mortgaged Property.

 

  (d)

The materials, supplies and equipment furnished or installed for the Repairs are
not subject to any Lien or security interest or that the funds to be disbursed
pursuant to this Disbursement Request are to be used to satisfy any such Lien or
security interest.

 

5.

All capitalized terms used in this Disbursement Request without definition will
have the meanings ascribed to them in the Loan Agreement.

 

Master Multifamily Loan and Security Agreement    Page D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Disbursement Request as of
the day and date first above written.

 

    BORROWER: Date:                      

 

Master Multifamily Loan and Security Agreement    Page D-2



--------------------------------------------------------------------------------

EXHIBIT E

WORK COMMENCED AT MORTGAGED PROPERTY

Not applicable

 

Master Multifamily Loan and Security Agreement    Page E-1



--------------------------------------------------------------------------------

EXHIBIT F

CAPITAL REPLACEMENTS

 

  •  

Carpet/vinyl flooring

 

  •  

Window treatments

 

  •  

Roofs

 

  •  

Furnaces/boilers

 

  •  

Air conditioners

 

  •  

Ovens/ranges

 

  •  

Refrigerators

 

  •  

Dishwashers

 

  •  

Water heaters

 

  •  

Garbage disposals

 

  •  

Additional Items for each Individual Property as listed below:

 

  •  

Other items that Lender may approve subject to any conditions that Lender may
require, all in Lender’s sole and absolute discretion.

 

Name of Individual Property

   Assigned
Property
Number   

Additional Items

Arlington Plaza    502796413    Exterior walls (paint/finish), common area
floors, community washing machines and dryers, common area hard goods and
commercial/house kitchen equipment. The Bentley    502795409    Exterior walls
(paint/finish), common area floors, community washing machines and dryers,
common area hard goods and commercial/house kitchen equipment, elevators and
fire alarm panel. Blair House    502795417    Concrete paving, exterior walls
(paint/finish), common area floors, community washing machines and dryers,
common area hard goods, commercial/house kitchen equipment, elevators and firm
alarm panel. Blue Water Lodge    502795425    Asphaltic concrete and seal coat,
common area floors, community washing machines and dryers, common area hard
goods, commercial/house kitchen equipment and fire alarm panel Briarcrest
Estates    502795433    Asphaltic concrete and seal coat, exterior walls
(paint/finish), common are floors, common area hard goods and fire alarm panel.

 

Master Multifamily Loan and Security Agreement    Page F-1



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number   

Additional Items

Chateau Ridgeland    502795441    Seal coat, common area floors, common area
hard goods, commercial/house kitchen equipment, elevators and fire alarm panel.
Cherry Laurel    502795468    Seal coat, exterior walls (paint/finish), common
area floors, community washing machines and dryers, common area hard goods,
commercial/house kitchen equipment, and fire alarm panel. Colonial Harbor   
502795476    Seal coat, exterior walls (paint/finish), common area floors,
community washing machines and dryers, common area hard goods, commercial/house
kitchen equipment, fire alarm panel and bathroom accessories. Country Squire   
502795484    Exterior walls (paint/finish), common area floors, community
washing machines and dryers, common area hard goods, commercial/house kitchen
equipment, elevators and fire alarm panel. The Courtyard at Lakewood   
502795492    Asphaltic concrete and concrete paving, exterior walls
(paint/finish), common area floors, community washing machines and dryers,
common area hard goods, commercial/house kitchen equipment and elevators. Desoto
Beach Club    502795506    Seal coat; pool and/or spa plaster/liner, heating
equipment and deck surface; exterior walls (paint/finish); common area floors;
community washing machines and dryers; common area hard goods; commercial/house
kitchen equipment; and fire alarm panel. Dogwood Estates    502795522    Seal
coat, exterior walls (paint/finish), common area floors, community washing
machines and dryers, common area hard goods, commercial/house kitchen equipment
and fire alarm panel. Durham Regent    502795549    Exterior walls
(paint/finish), common area floors, community washing machines and dryers,
common area hard goods, commercial/house kitchen equipment, fire alarm panel and
stacked clothes washer/dryer.

 

Master Multifamily Loan and Security Agreement    Page F-2



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number   

Additional Items

The El Dorado    502795557    Common area floors, community washing machines and
dryers, common area hard goods, foundation repair, elevators and fire alarm
panel. Essex House    502795611    Seal coat, exterior walls (paint/finish),
common area floors, community washing machines and dryers, common area hard
goods, commercial/house kitchen equipment and fire alarm panel. Fleming Point   
502795654    Seal coat, exterior walls (paint/finish), common area floors,
community washing machines and dryers, common area hard goods and
commercial/house kitchen equipment. The Fountains at Hidden Lakes    502796081
   Asphaltic concrete and seal coat, exterior walls (paint/finish and washer and
dryers. Grasslands Estates    502795735    Asphaltic concrete and seal coat,
common area floors, community washing machines and dryers, common area hard
goods, commercial/house kitchen equipment, reserve framing and finish repairs
and fire alarm panels. Greeley Place    502795786    Seal coat, exterior walls
(paint/finish), common area floors, community washing machines and dryers,
common area hard goods, commercial/house kitchen equipment, elevators and fire
alarm panels. Grizzly Peak    502795603    Asphaltic concrete and seal coat,
common area floors, community washing machines and dryers, common area hard
goods, commercial/house kitchen equipment, smoke and fire detection and
elevators. Hidden Lakes    502795662    Seal coat, exterior walls
(paint/finish), community washing machines and dryers, common area hard goods,
commercial dryers, commercial/house kitchen equipment, elevators and stackable
washer/dryer. Illahee Hills    502795697    Common area floors, community
washing machines, common area hard goods, commercial/house kitchen equipment,
emergency lighting/generator, elevators and fire alarm panel.

 

Master Multifamily Loan and Security Agreement    Page F-3



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number   

Additional Items

Jackson Oaks    502795751    Seal coat, common area floors, community washing
machines and dryers, common area hard goods, commercial/house kitchen equipment
and fire alarm panel. Jordan Oaks    502795832    Exterior walls (paint/finish),
common area floors, community washing machines and dryers, common area hard
goods, commercial/house kitchen equipment and fire alarm panel. Lodge at Cold
Spring    502795859    Asphaltic concrete, seal coat and curb and gutter;
balconies/handrails/guardrails; common area floors; community washing machines
and dryers; common area hard goods; commercial/house kitchen equipment; and
elevators. Madison Estates    502796103    Seal coat, exterior walls
(paint/finish), common area floors, common area hard goods, commercial washers
and dryers, commercial/house kitchen equipment, elevators and fire alarm panel.
The Manor at Oakridge    502796006    Asphaltic concrete, site fences, exterior
walls (paint/finish), common area floors, community washing machines and dryers,
common area hard goods, commercial/house kitchen equipment and fire alarm panel.
Maple Downs    502796030    Asphaltic concrete and seal coat, exterior walls
(paint/finish), common area floors, community washing machines and dryers,
common area hard goods, commercial/house kitchen equipment, overhead garage door
and fire alarm panel. Oakwood Hills    502796057    Seal coat, exterior walls
(paint/finish), common area floors, community washing machines and dryers,
common area hard goods, commercial/house kitchen equipment, packaged units and
fire alarm panel. Orchid Terrace    502796073    Asphaltic concrete and seal
coat, exterior walls (paint/finish), common area floors, community washing
machines and dryers, common area hard goods, commercial/house kitchen equipment
and fire alarm panel.

 

Master Multifamily Loan and Security Agreement    Page F-4



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number   

Additional Items

Palmer Hills    502795824    Concrete paving, exterior walls (paint/finish),
common area floors, community washing machines and dryers, common area hard
goods, commercial/house kitchen equipment and fire alarm panel. Parkwood Estates
   502795883    Seal coat, exterior walls (paint/finish), common area floors,
community washing machines and dryers, commercial/house kitchen equipment,
emergency lighting/generator, elevators and fire alarm panel. Pinewood Hills   
502795921    Exterior walls (paint/finish), common area floors, community
washing machines and dryers, common area hard goods, commercial/house kitchen
equipment and fire alarm panel. Pioneer Valley Lodge    502795956    Seal coat,
common area floors, community washing machines and dryers, common area hard
goods, commercial/house kitchen equipment and fire alarm panel. Pueblo Regent   
502796049    Asphaltic concrete and seal coat, exterior walls (paint/finish),
common area floors, common area hard goods, commercial washers and dryers,
commercial/house kitchen equipment, elevators and fire alarm panel. Regency
Residence    502795948    Asphaltic concrete and seal coat; pool and /or spa
plaster/liner, heating equipment and deck surface; exterior walls
(paint/finish); common area floors; community washing machines and dryers;
common area hard goods; commercial washers and dryers; commercial/house kitchen
equipment; emergency lighting/generator; and elevators. The Regent    502795875
   Seal coat, exterior walls (paint/finish), common area floors, community
washing machines and dryers, common area hard goods and commercial/house kitchen
equipment.

 

Master Multifamily Loan and Security Agreement    Page F-5



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number   

Additional Items

Rock Creek    502795808    Seal coat, site fences, common area floors, common
area hard goods and commercial/house kitchen equipment, elevators and fire alarm
panel. Sheldon Oaks    502795778    Asphaltic concrete and seal coat, exterior
walls (paint/finish), common area floors, community washing machines and dryers,
common area hard goods commercial/house kitchen equipment and fire alarm panel.
Simi Hills    502795727    Exterior walls (paint/finish), common area floors,
community washing machines and dryers, common area hard goods, commercial/house
kitchen equipment and fire alarm panel. Sky Peaks    502795689    Seal coat,
exterior walls (paint/finish), common area floors, community washing machines
and dryers, common area hard goods, commercial/house kitchen equipment and fire
alarm panel. Stoneybrook Lodge    502795638    Asphaltic concrete and seal coat,
exterior walls (paint/finish), common area floors, community washing machines
and dryers, common area hard goods and fire alarm panel. Thornton Place   
502795913    Asphaltic concrete and seal coat, common area floors, community
washing machines and dryers, common area hard goods, elevators and fire alarm
panel. Uffelman Estates    502795867    Asphaltic concrete and seal coat, common
area floors, common area hard goods, emergency lighting/generator, elevators and
fire alarm panel. Ventura Place    502795840    Seal coat, exterior walls
(paint/finish), common area floors, community washing machines and dryers,
common area hard goods, commercial/house kitchen equipment and soft goods.
Village Gate    502795794    Seal coat, common area floors, common area hard
goods, commercial/house kitchen equipment, elevators and fire alarm panel.

 

Master Multifamily Loan and Security Agreement    Page F-6



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number   

Additional Items

Vista de la Montana    502795743    Seal coat; pool and/or spa plaster/liner,
heating equipment and filtration equipment; exterior walls (paint/finish);
common area floors; community washing machines and dryers; common area hard
goods; and commercial/house kitchen equipment. Walnut Woods    502795700   
Asphaltic concrete and seal coat, common area floors, community washing machines
and dryers, common area hard goods, commercial/house kitchen equipment,
emergency lighting/generator, elevators and fire alarm panel. The Westmont   
502795670    Exterior walls (paint/finish), common area floors, community
appliance, community washing machines and dryers, common area hard goods,
commercial/house kitchen equipment and fire alarm panel. Whiterock Court   
502795646    Seal coat, exterior walls (paint/finish), common area floors,
community washing machines and dryers, common area hard goods, commercial/house
kitchen equipment and fire alarm panel.

 

Master Multifamily Loan and Security Agreement    Page F-7



--------------------------------------------------------------------------------

EXHIBIT G

DESCRIPTION OF GROUND LEASE

The following description is applicable to Lodge at Cold Spring only:

 

1.

Ground Lease dated as of November 17, 2013 by and between Rocky Hill Holdings
LLC, as landlord, and Rocky Hill Retirement Residence LLC
(predecessor-in-interest to NIC 13 Lodge at Cold Spring Owner LLC), as tenant.

 

2.

Memorandum of Lease dated as of December 23, 2013 and recorded on January 23,
2014 in the Rocky Hill Land Evidence Records (the “Land Records”) in Volume
0631, Page 485.

 

3.

Assignment and Assumption of Lease dated as of December 23, 2013 by and between
Rocky Hill Retirement Residence LLC and NIC 13 Lodge at Cold Spring Owner LLC
and recorded on January 23, 2014 in the Land Records in Volume 0631, Page 490.

The following description is applicable to The Westmont only:

 

1.

Ground Lease dated as of April 19, 1988 by and between Masonic Hall Corporation
of Santa Clara, as lessor (“Masonic Hall”) and Matrix Properties, Inc., as
lessee.

 

2.

Memorandum of Ground Lease dated as of August 19, 1988 and recorded on
September 14, 1988 in the Land Records of the County of Santa Clara, California
(the “Land Records”) as Instrument No. 9834742.

 

3.

Amendment to Ground Lease and Sublease dated as of August 9, 1989 by and between
Masonic Hall and Santa Clara Retirement Residence Limited Partnership and
recorded on August 15, 1989 in the Land Records as Instrument No. 10216870.

 

4.

Second Amendment to Ground Lease dated as of April 28, 1995 by and between
Masonic Hall and Santa Clara Retirement Residence Limited Partnership and
recorded on May 15, 1995 in the Land Records as Instrument No. 12889106.

 

5.

Assignment and Assumption of Ground Lease dated as of February 28, 2007 by and
between Santa Clara Retirement Residence Limited Partnership and Harvest
Westmont Retirement Residence LLC and recorded on May 1, 2007 in the Land
Records as Instrument No. 19406859.

 

6.

Assignment and Assumption of Lease dated as of December 23, 2013 by and between
Harvest Westmont Retirement Residence LLC and NIC 13 The Westmont Owner LLC and
recorded on January 24, 2014 in the Land Records as Instrument No. 22503812.

 

Master Multifamily Loan and Security Agreement    Page G-1



--------------------------------------------------------------------------------

EXHIBIT H

ORGANIZATIONAL CHART OF BORROWER AS OF THE CLOSING DATE

 

LOGO [g635237g1012002720178.jpg]

 

Master Multifamily Loan and Security Agreement    Page H-1



--------------------------------------------------------------------------------

LOGO [g635237g1012002720396.jpg]

 

Master Multifamily Loan and Security Agreement    Page H-2



--------------------------------------------------------------------------------

EXHIBIT I

DESIGNATED ENTITIES FOR TRANSFERS, GUARANTOR(S),

SPE EQUITY OWNER(S), AND PROPERTY MANAGER(S)

Designated Entities for Transfer

Designated Entities for Transfer for All Individual Properties

NEW SENIOR INVESTMENT GROUP INC.

Property-Specific Designated Entities for Transfer

See below for additional Designated Entities for Transfers that are specific to
each Individual Property.

Guarantor(s)

New Senior Investment Group Inc., a Delaware corporation

Property Manager

See below for the Property Master Manager for each Individual Property

Sub-Manager: Holiday AL Management Sub LLC, a Delaware limited liability company

SPE Equity Owner

See below for the SPE Equity Owner for each Individual Property.

 

Name of Individual Property

  

Assigned
Property
Number

   SPE Equity Owner   

Designated Entity for
Transfer

  

Property Manager

Arlington Plaza    502796413    N/A   

•  NIC 12 OWNER LLC

   NIC 12 Arlington Plaza Management LLC

 

Master Multifamily Loan and Security Agreement    Page I-1



--------------------------------------------------------------------------------

Name of Individual Property

 

Assigned
Property
Number

  SPE Equity Owner  

Designated Entity for
Transfer

 

Property Manager

     

•  PROPCO 12 LLC

  The Bentley   502795409   N/A  

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

  NIC 13 The Bentley Management LLC Blair House   502795417   N/A  

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

  NIC 12 Blair House Management LLC Blue Water Lodge   502795425   N/A  

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

  NIC 12 Blue Water Lodge Management LLC Briarcrest Estates   502795433   N/A  

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

  NIC 12 Briarcrest Estates Management LLC Chateau Ridgeland   502795441   N/A  

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

  NIC 12 Chateau Ridgeland Management LLC Cherry Laurel   502795468   N/A  

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

  NIC 12 Cherry Laurel Management LLC

 

Master Multifamily Loan and Security Agreement    Page I-2



--------------------------------------------------------------------------------

Name of Individual Property

  Assigned
Property
Number    

SPE Equity Owner

 

Designated Entity for
Transfer

 

Property Manager

Colonial Harbor     502795476     N/A  

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

  NIC 12 Colonial Harbor Management LLC Country Squire     502795484     N/A  

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

  NIC 12 Country Squire Management LLC The Courtyard at Lakewood     502795492  
  N/A  

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

  NIC 12 Courtyard At Lakewood Management LLC

Desoto Beach Club

    502795506     N/A  

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

  NIC 12 Desoto Beach Club Management LLC

Dogwood Estates

    502795522     N/A  

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

  NIC 13 Dogwood Estates Management LLC

Durham Regent

    502795549     NIC 13 Durham Regent Owner GP LLC  

•  NIC 13 DURHAM REGENT OWNER GP LLC

  NIC 13 Durham Regent Management LLC

 

Master Multifamily Loan and Security Agreement    Page I-3



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number   

SPE Equity Owner

  

Designated Entity for
Transfer

  

Property Manager

        

•  NIC 13 DURHAM REGENT INC.

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   The El Dorado    502795557    N/A   

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 El Dorado Management LLC Essex House    502795611    N/A   

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 Essex House Management LLC Fleming Point    502795654    N/A   

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 Fleming Point Management LLC The Fountains at Hidden Lakes   
502796081    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Fountains At Hidden Lakes Management LLC Grasslands Estates   
502795735    N/A   

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 Grasslands Estates Management LLC

 

Master Multifamily Loan and Security Agreement    Page I-4



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number   

SPE Equity Owner

  

Designated Entity for
Transfer

  

Property Manager

Greeley Place    502795786    N/A   

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 Greeley Place Management LLC Grizzly Peak    502795603    N/A   

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 Grizzly Peak Management LLC Hidden Lakes    502795662    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Hidden Lakes Management LLC Illahee Hills    502795697    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Illahee Hills Management LLC Jackson Oaks    502795751    N/A   

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 Jackson Oaks Management LLC

 

Master Multifamily Loan and Security Agreement    Page I-5



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number   

SPE Equity Owner

  

Designated Entity for
Transfer

  

Property Manager

Jordan Oaks    502795832    NIC 13 Jordan Oaks Owner GP LLC   

•  NIC 13 JORDAN OAKS OWNER GP LLC

•  NIC 13 JORDAN OAKS INC.

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Jordan Oaks Management LLC Lodge at Cold Spring    502795859    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Lodge At Cold Spring Management LLC Madison Estates    502796103   
N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Madison Estates Management LLC The Manor at Oakridge    502796006   
N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Manor At Oakridge Management LLC Maple Downs    502796030    N/A   

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 Maple Downs Management LLC Oakwood Hills    502796057    N/A   

•  NIC 13 OWNER LLC

   NIC 13 Oakwood Hills Management LLC

 

Master Multifamily Loan and Security Agreement    Page I-6



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number   

SPE Equity Owner

  

Designated Entity for
Transfer

  

Property Manager

        

•  PROPCO 13 LLC

   Orchid Terrace    502796073    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Orchid Terrace Management LLC Palmer Hills    502795824    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Palmer Hills Management LLC Parkwood Estates    502795883    N/A   

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 Parkwood Estates Management LLC Pinewood Hills    502795921    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Pinewood Hills Management LLC Pioneer Valley Lodge    502795956    N/A
  

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 Pioneer Valley Lodge Management LLC Pueblo Regent    502796049    N/A
  

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Pueblo Regent Management LLC Regency Residence    502795948    N/A   

•  NIC 12 OWNER LLC

   NIC 12 Regency Residence Management LLC

 

Master Multifamily Loan and Security Agreement    Page I-7



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number   

SPE Equity Owner

  

Designated Entity for
Transfer

  

Property Manager

        

•  PROPCO 12 LLC

   The Regent    502795875    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 The Regent Management LLC Rock Creek    502795808    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Rock Creek Management LLC Sheldon Oaks    502795778    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Sheldon Oaks Management LLC Simi Hills    502795727    N/A   

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 Simi Hills Management LLC Sky Peaks    502795689    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Sky Peaks Management LLC Stoneybrook Lodge    502795638    N/A   

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 Stoneybrook Lodge Management LLC Thornton Place    502795913    N/A   

•  NIC 13 OWNER LLC

   NIC 13 Thornton Place Management LLC

 

Master Multifamily Loan and Security Agreement    Page I-8



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number   

SPE Equity Owner

  

Designated Entity for
Transfer

  

Property Manager

        

•  PROPCO 13 LLC

   Uffelman Estates    502795867    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Uffelman Estates Management LLC Ventura Place    502795840    N/A   

•  NIC 12 OWNER LLC

•  PROPCO 12 LLC

   NIC 12 Ventura Place Management LLC Village Gate    502795794    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Village Gate Management LLC Vista de la Montana    502795743    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Vista De La Montana Management LLC Walnut Woods    502795700    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Walnut Woods Management LLC The Westmont    502795670    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 The Westmont Management LLC Whiterock Court    502795646    N/A   

•  NIC 13 OWNER LLC

•  PROPCO 13 LLC

   NIC 13 Whiterock Court Management LLC

 

Master Multifamily Loan and Security Agreement    Page I-9



--------------------------------------------------------------------------------

EXHIBIT K

LICENSES

 

APPLICABLE

PROPERTY

  

LICENSE

  

HOLDER

Grizzly Peak   

Residential Care Facility License,

expires June 30, 2018

   Grizzly Peak Retirement Residence Hidden Lakes   

Retirement Apartment License,

expires 12/31/2018

   NIC 12 Hidden Lakes Owner LLC Pioneer Valley Lodge   

Group Home Permit to Operate No.

7273, expires 1/28/2019

   NIC 12 Pioneer Valley Lodge LLC Regency Residence   

Nontransient Apartment License

No. NAP6101438, expires 2/1/2019

   NIC 12 Regency Residence Owner LLC

 

Master Multifamily Loan and Security Agreement    Page K-1



--------------------------------------------------------------------------------

EXHIBIT L

FURNITURE, FIXTURES, EQUIPMENT, AND MOTOR VEHICLES

 

APPLICABLE

PROPERTY

  

FURNITURE,

FIXTURES,

EQUIPMENT,

AND MOTOR

VEHICLES

  

OWNER

  

LESSEE

Arlington Plaza    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 12 Arlington Plaza Owner LLC    N/A Arlington Plaza         
N/A Arlington Plaza    [Leased Property, if any]    NIC 12 Arlington Plaza Owner
LLC    [Lessee] The Bentley    All tangible personal property, machinery,
apparatus, appliances, equipment and supplies currently used in the operation,
repair and maintenance of all or any portion of the Land and/or Improvements
(excluding, however, any tangible personal property and fixtures which are owned
by residents    NIC 13 The Bentley Owner LLC    N/A

 

Master Multifamily Loan and Security Agreement    Page L-259



--------------------------------------------------------------------------------

The Bentley          N/A The Bentley    [Leased Property, if any]    NIC 13 The
Bentley Owner LLC    [Lessee] Blair House    All tangible personal property,
machinery, apparatus, appliances, equipment and supplies currently used in the
operation, repair and maintenance of all or any portion of the Land and/or
Improvements (excluding, however, any tangible personal property and fixtures
which are owned by residents    NIC 12 Blair House Owner LLC    N/A Blair House
         N/A Blair House    [Leased Property, if any]    NIC 12 Blair House
Owner LLC    [Lessee] Blue Water Lodge    All tangible personal property,
machinery, apparatus, appliances, equipment and supplies currently used in the
operation, repair and maintenance of all or any portion of the Land and/or
Improvements (excluding, however, any tangible personal property and fixtures
which are owned by residents    NIC 12 Blue Water Lodge Owner LLC    N/A

 

Master Multifamily Loan and Security Agreement    Page L-260



--------------------------------------------------------------------------------

Blue Water Lodge          N/A Blue Water Lodge    [Leased Property, if any]   
NIC 12 Blue Water Lodge Owner LLC    [Lessee] Briarcrest Estates    All tangible
personal property, machinery, apparatus, appliances, equipment and supplies
currently used in the operation, repair and maintenance of all or any portion of
the Land and/or Improvements (excluding, however, any tangible personal property
and fixtures which are owned by residents    NIC 12 Briarcrest Estates Owner LLC
   N/A Briarcrest Estates          N/A Briarcrest Estates    [Leased Property,
if any]    NIC 12 Briarcrest Estates Owner LLC    [Lessee] Chateau Ridgeland   
All tangible personal property, machinery, apparatus, appliances, equipment and
supplies currently used in the operation, repair and maintenance of all or any
portion of the Land and/or Improvements (excluding, however, any tangible
personal property and fixtures which are owned by residents    NIC 12 Chateau
Ridgeland Owner LLC    N/A

 

Master Multifamily Loan and Security Agreement    Page L-261



--------------------------------------------------------------------------------

Chateau Ridgeland          N/A Chateau Ridgeland    [Leased Property, if any]   
NIC 12 Chateau Ridgeland Owner LLC    [Lessee] Cherry Laurel    All tangible
personal property, machinery, apparatus, appliances, equipment and supplies
currently used in the operation, repair and maintenance of all or any portion of
the Land and/or Improvements (excluding, however, any tangible personal property
and fixtures which are owned by residents    NIC 12 Cherry Laurel Owner LLC   
N/A Cherry Laurel          N/A Cherry Laurel    [Leased Property, if any]    NIC
12 Cherry Laurel Owner LLC    [Lessee] Colonial Harbor    All tangible personal
property, machinery, apparatus, appliances, equipment and supplies currently
used in the operation, repair and maintenance of all or any portion of the Land
and/or Improvements (excluding, however, any tangible personal property and
fixtures which are owned by residents    NIC 12 Colonial Harbor Owner LLC    N/A
Colonial Harbor          N/A

 

Master Multifamily Loan and Security Agreement    Page L-262



--------------------------------------------------------------------------------

Colonial Harbor    [Leased Property, if any]    NIC 12 Colonial Harbor Owner LLC
   [Lessee] Country Squire    All tangible personal property, machinery,
apparatus, appliances, equipment and supplies currently used in the operation,
repair and maintenance of all or any portion of the Land and/or Improvements
(excluding, however, any tangible personal property and fixtures which are owned
by residents    NIC 12 Country Squire Owner LLC    N/A Country Squire         
N/A Country Squire    [Leased Property, if any]    NIC 12 Country Squire Owner
LLC    [Lessee] The Courtyard At Lakewood    All tangible personal property,
machinery, apparatus, appliances, equipment and supplies currently used in the
operation, repair and maintenance of all or any portion of the Land and/or
Improvements (excluding, however, any tangible personal property and fixtures
which are owned by residents    NIC 12 Courtyard at Lakewood Owner LLC    N/A
The Courtyard At Lakewood          N/A

 

Master Multifamily Loan and Security Agreement    Page L-263



--------------------------------------------------------------------------------

The Courtyard At Lakewood    [Leased Property, if any]    NIC 12 Courtyard at
Lakewood Owner LLC    [Lessee] Desoto Beach Club    All tangible personal
property, machinery, apparatus, appliances, equipment and supplies currently
used in the operation, repair and maintenance of all or any portion of the Land
and/or Improvements (excluding, however, any tangible personal property and
fixtures which are owned by residents    NIC 12 Desoto Beach Club Owner LLC   
N/A Desoto Beach Club          N/A Desoto Beach Club    [Leased Property, if
any]    NIC 12 Desoto Beach Club Owner LLC    [Lessee] Dogwood Estates    All
tangible personal property, machinery, apparatus, appliances, equipment and
supplies currently used in the operation, repair and maintenance of all or any
portion of the Land and/or Improvements (excluding, however, any tangible
personal property and fixtures which are owned by residents    NIC 13 Dogwood
Estates Owner LLC    N/A Dogwood Estates          N/A Dogwood Estates    [Leased
Property, if any]    NIC 13 Dogwood Estates Owner LLC    [Lessee]

 

Master Multifamily Loan and Security Agreement    Page L-264



--------------------------------------------------------------------------------

Durham Regent    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 13 Durham Regent Owner LP    N/A Durham Regent          N/A
Durham Regent    [Leased Property, if any]    NIC 13 Durham Regent Owner LP   
[Lessee] The El Dorado    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 12 El Dorado Owner LLC    N/A The El Dorado          N/A The El
Dorado    [Leased Property, if any]    NIC 12 El Dorado Owner LLC    [Lessee]

 

Master Multifamily Loan and Security Agreement    Page L-265



--------------------------------------------------------------------------------

Essex House    All tangible personal property, machinery, apparatus, appliances,
equipment and supplies currently used in the operation, repair and maintenance
of all or any portion of the Land and/or Improvements (excluding, however, any
tangible personal property and fixtures which are owned by residents    NIC 12
Essex House Owner LLC    N/A Essex House          N/A Essex House    [Leased
Property, if any]    NIC 12 Essex House Owner LLC    [Lessee] Fleming Point   
All tangible personal property, machinery, apparatus, appliances, equipment and
supplies currently used in the operation, repair and maintenance of all or any
portion of the Land and/or Improvements (excluding, however, any tangible
personal property and fixtures which are owned by residents    NIC 12 Fleming
Point Owner LLC    N/A Fleming Point          N/A Fleming Point    [Leased
Property, if any]    NIC 12 Fleming Point Owner LLC    [Lessee]

 

Master Multifamily Loan and Security Agreement    Page L-266



--------------------------------------------------------------------------------

Hidden Lakes    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 13 Hidden Lakes Owner LLC    N/A Hidden Lakes          N/A
Hidden Lakes    [Leased Property, if any]    NIC 13 Hidden Lakes Owner LLC   
[Lessee] The Fountains At Hidden Lakes    All tangible personal property,
machinery, apparatus, appliances, equipment and supplies currently used in the
operation, repair and maintenance of all or any portion of the Land and/or
Improvements (excluding, however, any tangible personal property and fixtures
which are owned by residents    NIC 13 Fountains at Hidden Lakes Owner LLC   
N/A The Fountains At Hidden Lakes    N/A    NIC 13 Fountains at Hidden Lakes
Owner LLC    N/A The Fountains At Hidden Lakes    [Leased Property, if any]   
NIC 13 Fountains at Hidden Lakes Owner LLC    [Lessee]

 

Master Multifamily Loan and Security Agreement    Page L-267



--------------------------------------------------------------------------------

Grasslands Estates    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 12 Grasslands Estates Owner LLC    N/A Grasslands Estates      
   N/A Grasslands Estates    [Leased Property, if any]    NIC 12 Grasslands
Estates Owner LLC    [Lessee] Greeley Place    All tangible personal property,
machinery, apparatus, appliances, equipment and supplies currently used in the
operation, repair and maintenance of all or any portion of the Land and/or
Improvements (excluding, however, any tangible personal property and fixtures
which are owned by residents    NIC 12 Greeley Place Owner LLC    N/A Greeley
Place          N/A Greeley Place    [Leased Property, if any]    NIC 12 Greeley
Place Owner LLC    [Lessee]

 

Master Multifamily Loan and Security Agreement    Page L-268



--------------------------------------------------------------------------------

Grizzly Peak    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 12 Grizzly Peak Owner LLC    N/A Grizzly Peak          N/A
Grizzly Peak    [Leased Property, if any]    NIC 12 Grizzly Peak Owner LLC   
[Lessee] Illahee Hills    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 13 Illahee Hills Owner LLC    N/A Illahee Hills          N/A
Illahee Hills    [Leased Property, if any]    NIC 13 Illahee Hills Owner LLC   
[Lessee]

 

Master Multifamily Loan and Security Agreement    Page L-269



--------------------------------------------------------------------------------

Jackson Oaks    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 12 Jackson Oaks Owner LLC    N/A Jackson Oaks          N/A
Jackson Oaks    [Leased Property, if any]    NIC 12 Jackson Oaks Owner LLC   
[Lessee] Jordan Oaks    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 13 Jordan Oaks Owner LP    N/A Jordan Oaks          N/A Jordan
Oaks    [Leased Property, if any]    NIC 13 Jordan Oaks Owner LP    [Lessee]
Lodge At Cold Spring    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 13 Lodge at Cold Spring Owner LLC    N/A

 

Master Multifamily Loan and Security Agreement    Page L-270



--------------------------------------------------------------------------------

Lodge At Cold Spring          N/A Lodge At Cold Spring    [Leased Property, if
any]    NIC 13 Lodge at Cold Spring Owner LLC    [Lessee] Madison Estates    All
tangible personal property, machinery, apparatus, appliances, equipment and
supplies currently used in the operation, repair and maintenance of all or any
portion of the Land and/or Improvements (excluding, however, any tangible
personal property and fixtures which are owned by residents    NIC 13 Madison
Estates Owner LLC    N/A Madison Estates          N/A Madison Estates    [Leased
Property, if any]    NIC 13 Madison Estates Owner LLC    [Lessee] The Manor At
Oakridge    All tangible personal property, machinery, apparatus, appliances,
equipment and supplies currently used in the operation, repair and maintenance
of all or any portion of the Land and/or Improvements (excluding, however, any
tangible personal property and fixtures which are owned by residents    NIC 13
Manor at Oakridge Owner LLC    N/A

 

Master Multifamily Loan and Security Agreement    Page L-271



--------------------------------------------------------------------------------

The Manor At Oakridge          N/A The Manor At Oakridge    [Leased Property, if
any]    NIC 13 Manor at Oakridge Owner LLC    [Lessee] Maple Downs    All
tangible personal property, machinery, apparatus, appliances, equipment and
supplies currently used in the operation, repair and maintenance of all or any
portion of the Land and/or Improvements (excluding, however, any tangible
personal property and fixtures which are owned by residents    NIC 12 Maple
Downs Owner LLC    N/A Maple Downs          N/A Maple Downs    [Leased Property,
if any]    NIC 12 Maple Downs Owner LLC    [Lessee] Oakwood Hills    All
tangible personal property, machinery, apparatus, appliances, equipment and
supplies currently used in the operation, repair and maintenance of all or any
portion of the Land and/or Improvements (excluding, however, any tangible
personal property and fixtures which are owned by residents    NIC 13 Oakwood
Hills Owner LLC    N/A

 

Master Multifamily Loan and Security Agreement    Page L-272



--------------------------------------------------------------------------------

Oakwood Hills          N/A Oakwood Hills    [Leased Property, if any]    NIC 13
Oakwood Hills Owner LLC    [Lessee] Orchid Terrace    All tangible personal
property, machinery, apparatus, appliances, equipment and supplies currently
used in the operation, repair and maintenance of all or any portion of the Land
and/or Improvements (excluding, however, any tangible personal property and
fixtures which are owned by residents    NIC 13 Orchid Terrace Owner LLC    N/A
Orchid Terrace          N/A Orchid Terrace    [Leased Property, if any]    NIC
13 Orchid Terrace Owner LLC    [Lessee] Palmer Hills    All tangible personal
property, machinery, apparatus, appliances, equipment and supplies currently
used in the operation, repair and maintenance of all or any portion of the Land
and/or Improvements (excluding, however, any tangible personal property and
fixtures which are owned by residents    NIC 13 Palmer Hills Owner LLC    N/A

 

Master Multifamily Loan and Security Agreement    Page L-273



--------------------------------------------------------------------------------

Palmer Hills          N/A Palmer Hills    [Leased Property, if any]    NIC 13
Palmer Hills Owner LLC    [Lessee] Parkwood Estates    All tangible personal
property, machinery, apparatus, appliances, equipment and supplies currently
used in the operation, repair and maintenance of all or any portion of the Land
and/or Improvements (excluding, however, any tangible personal property and
fixtures which are owned by residents    NIC 12 Parkwood Estates Owner LLC   
N/A Parkwood Estates          N/A Parkwood Estates    [Leased Property, if any]
   NIC 12 Parkwood Estates Owner LLC    [Lessee] Pinewood Hills    All tangible
personal property, machinery, apparatus, appliances, equipment and supplies
currently used in the operation, repair and maintenance of all or any portion of
the Land and/or Improvements (excluding, however, any tangible personal property
and fixtures which are owned by residents    NIC 13 Pinewood Hills Owner LLC   
N/A

 

Master Multifamily Loan and Security Agreement    Page L-274



--------------------------------------------------------------------------------

Pinewood Hills          N/A Pinewood Hills    [Leased Property, if any]    NIC
13 Pinewood Hills Owner LLC    [Lessee] Pioneer Valley Lodge    All tangible
personal property, machinery, apparatus, appliances, equipment and supplies
currently used in the operation, repair and maintenance of all or any portion of
the Land and/or Improvements (excluding, however, any tangible personal property
and fixtures which are owned by residents    NIC 12 Pioneer Valley Lodge Owner
LLC    N/A Pioneer Valley Lodge          N/A Pioneer Valley Lodge    [Leased
Property, if any]    NIC 12 Pioneer Valley Lodge Owner LLC    [Lessee] Pueblo
Regent    All tangible personal property, machinery, apparatus, appliances,
equipment and supplies currently used in the operation, repair and maintenance
of all or any portion of the Land and/or Improvements (excluding, however, any
tangible personal property and fixtures which are owned by residents    NIC 13
Pueblo Regent Owner LLC    N/A

 

Master Multifamily Loan and Security Agreement    Page L-275



--------------------------------------------------------------------------------

Pueblo Regent          N/A Pueblo Regent    [Leased Property, if any]    NIC 13
Pueblo Regent Owner LLC    [Lessee] Regency Residence    All tangible personal
property, machinery, apparatus, appliances, equipment and supplies currently
used in the operation, repair and maintenance of all or any portion of the Land
and/or Improvements (excluding, however, any tangible personal property and
fixtures which are owned by residents    NIC 12 Regency Residence Owner LLC   
N/A Regency Residence          N/A Regency Residence    [Leased Property, if
any]    NIC 12 Regency Residence Owner LLC    [Lessee] The Regent    All
tangible personal property, machinery, apparatus, appliances, equipment and
supplies currently used in the operation, repair and maintenance of all or any
portion of the Land and/or Improvements (excluding, however, any tangible
personal property and fixtures which are owned by residents    NIC 13 The Regent
Owner LLC    N/A

 

Master Multifamily Loan and Security Agreement    Page L-276



--------------------------------------------------------------------------------

The Regent          N/A The Regent    [Leased Property, if any]    NIC 13 The
Regent Owner LLC    [Lessee] Rock Creek    All tangible personal property,
machinery, apparatus, appliances, equipment and supplies currently used in the
operation, repair and maintenance of all or any portion of the Land and/or
Improvements (excluding, however, any tangible personal property and fixtures
which are owned by residents    NIC 13 Rock Creek Owner LLC    N/A Rock Creek   
      N/A Rock Creek    [Leased Property, if any]    NIC 13 Rock Creek Owner LLC
   [Lessee] Sheldon Oaks    All tangible personal property, machinery,
apparatus, appliances, equipment and supplies currently used in the operation,
repair and maintenance of all or any portion of the Land and/or Improvements
(excluding, however, any tangible personal property and fixtures which are owned
by residents    NIC 13 Sheldon Oaks Owner LLC    N/A Sheldon Oaks          N/A

 

Master Multifamily Loan and Security Agreement    Page L-277



--------------------------------------------------------------------------------

Sheldon Oaks    [Leased Property, if any]    NIC 13 Sheldon Oaks Owner LLC   
[Lessee] Simi Hills    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 12 Simi Hills Owner LLC    N/A Simi Hills          N/A Simi
Hills    [Leased Property, if any]    NIC 12 Simi Hills Owner LLC    [Lessee]
Sky Peaks    All tangible personal property, machinery, apparatus, appliances,
equipment and supplies currently used in the operation, repair and maintenance
of all or any portion of the Land and/or Improvements (excluding, however, any
tangible personal property and fixtures which are owned by residents    NIC 13
Sky Peaks Owner LLC    N/A Sky Peaks          N/A Sky Peaks    [Leased Property,
if any]    NIC 13 Sky Peaks Owner LLC    [Lessee]

 

Master Multifamily Loan and Security Agreement    Page L-278



--------------------------------------------------------------------------------

Stoneybrook Lodge    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 12 Stoneybrook Lodge Owner LLC    N/A Stoneybrook Lodge      
   N/A Stoneybrook Lodge    [Leased Property, if any]    NIC 12 Stoneybrook
Lodge Owner LLC    [Lessee] Thornton Place    All tangible personal property,
machinery, apparatus, appliances, equipment and supplies currently used in the
operation, repair and maintenance of all or any portion of the Land and/or
Improvements (excluding, however, any tangible personal property and fixtures
which are owned by residents    NIC 13 Thornton Place Owner LLC    N/A Thornton
Place          N/A Thornton Place    [Leased Property, if any]    NIC 13
Thornton Place Owner LLC    [Lessee]

 

Master Multifamily Loan and Security Agreement    Page L-279



--------------------------------------------------------------------------------

Uffelman Estates    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 13 Uffelman Estates Owner LLC    N/A Uffelman Estates         
N/A Uffelman Estates    [Leased Property, if any]    NIC 13 Uffelman Estates
Owner LLC    [Lessee] Ventura Place    All tangible personal property,
machinery, apparatus, appliances, equipment and supplies currently used in the
operation, repair and maintenance of all or any portion of the Land and/or
Improvements (excluding, however, any tangible personal property and fixtures
which are owned by residents    NIC 12 Ventura Place Owner LLC    N/A Ventura
Place          N/A Ventura Place    [Leased Property, if any]    NIC 12 Ventura
Place Owner LLC    [Lessee]

 

Master Multifamily Loan and Security Agreement    Page L-280



--------------------------------------------------------------------------------

Village Gate    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 13 Village Gate Owner LLC    N/A Village Gate          N/A
Village Gate    [Leased Property, if any]    NIC 13 Village Gate Owner LLC   
[Lessee] Vista De La Montana    All tangible personal property, machinery,
apparatus, appliances, equipment and supplies currently used in the operation,
repair and maintenance of all or any portion of the Land and/or Improvements
(excluding, however, any tangible personal property and fixtures which are owned
by residents    NIC 13 Vista De La Montana Owner LLC    N/A Vista De La Montana
         N/A Vista De La Montana    [Leased Property, if any]    NIC 13 Vista De
La Montana Owner LLC    [Lessee]

 

Master Multifamily Loan and Security Agreement    Page L-281



--------------------------------------------------------------------------------

Walnut Woods    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 13 Walnut Woods Owner LLC    N/A Walnut Woods          N/A
Walnut Woods    [Leased Property, if any]    NIC 13 Walnut Woods Owner LLC   
[Lessee] The Westmont    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 13 The Westmont Owner LLC    N/A The Westmont          N/A The
Westmont    [Leased Property, if any]    NIC 13 The Westmont Owner LLC   
[Lessee]

 

Master Multifamily Loan and Security Agreement    Page L-282



--------------------------------------------------------------------------------

Whiterock Court    All tangible personal property, machinery, apparatus,
appliances, equipment and supplies currently used in the operation, repair and
maintenance of all or any portion of the Land and/or Improvements (excluding,
however, any tangible personal property and fixtures which are owned by
residents    NIC 13 Whiterock Court Owner LLC    N/A Whiterock Court         
N/A Whiterock Court    [Leased Property, if any]    NIC 13 Whiterock Court Owner
LLC    [Lessee]

 

Master Multifamily Loan and Security Agreement    Page L-283



--------------------------------------------------------------------------------

EXHIBIT M

CONTRACTS

 

APPLICABLE
PROPERTY

  

CONTRACTS

  

PARTIES

Arlington Plaza   

Cable Contract

9/30/2016

   Contract between TWC, Spectrum and Holiday AL Management Sub, LLC   

Landscaping Contract

10/24/2016

   Contract with Direct Supply    Trash Contract    Contract with Republic
Services #794—Arlington   

Utility Contract

1/1/2018

   Contract between Reliant Energy Retail Services, LLC and Harvest Management
Sub LLC The Bentley   

Cable Contract

9/30/2016

   Contract between TWC, Spectrum and Holiday AL Management Sub, LLC   

Landscaping Contract

4/11/2017

   Contract with Hoover Landscape, Inc.    Recycle Contract    Contract with
Waste Management, Inc.—National    Trash Contract    Contract with Waste
Management, Inc.—National   

Utility Contract

1/1/2018

   Contract between Reliant Energy Retail Services, LLC and Harvest Management
Sub LLC Blair House    Trash Contract    Contract with Waste Management,
Inc.—National Blue Water Lodge    Trash Contract    Contract with Waste
Management, Inc.—National Briarcrest Estates   

Cable Contract

1/1/2016

   Contract between Character Communications and Holiday AL Management Sub, LLC
  

Landscaping Contract

1/1/2016

   Contract with Loyet Landscape MTC, Inc.    Recycle Contract    Contract with
Waste Management, Inc.—National    Trash Contract    Contract with Waste
Management, Inc.—National Chateau Ridgeland   

Landscaping Contract

3/1/2014

   Contract with Up Lawns    Medical Waste Contract    Contract with Stericycle,
Inc.—6575    Recycle Contract    Contract with Waste Management, Inc.—National
   Trash Contract    Contract with Waste Management, Inc.—National

 

Master Multifamily Loan and Security Agreement    Page M-1



--------------------------------------------------------------------------------

APPLICABLE
PROPERTY

  

CONTRACTS

  

PARTIES

Cherry Laurel   

Landscaping Contract

5/13/2014

   Contract with P&T Landscaping and Lawn Maintenance Inc.    Trash Contract   
Contract with the City of Tallahassee, Florida    Trash Contract    Contract
with Marpan Supply Co., Inc. Colonial Harbor   

Cable Contract

1/1/2016

   Contract between Cox Communications and NIC Colonial Harbor Owner, LLC   
Recycle Contract    Contract with Waste Management, Inc.—National    Trash
Contract    Contract with Waste Management, Inc.—National Country Squire   

Cable Contract

1/1/2017

   Contract between Suddenlink and NH Country Squire LLC   

Landscaping Contract

3/1/2015

   Contract with Illusion Landscape LLC    Trash Contract    Contract with Waste
Management, Inc.—National The Courtyard at Lakewood   

Landscaping Contract

3/1/2014

   Contract with Green Meadow Landscaping LLC    Recycle Contract    Contract
with Waste Management, Inc.—National    Trash Contract    Contract with Waste
Management, Inc.—National Desoto Beach Club   

Landscaping Contract

6/13/2014

   Contract with East County Lawn Care Inc.    Recycle Contract    Contract with
Waste Management, Inc.—National    Trash Contract    Contract with Waste
Management, Inc.—National Dogwood Estates   

Cable Contract

1/1/2016

   Contract between Character Communications and Holiday AL Management Sub, LLC
  

Landscaping Contract

5/1/2017

   Contract with Springer Lawn Care, LLC    Recycle Contract    Contract with
the City of Denton, Texas    Trash Contract    Contract with the City of Denton,
Texas Durham Regent   

Cable Contract

9/30/2016

   Contract between TWC, Spectrum and Holiday AL Management Sub, LLC   

Landscaping Contract

4/1/2014

   Contract with Ruppert Landscape    Recycle Contract    Contract with Waste
Management, Inc.—National    Trash Contract    Contract with Waste Management,
Inc.—National

 

Master Multifamily Loan and Security Agreement    Page M-2



--------------------------------------------------------------------------------

APPLICABLE
PROPERTY

  

CONTRACTS

  

PARTIES

The El Dorado   

Cable Contract

9/30/2016

   Contract between TWC, Spectrum and Holiday AL Management Sub, LLC   

Landscaping Contract

11/1/2016

   Contract with Direct Supply    Trash Contract    Contract with the City of
Richardson, Texas   

Utility Contract

1/1/2018

   Contract between Reliant Energy Retail Services, LLC and Harvest Management
Sub LLC Essex House   

Landscaping Contract

3/1/2014

   Contract with HCS Landscaping Inc.    Recycle Contract    Contract with Waste
Management, Inc.—National    Trash Contract    Contract with Waste Management,
Inc.—National   

Utility Contract

12/1/2017

   Contract between Constellation NewEnergy, Inc. and Harvest Management Sub LLC
Fleming Point   

Cable Contract

9/30/2016

   Contract between TWC, Spectrum and Holiday AL Management Sub, LLC   

Landscaping Contract

4/1/2015

   Contract with GJ Romig Property Management, Inc.    Recycle Contract   
Contract with Waste Management, Inc.—National    Trash Contract    Contract with
Waste Management, Inc.—National The Fountains at Hidden Lakes    Trash Contract
   Contract with D & O Garbage Services, Inc. Grasslands Estates   

Cable Contract

1/1/2006

   Contract between Cox Communications and NC 12 Grasslands Estates Owner LLC   
Landscaping Contract    Contract with Fierce Landscapes    Recycle Contract   
Contract with Waste Management, Inc.—National    Trash Contract    Contract with
Waste Management, Inc.—National Greeley Place   

Landscaping Contract

3/15/2017

   Contract with Alpine Gardens    Trash Contract    Contract with Waste
Management, Inc.—National Grizzly Peak   

Landscaping Contract

3/1/2016

   Contract with Clark Fork Maintenance LLC    Recycle Contract    Contract with
Waste Management, Inc.—National    Trash Contract    Contract with Waste
Management, Inc.—National

 

Master Multifamily Loan and Security Agreement    Page M-3



--------------------------------------------------------------------------------

APPLICABLE
PROPERTY

  

CONTRACTS

  

PARTIES

Hidden Lakes   

Landscaping Contract

3/1/2016

   Contract with Northwest Landscape Services    Recycle Contract    Contract
with D & O Garbage Services, Inc.    Trash Contract    Contract with D & O
Garbage Services, Inc. Illahee Hills   

Cable Contract

10/1/2016

   Contract between MediaCom and NC Illahee Hills LLC   

Landscaping Contract

3/20/2017

   Contract with No Lawn Left Behind    Trash Contract    Contract with Waste
Connections Inc.—District 3071 Jackson Oaks   

Landscaping Contract

4/1/2014

   Contract with Stone Haven Landscapes    Trash Contract    Contract with Waste
Management, Inc.—National Jordan Oaks   

Cable Contract

9/30/2016

   Contract between TWC, Spectrum and Holiday AL Management Sub, LLC    Recycle
Contract    Contract with Waste Management, Inc.—National    Trash Contract   
Contract with Waste Management, Inc.—National Lodge at Cold Spring   

Cable Contract

1/1/2016

   Contract between Cox Communications and NC 13 Lodge at Cold Spring   

Landscaping Contract

4/1/2014

   Contract with Leprechaun Landscaping    Recycle Contract    Contract with
Waste Management, Inc.—National    Trash Contract    Contract with Waste
Management, Inc.—National   

Utility Contract

6/30/2017

   Contract between Direct Energy Business LLC and Holiday AL Management Sub,
LLC Madison Estates   

Cable Contract

9/30/2016

   Contract between TWC, Spectrum and Holiday AL Management Sub, LLC   

Landscaping Contract

8/1/2014

   Contract with JMI Contractors LLC    Recycle Contract    Contract with Waste
Management, Inc.—National    Trash Contract    Contract with Waste Management,
Inc.—National

 

Master Multifamily Loan and Security Agreement    Page M-4



--------------------------------------------------------------------------------

APPLICABLE
PROPERTY

  

CONTRACTS

  

PARTIES

The Manor at Oakridge   

Landscaping Contract

10/1/2014

   Contract with HCS Landscaping Inc.    Recycle Contract    Contract with Penn
Waste, Inc.    Trash Contract    Contract with Penn Waste, Inc.   

Utility Contract

12/1/2017

   Contract between Constellation NewEnergy, Inc. and Harvest Management Sub LLC
Maple Downs   

Cable Contract

9/30/2016

   Contract between TWC, Spectrum and Holiday AL Management Sub, LLC   

Landscaping Contract

4/1/2018

   Contract with Pro Scapes Inc.    Recycle Contract    Contract with Waste
Management, Inc.—National    Trash Contract    Contract with Waste Management,
Inc.—National Oakwood Hills   

Cable Contract

1/1/2016

   Contract between Character Communications and Holiday AL Management Sub, LLC
  

Landscaping Contract

3/15/2015

   Contract with From the Ground Up    Recycle Contract    Contract with Waste
Management, Inc.—National    Trash Contract    Contract with Waste Management,
Inc.—National Orchid Terrace   

Cable Contract

1/1/2016

   Contract between Character Communications and Holiday AL Management Sub, LLC
  

Landscaping Contract

1/1/2014

   Contract with Loyet Landscape MTC, Inc.    Recycle Contract    Contract with
Waste Management, Inc.—National    Trash Contract    Contract with Waste
Management, Inc.—National Palmer Hills   

Cable Contract

2/1/1990

   Contract between MediaCom/Cox and Palmer Hills   

Landscaping Contract

5/5/2017

   Contract with All Turf Survices    Trash Contract    Contract with Waste
Management, Inc.—National Parkwood Estates   

Landscaping Contract

4/16/2014

   Contract with Pyramid Landscape Inc    Recycle Contract    Contract with
Waste Management, Inc.—National    Trash Contract    Contract with Waste
Management, Inc.—National

 

Master Multifamily Loan and Security Agreement    Page M-5



--------------------------------------------------------------------------------

APPLICABLE
PROPERTY

  

CONTRACTS

  

PARTIES

Pinewood Hills   

Cable Contract

9/30/2016

   Contract between TWC, Spectrum and Holiday AL Management Sub, LLC   

Landscaping Contract

5/1/2017

   Contract with Springer Lawn Care, LLC    Trash Contract    Contract with
Waste Management, Inc.—National Pioneer Valley Lodge   

Landscaping Contract

7/28/2016

   Contract with Kimball Property Mainenance    Trash Contract    Contract with
the City of Logan, Utah Pueblo Regent    Recycle Contract    Contract with Waste
Management, Inc.—National    Trash Contract    Contract with Waste Management,
Inc.—National Regency Residence   

Cable Contract

10/10/2015

   Contract between Bright House Networks and Regency Residence   

Landscaping Contract

6/23/2014

   Contract with All Turf Lawn & Landscape Maintenance    Recycle Contract   
Contract with Waste Management, Inc.—National    Trash Contract    Contract with
Waste Management, Inc.—National The Regent   

Landscaping Contract

3/1/2016

   Contract with Northwest Landscape Services    Recycle Contract    Contract
with Republic Services #452    Trash Contract    Contract with Republic Services
#452 Rock Creek   

Landscaping Contract

1/1/2016

   Contract with Land Care    Recycle Contract    Contract with Garbarino
Disposal & Recycling Services Inc.    Trash Contract    Contract with Garbarino
Disposal & Recycling Services Inc. Sheldon Oaks   

Landscaping Contract

5/30/2017

   Contract with Canvas Landscapes LLC    Recycle Contract    Contract with
Sanipac Inc.    Trash Contract    Contract with Sanipac Inc.

 

Master Multifamily Loan and Security Agreement    Page M-6



--------------------------------------------------------------------------------

APPLICABLE
PROPERTY

  

CONTRACTS

  

PARTIES

Simi Hills   

Cable Contract

9/30/2016

   Contract between TWC, Spectrum and Holiday AL Management Sub, LLC   

Landscaping Contract

5/1/2014

   Contract with TruGreen Land Care    Recycle Contract    Contract with GI
Industries    Trash Contract    Contract with GI Industries Sky Peaks   

Cable Contract

1/1/2016

   Contract between Character Communications and Holiday AL Management Sub, LLC
  

Landscaping Contract

7/1/2014

   Contract with Clean Cut Lawns Inc.    Trash Contract    Contract with Waste
Management—541065 Stoneybrook Lodge   

Landscaping Contract

3/1/2016

   Contract with Northwest Landscape Services    Recycle Contract    Contract
with Republic Services #452    Trash Contract    Contract with Republic Services
#452 Thornton Place   

Cable Contract

1/1/2016

   Contract between Cox Communications and NIC 13 Thornton Place Owner LLC   

Landscaping Contract

3/1/2014

   Contract with Lawn Brigade Inc.    Recycle Contract    Contract with Shawnee
County Refuse Department    Trash Contract    Contract with Waste Management,
Inc.—National Uffelman Estates   

Cable Contract

1/1/2016

   Contract between Character Communications and Holiday AL Management Sub, LLC
  

Landscaping Contract

3/31/2017

   Contract with LandCare LLC    Recycle Contract    Contract with Waste
Management, Inc.—National    Trash Contract    Contract with Clarksville
Department of Electricity    Trash Contract    Contract with Waste Management,
Inc.—National Ventura Place   

Cable Contract

7/1/2016

   Contract between Suddenlink and NH Ventura Place LLC   

Landscaping Contract

12/13/2016

   Contract with GM Landscaping    Trash Contract    Contract with Waste
Management, Inc.—National

 

Master Multifamily Loan and Security Agreement    Page M-7



--------------------------------------------------------------------------------

APPLICABLE

PROPERTY

  

CONTRACTS

  

PARTIES

Village Gate   

Landscaping Contract

4/25/2017

   Contract with Advanced Property Maintenance    Recycle Contract    Contract
with Waste Management, Inc.—National    Trash Contract    Contract with Waste
Management, Inc.—National   

Utility Contract

6/30/2017

   Contract between Direct Energy Business LLC and Holiday AL Management Sub,
LLC Vista De La Montana   

Cable Contract

1/1/2016

   Contract between Cox Communications and NIC Vista de la Montana Owner LLC   
Recycle Contract    Contract with Waste Management, Inc.—National    Trash
Contract    Contract with Waste Management, Inc.—National Walnut Woods   

Landscaping Contract

1/1/2015

   Contract with Brook Enterprises    Trash Contract    Contract with Waste
Management, Inc.—National   

Utility Contract

11/30/2017

   Contract between Constellation NewEnergy, Inc. and Harvest Management Sub LLC
The Westmont   

Landscaping Contract

1/1/2015

   Contract with Dinsmore Landscaping Company    Recycle Contract    Contract
with Mission Trail Waste Systems    Trash Contract    Contract with the City of
Santa Clara, California Whiterock Court   

Landscaping Contract

10/1/2016

   Contract with Direct Supply    Recycle Contract    Contract with Waste
Management, Inc.—National    Trash Contract    Contract with Waste Management,
Inc.—National   

Utility Contract

1/1/2018

   Contract between Reliant Energy Retail Services, LLC and Harvest Management
Sub LLC

 

Master Multifamily Loan and Security Agreement    Page M-8



--------------------------------------------------------------------------------

EXHIBIT N

MATERIAL CONTRACTS

NOT APPLICABLE.

 

Master Multifamily Loan and Security Agreement    Page N-1



--------------------------------------------------------------------------------

EXHIBIT O

BORROWER’S CERTIFICATE OF

PROPERTY IMPROVEMENT ALTERATIONS COMPLETION

THIS BORROWER’S CERTIFICATE OF PROPERTY IMPROVEMENT ALTERATIONS COMPLETION
(“Certificate”) is made as of                              , 20    , by
                    , a                      (“Borrower”) for the benefit of
                    , a                     , and it successors and assigns
(collectively, “Lender”).

In connection with Section 6.09(e)(v)(G) of the Loan Agreement, Borrower
certifies to Lender as follows with respect to the Individual Property known as
                    :

[INSERT THE APPLICABLE SECTION (a) AND DELETE THE OTHER:]

[USE THE FOLLOWING IF ALL PROPERTY IMPROVEMENT ALTERATIONS THAT WERE COMMENCED
HAVE BEEN COMPLETED]

 

(a)

All Property Improvement Alterations described in the Property Improvement
Notice that were commenced have been completed. The completed Property
Improvement Alterations and their completion dates are as follows:

 

Description of Property Improvement
Alteration Commenced    Completion Date      

[OR]

[USE THE FOLLOWING IF MINIMUM OCCUPANCY HAS DECREASED BELOW THE MINIMUM
OCCUPANCY REQUIREMENT AND NOT ALL THE PROPERTY IMPROVEMENT ALTERATIONS THAT WERE
COMMENCED HAD BEEN COMPLETED AT SUCH TIME]

 

(a)

All Property Improvement Alterations described in the Property Improvement
Notice that resulted in individual residential units not being available for
leasing that were commenced have been or will be completed in a timely manner.
Such Property Improvement Alterations that were commenced and their completion
dates and/or, if applicable, anticipated completion dates, are as follows:

 

Description of Property Improvement Alteration Commenced    Completion Date   
Anticipated Completion Date    Comments                  

 

Master Multifamily Loan and Security Agreement    Page O-1



--------------------------------------------------------------------------------

[FOR ALL LOANS:]

 

(b)

The completed Property Improvement Alterations were completed in a good and
workmanlike manner and in compliance with all laws (including, without
limitation, any and all life safety laws, environmental laws, building codes,
zoning ordinances and laws for the handicapped and/or disabled)

 

©

Should Borrower intend to contest any claim or claims for labor, materials or
other costs, Borrower agrees to give Lender notice within 30 days of the
existence of such claim or claims and certifies to Lender that payment of the
full amount which might in any event be payable in order to satisfy such claim
or claims will be made.

[INSERT THE FOLLOWING IF MINIMUM OCCUPANCY HAS DECREASED BELOW THE MINIMUM
OCCUPANCY REQUIREMENT]

 

(d)

Any additional Property Improvement Alterations not yet commenced which would
cause residential units to be unavailable for leasing have been suspended.

 

[BORROWER SIGNATURE]

 

Master Multifamily Loan and Security Agreement    Page O-2



--------------------------------------------------------------------------------

EXHIBIT P

INTENDED USE

 

Individual
Property

   Assisted
Living
Residences
%    

Independent
Living
Units
%

   No. of
Independent
Living Units      Assisted
Living
Residences
%     No. of
Assisted
Living
Units      No. of
Assisted
Living
Beds      Assisted
Living
Residences
devoted to
Alzheimer’s
care,
dementia
care and/or
memory
care %     No. of
Assisted
Living
Residences
devoted to
Alzheimer’s
care,
dementia
care and/or
memory
care      No. of beds
in Assisted
Living
Residences
devoted to
Alzheimer’s
care,
dementia
care and/or
memory
care      Skilled
Nursing
%     No. of
Skilled
Nursing
Units      No. of
Skilled
Nursing
Beds      Continuing
Care
Retirement
Community
(Y/N)  

Arlington Plaza

     0 %    100%      98        0 %      0        0        0 %      0        0  
     0 %      0        0        N  

The Bentley

     0 %    100%      119        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Blair House

     0 %    100%      111        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Blue Water Lodge

     0 %    100%      121        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Briarcrest Estates

     0 %    100%      92        0 %      0        0        0 %      0        0  
     0 %      0        0        N  

Chateau Ridgeland

     0 %    100%      94        0 %      0        0        0 %      0        0  
     0 %      0        0        N  

Cherry Laurel

     0 %    100%      117        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Colonial Harbor

     0 %    100%      120        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Country Squire

     0 %    100%      111        0 %      0        0        0 %      0        0
       0 %      0        0        N  

The Courtyard At Lakewood

     0 %    100%      124        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Desoto Beach Club

     0 %    100%      117        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Dogwood Estates

     0 %    100%      118        0 %      0        0        0 %      0        0
       0 %      0        0        N  

 

Master Multifamily Loan and Security Agreement    Page P-1



--------------------------------------------------------------------------------

Individual
Property

   Assisted
Living
Residences
%    

Independent
Living
Units
%

   No. of
Independent
Living Units      Assisted
Living
Residences
%     No. of
Assisted
Living
Units      No. of
Assisted
Living
Beds      Assisted
Living
Residences
devoted to
Alzheimer’s
care,
dementia
care and/or
memory
care %     No. of
Assisted
Living
Residences
devoted to
Alzheimer’s
care,
dementia
care and/or
memory
care      No. of beds
in Assisted
Living
Residences
devoted to
Alzheimer’s
care,
dementia
care and/or
memory
care      Skilled
Nursing
%     No. of
Skilled
Nursing
Units      No. of
Skilled
Nursing
Beds      Continuing
Care
Retirement
Community
(Y/N)  

Durham Regent

     0 %    100%      123        0 %      0        0        0 %      0        0
       0 %      0        0        N  

The El Dorado

     0 %    100%      104        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Essex House

     0 %    100%      118        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Fleming Point

     0 %    100%      117        0 %      0        0        0 %      0        0
       0 %      0        0        N  

The Fountains At Hidden Lakes

     0 %    100%      38        0 %      0        0        0 %      0        0  
     0 %      0        0        N  

Grasslands Estates

     0 %    100%      117        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Greeley Place

     0 %    100%      104        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Grizzly Peak

     0 %    100%      115        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Hidden Lakes

     0 %    100%      135        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Illahee Hills

     0 %    100%      109        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Jackson Oaks

     0 %    100%      117        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Jordan Oaks

     0 %    100%      117        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Lodge At Cold Spring

     0 %    100%      112        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Madison Estates

     0 %    100%      161        0 %      0        0        0 %      0        0
       0 %      0        0        N  

 

Master Multifamily Loan and Security Agreement    Page P-2



--------------------------------------------------------------------------------

Individual
Property

   Assisted
Living
Residences
%    

Independent
Living
Units
%

   No. of
Independent
Living Units      Assisted
Living
Residences
%     No. of
Assisted
Living
Units      No. of
Assisted
Living
Beds      Assisted
Living
Residences
devoted to
Alzheimer’s
care,
dementia
care and/or
memory
care %     No. of
Assisted
Living
Residences
devoted to
Alzheimer’s
care,
dementia
care and/or
memory
care      No. of beds
in Assisted
Living
Residences
devoted to
Alzheimer’s
care,
dementia
care and/or
memory
care      Skilled
Nursing
%     No. of
Skilled
Nursing
Units      No. of
Skilled
Nursing
Beds      Continuing
Care
Retirement
Community
(Y/N)  

The Manor At Oakridge

     0 %    100%      115        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Maple Downs

     0 %    100%      117        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Oakwood Hills

     0 %    100%      116        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Orchid Terrace

     0 %    100%      117        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Palmer Hills

     0 %    100%      106        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Parkwood Estates

     0 %    100%      112        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Pinewood Hills

     0 %    100%      117        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Pioneer Valley Lodge

     0 %    100%      117        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Pueblo Regent

     0 %    100%      99        0 %      0        0        0 %      0        0  
     0 %      0        0        N  

Regency Residence

     0 %    100%      136        0 %      0        0        0 %      0        0
       0 %      0        0        N  

The Regent

     0 %    100%      84        0 %      0        0        0 %      0        0  
     0 %      0        0        N  

Rock Creek

     0 %    100%      110        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Sheldon Oaks

     0 %    100%      112        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Simi Hills

     0 %    100%      98        0 %      0        0        0 %      0        0  
     0 %      0        0        N  

Sky Peaks

     0 %    100%      121        0 %      0        0        0 %      0        0
       0 %      0        0        N  

 

Master Multifamily Loan and Security Agreement    Page P-3



--------------------------------------------------------------------------------

Individual
Property

   Assisted
Living
Residences
%    

Independent
Living
Units
%

   No. of
Independent
Living Units      Assisted
Living
Residences
%     No. of
Assisted
Living
Units      No. of
Assisted
Living
Beds      Assisted
Living
Residences
devoted to
Alzheimer’s
care,
dementia
care and/or
memory
care %     No. of
Assisted
Living
Residences
devoted to
Alzheimer’s
care,
dementia
care and/or
memory
care      No. of beds
in Assisted
Living
Residences
devoted to
Alzheimer’s
care,
dementia
care and/or
memory
care      Skilled
Nursing
%     No. of
Skilled
Nursing
Units      No. of
Skilled
Nursing
Beds      Continuing
Care
Retirement
Community
(Y/N)  

Stoneybrook Lodge

     0 %    100%      122        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Thornton Place

     0 %    100%      121        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Uffelman Estates

     0 %    100%      110        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Ventura Place

     0 %    100%      138        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Village Gate

     0 %    100%      165        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Vista De La Montana

     0 %    100%      115        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Walnut Woods

     0 %    100%      113        0 %      0        0        0 %      0        0
       0 %      0        0        N  

The Westmont

     0 %    100%      137        0 %      0        0        0 %      0        0
       0 %      0        0        N  

Whiterock Court

     0 %    100%      117        0 %      0        0        0 %      0        0
       0 %      0        0        N  

 

Master Multifamily Loan and Security Agreement    Page P-4



--------------------------------------------------------------------------------

EXHIBIT Q

Purpose of Loan

 

Name of Individual Property

   Assigned
Property
Number     

Loan Purpose

  

Property Seller or
Membership
Interests Seller (if
Acquisition)

  

Entity in which
Membership
Interests are being
purchased

Arlington Plaza

     502796413      Refinance    N/A    N/A

The Bentley

     502795409      Refinance    N/A    N/A

Blair House

     502795417      Refinance    N/A    N/A

Blue Water Lodge

     502795425      Refinance    N/A    N/A

Briarcrest Estates

     502795433      Refinance    N/A    N/A

Chateau Ridgeland

     502795441      Refinance    N/A    N/A

Cherry Laurel

     502795468      Refinance    N/A    N/A

Colonial Harbor

     502795476      Refinance    N/A    N/A

Country Squire

     502795484      Refinance    N/A    N/A

The Courtyard at Lakewood

     502795492      Refinance    N/A    N/A

Desoto Beach Club

     502795506      Refinance    N/A    N/A

Dogwood Estates

     502795522      Refinance    N/A    N/A

Durham Regent

     502795549      Refinance    N/A    N/A

The El Dorado

     502795557      Refinance    N/A    N/A

Essex House

     502795611      Refinance    N/A    N/A

Fleming Point

     502795654      Refinance    N/A    N/A

The Fountains at Hidden Lakes

     502796081      Refinance    N/A    N/A

Grasslands Estates

     502795735      Refinance    N/A    N/A

Greeley Place

     502795786      Refinance    N/A    N/A

Grizzly Peak

     502795603      Refinance    N/A    N/A

Hidden Lakes

     502795662      Refinance    N/A    N/A

Illahee Hills

     502795697      Refinance    N/A    N/A

Jackson Oaks

     502795751      Refinance    N/A    N/A

 

Master Multifamily Loan and Security Agreement    Page Q-1



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number     

Loan Purpose

  

Property Seller or
Membership
Interests Seller (if
Acquisition)

  

Entity in which
Membership
Interests are being
purchased

Jordan Oaks

     502795832      Refinance    N/A    N/A

Lodge at Cold Spring

     502795859      Refinance    N/A    N/A

Madison Estates

     502796103      Refinance    N/A    N/A

The Manor at Oakridge

     502796006      Refinance    N/A    N/A

Maple Downs

     502796030      Refinance    N/A    N/A

Oakwood Hills

     502796057      Refinance    N/A    N/A

Orchid Terrace

     502796073      Refinance    N/A    N/A

Palmer Hills

     502795824      Refinance    N/A    N/A

Parkwood Estates

     502795883      Refinance    N/A    N/A

Pinewood Hills

     502795921      Refinance    N/A    N/A

Pioneer Valley Lodge

     502795956      Refinance    N/A    N/A

Pueblo Regent

     502796049      Refinance    N/A    N/A

Regency Residence

     502795948      Refinance    N/A    N/A

The Regent

     502795875      Refinance    N/A    N/A

Rock Creek

     502795808      Refinance    N/A    N/A

Sheldon Oaks

     502795778      Refinance    N/A    N/A

Simi Hills

     502795727      Refinance    N/A    N/A

Sky Peaks

     502795689      Refinance    N/A    N/A

Stoneybrook Lodge

     502795638      Refinance    N/A    N/A

Thornton Place

     502795913      Refinance    N/A    N/A

Uffelman Estates

     502795867      Refinance    N/A    N/A

Ventura Place

     502795840      Refinance    N/A    N/A

Village Gate

     502795794      Refinance    N/A    N/A

Vista de la Montana

     502795743      Refinance    N/A    N/A

Walnut Woods

     502795700      Refinance    N/A    N/A

The Westmont

     502795670      Refinance    N/A    N/A

Whiterock Court

     502795646      Refinance    N/A    N/A

 

Master Multifamily Loan and Security Agreement    Page Q-2



--------------------------------------------------------------------------------

EXHIBIT R

Certain Property-Specific Information

 

Name of

Individual

Property

   Assigned
Property
Number      Borrower
Proof of Loss
Threshold      Borrower
Proof of Loss
Maximum      Minimum
Occupancy
(%)     MMP
Required?
(Y/N)    Required
O&M’s
(List or
insert
“none” if
applicable)    Monthly
Replacement
Reserve
Deposits      Repair Reserve
Deposit  

Arlington Plaza

     502796413      $ 50,000.00      $ 200,000.00        85 %    N    None    $
2,156     

The Bentley

     502795409      $ 69,000.00      $ 276,000.00        85 %    N    None    $
3,719     

Blair House

     502795417      $ 60,000.00      $ 240,000.00        85 %    N    None    $
4,301     

Blue Water Lodge

     502795425      $ 82,000.00      $ 328,000.00        85 %    N    None    $
2,251     

Briarcrest Estates

     502795433      $ 56,000.00      $ 224,000.00        85 %    Y    None    $
2,377     

Chateau Ridgeland

     502795441      $ 50,000.00      $ 200,000.00        85 %    N    None    $
3,682     

Cherry Laurel

     502795468      $ 80,000.00      $ 320,000.00        85 %    N    None    $
3,370     

Colonial Harbor

     502795476      $ 82,000.00      $ 328,000.00        85 %    Y    AST    $
2,500     

Country Squire

     502795484      $ 62,000.00      $ 248,000.00        85 %    N    None    $
2,798     

The Courtyard at Lakewood

     502795492      $ 69,000.00      $ 276,000.00        85 %    N    None    $
4,499      $ 120,828  

Desoto Beach Club

     502795506      $ 112,000.00      $ 448,000.00        85 %    N    None    $
2,773     

Dogwood Estates

     502795522      $ 79,000.00      $ 316,000.00        85 %    N    None    $
2,905     

Durham Regent

     502795549      $ 82,000.00      $ 328,000.00        85 %    Y    None    $
3,083      $ 71,625  

The El Dorado

     502795557      $ 50,000.00      $ 200,000.00        85 %    N    None    $
2,670     

Essex House

     502795611      $ 80,000.00      $ 320,000.00        85 %    N    AST    $
2,811     

Fleming Point

     502795654      $ 112,000.00      $ 448,000.00        85 %    N    None    $
2,733     

The Fountains at Hidden Lakes

     502796081      $ 50,000.00      $ 200,000.00        85 %    Y    None    $
2,213      $ 50,875  

Grasslands Estates

     502795735      $ 66,000.00      $ 264,000.00        85 %    N    None    $
4,153      $ 31,250  

 

Master Multifamily Loan and Security Agreement    Page R-1



--------------------------------------------------------------------------------

Name of

Individual

Property

   Assigned
Property
Number      Borrower
Proof of Loss
Threshold      Borrower
Proof of Loss
Maximum      Minimum
Occupancy
(%)     MMP
Required?
(Y/N)    Required
O&M’s
(List or
insert
“none” if
applicable)    Monthly
Replacement
Reserve
Deposits      Repair Reserve
Deposit  

Greeley Place

     502795786      $ 50,000.00      $ 200,000.00        85 %    N    None    $
2,799        N/A  

Grizzly Peak

     502795603      $ 84,000.00      $ 336,000.00        85 %    N    None    $
2,681        N/A  

Hidden Lakes

     502795662      $ 87,000.00      $ 348,000.00        85 %    Y    None    $
6,024      $ 35,000  

Illahee Hills

     502795697      $ 52,000.00      $ 208,000.00        85 %    Y    None    $
2,611        N/A  

Jackson Oaks

     502795751      $ 50,000.00      $ 200,000.00        85 %    N    None    $
2,438        N/A  

Jordan Oaks

     502795832      $ 100,000.00      $ 400,000.00        85 %    N    None    $
3,110        N/A  

Lodge at Cold Spring

     502795859      $ 70,000.00      $ 280,000.00        85 %    N    None    $
3,780      $ 46,875  

Madison Estates

     502796103      $ 50,000.00      $ 200,000.00        85 %    N    None    $
5,538        N/A  

The Manor at Oakridge

     502796006      $ 76,000.00      $ 304,000.00        85 %    Y    None    $
3,739        N/A  

Maple Downs

     502796030      $ 153,000.00      $ 612,000.00        85 %    Y    None    $
2,974        N/A  

Oakwood Hills

     502796057      $ 66,000.00      $ 264,000.00        85 %    N    None    $
4,034        N/A  

Orchid Terrace

     502796073      $ 120,000.00      $ 480,000.00        85 %    N    AST    $
3,146        N/A  

Palmer Hills

     502795824      $ 52,000.00      $ 208,000.00        85 %    N    None    $
3,434        N/A  

Parkwood Estates

     502795883      $ 64,000.00      $ 256,000.00        85 %    N    None    $
2,333      $ 63,463  

Pinewood Hills

     502795921      $ 75,000.00      $ 300,000.00        85 %    N    None    $
3,263        N/A  

Pioneer Valley Lodge

     502795956      $ 50,000.00      $ 200,000.00        85 %    N    None    $
3,957        N/A  

Pueblo Regent

     502796049      $ 50,000.00      $ 200,000.00        85 %    N    None    $
3,136        N/A  

Regency Residence

     502795948      $ 94,000.00      $ 376,000.00        85 %    N    AST    $
5,854        N/A  

The Regent

     502795875      $ 57,000.00      $ 228,000.00        85 %    N    None    $
2,385        N/A  

Rock Creek

     502795808      $ 82,000.00      $ 328,000.00        85 %    N    None    $
2,615        N/A  

Sheldon Oaks

     502795778      $ 72,000.00      $ 288,000.00        85 %    N    None    $
3,064        N/A  

Simi Hills

     502795727      $ 130,000.00      $ 520,000.00        85 %    N    AST    $
2,042        N/A  

Sky Peaks

     502795689      $ 95,000.00      $ 380,000.00        85 %    N    None    $
5,379        N/A  

 

Master Multifamily Loan and Security Agreement    Page R-2



--------------------------------------------------------------------------------

Name of

Individual

Property

   Assigned
Property
Number      Borrower
Proof of Loss
Threshold      Borrower
Proof of Loss
Maximum      Minimum
Occupancy
(%)     MMP
Required?
(Y/N)    Required
O&M’s
(List or
insert
“none” if
applicable)    Monthly
Replacement
Reserve
Deposits      Repair Reserve
Deposit  

Stoneybrook Lodge

     502795638      $ 129,000.00      $ 516,000.00        85 %    N    None    $
3,457        N/A  

Thornton Place

     502795913      $ 56,000.00      $ 224,000.00        85 %    N    None    $
3,993        N/A  

Uffelman Estates

     502795867      $ 50,000.00      $ 200,000.00        85 %    Y    None    $
2,686        N/A  

Ventura Place

     502795840      $ 71,000.00      $ 284,000.00        85 %    Y    None    $
3,634      $ 122,500  

Village Gate

     502795794      $ 119,000.00      $ 476,000.00        85 %    N    UST    $
4,978       





UST
Remediation
Deposit (TBD
following
completion
of tank
testing)  
 
 
 
 
 
 

Vista de la Montana

     502795743      $ 62,000.00      $ 248,000.00        85 %    N    None    $
3,220        N/A  

Walnut Woods

     502795700      $ 78,000.00      $ 312,000.00        85 %    N    None    $
3,324      $ 54,375  

The Westmont

     502795670      $ 129,000.00      $ 516,000.00        85 %    N    None    $
2,854        N/A  

Whiterock Court

     502795646      $ 51,000.00      $ 204,000.00        85 %    N    None    $
3,003        N/A  

 

Master Multifamily Loan and Security Agreement    Page R-3



--------------------------------------------------------------------------------

EXHIBIT S

Maximum Property Level-LTV

 

Name of Individual Property

   Assigned
Property
Number      Maximum
Property-Level
LTV  

Arlington Plaza

     502796413        72 % 

The Bentley

     502795409        75 % 

Blair House

     502795417        70 % 

Blue Water Lodge

     502795425        78 % 

Briarcrest Estates

     502795433        75 % 

Chateau Ridgeland

     502795441        75 % 

Cherry Laurel

     502795468        75 % 

Colonial Harbor

     502795476        75 % 

Country Squire

     502795484        74 % 

The Courtyard at Lakewood

     502795492        75 % 

Desoto Beach Club

     502795506        75 % 

Dogwood Estates

     502795522        65 % 

Durham Regent

     502795549        75 % 

The El Dorado

     502795557        75 % 

Essex House

     502795611        75 % 

Fleming Point

     502795654        75 % 

The Fountains at Hidden Lakes

     502796081        75 % 

Grasslands Estates

     502795735        75 % 

Greeley Place

     502795786        75 % 

Grizzly Peak

     502795603        73 % 

Hidden Lakes

     502795662        75 % 

Illahee Hills

     502795697        70 % 

Jackson Oaks

     502795751        64 % 

Jordan Oaks

     502795832        75 % 

Lodge at Cold Spring

     502795859        71 % 

Madison Estates

     502796103        75 % 

The Manor at Oakridge

     502796006        75 % 

Maple Downs

     502796030        75 % 

Oakwood Hills

     502796057        75 % 

Orchid Terrace

     502796073        78 % 

Palmer Hills

     502795824        72 % 

 

Master Multifamily Loan and Security Agreement    Page S-1



--------------------------------------------------------------------------------

Name of Individual Property

   Assigned
Property
Number      Maximum
Property-Level
LTV  

Parkwood Estates

     502795883        75 % 

Pinewood Hills

     502795921        75 % 

Pioneer Valley Lodge

     502795956        63 % 

Pueblo Regent

     502796049        75 % 

Regency Residence

     502795948        75 % 

The Regent

     502795875        75 % 

Rock Creek

     502795808        71 % 

Sheldon Oaks

     502795778        75 % 

Simi Hills

     502795727        75 % 

Sky Peaks

     502795689        75 % 

Stoneybrook Lodge

     502795638        75 % 

Thornton Place

     502795913        72 % 

Uffelman Estates

     502795867        75 % 

Ventura Place

     502795840        75 % 

Village Gate

     502795794        75 % 

Vista de la Montana

     502795743        75 % 

Walnut Woods

     502795700        75 % 

The Westmont

     502795670        75 % 

Whiterock Court

     502795646        70 % 

 

Master Multifamily Loan and Security Agreement    Page S-2



--------------------------------------------------------------------------------

EXHIBIT T

Outstanding Occupancy Authorization

 

Name of Individual Property

  

Outstanding Occupancy Authorization

   Number of Non-Permitted Units

Arlington Plaza

   An amended planned development approval permitting a total of 98 units.    2

The Bentley

   An amended or new certificate of occupancy permitting a total of 119 units.
   2

Blair House

   An amended planned development approval permitting a total of 111 units.    2

Blue Water Lodge

   An amended special land use approval permitting a total of 121 units.    2

Briarcrest Estates

   An amended conditional use permit authorizing a total of 92 units.    2

Cherry Laurel

   An amended or new certificate of occupancy permitting a total of 117 units.
   2

Colonial Harbor

   An amended special use permitting a total of 120 units.    2

Country Squire

   An amended or new certificate of occupancy permitting a total of 111 units.
   2

Essex House

   An amended or new certificate of occupancy permitting a total of 117 units.
   2

Grasslands Estates

   An amended planned unit development approval permitting a total of 117 units.
   2

Illahee Hills

   An amended planned unit development approval permitting a total of 109 units.
   2

Jordan Oaks

   An amended zoning approval permitting a total of 117 units.    2

Maple Downs

   An amended zoning approval permitting a total of 117 units.    2

Oakwood Hills

   An amended zoning approval permitting a total of 116 units.    1

 

Master Multifamily Loan and Security Agreement   



--------------------------------------------------------------------------------

Orchid Terrace

   An amended conditional use permit permitting a total of 117 units.    2

Simi Hills

   An amended conditional use permit permitting a total of 98 units.    2

Stoneybrook Lodge

   An amended or new certificate of occupancy permitting a total of 117 units.
   2

Thornton Place

   An amended planned unit development approval permitting a total of 121 units.
   2

Vista De La Montana

   An amended zoning approval permitting a total of 115 units.    2

 

Master Multifamily Loan and Security Agreement   